Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 1 of 312



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                 Case No.: _________________


   GOVERNMENT EMPLOYEES INSURANCE CO.,
   GEICO INDEMNITY CO., GEICO GENERAL
   INSURANCE     COMPANY   and  GEICO
   CASUALTY CO.,
                                                                     Jury Trial Demand
          Plaintiffs,
   vs.

   MANUEL FEIJOO, M.D., MANUEL V. FEIJOO,
   M.D. P.A., WE CARE MEDICAL SERVICES, INC,
   MANUEL      MARTINEZ    VARELA,   TONY
   NGUYEN, D.O., NEW LIFE CLINICAL
   SERVICES, INC, ALEAN MACHADO, JOSE
   ESTEVEZ,       YOANDRA       RODRIGUEZ,
   ACCIDENT REHAB ASSOCIATES INC, d/b/a
   AMERICAN MEDICAL & REHAB CENTER,
   ALEJANDRO VAZQUEZ, MARIA VAZQUEZ,
   ERICK SALADO, M.D., MIAMI MEDICAL
   GROUP, INC, JUAN JIMENEZ, GRACIELA
   JIMENEZ, JOSE MARQUEZ, M.D., MARIA
   NODARSE, D.C., YARA VAZQUEZ, and HAI
   UZAN,

         Defendants.
  _______________________________________/


                                         COMPLAINT

         Plaintiffs, Government Employees Insurance Co., GEICO Indemnity Co., GEICO General

  Insurance Company and GEICO Casualty Co. (collectively “GEICO” or “Plaintiffs”), sue

  Defendants and allege as follows:

         1.      This action seeks to recover more than $3,100,000.00 that Defendants wrongfully

  obtained from GEICO by submitting, and causing to be submitted, thousands of fraudulent no-
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 2 of 312



  fault (“no-fault”, “personal injury protection”, or “PIP”) insurance charges through Defendants

  Manuel V. Feijoo, M.D. P.A. (“Feijoo P.A.”), We Care Medical Services, Inc (“We Care”), New

  Life Clinical Services, Inc (“New Life”), Accident Rehab Associates Inc d/b/a American Medical

  &   Rehab      Center   (“Accident   Rehab”),    and    Miami    Medical     Group,    Inc   (“Miami

  Medical”)(collectively the “Entity Defendants”) relating to medically unnecessary, illusory,

  unlawful, and otherwise non-reimbursable health care services, including putative initial

  examinations, follow up examinations, range of motion testing, muscle strength testing, and

  physical therapy services (collectively the “Fraudulent Services”), that purportedly were provided

  to Florida automobile accident victims (“Insureds”) who were eligible for coverage under GEICO

  no-fault insurance policies.

         2.       In addition, GEICO seeks a declaration that it is not legally obligated to pay

  reimbursement of pending, fraudulent no-fault insurance claims that Defendants have submitted

  or caused to be submitted through the Entity Defendants because:

         (i)      at all relevant times (a) Feijoo P.A., We Care, New Life, Accident Rehab, and
                  Miami Medical operated in violation of the licensing and operating requirements
                  set forth in the Florida Health Care Clinic Act, Fla. Stat. § 400.990 et seq. (the
                  “Clinic Act”), rendering them ineligible to collect no-fault insurance benefits in the
                  first instance, and rendering their no-fault insurance charges noncompensable and
                  unenforceable; (b) Feijoo P.A., We Care, and New Life operated in violation of
                  Florida’s patient brokering act, Fla. Stat § 817.505 (the “Patient Brokering Act”);
                  and (c) Feijoo P.A. operated in violation of Florida’s Patient Self-Referral Act, Fla.
                  Stat. § 456.053 (the “Self-Referral Act”);

         (ii)     the underlying Fraudulent Services were not medically necessary, and were
                  provided – to the extent that they were provided at all – pursuant to pre-determined
                  fraudulent protocols designed solely to financially enrich Defendants, rather than
                  to treat or otherwise benefit the Insureds who purportedly were subjected to them;

         (iii)    in many cases, the Fraudulent Services were not reimbursable as a matter of Florida
                  law, because they were performed – to the extent that they were performed at all –
                  by unsupervised massage therapists and/or chiropractic assistants and Florida law
                  prohibits no-fault insurance reimbursement for massage or for services provided by
                  unsupervised massage therapists and chiropractic assistants;




                                                    2
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 3 of 312




        (iv)    in many cases, the Fraudulent Services were not reimbursable as a matter of Florida
                law, because they were performed – to the extent that they were performed at all –
                by individuals who lacked the requisite licenses necessary to perform the services
                without supervision;

        (v)     in many cases, the Fraudulent Services never were provided in the first instance;
                and

        (vi)    the billing codes used for the Fraudulent Services misrepresented and exaggerated
                the level of services that purportedly were provided in order to fraudulently inflate
                the charges submitted to GEICO.

        3.      Defendants fall into the following categories:

        (i)     Defendant Feijoo P.A., through which the Fraudulent Services purportedly were
                performed and were billed to insurance companies, including GEICO, falsely
                purported to be a properly-exempted health care clinic under the Clinic Act, and
                operated in pervasive violation of Florida’s Clinic Act, the Patient Brokering Act,
                and the Self-Referral Act.

        (ii)    Defendants We Care, New Life, Accident Rehab, and Miami Medical, through
                which the Fraudulent Services purportedly were performed and billed to insurance
                companies, including GEICO, falsely purported to be properly-licensed health care
                clinics that operated in compliance with the licensing and operating requirements
                set forth in the Clinic Act.

        (iii)   Defendant Manuel Feijoo (“Feijoo”) is a physician licensed to practice medicine in
                Florida, was the owner of Feijoo P.A., purported to perform virtually all the
                Fraudulent Services at Feijoo P.A., and also purported to perform a significant
                amount of the Fraudulent Services at We Care, New Life, Accident Rehab, and
                Miami Medical.

        (iv)    Defendant Manuel Martinez Varela (“Martinez”) purported to own and control We
                Care.

        (v)     Defendant Tony Nguyen, D.O. (“Nguyen”) is a physician licensed to practice
                medicine in Florida who falsely purported to serve as the medical director of We
                Care.

        (vi)    Defendant Alean Machado (“Machado”) purported to own and control New Life.

        (vii)   Defendant Yoandra Rodriguez (“Rodriguez”) is licensed as a massage therapist a
                in Florida, and purported to perform many of the Fraudulent Services on behalf of
                New Life.




                                                  3
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 4 of 312



        (viii)   Defendant Jose Estevez (“Estevez”) is licensed as a massage therapist a in Florida,
                 and purported to perform many of the Fraudulent Services on behalf of New Life.

        (ix)     Defendants Alejandro Vazquez (“A. Vazquez”) and Maria Vazquez (“M.
                 Vazquez”) purported to own and control Accident Rehab.

        (x)      Defendant Erick Salado, M.D. (“Salado”) is a physician licensed to practice
                 medicine in Florida who falsely purported to serve as the medical director of
                 Accident Rehab, and falsely purported to perform or directly supervise many of the
                 Fraudulent Services on behalf of Accident Rehab.

        (xi)     Defendants Juan Jimenez (“J. Jimenez”) and Graciela Jimenez (“G. Jimenez”)
                 purported to own and control Miami Medical. G. Jimenez was also licensed as a
                 massage therapist and registered chiropractic assistant and purported to perform
                 many of the fraudulent services on behalf of Miami Medical.

        (xii)    Defendant Yara Vazquez (“Vazquez”) is licensed as a massage therapist and
                 registered chiropractic assistant in Florida, and purported to perform many of the
                 Fraudulent Services on behalf of Miami Medical.

        (xiii)   Defendant Hai Uzan (“Uzan”) is licensed as a massage therapist in Florida, and
                 purported to perform many of the Fraudulent Services on behalf of Miami Medical.

        (xiv)    Defendant Jose Marquez, M.D. (“Marquez”) is a physician licensed to practice
                 medicine in Florida who falsely purported to serve as the medical director of Miami
                 Medical, and falsely purported to perform or directly supervise many of the
                 Fraudulent Services on behalf of Miami Medical.

        (xv)     Defendant Maria Nodarse, D.C. (“Nodarse”) is a chiropractor licensed to practice
                 chiropractic in Florida, and purported to perform many of the Fraudulent Services
                 on behalf of Miami Medical.

        4.       As set forth herein, Defendants have known that:

        (i)      at all relevant times (a) Feijoo P.A., We Care, New Life, Accident Rehab, and
                 Miami Medical operated in violation of the Clinic Act; (b) Feijoo P.A., We Care,
                 and New Life operated in violation of the Patient Brokering Act; and (c) Feijoo
                 P.A. operated in violation of the Self-Referral Act;

        (ii)     the underlying Fraudulent Services were not medically necessary, and were
                 provided – to the extent that they were provided at all – pursuant to pre-determined
                 fraudulent protocols designed solely to financially enrich Defendants, rather than
                 to treat or otherwise benefit the Insureds who purportedly were subjected to them;

        (iii)    in many cases, the Fraudulent Services at We Care, New Life, Accident Rehab, and
                 Miami Medical were not reimbursable as a matter of Florida law, because they were




                                                  4
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 5 of 312



                 performed – to the extent that they were performed at all – by unsupervised massage
                 therapists and chiropractic assistants and Florida law prohibits no-fault insurance
                 reimbursement for massage or for services provided by unsupervised massage
                 therapists and chiropractic assistants;

         (iv)    in many cases, the Fraudulent Services were not reimbursable as a matter of Florida
                 law, because they were performed – to the extent that they were performed at all –
                 by individuals who lacked the requisite licenses necessary to perform the services
                 without supervision;

         (v)     in many cases, the Fraudulent Services never were provided in the first instance;
                 and

         (vi)    the billing codes used for the Fraudulent Services misrepresented and exaggerated
                 the level of services that purportedly were provided in order to fraudulently inflate
                 the charges submitted to GEICO.

         5.      As such, Defendants do not now have – and never had – any right to be

  compensated for the Fraudulent Services that were billed through Feijoo P.A., We Care, New Life,

  Accident Rehab, and Miami Medical to GEICO.

         6.      The charts annexed hereto as Exhibits “1”–“5” set forth large and representative

  samples of the fraudulent claims that have been identified to date that Defendants have submitted,

  or caused to be submitted, to GEICO.

         7.      Defendants’ interrelated fraudulent schemes began no later than 2013 and have

  continued uninterrupted since that time. As a result of Defendants’ fraudulent schemes, GEICO

  has incurred damages of more than $3,100,000.00.

         8.      Defendants’ fraudulent schemes are the latest in a long line of insurance fraud

  scams aimed at Florida consumers and insurers. They are part of an insurance fraud epidemic that

  – in 2014-2015 alone – led to almost 1,200 convictions in Florida. See Florida Department of

  Financial Services, Division of Insurance Fraud Annual Report for Fiscal Year 2014-2015.




                                                   5
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 6 of 312



                                           THE PARTIES

  I.     Plaintiffs

         9.      Plaintiffs Government Employees Insurance Co., GEICO Indemnity Co., GEICO

  General Insurance Company and GEICO Casualty Co. (collectively, “GEICO”) are Maryland

  corporations with their principal places of business in Chevy Chase, Maryland. GEICO is

  authorized to conduct business and to issue automobile insurance policies in Florida.

  II.    Defendants

         10.     Defendant Feijoo P.A. is a Florida professional association with its principal place

  of business in Miami, Florida. At all relevant times, Feijoo P.A. falsely purported to be exempt

  from health care clinic licensure requirements pursuant to Fla. Stat. § 400.9905(4)(g). Feijoo P.A.

  was incorporated in Florida on or about April 2, 1993, had Feijoo as its owner and president, and

  was used as a vehicle to submit fraudulent no-fault insurance billing to GEICO and other insurers.

         11.     Defendant Feijoo resides in and is a citizen of Florida. Feijoo was licensed to

  practice medicine in Florida on October 19, 1992, owned and operated Feijoo P.A., purported to

  perform virtually all of the Fraudulent Services on behalf of Feijoo P.A., and used Feijoo P.A. as

  a vehicle to submit fraudulent no-fault billing to GEICO and other insurers. In addition, Feijoo

  purported to perform a significant amount of the Fraudulent Services at We Care, New Life,

  Accident Rehab, and Miami Medical.

         12.     Defendant We Care is a Florida corporation with its principal place of business in

  Miami, Florida. At all relevant times, We Care falsely purported to be a properly-licensed health

  care clinic that operated in compliance with the licensing requirements set forth in the Clinic Act.

  We Care was incorporated in Florida on or about November 4, 2009, had Martinez as its owner,




                                                   6
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 7 of 312



  falsely purported to have Nguyen as its medical director, and was used as a vehicle to submit

  fraudulent no-fault insurance billing to GEICO and other insurers.

         13.     Defendant Martinez resides in and is a citizen of Florida. Martinez purported to be

  the president and owner of We Care, and used We Care as a vehicle to submit fraudulent no-fault

  insurance billing to GEICO and other insurers.

         14.     Defendant Nguyen resides in and is a citizen of Florida. Nguyen was licensed to

  practice medicine in Florida on July 18, 2017, and falsely purported to serve as medical director

  at We Care.

         15.     Defendant New Life is a Florida corporation with its principal place of business in

  Miami, Florida. At all relevant times, New Life falsely purported to be a properly-licensed health

  care clinic that operated in compliance with the licensing requirements set forth in the Clinic Act.

  New Life was incorporated in Florida on or about January 10, 2009, had Machado as its owner,

  falsely purported to have a physician named Carlos Arturo Almonte Gomez, M.D. (“Almonte”) as

  its medical director, and was used as a vehicle to submit fraudulent no-fault insurance billing to

  GEICO and other insurers.

         16.     Defendant Machado resides in and is a citizen of Florida. Machado purported to be

  the owner of New Life, and used New Life as a vehicle to submit fraudulent no-fault insurance

  billing to GEICO and other insurers.

         17.     Machado has a history of involvement in insurance fraud schemes.

         18.     For example, on October 1, 2019, Machado was arrested in Miami and charged by

  the Miami-Dade State Attorney’s Office with Insurance Fraud, Grand Theft, Patient Brokering,

  and Organized Scheme to Defraud in connection with his activities as the owner of Professional

  Medical Practice, a physical therapy clinic in Miami.




                                                   7
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 8 of 312



         19.     The alleged crime involved Machado offering to pay motor vehicle accident victims

  $2,500.00 to lie to insurance companies about receiving physical therapy services that were never

  provided in the first instance.

         20.     Defendant Rodriguez resides in and is a citizen of Florida. Rodriguez was licensed

  as a massage therapist in Florida on October 10, 2011. Rodriguez purported to perform many of

  the Fraudulent Services on behalf of New Life.

         21.     Defendant Estevez resides in and is a citizen of Florida. Estevez was licensed as a

  massage therapist in Florida on March 17, 2011. Estevez purported to perform many of the

  Fraudulent Services on behalf of New Life.

         22.     Defendant Accident Rehab is a Florida corporation with its principal place of

  business in Miami, Florida. At all relevant times, Accident Rehab falsely purported to be a

  properly-licensed health care clinic that operated in compliance with the licensing requirements

  set forth in the Clinic Act. Accident Rehab was incorporated in Florida on or about September 26,

  2003, had A. Vazquez and M. Vazquez as its owners, falsely purported to have Salado as its

  medical director, and was used as a vehicle to submit fraudulent no-fault insurance billing to

  GEICO and other insurers.

         23.     Defendant A. Vazquez resides in and is a citizen of Florida. A. Vazquez purported

  to be the president and owner of Accident Rehab, and together with M. Vazquez, used Accident

  Rehab as a vehicle to submit fraudulent no-fault insurance billing to GEICO and other insurers.

         24.     Defendant M. Vazquez resides in and is a citizen of Florida. M. Vazquez purported

  to be the vice president and owner of Accident Rehab, and together with A. Vazquez, used

  Accident Rehab as a vehicle to submit fraudulent no-fault insurance billing to GEICO and other

  insurers.




                                                   8
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 9 of 312



         25.     Defendant Salado resides in and is a citizen of Florida. Salado was licensed to

  practice medicine in Florida on April 20, 1989, and falsely purported to serve as medical director

  at Accident Rehab.

         26.     Defendant Miami Medical is a Florida corporation with its principal place of

  business in Miami, Florida. At all relevant times, Miami Medical falsely purported to be a

  properly-licensed health care clinic that operated in compliance with the licensing requirements

  set forth in the Clinic Act. Miami Medical was incorporated in Florida on or about January 12,

  1982, had J. Jimenez and G. Jimenez as its owners, falsely purported to have Marquez as its

  medical director, and was used as a vehicle to submit fraudulent no-fault insurance billing to

  GEICO and other insurers.

         27.     Defendant J. Jimenez resides in and is a citizen of Florida. J. Jimenez purported to

  be the president and owner of Miami Medical, and together with G. Jimenez, used Miami Medical

  as a vehicle to submit fraudulent no-fault insurance billing to GEICO and other insurers.

         28.     Defendant G. Jimenez resides in and is a citizen of Florida. G. Jimenez purported

  to be the vice president and owner of Miami Medical, and together with J. Jimenez, used Miami

  Medical as a vehicle to submit fraudulent no-fault insurance billing to GEICO and other insurers.

  G. Jimenez was licensed as a massage therapist in Florida on August 31, 2004, and was licensed

  as a registered chiropractic assistant in Florida on April 4, 2016. G. Jimenez purported to perform

  many of the Fraudulent Services on behalf of Miami Medical.

         29.     Defendant Marquez resides in and is a citizen of Florida. Marquez was licensed to

  practice medicine in Florida on October 30, 1986, and falsely purported to serve as medical

  director at Miami Medical.




                                                  9
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 10 of 312



           30.     Defendant Nodarse resides in and is a citizen of Florida. Nodarse was licensed to

   practice chiropractic in Florida on January 13, 1995, and purported to perform many of the

   Fraudulent Services on behalf of Miami Medical.

           31.     Nodarse has a history of alleged involvement in no-fault insurance fraud schemes.

           32.     For example, on March 30, 2011, the State of Florida Department of Health

   (“Department of Health”) filed an administrative complaint with the State of Florida Board of

   Chiropractic Medicine in a case entitled Department of Health vs. Maria Teresa Nodarse, D.C.,

   (the “Nodarse Action”).

           33.     The Department of Health alleged, among other things, that:

           (i)     Nodarse was a supervising physician of record of a certified chiropractic
                   physician’s assistant named Maria de las Mercedes Fuentes (“Fuentes”) from
                   December 2004 through May, 2006 at Santa Clara Medical Center, Inc. (“Santa
                   Clara”);

           (ii)    The State Attorney for the Eleventh Judicial Circuit in Miami-Dade County, Florida
                   charged Fuentes with one count of patient brokering and two counts of
                   false/fraudulent insurance claims in connection with her work at Santa Clara.
                   Fuentes pled guilty to all three counts;

           (iii)   The crimes to which Fuentes pled guilty were directly related to her duties at Santa
                   Clara while under the supervision of Nodarse.

           34.     Based on these allegations, the Department of Health filed the Nodarse Action

   against Nodarse for failing to provide the necessary supervision to Fuentes.

           35.     On August 2, 2011, the Nodarse Action settled, which required Nodarse, among

   other things, to practice under the indirect supervision of another chiropractic physician for one

   year.

           36.     Upon information and belief, Nodarse’s history of alleged involvement in an

   insurance fraud scheme – which can be located by prospective employers, referral sources, and

   patients through a simple internet search – has made it substantially more difficult for her to obtain




                                                    10
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 11 of 312



   legitimate employment as a chiropractor, and contributed to her motive to participate in the

   fraudulent scheme described herein.

          37.     Defendant Uzan resides in and is a citizen of Florida. Uzan was licensed as a

   massage therapist in Florida on February 16, 2015. Uzan purported to perform many of the

   Fraudulent Services on behalf of Miami Medical.

          38.     Defendant Vazquez resides in and is a citizen of Florida. Vazquez was licensed as

   a massage therapist in Florida on June 25, 2003, and was licensed as a registered chiropractic

   assistant in Florida on April 4, 2016. Vazquez purported to perform many of the Fraudulent

   Services on behalf of Miami Medical.

                                  JURISDICTION AND VENUE

          39.     This Court has jurisdiction over the subject matter of this action under 28 U.S.C. §

   1332(a)(1) because the total matter in controversy, exclusive of interest and costs, exceeds the

   jurisdictional threshold of $75,000.00, and is between citizens of different states.

          40.     This Court also has original jurisdiction pursuant to 28 U.S.C. § 1331 over claims

   brought under 18 U.S.C. §§ 1961 et seq. (the Racketeer Influenced and Corrupt Organizations

   (“RICO”) ACT).

          41.     In addition, this Court has supplemental jurisdiction over the subject matter of the

   claims asserted in this action pursuant to 28 U.S.C. § 1367.

          42.     Venue in this District is appropriate pursuant to 28 U.S.C. § 1391, as the Southern

   District of Florida is the District where one or more of Defendants reside and because this is the

   District where a substantial amount of the activities forming the basis of the Complaint occurred.




                                                    11
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 12 of 312



                                           ALLEGATIONS

   I.     An Overview of the Pertinent Law Governing No-Fault Insurance Reimbursement

   A.     The Florida No-Fault Law

          43.     Florida has a comprehensive statutory system designed to ensure that motor vehicle

   accident victims are compensated for their injuries. The statutory system is embodied within the

   Florida Motor Vehicle No-Fault Law (the “No-Fault Law”, Fla. Stat. §§ 627.730-627.7405), which

   requires automobile insurers to provide Personal Injury Protection benefits (“PIP Benefits”) to

   Insureds.

          44.     Under the No Fault Law, an Insured can assign his or her right to PIP Benefits to

   health care services providers in exchange for those services. See Fla. Stat. § 627.736. Pursuant to

   a duly executed assignment, a health care services provider may submit claims directly to an

   insurance company in order to receive payment for medically necessary services, using the

   required claim forms, including the Health care Financing Administration insurance claim form

   (known as the “HCFA-1500 form”). See id.

   B.     No-Fault Reimbursement and Compliance with Florida Law Governing Health care
          Practice

          45.     In order for a health care service to be eligible for PIP reimbursement, it must be

   “lawfully” provided. See Fla. Stat. § 627.736.

          46.     Pursuant to the No-Fault Law, “lawful” or “lawfully” means “in substantial

   compliance with all relevant applicable criminal, civil, and administrative requirements of state

   and federal law related to the provision of medical services or treatment.” See Fla. Stat. § 627.732.

          47.     Thus, health care services providers, including clinics licensed or operating under

   the Clinic Act, may not recover PIP Benefits for health care services that were not provided in




                                                    12
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 13 of 312



   substantial compliance with all relevant applicable criminal, civil, and administrative requirements

   of Florida and federal law related to the provision of the underlying services or treatment.

          48.     By extension, insurers such as GEICO are not required to make any payments of

   PIP Benefits for health care services that were not provided in substantial compliance with all

   relevant applicable criminal, civil, and administrative requirements of Florida and federal law

   related to the provision of the underlying services or treatment.

   C.     No-Fault Reimbursement and the Clinic Act

          49.     Subject to certain limited exceptions, a license issued by the Florida Agency for

   Health Care Administration is required in order to operate a clinic in Florida. See Fla. Stat. §

   400.991(1)(a). The Clinic Act defines “clinic” to mean “an entity where health care services are

   provided to individuals and which tenders charges for reimbursement for such services, including

   a mobile clinic and a portable equipment provider.” See Fla. Stat. § 400.9905.

          50.     However, the Clinic Act provides an exemption from the clinic licensing

   requirements for:

          A sole proprietorship, group practice, partnership, or corporation that provides health care
          services by licensed health care practitioners . . . that is wholly owned by one or more
          licensed health care practitioners, or the licensed health care practitioners set forth in this
          paragraph and the spouse, parent, child, or sibling of a licensed health care practitioner if
          one of the owners who is a licensed health care practitioner is supervising the business
          activities and is legally responsible for the entity's compliance with all federal and state
          laws. However, a health care practitioner may not supervise services beyond the scope of
          the practitioner's license … .

   Fla. Stat. § 400.9905(4)(g)(emphasis added).

          51.     In order to qualify for the “wholly owned” exemption under the Clinic Act, the

   licensed health care practitioner has a continuing obligation to supervise the business activities of

   the clinic and remain legally responsible for the entity’s compliance with all federal and state laws.




                                                    13
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 14 of 312



           52.      What is more, a clinic that does not qualify for the wholly owned exemption, and

   does not otherwise have a license, operates unlawfully under Florida law.

           53.      Pursuant to the Clinic Act, clinics operating in Florida that do not qualify for the

   “wholly owned” exemption under the Clinic Act must – among other things – “appoint a medical

   director or clinic director who shall agree in writing to accept legal responsibility for [certain

   enumerated] activities on behalf of the clinic.” See Fla. Stat. § 400.9935(1).

           54.      Among other things, a clinic medical director must “[c]onduct systematic reviews

   of clinic billings to ensure that the billings are not fraudulent or unlawful. Upon discovery of an

   unlawful charge, the medical director or clinic director shall take immediate corrective action.”

   See Fla. Stat. § 400.9935(1).

           55.      In addition, a clinic medical director must “[e]nsure that all practitioners providing

   health care services or supplies to patients maintain a current active and unencumbered Florida

   license”, and “[e]nsure that all health care practitioners at the clinic have active appropriate

   certification or licensure for the level of care being provided.” See Fla. Stat. § 400.9935(1).

           56.      Pursuant to the Clinic Act, “[a] charge or reimbursement claim made by or on

   behalf of a clinic that is required to be licensed under this part but that is not so licensed, or that is

   otherwise operating in violation of this part, regardless of whether a service is rendered or whether

   the charge or reimbursement claim is paid, is an unlawful charge and is noncompensable and

   unenforceable. A person who knowingly makes or causes to be made an unlawful charge commits

   theft within the meaning of, and punishable as provided in, [Fla. Stat. §] 812.014.” See Fla. Stat.

   § 400.9935(3).

           57.      Thus, pursuant to both the No-Fault Law and the Clinic Act, clinics that operate in

   violation of the Clinic Act’s medical director or other operating requirements are not entitled to




                                                      14
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 15 of 312



   collect PIP Benefits, whether or not the underlying health care services were medically necessary

   or actually provided.

          58.     By extension, insurers such as GEICO are not required to make any payments of

   PIP Benefits to clinics that operate in violation of the Clinic Act’s medical director or other

   operating requirements, whether or not the underlying health care services were medically

   necessary or actually provided.

   D.     No-Fault Reimbursement and the Patient Brokering Act

          59.     Florida’s Patient Brokering Act, Fla. Stat. § 817.505, broadly prohibits any person

   from offering, paying soliciting, or receiving any commission, bonus, rebate, kickback, or bribe –

   directly or indirectly, in cash or in kind – or from engaging in any fee-splitting arrangement of any

   type whatsoever, to either induce a patient referral or in exchange for a patient referral.

          60.     What is more, the Patient Brokering Act makes it unlawful for any person to “aid,

   abet, advise, or otherwise participate” in such conduct.

          61.      Clinics and other health care providers that operate in violation of the Patient

   Brokering Act are not entitled to collect PIP Benefits, whether or not the underlying health care

   services were medically necessary or actually provided.

          62.     By extension, insurers such as GEICO are not required to make any payments of

   PIP Benefits to clinics and other health care providers that operate in violation of the Patient

   Brokering Act, whether or not the underlying health care services were medically necessary or

   actually provided.




                                                    15
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 16 of 312



   E.     No-Fault Reimbursement and the Self-Referral Act

          63.     Florida’s Patient Self-Referral Act, Fla. Stat. § 456.053, prohibits health care

   providers from referring patients for certain designated health care services to any entity in which

   the health care provider is an investor or has an investment interest.

          64.     In this context, licensed chiropractors are defined as “health care providers” under

   the Self-Referral Act, and “designated health services” include physical therapy and diagnostic

   imaging services.

          65.     The Self-Referral Act also provides that:

          Any health care provider or other entity that enters into an arrangement or scheme, such as
          a cross-referral arrangement, which the physician or entity knows or should know has a
          principal purpose of assuring referrals by the physician to a particular entity which, if the
          physician directly made referrals to such entity, would be in violation of this section, shall
          be subject to a civil penalty of not more than $100,000 for each such circumvention
          arrangement or scheme to be imposed and collected by the appropriate board.

   See Fla. Stat. § 456.053(5)(f).

          66.     Pursuant to the Self-Referral Act, clinics and other health care providers may not

   submit any claim for payment to any insurer for services rendered pursuant to an unlawful self-

   referral. See Fla. Stat. § 456.053(5)(c).

          67.     What is more, clinics and other health care providers that collect payments for

   services rendered pursuant to unlawful self-referrals must “refund such amount on a timely basis”.

   See Fla. Stat. § 456.053(5)(d).

          68.     More generally, insurers such as GEICO are not required to make any payments of

   PIP Benefits to clinics and other health care providers that operate in violation of the Self-Referral

   Act, whether or not the underlying health care services were medically necessary or actually

   provided.




                                                    16
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 17 of 312



   F.     No-Fault Reimbursement and Medical Necessity

          69.     Pursuant to the No-Fault Law, insurers such as GEICO are only required to pay PIP

   Benefits for medically necessary services. See Fla. Stat. § 627.736. Concomitantly, a health care

   services provider, including a clinic organized under the Clinic Act, is only eligible to receive PIP

   Benefits for medically necessary services. Id.

          70.     Pursuant to the No-Fault Law, “medically necessary” means:

          a medical service or supply that a prudent physician would provide for the purpose of
          preventing, diagnosing, or treating an illness, injury, disease, or symptom in a manner that
          is:

          (a) In accordance with generally accepted standards of medical practice;

          (b) Clinically appropriate in terms of type, frequency, extent, site, and duration; and

          (c) Not primarily for the convenience of the patient, physician, or other health care
              provider.

   See Fla. Stat. § 627.732.

   G.     No-Fault Reimbursement, Massage Therapy, and Massage Therapists

          71.     Prior to January 1, 2013, the No-Fault Law permitted health care services providers,

   including clinics organized under the Clinic Act, to collect PIP Benefits for massage therapy, so

   long as – among other things – the massage therapy was “provided, supervised, ordered, or

   prescribed” by a licensed physician, chiropractor, or dentist, or was provided in a properly licensed

   or accredited institutional setting. See 2012 Fla. ALS 197.

          72.     However, the No-Fault Law was amended, effective January 1, 2013, to prohibit

   PIP reimbursement for massage or for services provided by massage therapists. See 2012 Fla. ALS

   197; see also Fla. Stat. § 627.736(1)(a)(5)(“Medical benefits [that are reimbursable under the No-

   Fault Law] do not include massage …, regardless of the person, entity, or licensee providing




                                                    17
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 18 of 312



   massage …, and a licensed massage therapist … may not be reimbursed for medical benefits under

   this section.”).

           73.        The No-Fault Law was amended to prohibit PIP reimbursement for massage or for

   services provided by massage therapists in response to widespread PIP fraud involving massage

   services and massage therapists. See, e.g., Florida House of Representatives Staff Analysis for

   House Bill 119 (amending the No-Fault Law), noting that “PIP fraud remains rampant”, and citing

   dramatic increases in PIP claims for massage therapy as a significant part of the problem.

           74.        Pursuant to Fla. Stat. § 486.028, massage therapists may not practice physical

   therapy, or hold themselves out as being able to practice physical therapy, unless they have an

   actual license to practice physical therapy, as opposed to massage therapy.

   H.      No-Fault Reimbursement and Registered Chiropractic Assistants

           75.        Pursuant to Fla. Stat. § 460.4166(1), a registered chiropractic assistant “means a

   professional, multiskilled person dedicated to assisting in all aspects of chiropractic medicine

   practice under the direct supervision and responsibility of a chiropractic physician or certified

   chiropractic physician’s assistant.” See Fla. Stat. § 460.4166(1).

           76.        Thus, a registered chiropractic assistant may – provided that they are working under

   the direct supervision and responsibility of a licensed chiropractor or certified chiropractic

   physician’s assistant – assist with patient examinations or treatments other than manipulations or

   adjustments. See Fla. Stat. § 460.4166(2).

           77.        Pursuant to Fla. Stat. § 460.403(7), “‘direct supervision’ means responsible

   supervision and control, with the licensed chiropractic physician assuming legal liability for the

   services rendered by a registered chiropractic assistant … [e]xcept in cases of emergency, direct

   supervision shall require the physical presence of the licensed chiropractic physician for




                                                       18
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 19 of 312



   consultation and direction of the actions of the registered chiropractic assistant”. See Fla. Stat. §

   460.403(7).

           78.     Similarly, the Florida Board of Chiropractic Medicine has promulgated various

   rules regarding the supervision of registered chiropractic assistants. Among other things, these

   rules state:

           (i)     “‘[d]irect supervision’ means responsible supervision and requires, except in case
                   of an emergency, the physical presence of the licensed chiropractic physician on
                   the premises for consultation and direction. Registered chiropractic assistants shall
                   only perform clinical procedures under direct supervision.”

           (ii)    “[t]he direct supervision of a registered chiropractic assistant shall mean that the
                   assistant will be under the direction of a chiropractor or a licensed certified
                   chiropractic physician’s assistant who is physically located on the premises at all
                   times while a registered chiropractic assistant is performing assigned duties that
                   involve patient care management or treatment.”

   I.      No-Fault Billing and No-Fault Reimbursement

           79.     Pursuant to the No-Fault Law, insurers such as GEICO are not required to pay PIP

   Benefits:

           (i)     For any service or treatment that was not lawful at the time rendered;

           (ii)    For any service or treatment that is “upcoded”, meaning that it is billed using a
                   billing code that would result in payment greater in amount than would be paid
                   using a billing code that accurately describes the services performed;

           (iii)   To any person who knowingly submits a false or misleading statement relating to
                   the claim or charges; or

           (iv)    With respect to a bill or statement that does not substantially meet the billing
                   requirements set forth in the No-Fault Law.

           See Fla. Stat. § 627.736.

           80.     The No-Fault Law’s billing requirements provide – among other things – that all

   PIP billing must, to the extent applicable, comply with the instructions promulgated by the Centers

   for Medicare & Medicaid Services for the completion of HCFA-1500 forms, as well as the




                                                    19
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 20 of 312



   guidelines promulgated by the American Medical Association (“AMA”) in connection with the

   use of current procedural terminology (“CPT”) codes. See Fla. Stat. § 627.736.

   II.    Defendants’ Fraudulent Schemes

          81.      As set forth herein, the Defendants masterminded and implemented interrelated

   fraudulent schemes in which they billed GEICO, or caused GEICO to be billed, more than

   $3,100,000.00 for medically unnecessary, illusory, and otherwise non-reimbursable services.

   A.     The Violations of the Clinic Act

          82.      As part of the Defendants’ fraudulent schemes, Feijoo P.A., New Life, We Care,

   Accident Rehab, and Miami Medical operated in pervasive violation of the Clinic Act.

   1.     The Unlawful Operation of Feijoo P.A. Without Supervision by Feijoo

          83.      Although Feijoo P.A. purported to be exempt from the Clinic Act’s health care

   clinic licensure requirements, Feijoo P.A. operated without a valid exemption and, as a result,

   operated as an unlicensed health care clinic in violation of the Clinic Act.

          84.      In particular, Feijoo failed to supervise Feijoo P.A.’s business activities or ensure

   compliance with all applicable federal and state laws as required by the Clinic Act and, as a result,

   Feijoo P.A. did not qualify for any exemption from the Clinic Act’s health care clinic licensure

   requirements.

          85.      Feijoo never legitimately supervised the business activities of Feijoo P.A.,

   inasmuch as Feijoo never conducted reviews of the billing or treatment records from Feijoo P.A.

   to ensure that the billing was not fraudulent or unlawful, and never even made any attempt to

   discover the unlawful charges submitted through Feijoo P.A.

          86.      Indeed, given the fraudulent treatment and billing protocol described below – which

   was pervasive across all of the billing submitted to GEICO through Feijoo P.A. – there is simply




                                                    20
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 21 of 312



   no way that Feijoo could have legitimately supervised the business activities of Feijoo P.A. to

   ensure that the billing was not fraudulent or ensure compliance with all applicable federal and state

   laws as required by the Clinic Act.

          87.     Had Feijoo legitimately supervised the business activities of Feijoo P.A., Feijoo

   would have noted, among other things, that:

          (i)     Feijoo P.A. was operating in pervasive violation of the Clinic Act, Patient
                  Brokering Act, and the Self-Referral Act;

          (ii)    the Fraudulent Services purportedly provided by and billed through Feijoo P.A.
                  were not medically necessary, and were provided – to the extent that they were
                  provided at all – pursuant to a pre-determined fraudulent protocol;

          (iii)   in many cases, the Fraudulent Services purportedly provided by and billed through
                  Feijoo P.A. never were provided in the first instance; and

          (iv)    the billing codes used for the Fraudulent Services purportedly provided by and
                  billed through Feijoo P.A. misrepresented and exaggerated the level of services that
                  purportedly were provided in order to fraudulently inflate the charges submitted to
                  GEICO.

          88.     Accordingly, Feijoo P.A. never qualified for the exemption from licensure as a

   “health care clinic” set forth in Section 400.9905(4)(g). Nor did Feijoo P.A. have a medical director

   as required for a health care clinic without an exemption. As a result, Feijoo P.A. operated – at all

   relevant times – in violation of the Clinic Act.

   2.     The Unlawful Operations of We Care, New Life, Accident Rehab, and Miami
          Medical in Violation of the Clinic Act

   a.     The Unlawful Operation of We Care Without a Legitimate Medical Director

          89.     We Care was first incorporated in November 2009.

          90.     In or about October 2016, Martinez, who is not and never has been licensed as a

   physician, became sole owner of We Care and remained sole owner of We Care during the relevant

   time period.




                                                      21
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 22 of 312



           91.    Thereafter, Martinez sought to use We Care as a vehicle to submit a large volume

   of fraudulent PIP billing to GEICO and other insurers.

           92.    However, because We Care was subject to the Clinic Act, Martinez could not

   lawfully operate We Care, or use We Care as a vehicle to submit PIP billing to GEICO and other

   insurers, unless Martinez recruited and retained a licensed physician to serve as We Care’s medical

   director.

           93.    However, if Martinez recruited and retained a legitimate physician to serve as a

   legitimate medical director at We Care, the physician actually would be obligated to fulfill the

   statutory requirements applicable to a clinic medical director. By extension, any such legitimate

   medical director would impede Martinez’s ability to use We Care as a vehicle to submit a large

   amount of fraudulent PIP billing to GEICO and other Florida automobile insurers.

           94.    Accordingly, Martinez required a pliable physician willing to falsely pose as the

   “medical director” at We Care, but who – in actuality – would not even attempt to fulfill the

   statutory requirements applicable to a clinic medical director, and thereby would permit Martinez

   to use We Care as a vehicle to submit a large amount of fraudulent PIP billing to GEICO and other

   insurers.

           95.    Thereafter, in September 2017, Martinez recruited Nguyen, a licensed physician

   who was willing to falsely pose as the legitimate medical director of We Care.

           96.    In order to circumvent Florida law and induce the Florida Agency for Health Care

   Administration to maintain We Care’s licensure and to permit We Care to operate as a clinic, We

   Care and Martinez entered into a secret scheme with Nguyen. In exchange for a designated salary

   from We Care, Nguyen agreed to falsely represent, to the Florida Agency for Health Care

   Administration, to the Insureds who sought treatment at We Care, and to the insurers including




                                                   22
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 23 of 312



   GEICO that received PIP claims from We Care, that he was the true medical director at We Care,

   and that he truly fulfilled the statutory requirements applicable to clinic medical directors at We

   Care.

           97.    However, Nguyen never genuinely served as medical director at We Care. Instead,

   from the beginning of his association with We Care as its phony “medical director”, Nguyen ceded

   all day-to-day decision-making and oversight regarding health care services at We Care, and the

   resulting billing, to Martinez.

           98.    Nguyen never legitimately served as medical director at We Care, inasmuch as he

   never ensured that all health care practitioners at the clinic had active appropriate certification or

   licensure for the level of care being provided, never conducted systematic reviews of We Care’s

   billing to ensure that the billing was not fraudulent or unlawful, and never even made any attempt

   to discover the unlawful charges submitted through We Care, much less take any immediate

   corrective action.

           99.    Had Nguyen legitimately served as We Care’s medical director, he would have

   noted that We Care was operating in pervasive violation of the Clinic Act and Patient Brokering

   Act.

           100.   Had Nguyen legitimately served as We Care’s medical director, he would have

   ensured that We Care’s employees possessed the appropriate licenses to perform their jobs or were

   appropriately supervised.

           101.   In fact, true authority over the provision of health care services through We Care,

   and the resulting billing – including the authority that would, at a legitimate clinic, be vested in

   the medical director – was held at all times by Martinez.




                                                    23
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 24 of 312



          102.    In keeping with the fact that Nguyen never legitimately served as medical director

   at We Care, Nguyen simultaneously purported to serve as medical director for numerous other

   clinics, including Prime Medical & Rehab Services Inc, Star Medical Center, Inc, and Gonzalez’s

   Medical Center, Inc.

          103.    Nguyen, who was only licensed to practice medicine in 2017 and therefore had

   limited experience as a licensed physician, could not legitimately have simultaneously served as

   medical director at three other clinics while also fulfilling his putative “medical director” role at

   We Care.

          104.    Martinez used the façade of Nguyen’s phony “appointment” as We Care’s ersatz

   “medical director” to do indirectly what he was forbidden from doing directly – namely: (i) to

   operate a clinic without a legitimate medical director; (ii) to engage in unlicensed medical decision-

   making with respect to the Insureds who sought treatment at We Care; (iii) to permit health care

   services to be provided at We Care by individuals who lacked the proper licensure to perform the

   services; and (iv) to use We Care as a vehicle to submit a massive amount of fraudulent PIP billing

   to GEICO and other insurers.

          105.    Nguyen unlawfully permitted Martinez to dictate every aspect of the manner in

   which Insureds would be treated at We Care, and to dictate every aspect of the manner in which

   health care services at We Care would be billed to GEICO and other insurers, because he sought

   to continue profiting from the fraudulent billing submitted through We Care.

   b.     The Unlawful Operation of New Life Without a Legitimate Medical Director

          106.    In or about January 2009, Machado, who is not and has never been licensed as a

   physician, incorporated New Life.




                                                    24
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 25 of 312



           107.      Thereafter, Machado sought to use New Life as a vehicle to submit a large volume

   of fraudulent PIP billing to GEICO and other insurers.

           108.      However, because New Life was subject to the Clinic Act, Machado could not

   lawfully operate New Life, or use New Life as a vehicle to submit PIP billing to GEICO and other

   insurers, unless they recruited and retained a licensed physician to serve as New Life’s medical

   director.

           109.      However, if Machado recruited and retained a legitimate physician to serve as a

   legitimate medical director at New Life, the physician actually would be obligated to fulfill the

   statutory requirements applicable to a clinic medical director. By extension, any such legitimate

   medical director would impede Machado’s, ability to use New Life as a vehicle to submit a large

   amount of fraudulent PIP billing to GEICO and other Florida automobile insurers.

           110.      Accordingly, Machado required a pliable physician willing to falsely pose as the

   “medical director” at New Life, but who – in actuality – would not even attempt to fulfill the

   statutory requirements applicable to a clinic medical director, and thereby would permit Machado

   to use New Life as a vehicle to submit a large amount of fraudulent PIP billing to GEICO and

   other insurers.

           111.      Thereafter, in February 2017, Machado recruited Almonte, a licensed physician

   who was willing to falsely pose as the legitimate medical director of New Life.

           112.      In order to circumvent Florida law and induce the Florida Agency for Health Care

   Administration to maintain New Life’s licensure and to permit New Life to operate as a clinic,

   New Life and Machado entered into a secret scheme with Almonte. In exchange for a designated

   salary from New Life, Almonte agreed to falsely represent, to the Florida Agency for Health Care

   Administration, to the Insureds who sought treatment at New Life, and to the insurers including




                                                    25
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 26 of 312



   GEICO that received PIP claims from New Life, that he was the true medical director at New Life,

   and that he truly fulfilled the statutory requirements applicable to clinic medical directors at New

   Life.

           113.     However, Almonte never genuinely served as medical director at New Life.

   Instead, from the beginning of his association with New Life as its phony “medical director”,

   Almonte ceded all day-to-day decision-making and oversight regarding health care services at

   New Life, and the resulting billing, to Machado.

           114.     Almonte never legitimately served as medical director at New Life, inasmuch as he

   never ensured that all health care practitioners at the clinic had active appropriate certification or

   licensure for the level of care being provided, never conducted systematic reviews of New Life’s

   billing to ensure that the billing was not fraudulent or unlawful, and never even made any attempt

   to discover the unlawful charges submitted through New Life, much less take any immediate

   corrective action.

           115.     Had Almonte legitimately served as New Life’s medical director, he would have

   noted that New Life was operating in pervasive violation of the Clinic Act and the Patient

   Brokering Act.

           116.     Had Almonte legitimately served as New Life’s medical director, he would have

   ensured that New Life’s employees possessed the appropriate licenses to perform their jobs or

   were appropriately supervised.

           117.     In fact, true authority over the provision of health care services through New Life,

   and the resulting billing – including the authority that would, at a legitimate clinic, be vested in

   the medical director – was held at all times by Machado.




                                                     26
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 27 of 312



          118.    In keeping with the fact that Almonte never legitimately served as medical director

   at New Life, Almonte simultaneously purported to serve as medical director for at least three other

   clinics, namely Foot Treatment Center, Inc, Diagnostic & Radiology of Miami, Inc, and Ultra Care

   & Diagnostic Corp.

          119.    It is highly improbable – to the point of impossibility – that Almonte could have

   simultaneously served as medical director at three other clinics while also fulfilling his putative

   “medical director” role at New Life.

          120.    In keeping with the fact that Almonte never legitimately served as New Life’s

   medical director, Almonte swore – in a May 2019 affidavit – that:

          (i)     He only visited New Life one day each month, for a few hours, during his purported
                  tenure as “medical director” there.

          (ii)    He never even reviewed any of New Life’s actual bills, and instead reviewed
                  purported “billing summaries” that were provided to him by New Life.

          (iii)   He did not know how many patients were treated each month at New Life, or
                  whether the handful of patient charts he reviewed each month at New Life
                  represented any significant percentage of the overall number of patients who treated
                  each month at New Life.

          (iv)    He did not know whether the healthcare services reflected in the patient records at
                  New Life were medically necessary, or actually provided.

          121.    Machado used the façade of Almonte’s phony “appointment” as New Life’s ersatz

   “medical director” to do indirectly what he was forbidden from doing directly – namely: (i) to

   operate a clinic without a legitimate medical director; (ii) to engage in unlicensed medical decision-

   making with respect to the Insureds who sought treatment at New Life; (iii) to permit health care

   services to be provided at New Life by individuals who lacked the proper licensure to perform the

   services; and (iv) to use New Life as a vehicle to submit a massive amount of fraudulent PIP billing

   to GEICO and other insurers.




                                                    27
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 28 of 312



          122.    Almonte unlawfully permitted Machado to dictate every aspect of the manner in

   which Insureds would be treated at New Life, and to dictate every aspect of the manner in which

   health care services at New Life would be billed to GEICO and other insurers, because he sought

   to continue profiting from the fraudulent billing submitted through New Life.

   c.     The Unlawful Operation of Accident Rehab Without a Legitimate Medical
          Director

          123.    In or about September 2003, A. Vazquez – who is not and never has been licensed

   as a physician – incorporated Accident Rehab.

          124.    In or about October 2003, M. Vazquez – who also is not and never has been licensed

   as a physician – became co-owner of Accident Rehab, together with A. Vazquez.

          125.    A. Vazquez and M. Vazquez sought to use Accident Rehab as a vehicle to submit

   a large volume of fraudulent PIP billing to GEICO and other insurers.

          126.    However, because Accident Rehab was subject to the Clinic Act, A. Vazquez and

   M. Vazquez could not lawfully operate Accident Rehab, or use Accident Rehab as a vehicle to

   submit PIP billing to GEICO and other insurers, unless they recruited and retained a licensed

   physician to serve as Accident Rehab’s medical director.

          127.    However, if A. Vazquez and M. Vazquez recruited and retained a legitimate

   physician to serve as a legitimate medical director at Accident Rehab, the physician actually would

   be obligated to fulfill the statutory requirements applicable to a clinic medical director. By

   extension, any such legitimate medical director would impede A. Vazquez and M. Vazquez’s,

   ability to use Accident Rehab as a vehicle to submit a large amount of fraudulent PIP billing to

   GEICO and other Florida automobile insurers.

          128.    Accordingly, A. Vazquez and M. Vazquez required a pliable physician willing to

   falsely pose as the “medical director” at Accident Rehab, but who – in actuality – would not even




                                                   28
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 29 of 312



   attempt to fulfill the statutory requirements applicable to a clinic medical director, and thereby

   would permit A. Vazquez and M. Vazquez to use Accident Rehab as a vehicle to submit a large

   amount of fraudulent PIP billing to GEICO and other insurers.

           129.    Thereafter, in June 2009, A. Vazquez, and M. Vazquez recruited Salado, a licensed

   physician who was willing to falsely pose as the legitimate medical director of Accident Rehab.

           130.    In order to circumvent Florida law and induce the Florida Agency for Health Care

   Administration to maintain Accident Rehab’s licensure and to permit Accident Rehab to operate

   as a clinic, Accident Rehab, A. Vazquez, and M. Vazquez entered into a secret scheme with Salado.

   In exchange for a designated salary from Accident Rehab, Salado agreed to falsely represent, to

   the Florida Agency for Health Care Administration, to the Insureds who sought treatment at

   Accident Rehab, and to the insurers including GEICO that received PIP claims from Accident

   Rehab, that he was the true medical director at Accident Rehab, and that he truly fulfilled the

   statutory requirements applicable to clinic medical directors at Accident Rehab.

           131.    However, Salado never genuinely served as medical director at Accident Rehab.

   Instead, from the beginning of his association with Accident Rehab as its phony “medical

   director”, Salado ceded all day-to-day decision-making and oversight regarding health care

   services at Accident Rehab, and the resulting billing, to A. Vazquez and M. Vazquez.

           132.    Salado never legitimately served as medical director at Accident Rehab, inasmuch

   as he never ensured that all health care practitioners at the clinic had active appropriate certification

   or licensure for the level of care being provided, never conducted systematic reviews of Accident

   Rehab’s billing to ensure that the billing was not fraudulent or unlawful, and never even made any

   attempt to discover the unlawful charges submitted through Accident Rehab, much less take any

   immediate corrective action.




                                                      29
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 30 of 312



          133.    Had Salado legitimately served as Accident Rehab’s medical director, he would

   have ensured that Accident Rehab’s employees possessed the appropriate licenses to perform their

   jobs or were appropriately supervised.

          134.    Had Salado legitimately served as Accident Rehab’s medical director, he would

   have noted that Accident Rehab routinely fraudulently represented in Accident Rehab’s billing

   that the putative initial examinations at Accident Rehab were legitimately and lawfully performed

   and billed to GEICO.

          135.    In fact, true authority over the provision of health care services through Accident

   Rehab, and the resulting billing – including the authority that would, at a legitimate clinic, be

   vested in the medical director – was held at all times by A. Vazquez and M. Vazquez.

          136.    In keeping with the fact that Salado never legitimately served as medical director

   at Accident Rehab, Salado simultaneously purported to serve as medical director for at least two

   other clinics, namely Custer Medical Center and Medical Rehabilitative Center.

          137.    A. Vazquez and M. Vazquez used the façade of Salado’s phony “appointment” as

   Accident Rehab’s ersatz “medical director” to do indirectly what they were forbidden from doing

   directly – namely: (i) to operate a clinic without a legitimate medical director; (ii) to engage in

   unlicensed medical decision-making with respect to the Insureds who sought treatment at Accident

   Rehab; (iii) to permit health care services to be provided at Accident Rehab by individuals who

   lacked the proper licensure to perform the services; and (iv) to use Accident Rehab as a vehicle to

   submit a massive amount of fraudulent PIP billing to GEICO and other insurers.

          138.    Salado unlawfully permitted A. Vazquez and M. Vazquez to dictate every aspect

   of the manner in which Insureds would be treated at Accident Rehab, and to dictate every aspect

   of the manner in which health care services at Accident Rehab would be billed to GEICO and other




                                                   30
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 31 of 312



   insurers, because he sought to continue profiting from the fraudulent billing submitted through

   Accident Rehab.

   d.     The Unlawful Operation of Miami Medical Without a Legitimate Medical
          Director

          139.    Miami Medical was first incorporated in January 1982.

          140.    In or about January 1995, J. Jimenez became sole owner of Miami Medical.

          141.    In 2008, G. Jimenez became a co-owner of Miami Medical, together with J.

   Jimenez.

          142.    Thereafter, J. Jimenez and G. Jimenez sought to use Miami Medical as a vehicle

   to submit a large volume of fraudulent PIP billing to GEICO and other insurers.

          143.    However, because Miami Medical was subject to the Clinic Act, J. Jimenez and G.

   Jimenez could not lawfully operate Miami Medical, or use Miami Medical as a vehicle to submit

   PIP billing to GEICO and other insurers, unless they recruited and retained a licensed physician to

   serve as Miami Medical’s medical director.

          144.    However, if J. Jimenez and G. Jimenez recruited and retained a legitimate physician

   to serve as a legitimate medical director at Miami Medical, the physician actually would be

   obligated to fulfill the statutory requirements applicable to a clinic medical director. By extension,

   any such legitimate medical director would impede J. Jimenez and G. Jimenez’s, ability to use

   Miami Medical as a vehicle to submit a large amount of fraudulent PIP billing to GEICO and other

   Florida automobile insurers.

          145.    Accordingly, J. Jimenez and G. Jimenez required a pliable physician willing to

   falsely pose as the “medical director” at Miami Medical, but who – in actuality – would not even

   attempt to fulfill the statutory requirements applicable to a clinic medical director, and thereby




                                                    31
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 32 of 312



   would permit J. Jimenez and G. Jimenez to use Miami Medical as a vehicle to submit a large

   amount of fraudulent PIP billing to GEICO and other insurers.

           146.    Thereafter, in June 2010, J. Jimenez and G. Jimenez recruited Marquez, a licensed

   physician who was willing to falsely pose as the legitimate medical director of Miami Medical.

           147.    In order to circumvent Florida law and induce the Florida Agency for Health Care

   Administration to maintain Miami Medical’s licensure and to permit Miami Medical to operate as

   a clinic, Miami Medical, J. Jimenez, and G. Jimenez entered into a secret scheme with Marquez.

   In exchange for a designated salary from Miami Medical, Marquez agreed to falsely represent, to

   the Florida Agency for Health Care Administration, to the Insureds who sought treatment at Miami

   Medical, and to the insurers including GEICO that received PIP claims from Miami Medical, that

   he was the true medical director at Miami Medical, and that he truly fulfilled the statutory

   requirements applicable to clinic medical directors at Miami Medical.

           148.    However, Marquez never genuinely served as medical director at Miami Medical.

   Instead, from the beginning of his association with Miami Medical as its phony “medical director”,

   Marquez ceded all day-to-day decision-making and oversight regarding health care services at

   Miami Medical, and the resulting billing, to J. Jimenez and G. Jimenez.

           149.    Marquez never legitimately served as medical director at Miami Medical, inasmuch

   as he never ensured that all health care practitioners at the clinic had active appropriate certification

   or licensure for the level of care being provided, never conducted systematic reviews of Miami

   Medical’s billing to ensure that the billing was not fraudulent or unlawful, and never even made

   any attempt to discover the unlawful charges submitted through Miami Medical, much less take

   any immediate corrective action. See Fla. Stat. § 400.9935(1).




                                                      32
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 33 of 312



          150.    Had Marquez legitimately served as Miami Medical’s medical director, he would

   have ensured that Miami Medical’s employees possessed the appropriate licenses to perform their

   jobs or were appropriately supervised.

          151.    Had Marquez legitimately served as Miami Medical’s medical director, he would

   have noted that Miami Medical routinely fraudulently represented in Miami Medical’s billing that

   the putative initial and follow-up examinations were legitimately and lawfully performed and

   billed to GEICO.

          152.    In fact, true authority over the provision of health care services through Miami

   Medical, and the resulting billing – including the authority that would, at a legitimate clinic, be

   vested in the medical director – was held at all times by J. Jimenez and G. Jimenez.

          153.    In keeping with the fact that Marquez never legitimately served as medical director

   at Miami Medical, Marquez simultaneously purported to serve as medical director for at least four

   other clinics, namely Advance Health & Wellness Inc, East Coast Medical Rehab Inc, Ray Medical

   Center, Inc, and Professional Medical Building Group.

          154.    Marquez could not legitimately have simultaneously served as medical director at

   four other clinics while also fulfilling his putative “medical director” role at Miami Medical.

          155.    J. Jimenez and G. Jimenez used the façade of Marquez’s phony “appointment” as

   Miami Medical’s ersatz “medical director” to do indirectly what they were forbidden from doing

   directly – namely: (i) to operate a clinic without a legitimate medical director; (ii) to engage in

   unlicensed medical decision-making with respect to the Insureds who sought treatment at Miami

   Medical; (iii) to permit health care services to be provided at Miami Medical by individuals who

   lacked the proper licensure to perform the services; and (iv) to use Miami Medical as a vehicle to

   submit a massive amount of fraudulent PIP billing to GEICO and other insurers.




                                                   33
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 34 of 312



          156.    Marquez unlawfully permitted J. Jimenez and G. Jimenez to dictate every aspect of

   the manner in which Insureds would be treated at Miami Medical, and to dictate every aspect of

   the manner in which health care services at Miami Medical would be billed to GEICO and other

   insurers, because he sought to continue profiting from the fraudulent billing submitted through

   Miami Medical.

   B.     The Fraudulent Misrepresentations Regarding the Identities of the Health Care
          Providers Rendering Services at We Care, New Life, Accident Rehab, and Miami
          Medical

          157.    We Care, New Life, Accident Rehab, and Miami Medical routinely falsely

   represented the identities of the health care providers who rendered services at We Care, New Life,

   Accident Rehab, Miami Medical, in order to obtain payment for Fraudulent Services to which they

   otherwise would not be entitled.

   1.     The Fraudulent Misrepresentations Regarding the Identities of the Health Care
          Providers Rendering Services at We Care

          158.    In keeping with the fact that Nguyen never truly served as medical director at We

   Care, and never fulfilled the statutory obligations of a clinic medical director at We Care, Nguyen

   permitted We Care, Martinez, and Feijoo to routinely falsely represent the identities of the health

   care providers who rendered services at We Care, in order to obtain payment for the Fraudulent

   Services to which they otherwise would not be entitled.

          159.    As set forth in Exhibit “2”, the purported physical therapy services constituted the

   vast majority of the services We Care, Martinez, Nguyen, and Feijoo (collectively, the “We Care

   Defendants”) billed through We Care to GEICO.

          160.    Feijoo purported to perform or directly supervise a substantial amount of the

   physical therapy services in the claims identified in Exhibit “2”.




                                                    34
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 35 of 312



          161.    However, Feijoo only occasionally was physically present at We Care, and did not

   personally perform – or even supervise – the physical therapy services that We Care purported to

   provide to Insureds.

          162.    In fact, the vast majority of the physical therapy services that were billed through

   We Care to GEICO were performed – to the extent that they were performed at all – by

   unsupervised massage therapists, not physical therapists or licensed physicians.

          163.    However, with respect to insurance policies issued after January 1, 2013, the No-

   Fault Law has prohibited We Care from recovering PIP Benefits for services – including but not

   limited to physical therapy services – provided by unsupervised massage therapists.

          164.    The We Care Defendants were well-aware of the fact that We Care could not legally

   recover PIP Benefits for services provided by unsupervised massage therapists.

          165.    For example, the amendments to the No-Fault Law prohibiting PIP reimbursement

   for massage or for services provided by massage therapists were widely reported, as was the

   preceding legal struggle by various massage therapists and massage trade organizations to fight

   the amendments.

          166.    Therefore, the We Care Defendants listed Feijoo as the treating provider for a

   substantial amount of the individual physical therapy services that were billed through We Care to

   GEICO from September 2017 until June 2018.

          167.    In fact, Feijoo was only occasionally physically present at We Care, and did not

   personally perform – or even supervise – the physical therapy services that We Care purported to

   provide to Insureds.

          168.    In keeping with the fact that Feijoo was physically present at We Care for only a

   few hours each week, simultaneous to his “employment” at We Care, Feijoo also purported to




                                                   35
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 36 of 312



   personally perform a massive number of health care services at least ten health care clinics located

   in distinct facilities throughout south Florida.

           169.   What is more, simultaneous to his “employment” at We Care, Feijoo also purported

   to own, control, and supervise the business activities of Feijoo P.A., as well as personally perform

   a massive number of health care services at Feijoo P.A.

           170.   Between September 2017 and June 2018 – the same period when he was purporting

   to personally perform or directly supervise a massive number of health care services at We Care,

   and also supervise the business activities of Feijoo P.A., Feijoo purported to personally perform a

   massive amount of health care services that were billed to GEICO through other health care clinics.

           171.   Altogether, between September 2017 and June 2018, GEICO received more than

   $1,000,000.00 in billing for services purportedly performed by Feijoo at a variety of health care

   clinics, all while he was simultaneously purporting to perform or directly supervise over 1,900

   hours of physical therapy services that required direct, one-on-one patient contact at We Care.

           172.   Even so, the We Care Defendants submitted thousands of physical therapy charges

   to GEICO which falsely contended that Feijoo had performed or at least directly supervised the

   underlying physical therapy services, despite the fact that Feijoo could not possibly have

   performed or even directly supervised the physical therapy.

           173.   In fact, neither Feijoo, nor any other physician or licensed physical therapist

   purportedly associated with We Care, performed or even directly supervised the vast majority of

   the physical therapy services that were billed through We Care to GEICO and other insurers.

           174.   Instead, the underlying physical therapy services were unlawfully provided by

   massage therapists, without any legitimate supervision by any licensed physician or physical

   therapist.




                                                      36
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 37 of 312



          175.    In keeping with the fact that Feijoo could not have personally performed – or even

   supervised – the vast majority of the physical therapy services billed to GEICO through We Care,

   Feijoo would often purport to personally perform or directly supervise an impossible number of

   hours of physical therapy services in a given day.

          176.    For instance:

          (i)     On September 19, 2017, We Care, Martinez, Nguyen, and Feijoo purported to
                  provide at least 86 individual physical therapy services to at least 8 individual
                  Insureds, and falsely contended in the resulting bills to GEICO that Feijoo
                  personally performed or at least directly supervised every one of those treatments.
                  What is more, those putative treatments included at least 14.5 hours of physical
                  therapy services that required direct, one-on-one patient contact between the
                  treating provider and the Insureds throughout the services. That same day, Feijoo
                  also purported to personally perform, or at least directly supervise at least 39
                  additional physical therapy services purportedly provided to at least 10 additional
                  GEICO Insureds at three different facilities, including at least 5.5 hours of physical
                  therapy services that required direct, one-on-one patient contact between the
                  treating provider and the Insureds throughout the services. In all, GEICO received
                  billing for at least 20 hours of services that Feijoo purported to personally perform,
                  or at least directly supervise, on September 19, 2017.

          (ii)    On September 21, 2017, We Care, Martinez, Nguyen, and Feijoo purported to
                  provide at least 44 individual physical therapy services to at least 8 individual
                  Insureds, and falsely contended in the resulting bills to GEICO that Feijoo
                  personally performed or at least directly supervised every one of those treatments.
                  What is more, those putative treatments included at least 14.75 hours of physical
                  therapy services that required direct, one-on-one patient contact between the
                  treating provider and the Insureds throughout the services. That same day, Feijoo
                  also purported to personally perform, or at least directly supervise at least 37
                  additional physical therapy services purportedly provided to at least 8 additional
                  GEICO Insureds at three different facilities, including at least 5.5 hours of physical
                  therapy services that required direct, one-on-one patient contact between the
                  treating provider and the Insureds throughout the services. In all, GEICO received
                  billing for at least 20.25 hours of services that Feijoo purported to personally
                  perform, or at least directly supervise, on September 21, 2017.

          (iii)   On October 3, 2017, We Care, Martinez, Nguyen, and Feijoo purported to provide
                  at least 73 individual physical therapy services to at least 7 individual Insureds, and
                  falsely contended in the resulting bills to GEICO that Feijoo personally performed
                  or at least directly supervised every one of those treatments. What is more, those
                  putative treatments included at least 13 hours of physical therapy services that
                  required direct, one-on-one patient contact between the treating provider and the




                                                    37
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 38 of 312



                  Insureds throughout the services. That same day, Feijoo also purported to
                  personally perform, or at least directly supervise: (a) two 25 minute follow-up
                  patient examinations; and (b) at least 37 additional physical therapy services
                  purportedly provided to at least 9 additional GEICO Insureds at three different
                  facilities, including at least 5.25 hours of physical therapy services that required
                  direct, one-on-one patient contact between the treating provider and the Insureds
                  throughout the services. In all, GEICO received billing for at least 18.75 hours of
                  services that Feijoo purported to personally perform, or at least directly supervise,
                  on October 3, 2017.

          (iv)    On January 2, 2018, We Care, Martinez, Nguyen, and Feijoo purported to provide
                  at least 41 individual physical therapy services to at least 7 individual Insureds, and
                  falsely contended in the resulting bills to GEICO that Feijoo personally performed
                  or at least directly supervised every one of those treatments. What is more, those
                  putative treatments included at least 14 hours of physical therapy services that
                  required direct, one-on-one patient contact between the treating provider and the
                  Insureds throughout the services. That same day, Feijoo also purported to
                  personally perform, or at least directly supervise: (a) two 45-minute initial patient
                  examinations, two 25-minute follow-up patient examinations, and one 40 minute
                  follow-up patient examination; and (b) at least 36 additional physical therapy
                  services purportedly provided to at least 8 additional GEICO Insureds at four
                  different facilities, including at least 5 hours of physical therapy services that
                  required direct, one-on-one patient contact between the treating provider and the
                  Insureds throughout the services. In all, GEICO received billing for at least 21.5 of
                  services that Feijoo purported to personally perform, or at least directly supervise,
                  on January 2, 2018.

          (v)     On April 11, 2018, We Care, Martinez, Nguyen, and Feijoo purported to provide at
                  least 92 individual physical therapy services to at least 8 individual Insureds, and
                  falsely contended in the resulting bills to GEICO that Feijoo personally performed
                  or at least directly supervised every one of those treatments. What is more, those
                  putative treatments included at least 14.25 hours of physical therapy services that
                  required direct, one-on-one patient contact between the treating provider and the
                  Insureds throughout the services. That same day, Feijoo also purported to
                  personally perform, or at least directly supervise: (a) three 45-minute initial patient
                  examinations and one 25 minute follow-up patient examination; and (b) at least 46
                  additional physical therapy services purportedly provided to at least 10 additional
                  GEICO Insureds at three different facilities, including at least 4.5 hours of physical
                  therapy services that required direct, one-on-one patient contact between the
                  treating provider and the Insureds throughout the services. In all, GEICO received
                  billing for at least 20.5 of services that Feijoo purported to personally perform, or
                  at least directly supervise, on April 11, 2018.

          177.    These are only representative examples. In the claims for physical therapy services

   that are identified in Exhibit “2”, the We Care Defendants routinely falsely represented that Feijoo




                                                    38
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 39 of 312



   had performed – or at least directly supervised – an improbable, and often impossible, number of

   physical therapy services on individual dates, considering the amounts of services he

   simultaneously was purporting to perform or directly supervise at other health care clinics on those

   same dates.

          178.    Upon information and belief, the fraudulent billing for physical therapy services

   that the We Care Defendants submitted or caused to be submitted through We Care to GEICO

   constituted only a fraction of the total fraudulent billing for physical therapy services that the We

   Care Defendants submitted through We Care to all of the automobile insurers in the Florida

   automobile insurance market.

          179.    Similarly, upon information and belief, the billing for physical therapy services

   submitted through the other health care clinics Feijoo purportedly provided services at constituted

   only a fraction of the total billing for physical therapy services submitted through those other health

   care clinics to all of the automobile insurers in the Florida automobile insurance market.

          180.    GEICO is only one of the automobile insurance companies doing business in the

   Florida automobile insurance market.

          181.    It is extremely improbable, to the point of impossibility, that the We Care

   Defendants and the other health care clinics where Feijoo purported to provide health care services

   only submitted fraudulent billing to GEICO, and did not simultaneously bill other automobile

   insurers.

          182.    Thus, upon information and belief, the massive, impossible number of physical

   therapy services that Feijoo purported to directly supervise or provide to GEICO Insureds on

   individual dates of service, including the dates of service identified above, constituted only a

   fraction of the total number of physical therapy services that Feijoo purported to directly supervise




                                                     39
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 40 of 312



   or provide, including to individuals insured by companies other than GEICO, on those same dates

   of service.

          183.   In fact, Feijoo did not perform or directly supervise the vast majority of the physical

   therapy services that were billed through We Care to GEICO.

          184.   Rather: (i) the vast majority of the “physical therapy” services that the We Care

   Defendants purported to provide through We Care to Insureds were performed, to the extent that

   they were performed at all, by massage therapists rather than by Feijoo; (ii) Feijoo did not

   legitimately supervised the putative “physical therapy” services that were billed through We Care

   to GEICO; and (iii) virtually none of the putative “physical therapy” services that were billed

   through We Care to GEICO actually constituted physical therapy, because the massage therapists

   associated with We Care were not licensed as a physical therapist.

          185.   As set forth herein, the No-Fault Law’s billing requirements provide – among other

   things – that all PIP billing must comply with the instructions promulgated by the Centers for

   Medicare & Medicaid Services for the completion of HCFA-1500 forms. See Fla. Stat. § 627.736.

          186.   All of the billing that the Defendants submitted through We Care to GEICO,

   including the billing for putative physical therapy services, was submitted on HCFA-1500 forms.

          187.   Pursuant to the instructions promulgated by the Centers for Medicare & Medicaid

   Services for the completion of HCFA-1500 forms, the name of the health care provider who

   actually rendered or directly supervised the underlying physical therapy treatment must be listed

   on the HCFA-1500 form. See, e.g., Medicare Claims Processing Manual, Chapter 26 – Completing

   and Processing Form CMS-1500 Data Set.

          188.   To “directly supervise” a physical therapy treatment, a physician “must be present

   in the office suite and immediately available to furnish assistance and direction throughout the




                                                   40
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 41 of 312



   performance of the procedure. It does not mean that the physician must be present in the room

   when the procedure is performed.” See, e.g., Medicare Claims Processing Manual, Chapter 26 –

   Completing and Processing Form CMS-1500 Data Set, citing 42 C.F.R. 410.32.

          189.      Pursuant to the instructions promulgated by the Centers for Medicare & Medicaid

   Services for the completion of HCFA-1500 forms, to the extent that a physician is not actually

   “directly supervising” a physical therapy treatment, then the actual name of the person who is

   actually performing the physical therapy treatment must be listed on the HCFA-1500 form. See,

   e.g., Medicare Claims Processing Manual, Chapter 26 – Completing and Processing Form CMS-

   1500 Data Set.

          190.      The We Care Defendants were well-aware of the fact that – because the

   unsupervised massage therapists associated with We Care were not physical therapists – We Care

   could not recover PIP Benefits for any services that the massage therapists purported to provide.

          191.      As a result, and in order to conceal the fact that the massage therapists provided –

   without any legitimate supervision by Feijoo– all of the “physical therapy” services that were

   unlawfully billed through We Care to GEICO, the Defendants deliberately omitted any reference

   to the massage therapists on the HCFA-1500 forms that they used to bill for the putative physical

   therapy services.

          192.      Instead, in the claims for physical therapy services identified in Exhibit “2”, the We

   Care Defendants falsely listed Feijoo on the HCFA-1500 forms as the supposed provider or direct

   supervisor of the physical therapy services.

          193.      For example:

          (i)       On or about October 16, 2017, We Care, Martinez, Nguyen, and Feijoo billed
                    GEICO for physical therapy services that purportedly were provided through We
                    Care to an Insured named MM on October 16, 2017. The HCFA-1500 form falsely
                    represented that Feijoo performed, or at least directly supervised, the pertinent




                                                     41
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 42 of 312



                 physical therapy services, and We Care, Martinez, Nguyen, and Feijoo deliberately
                 omitted any reference to the massage therapist from the HCFA-1500 form.
                 However, the underlying physical therapy treatment notes were signed by a
                 massage therapist, in keeping with the fact that the pertinent services were
                 performed – to the extent that they were performed at all – by a massage therapist,
                 without any legitimate supervision by Feijoo.

         (ii)    On or about December 28, 2017, We Care, Martinez, Nguyen, and Feijoo billed
                 GEICO for physical therapy services that purportedly were provided through We
                 Care to an Insured named FP on December 28, 2017. The HCFA-1500 form falsely
                 represented that Feijoo performed, or at least directly supervised, the pertinent
                 physical therapy services, and We Care, Martinez, Nguyen, and Feijoo deliberately
                 omitted any reference to the massage therapist from the HCFA-1500 form.
                 However, the underlying physical therapy treatment notes were signed by a
                 massage therapist, in keeping with the fact that the pertinent services were
                 performed – to the extent that they were performed at all – by a massage therapist,
                 without any legitimate supervision by Feijoo.

         (iii)   On or about January 18, 2018, We Care, Martinez, Nguyen, and Feijoo billed
                 GEICO for physical therapy services that purportedly were provided through We
                 Care to an Insured named VD on January 18, 2018. The HCFA-1500 form falsely
                 represented that Feijoo performed, or at least directly supervised, the pertinent
                 physical therapy services, and We Care, Martinez, Nguyen, and Feijoo deliberately
                 omitted any reference to the massage therapist from the HCFA-1500 form.
                 However, the underlying physical therapy treatment notes were signed by a
                 massage therapist, in keeping with the fact that the pertinent services were
                 performed – to the extent that they were performed at all – by a massage therapist,
                 without any legitimate supervision by Feijoo.

         (iv)    On or about March 21, 2018, We Care, Martinez, Nguyen, and Feijoo billed GEICO
                 for physical therapy services that purportedly were provided through We Care to
                 an Insured named AA on March 21, 2018. The HCFA-1500 form falsely
                 represented that Feijoo performed, or at least directly supervised, the pertinent
                 physical therapy services, and We Care, Martinez, Nguyen, and Feijoo deliberately
                 omitted any reference to the massage therapist from the HCFA-1500 form.
                 However, the underlying physical therapy treatment notes were signed by a
                 massage therapist, in keeping with the fact that the pertinent services were
                 performed – to the extent that they were performed at all – by a massage therapist,
                 without any legitimate supervision by Feijoo.

         (v)     On or about May 7, 2018, We Care, Martinez, Nguyen, and Feijoo billed GEICO
                 for physical therapy services that purportedly were provided through We Care to
                 an Insured named OC on May 7, 2018. The HCFA-1500 form falsely represented
                 that Feijoo performed, or at least directly supervised, the pertinent physical therapy
                 services, and We Care, Martinez, Nguyen, and Feijoo deliberately omitted any
                 reference to the massage therapist from the HCFA-1500 form. However, the




                                                  42
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 43 of 312



                  underlying physical therapy treatment notes were signed by a massage therapist, in
                  keeping with the fact that the pertinent services were performed – to the extent that
                  they were performed at all – by a massage therapist, without any legitimate
                  supervision by Feijoo.

          194.    These are only representative examples. In the claims for physical therapy services

   that are identified in Exhibit “2”, the We Care Defendants routinely falsely represented in the

   HCFA-1500 forms they submitted to GEICO that Feijoo had performed or at least directly

   supervised the underlying physical therapy services, when in fact the services were performed by

   massage therapists, to the extent that they were performed at all, without any legitimate supervision

   by Feijoo.

          195.    In the claims for physical therapy services identified in Exhibit “2”, the We Care

   Defendants routinely fraudulently misrepresented that the physical therapy services were lawfully

   provided and reimbursable, when in fact they were neither lawfully provided nor reimbursable,

   because:

          (i)     the putative physical therapy services were performed – to the extent they were
                  performed at all – by massage therapists, without any supervision by any licensed
                  physicians or physical therapists, in contravention of Florida law;

          (ii)    We Care could not lawfully recover PIP Benefits for the putative physical therapy
                  services, because they were performed without supervision by massage therapists,
                  in contravention of Florida law; and

          (iii)   the We Care Defendants systematically fraudulently misrepresented and concealed
                  the identities of the individuals who performed the putative physical therapy
                  services in their billing for the putative “physical therapy” services.

          196.    The We Care Defendants routinely fraudulently misrepresented to GEICO that

   Feijoo had performed or at least directly supervised the underlying physical therapy services

   because they knew that, were they to accurately represent that the underlying physical therapy

   services had been performed unsupervised by massage therapists, the charges would have been

   non-reimbursable and GEICO would not have remitted payment for these services.




                                                    43
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 44 of 312



           197.    These fraudulent misrepresentations and acts of fraudulent concealment

   demonstrate that We Care was operated without a legitimate medical director.

           198.    For instance, Nguyen, who at all relevant times purported to serve as the “medical

   director” at We Care – did not, and could not have, “[c]onduct[ed] systematic reviews of clinic

   billings to ensure that the billings are not fraudulent or unlawful.” See Fla. Stat. § 400.9935(1).

           199.    Nor, for that matter, did Nguyen “[e]nsure that all practitioners providing health

   care services or supplies to patients maintain[ed] a current active and unencumbered Florida

   license”, or “[e]nsure that all health care practitioners at the clinic [had] active appropriate

   certification or licensure for the level of care being provided.” See Fla. Stat. § 400.9935(1).

           200.    Had Nguyen actually fulfilled his statutory role as medical director at We Care, he

   would have noted – among other things – that the We Care Defendants routinely fraudulently

   represented in We Care’s billing that the physical therapy services were performed or at least

   directly supervised by Feijoo.

           201.    Had Nguyen actually fulfilled his statutory role as medical director at We Care, he

   would have noted – among other things – that the We Care Defendants routinely fraudulently

   concealed the fact that the physical therapy services were provided – to the extent that they were

   provided at all – without any legitimate supervision by massage therapists, and therefore were non-

   reimbursable under the No-Fault Law.

           202.    Nguyen did none of these things, because he never actually served as a legitimate

   medical director at We Care in the first instance, rendering We Care ineligible to collect PIP

   Benefits in the first instance.




                                                    44
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 45 of 312



   2.     The Fraudulent Misrepresentations Regarding the Identities of the Health Care
          Providers Rendering Services at New Life

          203.    In keeping with the fact that Almonte never truly served as medical director at New

   Life, and never fulfilled the statutory obligations of a clinic medical director at New Life, Almonte

   permitted New Life, Machado, Rodriguez, Estevez, and Feijoo to routinely falsely represent the

   identities of the health care providers who rendered services at New Life, in order to obtain

   payment for the Fraudulent Services to which they otherwise would not be entitled.

          204.    As set forth in Exhibit “3”, the purported physical therapy services constituted the

   vast majority of the services New Life, Machado, Rodriguez, Estevez, and Feijoo (collectively,

   the “New Life Defendants”) billed through New Life to GEICO.

          205.    Feijoo purported to perform or directly supervise a majority of the physical therapy

   services in the claims identified in Exhibit “3”.

          206.    However, Feijoo only occasionally was physically present at New Life, and did not

   personally perform – or even supervise – the physical therapy services that New Life purported to

   provide to Insureds.

          207.    In fact, the vast majority of the physical therapy services that were billed through

   New Life to GEICO were performed – to the extent that they were performed at all – by Rodriguez,

   Estevez, and other unsupervised massage therapists associated with New Life, not physical

   therapists or licensed physicians.

          208.    The New Life Defendants were well-aware of the fact that New Life could not

   legally recover PIP Benefits for services provided by unsupervised massage therapists.

          209.    For example, the amendments to the No-Fault Law prohibiting PIP reimbursement

   for massage or for services provided by massage therapists were widely reported, as was the




                                                       45
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 46 of 312



   preceding legal struggle by various massage therapists and massage trade organizations to fight

   the amendments.

          210.    Therefore, the New Life Defendants listed Feijoo as the treating provider for a

   majority of the individual physical therapy services that were billed through New Life to GEICO

   from February 2017 until July 2018.

          211.    In fact, Feijoo was only occasionally physically present at New Life, and did not

   personally perform – or even supervise – the physical therapy services that New Life purported to

   provide to Insureds.

          212.    In keeping with the fact that Feijoo was physically present at New Life for only a

   few hours each week, simultaneous to his “employment” at New Life, Feijoo also purported to

   personally perform a massive number of health care services at least 10 health care clinics located

   in distinct facilities throughout the greater south Florida area.

          213.    What is more, simultaneous to his “employment” at New Life, Feijoo also

   purported to own, control, and supervise the business activities of Feijoo P.A.

          214.    Between February 2017 and July 2018 – the same period when he was purporting

   to personally perform or directly supervise a massive number of health care services at New Life,

   Feijoo purported to personally perform hundreds of thousands of dollars worth of health care

   services that were billed to GEICO through other health care clinics.

          215.    Altogether, between February 2017 and July 2018, GEICO received more than

   $1,860,000.00 in billing for services purportedly performed by Feijoo at a variety of health care

   clinics, all while he was simultaneously purporting to perform or directly supervise over 890 hours

   of physical therapy services that required direct, one-on-one patient contact at New Life.




                                                     46
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 47 of 312



          216.    Even so, the New Life Defendants submitted physical therapy charges to GEICO

   which falsely contended that Feijoo had performed or at least directly supervised the underlying

   physical therapy services, despite the fact that Feijoo could not possibly have performed or even

   directly supervised the physical therapy.

          217.    In fact, neither Feijoo, nor any other physician or licensed physical therapist

   purportedly associated with New Life performed or even directly supervised the vast majority of

   the physical therapy services that were billed through New Life to GEICO and other insurers.

          218.    Instead, the underlying physical therapy services were unlawfully provided by

   Rodriguez, Estevez, and other massage therapists associated with New Life, without any legitimate

   supervision by any licensed physician or physical therapist.

          219.    In keeping with the fact that Feijoo could not have personally performed – or at

   least directly supervised – the vast majority of the physical therapy services billed to GEICO

   through New Life, Feijoo would often purport to personally perform – or at least directly supervise

   – an impossible number of hours of physical therapy services in a given day.

          220.    For instance:

          (i)     On November 30, 2017, New Life, Machado, and Feijoo purported to provide at
                  least 32 individual physical therapy services to at least 3 individual Insureds, and
                  falsely contended in the resulting bills to GEICO that Feijoo personally performed
                  or at least directly supervised every one of those treatments. What is more, those
                  putative treatments included at least 6.25 hours of physical therapy services that
                  required direct, one-on-one patient contact between the treating provider and the
                  Insureds throughout the services. That same day, Feijoo also purported to
                  personally perform, or at least directly supervise: (a) four 45 minute initial patient
                  examinations; (b) three 25 minute follow-up patient examinations and (c) at least
                  73 additional physical therapy services purportedly provided to at least 8 additional
                  GEICO Insureds at five different facilities, including at least 11.75 hours of
                  physical therapy services that required direct, one-on-one patient contact between
                  the treating provider and the Insureds throughout the services. In all, GEICO
                  received billing for at least 21 hours of services that Feijoo purported to personally
                  perform, or at least directly supervise, on November 30, 2017.




                                                   47
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 48 of 312



         (ii)    On December 18, 2017, New Life, Machado, and Feijoo purported to provide at
                 least 26 individual physical therapy services to at least 3 individual Insureds, and
                 falsely contended in the resulting bills to GEICO that Feijoo personally performed
                 or at least directly supervised every one of those treatments. What is more, those
                 putative treatments included at least 4.5 hours of physical therapy services that
                 required direct, one-on-one patient contact between the treating provider and the
                 Insureds throughout the services. That same day, Feijoo also purported to
                 personally perform, or at least directly supervise: (a) three 45 minute initial patient
                 examinations; (b) two 40 minute follow-up patient examinations; and (c) at least 87
                 additional physical therapy services purportedly provided to at least 11 additional
                 GEICO Insureds at six different facilities, including at least 13 hours of physical
                 therapy services that required direct, one-on-one patient contact between the
                 treating provider and the Insureds throughout the services. In all, GEICO received
                 billing for at least 20.5 hours of services that Feijoo purported to personally
                 perform, or at least directly supervise, on December 18, 2017.

         (iii)   On April 27, 2018, New Life, Machado, and Feijoo purported to provide at least 24
                 individual physical therapy services to at least 3 individual Insureds, and falsely
                 contended in the resulting bills to GEICO that Feijoo personally performed or at
                 least directly supervised every one of those treatments. What is more, those putative
                 treatments included at least 3.75 hours of physical therapy services that required
                 direct, one-on-one patient contact between the treating provider and the Insureds
                 throughout the services. That same day, Feijoo also purported to personally
                 perform, or at least directly supervise: (a) one 25 minute follow up patient
                 examination; and (b) at least 87 additional physical therapy services purportedly
                 provided to at least 10 additional GEICO Insureds at six different facilities,
                 including at least 13 hours of physical therapy services that required direct, one-on-
                 one patient contact between the treating provider and the Insureds throughout the
                 services. In all, GEICO received billing for at least 17 hours of services that Feijoo
                 purported to personally perform, or at least directly supervise, on April 27, 2018.

         (iv)    On May 30, 2018, New Life, Machado, and Feijoo purported to provide at least 76
                 individual physical therapy services to at least 9 individual Insureds, and falsely
                 contended in the resulting bills to GEICO that Feijoo personally performed or at
                 least directly supervised every one of those treatments. What is more, those putative
                 treatments included at least 14.5 hours of physical therapy services that required
                 direct, one-on-one patient contact between the treating provider and the Insureds
                 throughout the services.

         (v)     On June 6, 2018, New Life, Machado, and Feijoo purported to provide at least 75
                 individual physical therapy services to at least 9 individual Insureds, and falsely
                 contended in the resulting bills to GEICO that Feijoo personally performed or at
                 least directly supervised every one of those treatments. What is more, those putative
                 treatments included at least 14.25 hours of physical therapy services that required
                 direct, one-on-one patient contact between the treating provider and the Insureds
                 throughout the services.




                                                   48
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 49 of 312




          221.    These are only representative examples. In the claims for physical therapy services

   that are identified in Exhibit “3”, the New Life Defendants routinely falsely represented that Feijoo

   had performed – or at least directly supervised – an improbable, and often impossible, number of

   physical therapy services on individual dates, considering the amounts of services he

   simultaneously was purporting to perform or directly supervise at other health care clinics on those

   same dates.

          222.    Upon information and belief, the fraudulent billing for physical therapy services

   that the Defendants submitted or caused to be submitted through New Life to GEICO constituted

   only a fraction of the total fraudulent billing for physical therapy services that the New Life

   Defendants submitted through New Life to all of the automobile insurers in the Florida automobile

   insurance market.

          223.    Similarly, upon information and belief, the billing for physical therapy services

   submitted through the other health care clinics Feijoo purportedly provided services at constituted

   only a fraction of the total billing for physical therapy services submitted through those other health

   care clinics to all of the automobile insurers in the Florida automobile insurance market.

          224.    GEICO is only one of the automobile insurance companies doing business in the

   Florida automobile insurance market.

          225.    It is extremely improbable, to the point of impossibility, that the New Life

   Defendants and the other health care clinics Feijoo purportedly provided health care services only

   submitted fraudulent billing to GEICO, and did not simultaneously bill other automobile insurers.

          226.    Thus, upon information and belief, the massive, impossible number of physical

   therapy services that Feijoo purported to directly supervise or provide to GEICO Insureds on

   individual dates of service, including the dates of service identified above, constituted only a




                                                     49
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 50 of 312



   fraction of the total number of physical therapy services that Feijoo purported to directly supervise

   or provide, including to individuals insured by companies other than GEICO, on those same dates

   of service.

          227.    In fact, Feijoo did not perform or directly supervise the vast majority of the physical

   therapy services that were billed through New Life to GEICO.

          228.    Rather: (i) the vast majority of the putative “physical therapy” services that the New

   Life Defendants purported to provide through New Life to Insureds were performed, to the extent

   that they were performed at all, by Rodriguez, Estevez, and the other massage therapists associated

   with New Life rather than by Feijoo; (ii) Feijoo did not legitimately supervise the putative

   “physical therapy” services that were billed through New Life to GEICO; and (iii) virtually none

   of the putative “physical therapy” services that were billed through New Life to GEICO actually

   constituted physical therapy, because Rodriguez, Estevez, and the other massage therapists

   associated with New Life were not licensed as physical therapists.

          229.    As set forth herein, the No-Fault Law’s billing requirements provide – among other

   things – that all PIP billing must comply with the instructions promulgated by the Centers for

   Medicare & Medicaid Services for the completion of HCFA-1500 forms. See Fla. Stat. § 627.736.

          230.    All the billing that the Defendants submitted through New Life to GEICO,

   including the billing for putative physical therapy services, was submitted on HCFA-1500 forms.

          231.    Pursuant to the instructions promulgated by the Centers for Medicare & Medicaid

   Services for the completion of HCFA-1500 forms, the name of the health care provider who

   actually rendered or directly supervised the underlying physical therapy treatment must be listed

   on the HCFA-1500 form. See, e.g., Medicare Claims Processing Manual, Chapter 26 – Completing

   and Processing Form CMS-1500 Data Set.




                                                    50
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 51 of 312



          232.      To “directly supervise” a physical therapy treatment, a physician “must be present

   in the office suite and immediately available to furnish assistance and direction throughout the

   performance of the procedure. It does not mean that the physician must be present in the room

   when the procedure is performed.” See, e.g., Medicare Claims Processing Manual, Chapter 26 –

   Completing and Processing Form CMS-1500 Data Set, citing 42 C.F.R. 410.32.

          233.      Pursuant to the instructions promulgated by the Centers for Medicare & Medicaid

   Services for the completion of HCFA-1500 forms, to the extent that a physician is not actually

   “directly supervising” a physical therapy treatment, then the actual name of the person who is

   actually performing the physical therapy treatment must be listed on the HCFA-1500 form. See,

   e.g., Medicare Claims Processing Manual, Chapter 26 – Completing and Processing Form CMS-

   1500 Data Set.

          234.      The New Life Defendants were well-aware of the fact that – because Rodriguez

   and the other unsupervised massage therapist associated with New Life were not physical

   therapists – New Life could not recover PIP Benefits for any services that the massage therapists

   purported to provide.

          235.      As a result, and in order to conceal the fact that Rodriguez, Estevez, and the other

   massage therapists associated with New Life provided –without any legitimate supervision by

   Feijoo– the vast majority of the “physical therapy” services that were unlawfully billed through

   New Life to GEICO, the New Life Defendants deliberately omitted any reference to Rodriguez,

   Estevez, and the other massage therapists associated with New Life on the HCFA-1500 forms that

   they used to bill for the putative physical therapy services.




                                                     51
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 52 of 312



          236.    Instead, in the claims for physical therapy services identified in Exhibit “3”, the

   New Life Defendants falsely listed Feijoo on the HCFA-1500 forms as the supposed provider or

   direct supervisor of the physical therapy services.

          237.    For example:

          (i)     On or about March 24, 2017, New Life, Machado, and Feijoo billed GEICO for
                  physical therapy services that purportedly were provided through New Life to an
                  Insured named AA on March 24, 2017. The HCFA-1500 form falsely represented
                  that Feijoo performed, or at least directly supervised, the pertinent physical therapy
                  services, and New Life, Machado, and Feijoo deliberately omitted any reference to
                  Estevez from the HCFA-1500 form. However, the underlying physical therapy
                  treatment notes were signed by Estevez, in keeping with the fact that the pertinent
                  services were performed – to the extent that they were performed at all – by Estevez,
                  without any legitimate supervision by Feijoo.

          (ii)    On or about August 31, 2017, New Life, Machado, and Feijoo billed GEICO for
                  physical therapy services that purportedly were provided through New Life to an
                  Insured named MC on August 31, 2017. The HCFA-1500 form falsely represented
                  that Feijoo performed, or at least directly supervised, the pertinent physical therapy
                  services, and New Life, Machado, and Feijoo deliberately omitted any reference to
                  Estevez from the HCFA-1500 form. However, the underlying physical therapy
                  treatment notes were signed by Estevez, in keeping with the fact that the pertinent
                  services were performed – to the extent that they were performed at all – by Estevez,
                  without any legitimate supervision by Feijoo.

          (iii)   On or about May 3, 2017, New Life, Machado, and Feijoo billed GEICO for
                  physical therapy services that purportedly were provided through New Life to an
                  Insured named YG on May 3, 2017. The HCFA-1500 form falsely represented that
                  Feijoo performed, or at least directly supervised, the pertinent physical therapy
                  services, and New Life, Machado, and Feijoo deliberately omitted any reference to
                  Estevez from the HCFA-1500 form. However, the underlying physical therapy
                  treatment notes were signed by Estevez, in keeping with the fact that the pertinent
                  services were performed – to the extent that they were performed at all – by Estevez,
                  without any legitimate supervision by Feijoo.

          (iv)    On or about October 26, 2017, New Life, Machado, and Feijoo billed GEICO for
                  physical therapy services that purportedly were provided through New Life to an
                  Insured named DM on October 26, 2017. The HCFA-1500 form falsely represented
                  that Feijoo performed, or at least directly supervised, the pertinent physical therapy
                  services, and New Life, Machado, and Feijoo deliberately omitted any reference to
                  Estevez from the HCFA-1500 form. However, the underlying physical therapy
                  treatment notes were signed by Estevez, in keeping with the fact that the pertinent




                                                    52
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 53 of 312



                  services were performed – to the extent that they were performed at all – by Estevez,
                  without any legitimate supervision by Feijoo.

         (v)      On or about February 2, 2018, New Life, Machado, and Feijoo billed GEICO for
                  physical therapy services that purportedly were provided through New Life to an
                  Insured named JC on February 2, 2018. The HCFA-1500 form falsely represented
                  that Feijoo performed, or at least directly supervised, the pertinent physical therapy
                  services, and New Life, Machado, and Feijoo deliberately omitted any reference to
                  Rodriguez from the HCFA-1500 form. However, the underlying physical therapy
                  treatment notes were signed by Rodriguez, in keeping with the fact that the
                  pertinent services were performed – to the extent that they were performed at all –
                  by Rodriguez, without any legitimate supervision by Feijoo.

         (vi)     On or about March 10, 2018, New Life, Machado, and Feijoo billed GEICO for
                  physical therapy services that purportedly were provided through New Life to an
                  Insured named MC on March 10, 2018. The HCFA-1500 form falsely represented
                  that Feijoo performed, or at least directly supervised, the pertinent physical therapy
                  services, and New Life, Machado, and Feijoo deliberately omitted any reference to
                  Rodriguez from the HCFA-1500 form. However, the underlying physical therapy
                  treatment notes were signed by Rodriguez, in keeping with the fact that the
                  pertinent services were performed – to the extent that they were performed at all –
                  by Rodriguez, without any legitimate supervision by Feijoo.

         (vii)    On or about May 10, 2018, New Life, Machado, and Feijoo billed GEICO for
                  physical therapy services that purportedly were provided through New Life to an
                  Insured named YA on May 10, 2018. The HCFA-1500 form falsely represented
                  that Feijoo performed, or at least directly supervised, the pertinent physical therapy
                  services, and New Life, Machado, and Feijoo deliberately omitted any reference to
                  Rodriguez from the HCFA-1500 form. However, the underlying physical therapy
                  treatment notes were signed by Rodriguez, in keeping with the fact that the
                  pertinent services were performed – to the extent that they were performed at all –
                  by Rodriguez, without any legitimate supervision by Feijoo.

         (viii)   On or about May 17, 2018, New Life, Machado, and Feijoo billed GEICO for
                  physical therapy services that purportedly were provided through New Life to an
                  Insured named GC on May 17, 2018. The HCFA-1500 form falsely represented
                  that Feijoo performed, or at least directly supervised, the pertinent physical therapy
                  services, and New Life, Machado, and Feijoo deliberately omitted any reference to
                  Rodriguez from the HCFA-1500 form. However, the underlying physical therapy
                  treatment notes were signed by Rodriguez, in keeping with the fact that the
                  pertinent services were performed – to the extent that they were performed at all –
                  by Rodriguez, without any legitimate supervision by Feijoo.

         (ix)     On or about June 6, 2018, New Life, Machado, and Feijoo billed GEICO for
                  physical therapy services that purportedly were provided through New Life to an
                  Insured named SS on June 6, 2018. The HCFA-1500 form falsely represented that




                                                   53
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 54 of 312



                      Feijoo performed, or at least directly supervised, the pertinent physical therapy
                      services, and New Life, Machado, and Feijoo deliberately omitted any reference to
                      Rodriguez from the HCFA-1500 form. However, the underlying physical therapy
                      treatment notes were signed by Rodriguez, in keeping with the fact that the
                      pertinent services were performed – to the extent that they were performed at all –
                      by a massage therapist, without any legitimate supervision by Feijoo.

             (x)      On or about July 5, 2018, New Life, Machado, and Feijoo billed GEICO for
                      physical therapy services that purportedly were provided through New Life to an
                      Insured named RR on July 5, 2018. The HCFA-1500 form falsely represented that
                      Feijoo performed, or at least directly supervised, the pertinent physical therapy
                      services, and New Life, Machado, and Feijoo deliberately omitted any reference to
                      Rodriguez from the HCFA-1500 form. However, the underlying physical therapy
                      treatment notes were signed by Rodriguez, in keeping with the fact that the
                      pertinent services were performed – to the extent that they were performed at all –
                      by a massage therapist, without any legitimate supervision by Feijoo.

             238.     These are only representative examples. In the claims for physical therapy services

   that are identified in Exhibit “3”, the New Life Defendants routinely falsely represented in the

   HCFA-1500 forms they submitted to GEICO that Feijoo had performed or at least directly

   supervised the underlying physical therapy services, when in fact the services were performed by

   Rodriguez, Estevez, and other massage therapists associated with New Life, to the extent that they

   were performed at all, without any legitimate supervision by Feijoo.

             239.     In the claims for physical therapy services identified in Exhibit “3”, the New Life

   Defendants routinely fraudulently misrepresented that the physical therapy services were lawfully

   provided and reimbursable, when in fact they were neither lawfully provided nor reimbursable,

   because:

      (i)          the putative physical therapy services were performed – to the extent they were
                   performed at all by Rodriguez, Estevez, and other massage therapists associated with
                   New Life, without any supervision by any licensed physicians or physical therapists,
                   in contravention of Florida law;

      (ii)         New Life could not lawfully recover PIP Benefits for the putative physical therapy
                   services, because they were performed without supervision by Rodriguez, Estevez, and
                   other massage therapists associated with New Life, in contravention of Florida law;




                                                      54
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 55 of 312



      (iii)      the New Life Defendants systematically fraudulently misrepresented and concealed the
                 identities of the individuals who performed the putative physical therapy services in
                 their billing for the putative “physical therapy” services.

              240.   The New Life Defendants routinely fraudulently misrepresented to GEICO that

   Feijoo had performed or at least directly supervised the underlying physical therapy services

   because they knew that, were they to accurately represent that the underlying physical therapy

   services had been performed unsupervised by Rodriguez, Estevez, and other massage therapists

   associated with New Life, the charges would have been non-reimbursable and GEICO would not

   have remitted payment for these services.

              241.   These fraudulent misrepresentations and acts of fraudulent concealment

   demonstrate that New Life was operated without a legitimate medical director.

              242.   For instance, Almonte, who at all relevant times purported to serve as the “medical

   director” at New Life – did not, and could not have, “[c]onduct[ed] systematic reviews of clinic

   billings to ensure that the billings are not fraudulent or unlawful.” See Fla. Stat. § 400.9935(1).

              243.   Nor, for that matter, did Almonte “[e]nsure that all practitioners providing health

   care services or supplies to patients maintain[ed] a current active and unencumbered Florida

   license”, or “[e]nsure that all health care practitioners at the clinic [had] active appropriate

   certification or licensure for the level of care being provided.” See Fla. Stat. § 400.9935(1).

              244.   Had Almonte actually fulfilled his statutory role as medical director at New Life,

   he would have noted – among other things – that the Defendants routinely fraudulently represented

   in New Life’s billing that the physical therapy services were performed or at least directly

   supervised by Feijoo.

              245.   Had Almonte actually fulfilled his statutory role as medical director at New Life,

   he would have noted – among other things – that the New Life Defendants routinely fraudulently




                                                     55
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 56 of 312



   concealed the fact that the physical therapy services were provided – to the extent that they were

   provided at all – without any legitimate supervision by Rodriguez, Estevez, and other massage

   therapists and not a physical therapists, and therefore were non-reimbursable under the No-Fault

   Law.

           246.    Almonte did none of these things, because he never actually served as a legitimate

   medical director at New Life in the first instance, rendering New Life ineligible to collect PIP

   Benefits in the first instance.

   3.      The Fraudulent Misrepresentations Regarding the Identities of the Health Care
           Providers Rendering Services at Accident Rehab

           247.    In keeping with the fact that Salado ever truly served as medical director at

   Accident Rehab, and never fulfilled the statutory obligations of a clinic medical director at

   Accident Rehab, Salado permitted Accident Rehab, A. Vazquez, M. Vazquez, and Feijoo to

   routinely falsely represent the identities of the health care providers who rendered services at

   Accident Rehab, in order to obtain payment for the Fraudulent Services to which they otherwise

   would not be entitled.

           248.    As set forth in Exhibit “4”, the purported physical therapy services constituted the

   majority of the services the Accident Rehab Defendants billed through Accident Rehab to GEICO.

           249.    Feijoo purported to provide the majority of the physical therapy services at

   Accident Rehab.

           250.    In fact, Feijoo was almost never present at Accident Rehab, and did not personally

   perform – or even supervise – the physical therapy services that Accident Rehab purported to

   provide to Insureds.




                                                    56
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 57 of 312



           251.   Rather, the physical therapy services that were billed through Accident Rehab to

   GEICO were performed – to the extent that they were performed at all – by unsupervised

   chiropractic assistants.

           252.   As set forth herein, a registered chiropractic assistant must work under the direct

   supervision and responsibility of a licensed chiropractor or certified chiropractic physician’s

   assistant. See Fla. Stat. § 460.4166(2).

           253.   The chiropractic assistants associated with Accident Rehab did not work under the

   direct supervision and responsibility of a licensed chiropractor or certified chiropractic physician’s

   assistant.

           254.   Therefore, the Accident Rehab Defendants falsely listed Feijoo as the treating

   provider for a majority of the individual physical therapy services that were billed through

   Accident Rehab to GEICO from January 2017 until the present date.

           255.   In actuality, Feijoo billed GEICO for such a massive amount of hours of purported

   services, often in excess of 18 hours per day at numerous separate health care facilities, that it

   prevented Feijoo from being physically present at Accident Rehab for any significant amount of

   time and prevented Feijoo from being able to personally perform – or even supervise – the physical

   therapy services that Accident Rehab purported to provide to Insureds.

           256.   For example, between January 2017 and January 2020, GEICO received more than

   $3,600,000.00 in billing for services purportedly performed or directly supervised by Feijoo at

   multiple health care clinics, all while he was simultaneously purporting to perform or directly

   supervise a massive amount of physical therapy services that required direct patient on patient

   contact at Accident Rehab.




                                                    57
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 58 of 312



          257.   In keeping with the fact that Feijoo could not have personally performed or even

   directly supervised the vast majority of the physical therapy services billed to GEICO through

   Accident Rehab, Feijoo would often purport to personally perform – or at least directly supervise

   – an impossible number of hours of physical therapy services in a given day at other locations on

   the same day he was purporting to provide services at Accident Rehab.

          258.   For instance:

          (i)    On October 10, 2017, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and
                 Feijoo purported to provide at least 20 individual physical therapy services to at
                 least 4 individual Insureds, and falsely contended in the resulting bills to GEICO
                 that Feijoo personally performed or at least directly supervised every one of those
                 treatments. What is more, those putative treatments included at least 1.5 hours of
                 physical therapy services that required direct, one-on-one patient contact between
                 the treating provider and the Insureds throughout the services. That same day,
                 Feijoo also purported to personally perform, or at least directly supervise: (a) four
                 45 minute initial patient examinations; (b) one 60 minute initial patient
                 examination; and (c) at least 98 additional physical therapy services purportedly
                 provided to at least 15 additional GEICO Insureds at six different facilities,
                 including at least 15.25 hours of physical therapy services that required direct, one-
                 on-one patient contact between the treating provider and the Insureds throughout
                 the services. In all, GEICO received billing for at least 20.75 hours of services that
                 Feijoo purported to personally perform, or at least directly supervise, on October
                 10, 2017.

          (ii)   On December 12, 2017, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and
                 Feijoo purported to provide at least 20 individual physical therapy services to at
                 least 6 individual Insureds, and falsely contended in the resulting bills to GEICO
                 that Feijoo personally performed or at least directly supervised every one of those
                 treatments. What is more, those putative treatments included at least 1.5 hours of
                 physical therapy services that required direct, one-on-one patient contact between
                 the treating provider and the Insureds throughout the services. That same day,
                 Feijoo also purported to personally perform, or at least directly supervise: (a) three
                 45 minute initial patient examinations; (b) two 25 minute follow-up patient
                 examinations; (c) one 40 minute follow-up patient examination; and (d) at least 79
                 additional physical therapy services purportedly provided to at least 10 additional
                 GEICO Insureds at six different facilities, including at least 15 hours of physical
                 therapy services that required direct, one-on-one patient contact between the
                 treating provider and the Insureds throughout the services. In all, GEICO received
                 billing for at least 21 hours of services that Feijoo purported to personally perform,
                 or at least directly supervise, on December 12, 2017.




                                                  58
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 59 of 312



         (iii)   On January 17, 2018, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and
                 Feijoo purported to provide at least 14 individual physical therapy services to at
                 least 3 individual Insureds, and falsely contended in the resulting bills to GEICO
                 that Feijoo personally performed or at least directly supervised every one of those
                 treatments. What is more, those putative treatments included at least 1.5 hours of
                 physical therapy services that required direct, one-on-one patient contact between
                 the treating provider and the Insureds throughout the services. That same day,
                 Feijoo also purported to personally perform, or at least directly supervise at least
                 11 additional GEICO Insureds at three different facilities, including at least 17
                 hours of physical therapy services that required direct, one-on-one patient contact
                 between the treating provider and the Insureds throughout the services. In all,
                 GEICO received billing for at least 18.5 hours of services that Feijoo purported to
                 personally perform, or at least directly supervise, on January 17, 2018.

         (iv)    On February 20, 2018, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and
                 Feijoo purported to provide at least 49 individual physical therapy services to at
                 least 10 individual Insureds, and falsely contended in the resulting bills to GEICO
                 that Feijoo personally performed or at least directly supervised every one of those
                 treatments. What is more, those putative treatments included at least 5 hours of
                 physical therapy services that required direct, one-on-one patient contact between
                 the treating provider and the Insureds throughout the services. That same day,
                 Feijoo also purported to personally perform, or at least directly supervise: (a) two
                 45 minute initial patient examinations; (b) one 25 minute follow-up patient
                 examination; (c) one 40 minute follow-up patient examination; and (d) at least 75
                 additional physical therapy services purportedly provided to at least 8 additional
                 GEICO Insureds at four different facilities, including at least 13.25 hours of
                 physical therapy services that required direct, one-on-one patient contact between
                 the treating provider and the Insureds throughout the services. In all, GEICO
                 received billing for at least 20.75 hours of services that Feijoo purported to
                 personally perform, or at least directly supervise, on February 20, 2018.

         (v)     On April 10, 2018, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo
                 purported to provide at least 25 individual physical therapy services to at least 5
                 individual Insureds, and falsely contended in the resulting bills to GEICO that
                 Feijoo personally performed or at least directly supervised every one of those
                 treatments. What is more, those putative treatments included at least 2.25 hours of
                 physical therapy services that required direct, one-on-one patient contact between
                 the treating provider and the Insureds throughout the services. That same day,
                 Feijoo also purported to personally perform, or at least directly supervise: (a) one
                 45 minute initial patient examination; (b) one 25 minute follow-up patient
                 examination; and (c) at least 101 additional physical therapy services purportedly
                 provided to at least 11 additional GEICO Insureds at four different facilities,
                 including at least 18 hours of physical therapy services that required direct, one-on-
                 one patient contact between the treating provider and the Insureds throughout the
                 services. In all, GEICO received billing for at least 21.25 hours of services that




                                                  59
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 60 of 312



                  Feijoo purported to personally perform, or at least directly supervise, on April 10,
                  2018.

          259.    These are only representative examples. In the claims for physical therapy services

   that are identified in Exhibit “4”, the Accident Rehab Defendants routinely falsely represented that

   Feijoo had performed – or at least directly supervised – an improbable, and often impossible,

   number of physical therapy services on individual dates, considering the amounts of services he

   simultaneously was purporting to perform or directly supervise at other health care clinics on those

   same dates.

          260.    Upon information and belief, the fraudulent billing for physical therapy services

   that the Defendants submitted or caused to be submitted through Accident Rehab to GEICO

   constituted only a fraction of the total fraudulent billing for physical therapy services that the

   Accident Rehab Defendants submitted through Accident Rehab to all of the automobile insurers

   in the Florida automobile insurance market.

          261.    Similarly, upon information and belief, the billing for physical therapy services

   submitted to GEICO through the other health care clinics Feijoo purportedly provided services at

   constituted only a fraction of the total billing for physical therapy services submitted through those

   other health care clinics to all of the automobile insurers in the Florida automobile insurance

   market.

          262.    GEICO is only one of the automobile insurance companies doing business in the

   Florida automobile insurance market.

          263.    It is extremely improbable, to the point of impossibility, that the Accident Rehab

   Defendants and the other health care clinics Feijoo purportedly provided health care services at

   only submitted fraudulent billing to GEICO, and did not simultaneously bill other automobile

   insurers.




                                                    60
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 61 of 312



          264.    Thus, upon information and belief, the massive, impossible number of physical

   therapy services that Feijoo purported to directly supervise or provide to GEICO Insureds on

   individual dates of service, including the dates of service identified above, constituted only a

   fraction of the total number of physical therapy services that Feijoo purported to directly supervise

   or provide, including to individuals insured by companies other than GEICO, on those same dates

   of service.

          265.    As set forth herein, the No-Fault Law’s billing requirements provide – among other

   things – that all PIP billing must comply with the instructions promulgated by the Centers for

   Medicare & Medicaid Services for the completion of HCFA-1500 forms. See Fla. Stat. § 627.736.

          266.    All of the billing that the Defendants submitted through Accident Rehab to GEICO,

   including the billing for putative physical therapy services, was submitted on HCFA-1500 forms.

          267.    Pursuant to the instructions promulgated by the Centers for Medicare & Medicaid

   Services for the completion of HCFA-1500 forms, the name of the health care provider who

   actually rendered or directly supervised the underlying physical therapy treatment must be listed

   on the HCFA-1500 form. See, e.g., Medicare Claims Processing Manual, Chapter 26 – Completing

   and Processing Form CMS-1500 Data Set.

          268.    To “directly supervise” a physical therapy treatment, a physician “must be present

   in the office suite and immediately available to furnish assistance and direction throughout the

   performance of the procedure. It does not mean that the physician must be present in the room

   when the procedure is performed.” See, e.g., Medicare Claims Processing Manual, Chapter 26 –

   Completing and Processing Form CMS-1500 Data Set, citing 42 C.F.R. 410.32.

          269.    Pursuant to the instructions promulgated by the Centers for Medicare & Medicaid

   Services for the completion of HCFA-1500 forms, to the extent that a physician is not actually




                                                    61
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 62 of 312



   “directly supervising” a physical therapy treatment, then the actual name of the person who is

   actually performing the physical therapy treatment must be listed on the HCFA-1500 form. See,

   e.g., Medicare Claims Processing Manual, Chapter 26 – Completing and Processing Form CMS-

   1500 Data Set.

          270.      The Accident Rehab Defendants were well-aware of the fact that – because the

   unsupervised chiropractic assistants associated with Accident Rehab were not physical therapists,

   chiropractors, or licensed physicians – Accident Rehab could not recover PIP Benefits for any

   services that the massage therapists purported to provide.

          271.      As a result, and in order to conceal the fact that the chiropractic assistants provided

   – without any legitimate supervision by Feijoo– all of the “physical therapy” services that were

   unlawfully billed through Accident Rehab to GEICO, the Accident Rehab Defendants deliberately

   omitted any reference to the chiropractic assistants on the HCFA-1500 forms that they used to bill

   for the putative physical therapy services.

          272.      Instead, in the claims for physical therapy services identified in Exhibit “4”, the

   Accident Rehab Defendants routinely falsely listed Feijoo on the HCFA-1500 forms as the

   supposed provider or direct supervisor of the physical therapy services.

          273.      For example:

          (i)       On or about January 28, 2017, Accident Rehab, A. Vazquez, M. Vazquez, Salado,
                    and Feijoo billed GEICO for physical therapy services that purportedly were
                    provided through Accident Rehab to an Insured named AT on January 28, 2017.
                    The HCFA-1500 form falsely represented that Feijoo performed, or at least directly
                    supervised, the pertinent physical therapy services, and Accident Rehab, A.
                    Vazquez, M. Vazquez, Salado, and Feijoo deliberately omitted any reference to the
                    chiropractic assistant from the HCFA-1500 form. In keeping with the fact that
                    Feijoo did not perform or directly supervise the pertinent physical therapy services,
                    the “Daily Progress Notes” purportedly reflecting the physical therapy services
                    provided to the Insureds were not signed by Feijoo, or any other provider.




                                                      62
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 63 of 312



         (ii)    On or about July 18, 2017, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and
                 Feijoo billed GEICO for physical therapy services that purportedly were provided
                 through Accident Rehab to an Insured named WD on July 18, 2017. The HCFA-
                 1500 form falsely represented that Feijoo performed, or at least directly supervised,
                 the pertinent physical therapy services, and Accident Rehab, A. Vazquez, M.
                 Vazquez, Salado, and Feijoo deliberately omitted any reference to the chiropractic
                 assistant from the HCFA-1500 form. In keeping with the fact that Feijoo did not
                 perform or directly supervise the pertinent physical therapy services, the “Daily
                 Progress Notes” purportedly reflecting the physical therapy services provided to
                 the Insureds were not signed by Feijoo, or any other provider.

         (iii)   On or about April 3, 2018, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and
                 Feijoo billed GEICO for physical therapy services that purportedly were provided
                 through Accident Rehab to an Insured named MO on April 3, 2018. The HCFA-
                 1500 form falsely represented that Feijoo performed, or at least directly supervised,
                 the pertinent physical therapy services, and Accident Rehab, A. Vazquez, M.
                 Vazquez, Salado, and Feijoo deliberately omitted any reference to the chiropractic
                 assistant from the HCFA-1500 form. In keeping with the fact that Feijoo did not
                 perform or directly supervise the pertinent physical therapy services, the “Daily
                 Progress Notes” purportedly reflecting the physical therapy services provided to
                 the Insureds were not signed by Feijoo, or any other provider.

         (iv)    On or about September 27, 2018, Accident Rehab, A. Vazquez, M. Vazquez,
                 Salado, and Feijoo billed GEICO for physical therapy services that purportedly
                 were provided through Accident Rehab to an Insured named TH on September 27,
                 2018. The HCFA-1500 form falsely represented that Feijoo performed, or at least
                 directly supervised, the pertinent physical therapy services, and Accident Rehab,
                 A. Vazquez, M. Vazquez, Salado, and Feijoo deliberately omitted any reference to
                 the chiropractic assistant from the HCFA-1500 form. In keeping with the fact that
                 Feijoo did not perform or directly supervise the pertinent physical therapy services,
                 the “Daily Progress Notes” purportedly reflecting the physical therapy services
                 provided to the Insureds were not signed by Feijoo, or any other provider.

         (v)     On or about September 29, 2018, Accident Rehab, A. Vazquez, M. Vazquez,
                 Salado, and Feijoo billed GEICO for physical therapy services that purportedly
                 were provided through Accident Rehab to an Insured named MV on September 29,
                 2018. The HCFA-1500 form falsely represented that Feijoo performed, or at least
                 directly supervised, the pertinent physical therapy services, and Accident Rehab,
                 A. Vazquez, M. Vazquez, Salado, and Feijoo deliberately omitted any reference to
                 the chiropractic assistant from the HCFA-1500 form. In keeping with the fact that
                 Feijoo did not perform or directly supervise the pertinent physical therapy services,
                 the “Daily Progress Notes” purportedly reflecting the physical therapy services
                 provided to the Insureds were not signed by Feijoo, or any other provider.

         (vi)    On or about August 14, 2018, Accident Rehab, A. Vazquez, M. Vazquez, Salado,
                 and Feijoo billed GEICO for physical therapy services that purportedly were




                                                  63
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 64 of 312



                  provided through Accident Rehab to an Insured named JO on August 14, 2018. The
                  HCFA-1500 form falsely represented that Feijoo performed, or at least directly
                  supervised, the pertinent physical therapy services, and Accident Rehab, A.
                  Vazquez, M. Vazquez, Salado, and Feijoo deliberately omitted any reference to the
                  chiropractic assistant from the HCFA-1500 form. In keeping with the fact that
                  Feijoo did not perform or directly supervise the pertinent physical therapy services,
                  the “Daily Progress Notes” purportedly reflecting the physical therapy services
                  provided to the Insureds were not signed by Feijoo, or any other provider.

         (vii)    On or about October 30, 2018, Accident Rehab, A. Vazquez, M. Vazquez, Salado,
                  and Feijoo billed GEICO for physical therapy services that purportedly were
                  provided through Accident Rehab to an Insured named MV on October 30, 2018.
                  The HCFA-1500 form falsely represented that Feijoo performed, or at least directly
                  supervised, the pertinent physical therapy services, and Accident Rehab, A.
                  Vazquez, M. Vazquez, Salado, and Feijoo deliberately omitted any reference to the
                  chiropractic assistant from the HCFA-1500 form. In keeping with the fact that
                  Feijoo did not perform or directly supervise the pertinent physical therapy services,
                  the “Daily Progress Notes” purportedly reflecting the physical therapy services
                  provided to the Insureds were not signed by Feijoo, or any other provider.

         (viii)   On or about February 26, 2019, Accident Rehab, A. Vazquez, M. Vazquez, Salado,
                  and Feijoo billed GEICO for physical therapy services that purportedly were
                  provided through Accident Rehab to an Insured named SN on February 26, 2019.
                  The HCFA-1500 form falsely represented that Feijoo performed, or at least directly
                  supervised, the pertinent physical therapy services, and Accident Rehab, A.
                  Vazquez, M. Vazquez, Salado, and Feijoo deliberately omitted any reference to the
                  chiropractic assistant from the HCFA-1500 form. In keeping with the fact that
                  Feijoo did not perform or directly supervise the pertinent physical therapy services,
                  the “Daily Progress Notes” purportedly reflecting the physical therapy services
                  provided to the Insureds were not signed by Feijoo, or any other provider.

         (ix)     On or about March 27, 2019, Accident Rehab, A. Vazquez, M. Vazquez, Salado,
                  and Feijoo billed GEICO for physical therapy services that purportedly were
                  provided through Accident Rehab to an Insured named DO on March 27, 2019. The
                  HCFA-1500 form falsely represented that Feijoo performed, or at least directly
                  supervised, the pertinent physical therapy services, and Accident Rehab, A.
                  Vazquez, M. Vazquez, Salado, and Feijoo deliberately omitted any reference to the
                  chiropractic assistant from the HCFA-1500 form. In keeping with the fact that
                  Feijoo did not perform or directly supervise the pertinent physical therapy services,
                  the “Daily Progress Notes” purportedly reflecting the physical therapy services
                  provided to the Insureds were not signed by Feijoo, or any other provider.

         (x)      On or about June 1, 2019, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and
                  Feijoo billed GEICO for physical therapy services that purportedly were provided
                  through Accident Rehab to an Insured named LF on June 1, 2019. The HCFA-1500
                  form falsely represented that Feijoo performed, or at least directly supervised, the




                                                   64
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 65 of 312



                  pertinent physical therapy services, and Accident Rehab, A. Vazquez, M. Vazquez,
                  Salado, and Feijoo deliberately omitted any reference to the chiropractic assistant
                  from the HCFA-1500 form. In keeping with the fact that Feijoo did not perform or
                  directly supervise the pertinent physical therapy services, the “Daily Progress
                  Notes” purportedly reflecting the physical therapy services provided to the Insureds
                  were not signed by Feijoo, or any other provider.

          274.    These are only representative examples. In the claims for physical therapy services

   that are identified in Exhibit “4”, the Accident Rehab Defendants routinely falsely represented in

   the HCFA-1500 forms they submitted to GEICO that Feijoo had performed or at least directly

   supervised the underlying physical therapy services, when in fact the services were performed by

   chiropractic assistants, to the extent that they were performed at all, without any legitimate

   supervision by Feijoo.

          275.    It is improbable, to the point of impossibility, that Salado, who purportedly served

   as medical director at Accident Rehab, and therefore had the responsibility to ensure that the billing

   submitted from Accident Rehab was not fraudulent or unlawful was unaware of the fact that the

   pertinent services were performed by unlicensed chiropractic assistants, without any legitimate

   supervision by a medical doctor or licensed physical therapist or chiropractor.

          276.    In the claims for physical therapy services identified in Exhibit “4”, the Accident

   Rehab Defendants routinely fraudulently misrepresented that the physical therapy services were

   lawfully provided and reimbursable, when in fact they were neither lawfully provided nor

   reimbursable, because:

          (i)     the putative physical therapy services were performed – to the extent they were
                  performed at all by chiropractic assistants, without any supervision, in
                  contravention of Florida law;

          (ii)    Accident Rehab could not lawfully recover PIP Benefits for the putative physical
                  therapy services, because they were performed without supervision by chiropractic
                  assistants, in contravention of Florida law; and




                                                    65
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 66 of 312



          (iii)   the Accident Rehab Defendants systematically fraudulently misrepresented and
                  concealed the identities of the individuals who performed the putative physical
                  therapy services in their billing for the putative “physical therapy” services.

          277.    The Accident Rehab Defendants routinely fraudulently misrepresented to GEICO

   that Feijoo had performed or at least directly supervised the underlying physical therapy services

   because they knew that, were they to accurately represent that the underlying physical therapy

   services had been performed unsupervised by chiropractic assistants, the charges would have been

   non-reimbursable and GEICO would not have remitted payment for these services.

          278.    These fraudulent misrepresentations and acts of fraudulent concealment

   demonstrate that Accident Rehab was operated without a legitimate medical director.

          279.    For instance, Salado, who at all relevant times purported to serve as the “medical

   director” at Accident Rehab – did not, and could not have, “[c]onduct[ed] systematic reviews of

   clinic billings to ensure that the billings are not fraudulent or unlawful.” See Fla. Stat. §

   400.9935(1).

          280.    Nor, for that matter, did Salado “[e]nsure that all practitioners providing health care

   services or supplies to patients maintain[ed] a current active and unencumbered Florida license”,

   or “[e]nsure that all health care practitioners at the clinic [had] active appropriate certification or

   licensure for the level of care being provided.” See Fla. Stat. § 400.9935(1).

          281.    Had Salado actually fulfilled his statutory role as medical director at Accident

   Rehab, he would have noted – among other things – that the Defendants routinely fraudulently

   represented in Accident Rehab’s billing that the physical therapy services were performed or at

   least directly supervised by Feijoo.

          282.    Had Salado actually fulfilled his statutory role as medical director at Accident

   Rehab, he would have noted – among other things – that the Accident Rehab Defendants routinely




                                                     66
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 67 of 312



   fraudulently concealed the fact that the physical therapy services were provided without any

   legitimate supervision – to the extent that they were provided at all – by chiropractic assistants

   and not physical therapists or chiropractors, and therefore were non-reimbursable under the No-

   Fault Law.

              283.   Had Salado actually fulfilled his statutory role as medical director at Accident

   Rehab, he would have noted – among other things – that all of the individuals providing physical

   therapy services had active appropriate licensure to perform physical therapy services.

              284.   Salado did none of these things, because he never actually served as a legitimate

   medical director at Accident Rehab in the first instance, rendering Accident Rehab ineligible to

   collect PIP Benefits in the first instance.

   4.         The Fraudulent Misrepresentations Regarding the Identities of the Health Care
              Providers Rendering Services at Miami Medical

              285.   In keeping with the fact that Marquez never truly served as medical director at

   Miami Medical, and never fulfilled the statutory obligations of a clinic medical director at Miami

   Medical, Marquez permitted Miami Medical, J. Jimenez, G. Jimenez, Marquez, Nodarse, and

   Feijoo to routinely falsely represent the identities of the health care providers who rendered

   services at Miami Medical, in order to obtain payment for the Fraudulent Services to which they

   otherwise would not be entitled.

              286.   Miami Medical, J. Jimenez, G. Jimenez, Marquez, Nodarse, and Feijoo

   (collectively, the “Miami Medical Defendants”) billed for a limited range of health care services

   through Miami Medical, specifically: (i) purported initial patient examinations; (ii) purported

   follow-up patient examinations; (iii) purported physical therapy services; and (iv) range of motion

   testing.




                                                    67
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 68 of 312



          287.    As set forth in Exhibit “5”, the purported physical therapy services constituted the

   vast majority of the services that the Miami Medical Defendants billed through Miami Medical to

   GEICO.

          288.    Feijoo and Nodarse purported to perform or directly supervise a majority of the

   physical therapy services in the claims identified in Exhibit “5”.

          289.    However, Feijoo and Nodarse were only occasionally physically present at Miami

   Medical, and did not personally perform – or even supervise – the physical therapy services that

   Miami Medical purported to provide to Insureds.

          290.    The vast majority of the physical therapy services that were billed through Miami

   Medical to GEICO were performed – to the extent that they were performed at all – by

   unsupervised massage therapists and/or registered chiropractic assistants, including G. Jimenez,

   Vazquez, and Uzan, without legitimate supervision or oversight by Nodarse, Feijoo, or any other

   licensed physician, chiropractor, or physical therapist.

          291.    G. Jimenez, Vazquez, and Uzan were licensed as massage therapists and/or

   registered chiropractic assistants. G. Jimenez, Vazquez, and Uzan were never licensed as physical

   therapists or chiropractors.

          292.    As a result, with respect to insurance policies issued after January 1, 2013, the No-

   Fault Law prohibited Miami Medical from recovering PIP Benefits for services – including but

   not limited to physical therapy services – provided by unsupervised massage therapists such as G.

   Jimenez, Vazquez, and Uzan.

          293.    Nor could Miami Medical recover PIP Benefits for services performed by

   unsupervised registered chiropractic assistants.




                                                      68
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 69 of 312



          294.    The Miami Medical Defendants were well-aware of the fact that Miami Medical

   could not legally recover PIP Benefits for services provided by massage therapists and/or

   registered chiropractic assistants such as G. Jimenez, Vazquez, and Uzan.

          295.    For example, the amendments to the No-Fault Law prohibiting PIP reimbursement

   for massage or for services provided by massage therapists were widely reported, as was the

   preceding legal struggle by various massage therapists and massage trade organizations to fight

   the amendments.

          296.    Therefore, the Miami Medical Defendants listed Feijoo and Nodarse as the treating

   provider for virtually all the individual physical therapy services that were billed through Miami

   Medical to GEICO from October 2016 to the present.

          297.    In fact, Feijoo and Nodarse were only occasionally physically present at Miami

   Medical, and did not personally perform – or even supervise – the physical therapy services that

   Miami Medical purported to provide to Insureds.

          298.    In keeping with the fact that Feijoo was physically present at Miami Medical for

   only a few hours each week, simultaneous to his “employment” at Miami Medical, Feijoo also

   purported to personally perform a massive number of health care services at least 10 health care

   clinics located in distinct facilities throughout south Florida.

          299.    What is more, simultaneous to his “employment” at Miami Medical, Feijoo also

   purported to own, control, and supervise the business activities at Feijoo P.A., as well as personally

   perform a massive number of health care services at Feijoo P.A.

          300.    What is more, in keeping with the fact that Nodarse was only occasionally

   physically present at Miami Medical, simultaneous to her “employment” at Miami Medical,




                                                     69
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 70 of 312



   Nodarse was simultaneously purporting to provide a massive amount of physical therapy services

   at another health care clinic in south Florida.

          301.    Even so, the Miami Medical Defendants submitted thousands of physical therapy

   charges to GEICO which falsely contended that Feijoo or Nodarse had performed or at least

   directly supervised the underlying physical therapy services, despite the fact that Feijoo and

   Nodarse could not possibly have performed or even directly supervised the physical therapy.

          302.    In keeping with the fact that Feijoo and Nodarse could not have personally

   performed – or at least directly supervised – the vast majority of the physical therapy services

   billed to GEICO through Miami Medical, Feijoo and Nodarse would often purport to personally

   perform – or at least directly supervise – an impossible number of hours of physical therapy

   services in a given day.

          303.    For instance:

          (i)     On December 7, 2016, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and
                  Nodarse purported to provide at least 49 individual physical therapy services to six
                  GEICO Insureds and falsely contended in the resulting bills to GEICO that Nodarse
                  personally performed or at least directly supervised every one of those treatments.
                  What is more, those putative treatments included at least 12.25 hours of physical
                  therapy services that required direct, one-on-one patient contact between the
                  treating provider and the Insureds throughout the services. That same day, Nodarse
                  also purported to personally perform, or at least directly supervise at least 56
                  additional physical therapy services purportedly provided to at least seven
                  additional GEICO Insureds at a different facility, including at least 12.75 hours of
                  physical therapy services that required direct, one-on-one patient contact between
                  the treating provider and the Insureds throughout the services. In all, GEICO
                  received billing for at least 25 hours of services that Nodarse purported to
                  personally perform, or at least directly supervise, on December 7, 2016.

          (ii)    On January 5, 2017, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and
                  Nodarse purported to provide at least 34 individual physical therapy services to five
                  GEICO Insureds and falsely contended in the resulting bills to GEICO that Nodarse
                  personally performed or at least directly supervised every one of those treatments.
                  What is more, those putative treatments included at least 8.5 hours of physical
                  therapy services that required direct, one-on-one patient contact between the
                  treating provider and the Insureds throughout the services. That same day, Nodarse




                                                     70
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 71 of 312



                 also purported to personally perform, or at least directly supervise at least 64
                 additional physical therapy services purportedly provided to at least eight additional
                 GEICO Insureds at a different facility, including at least 14.5 hours of physical
                 therapy services that required direct, one-on-one patient contact between the
                 treating provider and the Insureds throughout the services. In all, GEICO received
                 billing for at least 23 hours of services that Nodarse purported to personally
                 perform, or at least directly supervise, on January 5, 2017.

         (iii)   On June 20, 2017, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and Nodarse
                 purported to provide at least 16 individual physical therapy services to two GEICO
                 Insureds and falsely contended in the resulting bills to GEICO that Nodarse
                 personally performed or at least directly supervised every one of those treatments.
                 What is more, those putative treatments included at least 4 hours of physical therapy
                 services that required direct, one-on-one patient contact between the treating
                 provider and the Insureds throughout the services. That same day, Nodarse also
                 purported to personally perform, or at least directly supervise at least 79 additional
                 physical therapy services purportedly provided to at least nine additional GEICO
                 Insureds at a different facility, including at least 17.25 hours of physical therapy
                 services that required direct, one-on-one patient contact between the treating
                 provider and the Insureds throughout the services. In all, GEICO received billing
                 for at least 21.25 hours of services that Nodarse purported to personally perform,
                 or at least directly supervise, on June 20, 2017.

         (iv)    On April 4, 2018, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and Feijoo
                 purported to provide at least 7 individual physical therapy services to a GEICO
                 Insured and falsely contended in the resulting bills to GEICO that Feijoo personally
                 performed or at least directly supervised every one of those treatments. What is
                 more, those putative treatments included at least 1.75 hours of physical therapy
                 services that required direct, one-on-one patient contact between the treating
                 provider and the Insureds throughout the services. That same day, Feijoo also
                 purported to personally perform, or at least directly supervise: (a) one 60 minute
                 initial patient examination; (b) two 25 minute follow-up patient examinations; (c)
                 one 40 minute follow-up patient examination; and (d) at least 82 additional physical
                 therapy services purportedly provided to at least twelve additional GEICO Insureds
                 at six different facilities, including at least 13.75 hours of physical therapy services
                 that required direct, one-on-one patient contact between the treating provider and
                 the Insureds throughout the services. In all, GEICO received billing for at least
                 19.75 hours of services that Feijoo purported to personally perform, or at least
                 directly supervise, on April 4, 2018.

         (v)     On April 12, 2018, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and Nodarse
                 purported to provide at least 44individual physical therapy services to six GEICO
                 Insureds and falsely contended in the resulting bills to GEICO that Nodarse
                 personally performed or at least directly supervised every one of those treatments.
                 What is more, those putative treatments included at least 11 hours of physical
                 therapy services that required direct, one-on-one patient contact between the




                                                   71
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 72 of 312



                  treating provider and the Insureds throughout the services. That same day, Nodarse
                  also purported to personally perform, or at least directly supervise at least 79
                  additional physical therapy services purportedly provided to at least three additional
                  GEICO Insureds at a different facility, including at least 5.25 hours of physical
                  therapy services that required direct, one-on-one patient contact between the
                  treating provider and the Insureds throughout the services. In all, GEICO received
                  billing for at least 15.25 hours of services that Nodarse purported to personally
                  perform, or at least directly supervise, on April 12, 2018.

         (vi)     On May 29, 2018, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and Feijoo
                  purported to provide at least 16 individual physical therapy services to 2 GEICO
                  Insureds and falsely contended in the resulting bills to GEICO that Feijoo
                  personally performed or at least directly supervised every one of those treatments.
                  What is more, those putative treatments included at least 4 hours of physical therapy
                  services that required direct, one-on-one patient contact between the treating
                  provider and the Insureds throughout the services. That same day, Feijoo also
                  purported to personally perform, or at least directly supervise at least 103 additional
                  physical therapy services purportedly provided to at least six additional GEICO
                  Insureds at three different facilities, including at least 15.5 hours of physical therapy
                  services that required direct, one-on-one patient contact between the treating
                  provider and the Insureds throughout the services. In all, GEICO received billing
                  for at least 19.5 hours of services that Feijoo purported to personally perform, or at
                  least directly supervise, on May 29, 2018.

         (vii)    On June 4, 2018, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and Feijoo
                  purported to provide at least 16 individual physical therapy services to two GEICO
                  Insureds and falsely contended in the resulting bills to GEICO that Feijoo
                  personally performed or at least directly supervised every one of those treatments.
                  What is more, those putative treatments included at least 4 hours of physical therapy
                  services that required direct, one-on-one patient contact between the treating
                  provider and the Insureds throughout the services. That same day, Feijoo also
                  purported to personally perform, or at least directly supervise at least 122 additional
                  physical therapy services purportedly provided to at least 15 additional GEICO
                  Insureds at five different facilities, including at least 21.25 hours of physical
                  therapy services that required direct, one-on-one patient contact between the
                  treating provider and the Insureds throughout the services. In all, GEICO received
                  billing for at least 25.25 hours of services that Feijoo purported to personally
                  perform, or at least directly supervise, on June 4, 2018.

         (viii)   On July 2, 2018, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and Feijoo
                  purported to provide at least 24 individual physical therapy services to three GEICO
                  Insureds and falsely contended in the resulting bills to GEICO that Feijoo
                  personally performed or at least directly supervised every one of those treatments.
                  What is more, those putative treatments included at least 4.5 hours of physical
                  therapy services that required direct, one-on-one patient contact between the
                  treating provider and the Insureds throughout the services. That same day, Feijoo




                                                     72
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 73 of 312



                  also purported to personally perform, or at least directly supervise at least 60
                  additional physical therapy services purportedly provided to at least seven
                  additional GEICO Insureds at two different facilities, including at least 11.5 hours
                  of physical therapy services that required direct, one-on-one patient contact
                  between the treating provider and the Insureds throughout the services. In all,
                  GEICO received billing for at least 16 hours of services that Feijoo purported to
                  personally perform, or at least directly supervise, on July 2, 2018.

          (ix)    On July 18, 2019, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and Feijoo
                  purported to provide at least 10 individual physical therapy services to a GEICO
                  Insured and falsely contended in the resulting bills to GEICO that Feijoo personally
                  performed or at least directly supervised every one of those treatments. What is
                  more, those putative treatments included at least 2 hours of physical therapy
                  services that required direct, one-on-one patient contact between the treating
                  provider and the Insureds throughout the services. That same day, Feijoo also
                  purported to personally perform, or at least directly supervise: (a) one 60 minute
                  initial patient examination; (b) one 45 minute patient examination; (c) two 25
                  minute follow-up patient examination; and (d) at least 45 additional physical
                  therapy services purportedly provided to at least six additional GEICO Insureds at
                  three different facilities, including at least 9.25 hours of physical therapy services
                  that required direct, one-on-one patient contact between the treating provider and
                  the Insureds throughout the services. In all, GEICO received billing for at least 13.5
                  hours of services that Feijoo purported to personally perform, or at least directly
                  supervise, on July 18, 2019.

          (x)     On November 20, 2019, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and
                  Nodarse purported to provide at least 38 individual physical therapy services to five
                  GEICO Insureds and falsely contended in the resulting bills to GEICO that Nodarse
                  personally performed or at least directly supervised every one of those treatments.
                  What is more, those putative treatments included at least 9.5 hours of physical
                  therapy services that required direct, one-on-one patient contact between the
                  treating provider and the Insureds throughout the services. That same day, Nodarse
                  also purported to personally perform, or at least directly supervise at least 8
                  additional physical therapy services purportedly provided to an additional GEICO
                  Insureds at a different facility, including at least 1.75 hours of physical therapy
                  services that required direct, one-on-one patient contact between the treating
                  provider and the Insureds throughout the services. In all, GEICO received billing
                  for at least 11.25 hours of services that Nodarse purported to personally perform,
                  or at least directly supervise, on November 20, 2019.

          304.    These are only representative examples. In the claims for physical therapy services

   that are identified in Exhibit “5”, the Miami Medical Defendants routinely falsely represented that

   Feijoo and Nodarse had performed – or at least directly supervised – an improbable, and often




                                                   73
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 74 of 312



   impossible, number of physical therapy services on individual dates, considering the amounts of

   services they were simultaneously purporting to perform or directly supervise at other health care

   clinics on those same dates.

          305.    Upon information and belief, the fraudulent billing for physical therapy services

   that the Miami Medical Defendants submitted or caused to be submitted through Miami Medical

   to GEICO constituted only a fraction of the total fraudulent billing for physical therapy services

   that the Miami Medical Defendants submitted through Miami Medical to all of the automobile

   insurers in the Florida automobile insurance market.

          306.    GEICO is only one of the automobile insurance companies doing business in the

   Florida automobile insurance market.

          307.    It is extremely improbable, to the point of impossibility, that the Miami Medical

   Defendants and the other health care clinics where Feijoo and Nodarse purported to provide health

   care services only submitted fraudulent billing to GEICO, and did not simultaneously bill other

   automobile insurers.

          308.    Thus, upon information and belief, the massive, impossible number of physical

   therapy services that Feijoo and Nodarse purported to directly supervise or provide to GEICO

   Insureds on individual dates of service, including the dates of service identified above, constituted

   only a fraction of the total number of physical therapy services that Feijoo and Nodarse purported

   to directly supervise or provide, including to individuals insured by companies other than GEICO,

   on those same dates of service.

          309.    In fact, Feijoo and Nodarse did not perform or directly supervise the vast majority

   of the physical therapy services that were billed through Miami Medical to GEICO.




                                                    74
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 75 of 312



          310.    What is more, Miami Medical did not actually provide any legitimate physical

   therapy services to GEICO Insureds.

          311.    Rather: (i) the putative “physical therapy” services that the Miami Medical

   Defendants purported to provide through Miami Medical to Insureds were performed, to the extent

   that they were performed at all, by G. Jimenez, Vazquez, Uzan, and the other massage therapists

   and/or registered chiropractic assistants associated with Miami Medical rather than by Feijoo or

   Nodarse; (ii) Feijoo and Nodarse did not legitimately supervised the putative “physical therapy”

   services that were billed through Miami Medical to GEICO; and (iii) the putative “physical

   therapy” services that were billed through Miami Medical to GEICO actually constituted physical

   therapy, because G. Jimenez, Vazquez, Uzan, and the other massage therapists and/or registered

   chiropractic assistants associated with Miami Medical were not licensed as physical therapists

   and/or chiropractors, and did not perform the pertinent services under the supervision of any

   licensed physical therapist, physician, chiropractor, or other health care provider.

          312.    As set forth herein, the No-Fault Law’s billing requirements provide – among other

   things – that all PIP billing must comply with the instructions promulgated by the Centers for

   Medicare & Medicaid Services for the completion of HCFA-1500 forms. See Fla. Stat. § 627.736.

          313.    All of the billing that the Defendants submitted through Miami Medical to GEICO,

   including the billing for putative physical therapy services, was submitted on HCFA-1500 forms.

          314.    Pursuant to the instructions promulgated by the Centers for Medicare & Medicaid

   Services for the completion of HCFA-1500 forms, the name of the health care provider who

   actually rendered or directly supervised the underlying physical therapy treatment must be listed

   on the HCFA-1500 form. See, e.g., Medicare Claims Processing Manual, Chapter 26 – Completing

   and Processing Form CMS-1500 Data Set.




                                                    75
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 76 of 312



          315.      To “directly supervise” a physical therapy treatment, a physician “must be present

   in the office suite and immediately available to furnish assistance and direction throughout the

   performance of the procedure. It does not mean that the physician must be present in the room

   when the procedure is performed.” See, e.g., Medicare Claims Processing Manual, Chapter 26 –

   Completing and Processing Form CMS-1500 Data Set, citing 42 C.F.R. 410.32.

          316.      Pursuant to the instructions promulgated by the Centers for Medicare & Medicaid

   Services for the completion of HCFA-1500 forms, to the extent that a physician is not actually

   “directly supervising” a physical therapy treatment, then the actual name of the person who is

   actually performing the physical therapy treatment must be listed on the HCFA-1500 form. See,

   e.g., Medicare Claims Processing Manual, Chapter 26 – Completing and Processing Form CMS-

   1500 Data Set.

          317.      Miami Medical, J. Jimenez, G. Jimenez, Marquez, Nodarse, and Feijoo were well-

   aware of the fact that – because G. Jimenez, Vazquez, Uzan, and the other massage therapists

   and/or registered chiropractic assistants associated with Miami Medical were unsupervised

   massage therapists and/or registered chiropractic assistants, rather than physical therapists and/or

   chiropractors – Miami Medical could not recover PIP Benefits for any services that G. Jimenez,

   Vazquez, and Uzan or the other unsupervised massage therapists and/or registered chiropractic

   assistants associated with Miami Medical purported to provide.

          318.      As a result, and in order to conceal the fact that G. Jimenez, Vazquez, Uzan, and

   the other massage therapists and/or registered chiropractic assistants associated with Miami

   Medical unlawfully provided –without any legitimate supervision by Feijoo or Nodarse – all of

   the “physical therapy” services that were unlawfully billed through Miami Medical to GEICO,

   Miami Medical, J. Jimenez, G. Jimenez, Marquez, Nodarse, and Feijoo deliberately omitted any




                                                    76
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 77 of 312



   reference to G. Jimenez, Vazquez, Uzan, and the other massage therapists and/or registered

   chiropractic assistants associated with Miami Medical on the HCFA-1500 forms that they used to

   bill for the putative physical therapy services.

          319.    Instead, in the claims for physical therapy services identified in Exhibit “5”, the

   Miami Medical Defendants falsely listed Feijoo and Nodarse on the HCFA-1500 forms as the

   supposed provider or direct supervisor of the physical therapy services.

          320.    For example:

          (i)     On or about November 17, 2017, Miami Medical, J. Jimenez, G. Jimenez, Marquez,
                  and Nodarse billed GEICO for physical therapy services that purportedly were
                  provided through Miami Medical to an Insured named OR on November 17, 2017.
                  The HCFA-1500 form falsely represented that Nodarse performed, or at least
                  directly supervised, the pertinent physical therapy services, and Miami Medical, J.
                  Jimenez, G. Jimenez, Marquez, and Nodarse deliberately omitted any reference to
                  G. Jimenez from the HCFA-1500 form. However, the underlying physical therapy
                  treatment notes were signed by G. Jimenez, in keeping with the fact that the
                  pertinent services were performed – to the extent that they were performed at all –
                  by G. Jimenez, without any legitimate supervision by Nodarse.

          (ii)    On or about September 22, 2018, Miami Medical, J. Jimenez, G. Jimenez, Marquez,
                  and Nodarse billed GEICO for physical therapy services that purportedly were
                  provided through Miami Medical to an Insured named OS on September 13, 2018.
                  The HCFA-1500 form falsely represented that Nodarse performed, or at least
                  directly supervised, the pertinent physical therapy services, and Miami Medical, J.
                  Jimenez, G. Jimenez, Marquez, and Nodarse deliberately omitted any reference to
                  Uzan from the HCFA-1500 form. However, the underlying physical therapy
                  treatment notes were signed by Uzan, in keeping with the fact that the pertinent
                  services were performed – to the extent that they were performed at all – by Uzan,
                  without any legitimate supervision by Nodarse.

          (iii)   On or about September 29, 2018, Miami Medical, J. Jimenez, G. Jimenez, Marquez,
                  and Nodarse billed GEICO for physical therapy services that purportedly were
                  provided through Miami Medical to an Insured named OS on September 13, 2018.
                  The HCFA-1500 form falsely represented that Nodarse performed, or at least
                  directly supervised, the pertinent physical therapy services, and Miami Medical, J.
                  Jimenez, G. Jimenez, Marquez, and Nodarse deliberately omitted any reference to
                  Vazquez from the HCFA-1500 form. However, the underlying physical therapy
                  treatment notes were signed by Vazquez, in keeping with the fact that the pertinent
                  services were performed – to the extent that they were performed at all – by
                  Vazquez, without any legitimate supervision by Nodarse.




                                                      77
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 78 of 312




         (iv)    On or about October 3, 2018, Miami Medical, J. Jimenez, G. Jimenez, Marquez,
                 and Feijoo billed GEICO for physical therapy services that purportedly were
                 provided through Miami Medical to an Insured named GL on October 3, 2018. The
                 HCFA-1500 form falsely represented that Feijoo performed, or at least directly
                 supervised, the pertinent physical therapy services, and Miami Medical, J. Jimenez,
                 G. Jimenez, Marquez, and Feijoo deliberately omitted any reference to Vazquez
                 from the HCFA-1500 form. However, the underlying physical therapy treatment
                 notes were signed by Vazquez, in keeping with the fact that the pertinent services
                 were performed – to the extent that they were performed at all – by Vazquez,
                 without any legitimate supervision by Feijoo.

         (v)     On or about December 8, 2018, Miami Medical, J. Jimenez, G. Jimenez, Marquez,
                 and Nodarse billed GEICO for physical therapy services that purportedly were
                 provided through Miami Medical to an Insured named KT on December 8, 2018.
                 The HCFA-1500 form falsely represented that Nodarse performed, or at least
                 directly supervised, the pertinent physical therapy services, and Miami Medical, J.
                 Jimenez, G. Jimenez, Marquez, and Nodarse deliberately omitted any reference to
                 Uzan from the HCFA-1500 form. However, the underlying physical therapy
                 treatment notes were signed by Uzan, in keeping with the fact that the pertinent
                 services were performed – to the extent that they were performed at all – by Uzan,
                 without any legitimate supervision by Nodarse.

         (vi)    On or about December 10, 2018, Miami Medical, J. Jimenez, G. Jimenez, Marquez,
                 and Nodarse billed GEICO for physical therapy services that purportedly were
                 provided through Miami Medical to an Insured named KT on December 8, 2018.
                 The HCFA-1500 form falsely represented that Nodarse performed, or at least
                 directly supervised, the pertinent physical therapy services, and Miami Medical, J.
                 Jimenez, G. Jimenez, Marquez, and Nodarse deliberately omitted any reference to
                 Vazquez from the HCFA-1500 form. However, the underlying physical therapy
                 treatment notes were signed by Vazquez, in keeping with the fact that the pertinent
                 services were performed – to the extent that they were performed at all – by
                 Vazquez, without any legitimate supervision by Nodarse.

         (vii)   On or about April 13, 2019, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and
                 Nodarse billed GEICO for physical therapy services that purportedly were provided
                 through Miami Medical to an Insured named JF on April 13, 2019. The HCFA-
                 1500 form falsely represented that Nodarse performed, or at least directly
                 supervised, the pertinent physical therapy services, and Miami Medical, J. Jimenez,
                 G. Jimenez, Marquez, and Nodarse deliberately omitted any reference to Vazquez
                 from the HCFA-1500 form. However, the underlying physical therapy treatment
                 notes were signed by Vazquez, in keeping with the fact that the pertinent services
                 were performed – to the extent that they were performed at all – by Vazquez,
                 without any legitimate supervision by Nodarse.




                                                 78
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 79 of 312



          (viii)   On or about July 18, 2019, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and
                   Feijoo billed GEICO for physical therapy services that purportedly were provided
                   through Miami Medical to an Insured named LT on July 18, 2019. The HCFA-1500
                   form falsely represented that Feijoo performed, or at least directly supervised, the
                   pertinent physical therapy services, and Miami Medical, J. Jimenez, G. Jimenez,
                   Marquez, and Feijoo deliberately omitted any reference to Vazquez from the
                   HCFA-1500 form. However, the underlying physical therapy treatment notes were
                   signed by Vazquez, in keeping with the fact that the pertinent services were
                   performed – to the extent that they were performed at all – by Vazquez, without
                   any legitimate supervision by Feijoo.

          (ix)     On or about July 25, 2019, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and
                   Feijoo billed GEICO for physical therapy services that purportedly were provided
                   through Miami Medical to an Insured named LT on July 18, 2019. The HCFA-1500
                   form falsely represented that Feijoo performed, or at least directly supervised, the
                   pertinent physical therapy services, and Miami Medical, J. Jimenez, G. Jimenez,
                   Marquez, and Feijoo deliberately omitted any reference to G. Jimenez from the
                   HCFA-1500 form. However, the underlying physical therapy treatment notes were
                   signed by G. Jimenez, in keeping with the fact that the pertinent services were
                   performed – to the extent that they were performed at all – by G. Jimenez, without
                   any legitimate supervision by Feijoo.

          (x)      On or about July 30, 2019, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and
                   Nodarse billed GEICO for physical therapy services that purportedly were provided
                   through Miami Medical to an Insured named JT on July 23, 2019. The HCFA-1500
                   form falsely represented that Nodarse performed, or at least directly supervised, the
                   pertinent physical therapy services, and Miami Medical, J. Jimenez, G. Jimenez,
                   Marquez, and Nodarse deliberately omitted any reference to Vazquez from the
                   HCFA-1500 form. However, the underlying physical therapy treatment notes were
                   signed by Vazquez, in keeping with the fact that the pertinent services were
                   performed – to the extent that they were performed at all – by Vazquez, without
                   any legitimate supervision by Nodarse.

          321.     These are only representative examples. In the claims for physical therapy services

   that are identified in Exhibit “5”, the Miami Medical Defendants routinely falsely represented in

   the HCFA-1500 forms they submitted to GEICO that Feijoo and Nodarse had performed or at least

   directly supervised the underlying physical therapy services, when in fact the services were

   performed by G. Jimenez, Vazquez, Uzan, and the other massage therapists and/or registered

   chiropractic assistants associated with Miami Medical, to the extent that they were performed at

   all, without any legitimate supervision by Feijoo and Nodarse.




                                                    79
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 80 of 312



          322.    It is improbable, to the point of impossibility, that Marquez who purportedly served

   as medical director at Miami Medical, and therefore had the responsibility to ensure that the billing

   submitted from Miami Medical was not fraudulent or unlawful, was unaware of the fact that the

   pertinent services were performed by unlicensed massage therapists, without any legitimate

   supervision by a medical doctor or licensed physical therapist.

          323.    In the claims for physical therapy services identified in Exhibit “5”, the Miami

   Medical Defendants routinely fraudulently misrepresented that the physical therapy services were

   lawfully provided and reimbursable, when in fact they were neither lawfully provided nor

   reimbursable, because:

          (i)     the putative physical therapy services were performed – to the extent they were
                  performed at all by massage therapists and/or registered chiropractic assistants,
                  without any supervision by any licensed physicians or physical therapists, in
                  contravention of Florida law;

          (ii)    Miami Medical could not lawfully recover PIP Benefits for the putative physical
                  therapy services, because they were performed without supervision by massage
                  therapists and/or registered chiropractic assistants, in contravention of Florida law;
                  and

          (iii)   the Miami Medical Defendants systematically fraudulently misrepresented and
                  concealed the identities of the individuals who performed the putative physical
                  therapy services in their billing for the putative “physical therapy” services.

          324.    The Miami Medical Defendants routinely fraudulently misrepresented to GEICO

   that Feijoo and Nodarse had performed or at least directly supervised the underlying physical

   therapy services because they knew that, were they to accurately represent that the underlying

   physical therapy services had been performed unsupervised by G. Jimenez, Vazquez, Uzan, and

   the other massage therapists and/or registered chiropractic assistants associated with Miami

   Medical, the charges would have been non-reimbursable and GEICO would not have remitted

   payment for these services.




                                                    80
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 81 of 312



          325.    These fraudulent misrepresentations and acts of fraudulent concealment

   demonstrate that Miami Medical was operated without a legitimate medical director.

          326.    For instance, Marquez, who at all relevant times purported to serve as the “medical

   director” at Miami Medical – did not, and could not have, “[c]onduct[ed] systematic reviews of

   clinic billings to ensure that the billings are not fraudulent or unlawful.” See Fla. Stat. §

   400.9935(1).

          327.    Nor, for that matter, did Marquez “[e]nsure that all practitioners providing health

   care services or supplies to patients maintain[ed] a current active and unencumbered Florida

   license”, or “[e]nsure that all health care practitioners at the clinic [had] active appropriate

   certification or licensure for the level of care being provided.” See Fla. Stat. § 400.9935(1).

          328.    Had Marquez actually fulfilled his statutory role as medical director at Miami

   Medical, he would have noted – among other things – that the Miami Medical Defendants routinely

   fraudulently represented in Miami Medical’s billing that the physical therapy services were

   performed or at least directly supervised by Feijoo and Nodarse.

          329.    Had Marquez actually fulfilled his statutory role as medical director at Miami

   Medical, he would have noted – among other things – that the Miami Medical Defendants routinely

   fraudulently concealed the fact that the physical therapy services were provided without any

   legitimate supervision – to the extent that they were provided at all – by massage therapists and/or

   registered chiropractic assistants and not physical therapists, and therefore were non-reimbursable

   under the No-Fault Law.

          330.    Had Marquez actually fulfilled his statutory role as medical director at Miami

   Medical, he would have noted – among other things – that all of the individuals providing physical

   therapy services had active appropriate licensure to perform physical therapy services.




                                                    81
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 82 of 312



           331.    Marquez did none of these things, because he never actually served as a legitimate

   medical director at Miami Medical in the first instance, rendering Miami Medical ineligible to

   collect PIP Benefits in the first instance.

   C.      The Violations of the Patient Brokering Act

   1.      The Unlawful Referrals from Feijoo P.A. to We Care in Violation of the Patient
           Brokering Act

           332.    In the claims identified in Exhibit “2”, We Care, Martinez, Nguyen, and Feijoo

   routinely falsely represented that the underlying health care services were lawfully provided and

   reimbursable, when in fact they were neither lawfully provided nor reimbursable because they

   were provided – to the extent that they were provided at all – pursuant an illegal patient brokering

   and kickback scheme.

           333.    As set forth herein, health care providers that operate in violation of the Patient

   Brokering Act are not entitled to collect PIP Benefits.

           334.    Even so, Feijoo – at Martinez’s direction – routinely and unlawfully referred

   Insureds, or caused Insureds to be referred, to We Care in exchange for compensation from

   Martinez.

           335.    Beginning in September 2017, in exchange for compensation from Martinez and

   We Care, Feijoo caused Insureds to be referred from Feijoo P.A. to We Care for medically

   unnecessary Fraudulent Services. In fact, a significant number of the patients purportedly treated

   at We Care presented there pursuant to referrals by Feijoo that were made at Martinez’s direction,

   and in exchange for compensation from Martinez and We Care.

           336.    Beginning in September 2017, each patient referral that Feijoo made or caused to

   be made to We Care violated the Patient Brokering Act, in that the referrals were made in exchange

   for compensation from Martinez and We Care.




                                                   82
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 83 of 312



          337.    For example:

          (i)     On or about December 28, 2017, Feijoo referred an Insured named LM from Feijoo
                  P.A. to We Care for purported physical therapy services. The referral violated the
                  Patient Brokering Act in that it was provided in exchange for compensation paid to
                  Feijoo by Martinez and We Care.

          (ii)    On or about January 29, 2018, Feijoo referred an Insured named MA from Feijoo
                  P.A. to We Care for purported physical therapy services. The referral violated the
                  Patient Brokering Act in that it was provided in exchange for compensation paid to
                  Feijoo by Martinez and We Care.

          (iii)   On or about January 29, 2018, Feijoo referred an Insured named GV from Feijoo
                  P.A. to We Care for purported physical therapy services. The referral violated the
                  Patient Brokering Act in that it was provided in exchange for compensation paid to
                  Feijoo by Martinez and We Care.

          (iv)    On or about March 21, 2018, Feijoo referred an Insured named AV from Feijoo
                  P.A. to We Care for purported physical therapy services. The referral violated the
                  Patient Brokering Act in that it was provided in exchange for compensation paid to
                  Feijoo by Martinez and We Care.

          (v)     On or about March 29, 2018, Feijoo referred an Insured named MH from Feijoo
                  P.A. to We Care for purported physical therapy services. The referral violated the
                  Patient Brokering Act in that it was provided in exchange for compensation paid to
                  Feijoo by Martinez and We Care.

          338.    These are only representative examples. In the claims identified in Exhibit “2”,

   Feijoo caused Insureds to be referred to We Care in violation of the Patient Brokering Act.

   2.     The Unlawful Referrals from Feijoo P.A. to New Life in Violation of the Patient
          Brokering Act

          339.    In the claims identified in Exhibit “3”, New Life, Machado, Almonte, and Feijoo

   routinely falsely represented that the underlying health care services were lawfully provided and

   reimbursable, when in fact they were neither lawfully provided nor reimbursable because they

   were provided – to the extent that they were provided at all – pursuant an illegal patient brokering

   scheme.




                                                   83
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 84 of 312



          340.    As set forth herein, health care providers that operate in violation of the Patient

   Brokering Act are not entitled to collect PIP Benefits.

          341.    Even so, Feijoo – at Machado’s direction – routinely and unlawfully referred

   Insureds, or caused Insureds to be referred, to New Life in exchange for compensation from

   Machado.

          342.    Beginning in February 2017, in exchange for compensation from Machado and

   New Life, Feijoo caused Insureds to be referred from Feijoo P.A. to New Life for medically

   unnecessary Fraudulent Services. In fact, a significant number of the patients purportedly treated

   at New Life presented there pursuant to referrals by Feijoo that were made at Machado’s direction,

   and in exchange for compensation from Machado and New Life.

          343.    Beginning in February 2017, each patient referral that Feijoo made or caused to be

   made to New Life violated the Patient Brokering Act, in that the referrals were made in exchange

   for compensation from Machado and New Life.

          344.    For example:

          (i)     On or about May 20, 2017, Feijoo referred an Insured named YA from Feijoo P.A.
                  to New Life for purported physical therapy services. The referral violated the
                  Patient Brokering Act in that it was provided in exchange for compensation paid to
                  Feijoo by Machado and New Life.

          (ii)    On or about September 19, 2017, Feijoo referred an Insured named YG from Feijoo
                  P.A. to New Life for purported physical therapy services. The referral violated the
                  Patient Brokering Act in that it was provided in exchange for compensation paid to
                  Feijoo by Machado and New Life.

          (iii)   On or about October 12, 2017, Feijoo referred an Insured named DB from Feijoo
                  P.A. to New Life for purported physical therapy services. The referral violated the
                  Patient Brokering Act in that it was provided in exchange for compensation paid to
                  Feijoo by Machado and New Life.

          (iv)    On or about October 26, 2017, Feijoo referred an Insured named DM from Feijoo
                  P.A. to New Life for purported physical therapy services. The referral violated the




                                                   84
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 85 of 312



                   Patient Brokering Act in that it was provided in exchange for compensation paid to
                   Feijoo by Machado and New Life.

          (v)      On or about January 25, 2018, Feijoo referred an Insured named JC from Feijoo
                   P.A. to New Life for purported physical therapy services. The referral violated the
                   Patient Brokering Act in that it was provided in exchange for compensation paid to
                   Feijoo by Machado and New Life.

          (vi)     On or about February 27, 2018, Feijoo referred an Insured named XA from Feijoo
                   P.A. to New Life for purported physical therapy services. The referral violated the
                   Patient Brokering Act in that it was provided in exchange for compensation paid to
                   Feijoo by Machado and New Life.

          (vii)    On or about April 26, 2018, Feijoo referred an Insured named JV from Feijoo P.A.
                   to New Life for purported physical therapy services. The referral violated the
                   Patient Brokering Act in that it was provided in exchange for compensation paid to
                   Feijoo by Machado and New Life.

          (viii)   On or about May 8, 2018, Feijoo referred an Insured named YB from Feijoo P.A.
                   to New Life for purported physical therapy services. The referral violated the
                   Patient Brokering Act in that it was provided in exchange for compensation paid to
                   Feijoo by Machado and New Life.

          (ix)     On or about May 10, 2018, Feijoo referred an Insured named YR from Feijoo P.A.
                   to New Life for purported physical therapy services. The referral violated the
                   Patient Brokering Act in that it was provided in exchange for compensation paid to
                   Feijoo by Machado and New Life.

          (x)      On or about May 30, 2018, Feijoo referred an Insured named SP from Feijoo P.A.
                   to New Life for purported physical therapy services. The referral violated the
                   Patient Brokering Act in that it was provided in exchange for compensation paid to
                   Feijoo by Machado and New Life.

          345.     These are only representative examples. In the claims identified in Exhibit “3”,

   Feijoo routinely caused Insureds to be referred to New Life in violation of the Patient Brokering

   Act.

   D.     The Violations of the Self-Referral Act

          346.     As set forth herein, the Self-Referral Act prohibits any health care provider from

   referring patients for certain designated health care services to any entity in which the health care

   provider is an investor or has an investment interest. See Fla. Stat. § 456.053.




                                                    85
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 86 of 312



          347.    In the context of the Self-Referral Act, Feijoo – as a licensed medical doctor – was

   a “health care provider”.

          348.    In the context of the Self-Referral Act, the putative patient examinations that Feijoo

   P.A. purported to provide to Insureds were “designated health care services”.

          349.    In the context of the Self-Referral Act, Feijoo – who purported to be an owner and

   member of Feijoo P.A. – was both an investor in and had an investment interest in Feijoo P.A.

          350.    Accordingly, Feijoo could not lawfully self-refer Insureds to Feijoo P.A. – directly

   or indirectly – for designated health care services such as the putative patient examinations that

   Feijoo P.A. purported to provide.

   1.     The Unlawful Self-Referrals by Feijoo from We Care and New Life to Feijoo P.A.

          351.    As set forth herein, in addition to his putative ownership of Feijoo P.A., Feijoo

   purported to perform many of the Fraudulent Services at We Care and New Life.

          352.    In many instances, Feijoo would cause an Insured to be referred from Feijoo P.A.

   to We Care and New Life for physical therapy services.

          353.    Then, Feijoo would purport to provide the putative physical therapy services at We

   Care and New Life.

          354.    Then, at the conclusion of the physical therapy services, Feijoo would unlawfully

   self-refer the Insured back to Feijoo P.A. for the continued provision of medically unnecessary

   follow-examinations and range of motion testing.

          355.    For example:

          (i)     On or about August 7, 2017, Feijoo referred an Insured named PG from Feijoo P.A.
                  to We Care for purported physical therapy services. Between August 8, 2017 and
                  August 30, 2017, Feijoo purported to perform the physical therapy services at We
                  Care. During that same period, Feijoo unlawfully self-referred PG back to Feijoo
                  P.A. for a medically unnecessary follow-up examination and range of motion test.




                                                   86
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 87 of 312



         (ii)     On or about December 28, 2017, Feijoo referred an Insured named LM from Feijoo
                  P.A. to We Care for purported physical therapy services. Between December 28,
                  2017 and January 28, 2018, Feijoo purported to perform the physical therapy
                  services at We Care. During that same period, Feijoo unlawfully self-referred LM
                  back to Feijoo P.A. for a medically unnecessary follow-up examination and range
                  of motion test.

         (iii)    On or about January 25, 2018, Feijoo referred an Insured named JC from Feijoo
                  P.A. to New Life for purported physical therapy services. Between January 25,
                  2018 and April 5, 2018, Feijoo purported to perform the physical therapy services
                  at New Life. During that same period, Feijoo unlawfully self-referred JC back to
                  Feijoo P.A. for medically unnecessary follow-up examinations and range of motion
                  tests.

         (iv)     On or about January 29, 2018, Feijoo referred an Insured named MA from Feijoo
                  P.A. to New Life for purported physical therapy services. Between January 30,
                  2018 and March 5, 2018, Feijoo purported to perform the physical therapy services
                  at We Care. During that same period, Feijoo unlawfully self-referred MA back to
                  Feijoo P.A. for a medically unnecessary follow-up examination and range of
                  motion test.

         (v)      On or about July 25, 2017, Feijoo referred an Insured named NA from Feijoo P.A.
                  to New Life for purported physical therapy services. Between July 27, 2017 and
                  February 26, 2018, Feijoo purported to perform the physical therapy services at We
                  Care. Then, at the conclusion of the physical therapy services, Feijoo unlawfully
                  self-referred NA back to Feijoo P.A. for a medically unnecessary follow-up
                  examination and range of motion test.

         (vi)     On or about February 27, 2018, Feijoo referred an Insured named XA from Feijoo
                  P.A. to New Life for purported physical therapy services. Between February 27,
                  2018 and April 3, 2018, Feijoo purported to perform the physical therapy services
                  at New Life. During that same period, Feijoo unlawfully self-referred XA back to
                  Feijoo P.A. for medically unnecessary follow-up examinations and range of motion
                  tests.

         (vii)    On or about March 21, 2017, Feijoo referred an Insured named AV from Feijoo
                  P.A. to We Care for purported physical therapy services. Between March 21, 2017
                  and May 5, 2018, Feijoo purported to perform the physical therapy services at We
                  Care. During that same period, Feijoo unlawfully self-referred AV back to Feijoo
                  P.A. for a medically unnecessary follow-up examination and range of motion test.

         (viii)   On or about April 26, 2018, Feijoo referred an Insured named LV from Feijoo P.A.
                  to New Life for purported physical therapy services. Between April 26, 2018 and
                  October 29, 2018, Feijoo purported to perform the physical therapy services at New
                  Life. During that same period, Feijoo unlawfully self-referred LV back to Feijoo
                  P.A. for medically unnecessary follow-up examinations and range of motion tests.




                                                  87
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 88 of 312




          (ix)    On or about May 8, 2018, Feijoo referred an Insured named YB from Feijoo P.A.
                  to New Life for purported physical therapy services. Between May 8, 2018 and July
                  13, 2018, Feijoo purported to perform the physical therapy services at New Life.
                  During that same period, Feijoo unlawfully self-referred YB back to Feijoo P.A.
                  for medically unnecessary follow-up examinations and range of motion tests.

          (x)     On or about May 10, 2018, Feijoo referred an Insured named GN from Feijoo P.A.
                  to New Life for purported physical therapy services. Between May 10, 2018 and
                  July 19, 2018, Feijoo purported to perform the physical therapy services at New
                  Life. During that same period, Feijoo unlawfully self-referred GN back to Feijoo
                  P.A. for medically unnecessary follow-up examinations and range of motion tests.

          356.    These are only representative examples. In the claims identified in Exhibit “1”,

   Feijoo routinely unlawfully self-referred Insureds from We Care and New Life to Feijoo P.A. for

   the Fraudulent Services.

          357.    In the claims identified in Exhibit “1”, Feijoo, and Feijoo P.A. routinely falsely

   represented that the underlying health care services were lawfully provided and reimbursable,

   when in fact they were neither lawfully provided nor reimbursable because they were provided –

   to the extent that they were provided at all – in violation of the Self-Referral Act.

   E.     The Defendants’ Fraudulent Treatment and Billing Protocols

          358.    In the claims identified in Exhibits “1”-“5” the vast majority of the Insureds whom

   Feijoo purported to treat at Feijoo P.A., We Care, New Life, Accident Rehab, and Miami Medical,

   were involved in minor accidents, to the extent that they were involved in any actual accidents at

   all.

          359.    Concomitantly, in the claims identified in Exhibits “1”-“5” almost none of the

   Insureds whom Feijoo purported to treat at Feijoo P.A., We Care, New Life, Accident Rehab, and

   Miami Medical suffered from any significant injuries or health problems as a result of the relatively

   minor accidents they experienced or purported to experience.




                                                    88
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 89 of 312



           360.    Even so, in the claims identified in Exhibits “1”-“5”, the Defendants purported to

   subject virtually every Insured to a medically unnecessary course of “treatment” that was provided

   pursuant to pre-determined, fraudulent protocols designed to maximize the billing that they could

   submit to insurers, including GEICO, rather than to treat or otherwise benefit the Insureds who

   purportedly were subjected to them.

           361.    The Defendants purported to provide their pre-determined fraudulent treatment

   protocols to the Insureds in the claims identified in Exhibits “1”-“5”, without regard for the

   Insureds’ individual symptoms or presentation, or – in most cases – the total absence of any actual

   continuing medical problems arising from any actual automobile accidents.

           362.    Each step in the Defendants’ fraudulent treatment protocols was designed to falsely

   reinforce the rationale for the previous step and provide a false justification for the subsequent

   step, and thereby permit the Defendants to generate and falsely justify the maximum amount of

   fraudulent PIP billing for each Insured.

           363.    No legitimate physician, chiropractor, physical therapist, clinic, or other health care

   provider would permit the fraudulent treatment and billing protocols described below to proceed

   under his, her, or its auspices.

   1.      Feijoo P.A.’s Fraudulent Treatment and Billing Protocol

   (i)     The Fraudulent Charges for Initial Examinations at Feijoo P.A.

           364.    As an initial step in Feijoo P.A.’s fraudulent treatment and billing protocol, Feijoo

   P.A. and Feijoo (collectively the “Feijoo P.A. Defendants”) purported to provide the Insureds in

   the claims identified in Exhibit “1” with a putative initial examination.

           365.    Feijoo purported to personally perform or directly supervise virtually all of the

   initial examinations at Feijoo P.A. in the claims identified in Exhibit “1”.




                                                     89
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 90 of 312



          366.    As set forth in Exhibit “1”, Feijoo P.A. and Feijoo then billed the initial

   examinations to GEICO, or caused them to be billed to GEICO, under CPT code 99204, typically

   resulting in charges of $475.00 for each initial examination that they purported to provide.

          367.    In the claims for initial examinations identified in Exhibit “1”, the charges for the

   initial examinations were fraudulent in that they misrepresented Feijoo P.A.’s eligibility to collect

   PIP Benefits in the first instance.

          368.    In fact, and as set forth herein, Feijoo P.A. never was eligible to collect PIP

   Benefits, inasmuch as it was operated in violation of the Clinic Act.

          369.    As set forth herein, the charges for the initial examinations identified in Exhibit “1”

   also were fraudulent in that they misrepresented the nature and extent of the initial examinations.

   a.     Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

          370.    The No-Fault Law’s billing requirements provide that all PIP billing must – among

   other things – comply with the guidelines promulgated by the AMA in connection with the use of

   current procedural terminology, or CPT, codes. See Fla. Stat. § 627.736.

          371.    The primary guidelines promulgated by the AMA for the use of CPT codes are

   contained in the AMA’s CPT Assistant.

          372.    Pursuant to the CPT Assistant, the use of CPT code 99204 to bill for an initial

   patient examination represents that the Insured presented with problems of moderate to high

   severity.

          373.    The CPT Assistant provides various clinical examples of the types of presenting

   problems that qualify as moderately to highly severe, and thereby justify the use of CPT code

   99204 to bill for an initial patient examination.




                                                       90
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 91 of 312



           374.      Specifically, the CPT Assistant provides the following clinical examples of

   presenting problems that support the use of CPT code 99204 to bill for an initial patient

   examination:

           (i)       Office visit for initial evaluation of a 63-year-old male with chest pain on exertion.
                     (Cardiology/Internal Medicine)

           (ii)      Initial office visit of a 50-year-old female with progressive solid food dysphagia.
                     (Gastroenterology)

           (iii)     Initial office evaluation of a 70-year-old patient with recent onset of episodic
                     confusion. (Internal Medicine)

           (iv)      Initial office visit for 34-year-old patient with primary infertility, including
                     counseling. (Obstetrics/Gynecology)

           (v)       Initial office visit for 7-year-old female with juvenile diabetes mellitus, new to area,
                     past history of hospitalization times three. (Pediatrics)

           (vi)      Initial office evaluation of 70-year-old female with polyarthralgia. (Rheumatology)

           (vii)     Initial office evaluation of a 50-year-old male with an aortic aneurysm with respect
                     to recommendation for surgery. (Thoracic Surgery)

           375.      Accordingly, pursuant to the CPT Assistant, the moderately to highly severe

   presenting problems that could support the use of CPT code 99204 to bill for an initial patient

   examination typically are problems that pose a serious threat to the patient’s health, or even the

   patient’s life.

           376.      By contrast, to the extent that the Insureds in the claims identified in Exhibit “1”

   had any presenting problems at all as the result of their minor automobile accidents, the problems

   were low severity soft tissue injuries such as sprains and strains.

           377.      For instance, and in keeping with the fact that the Insureds in the claims identified

   in Exhibit “1” either had no presenting problems at all as the result of their minor automobile




                                                       91
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 92 of 312



   accidents, or else problems of low severity, in most of the claims identified in Exhibit “1” the

   Insureds did not seek treatment at any hospital as the result of their accidents.

           378.    To the limited extent that the Insureds did report to a hospital after their accidents,

   they virtually always were briefly observed on an outpatient basis and then sent on their way after

   a few hours with, at most, a minor sprain or strain diagnosis.

           379.    Furthermore, to the extent that police reports existed with respect to the claims

   identified in Exhibit “1”, the contemporaneous police reports virtually always indicated that the

   Insureds’ vehicles were functional following the accidents, and that no one was seriously injured

   in the accidents, or injured at all.

           380.    Even so, in the claims for initial examinations identified in Exhibit “1”, Feijoo P.A.

   and Feijoo virtually always billed for their putative initial examinations using CPT code 99204,

   and thereby falsely represented that the Insureds presented with problems of moderate to high

   severity.

           381.    For example:

           (i)     On July 22, 2013, an Insured named JR was involved in an automobile accident.
                   The contemporaneous police report indicated that the airbags in JR’s vehicle did
                   not deploy, and that JR’s vehicle was drivable following the accident. The police
                   report further indicated that JR was not injured in the accident. In keeping with the
                   fact that JR was not seriously injured in the accident, JR did not visit any hospital
                   emergency room following the accident. To the extent that JR experienced any
                   health problems at all as the result of the accident, they were of low severity. Even
                   so, following a purported initial examination of JR by Feijoo on July 23, 2013,
                   Feijoo P.A. and Feijoo billed GEICO for the initial examination using CPT code
                   99204, and thereby falsely represented that JR presented with moderately to highly
                   severe health problems as the result of the accident.

           (ii)    On May 5, 2014, an Insured named CC was involved in an automobile accident.
                   The contemporaneous police report indicated that the airbags in CC’s vehicle did
                   not deploy, and that CC’s vehicle was drivable following the accident. The police
                   report further indicated that CC was not injured in the accident. In keeping with the
                   fact that CC was not seriously injured in the accident, CC did not visit any hospital
                   emergency room following the accident. To the extent that CC experienced any




                                                     92
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 93 of 312



                 health problems at all as the result of the accident, they were of low severity. Even
                 so, following a purported initial examination of CC by Feijoo on May 8, 2014,
                 Feijoo P.A. and Feijoo billed GEICO for the initial examination using CPT code
                 99204, and thereby falsely represented that CC presented with moderately to highly
                 severe health problems as the result of the accident.

         (iii)   On September 9, 2014, an Insured named IG was involved in an automobile
                 accident. The contemporaneous police report indicated that there was minor
                 damage to IG’s vehicle, that there was minor damage to the other vehicle, that the
                 airbags in IG’s vehicle did not deploy, and that IG’s vehicle was drivable following
                 the accident. The police report further indicated that IG was not injured in the
                 accident. In keeping with the fact that IG was not seriously injured in the accident,
                 IG did not visit any hospital emergency room following the accident. To the extent
                 that IG experienced any health problems at all as the result of the accident, they
                 were of low severity. Even so, following a purported initial examination of IG by
                 Feijoo on September 23, 2014, Feijoo P.A. and Feijoo billed GEICO for the initial
                 examination using CPT code 99204, and thereby falsely represented that IG
                 presented with moderately to highly severe health problems as the result of the
                 accident.

         (iv)    On September 25, 2014, an Insured named LS was involved in an automobile
                 accident. The contemporaneous police report indicated that the airbags in LS’s
                 vehicle did not deploy, and that LS’s vehicle was drivable following the accident.
                 The police report further indicated that LS was not injured in the accident. In
                 keeping with the fact that LS was not seriously injured in the accident, LS did not
                 visit any hospital emergency room following the accident. To the extent that LS
                 experienced any health problems at all as the result of the accident, they were of
                 low severity. Even so, following a purported initial examination of LS by Feijoo on
                 October 23, 2014, Feijoo P.A. and Feijoo billed GEICO for the initial examination
                 using CPT code 99204, and thereby falsely represented that LS presented with
                 moderately to highly severe health problems as the result of the accident.

         (v)     On February 5, 2015, an Insured named MC was involved in an automobile
                 accident. The contemporaneous police report indicated that the airbags in MC’s
                 vehicle did not deploy, and that MC’s vehicle was not towed. The police report
                 further indicated that MC was not injured in the accident. In keeping with the fact
                 that MC was not seriously injured in the accident, MC did not visit any hospital
                 emergency room following the accident. To the extent that MC experienced any
                 health problems at all as the result of the accident, they were of low severity. Even
                 so, following a purported initial examination of MC by Feijoo on February 9, 2015,
                 Feijoo P.A. and Feijoo billed GEICO for the initial examination using CPT code
                 99204, and thereby falsely represented that MC presented with moderately to
                 highly severe health problems as the result of the accident.

         (vi)    On June 25, 2015, an Insured named CM was involved in an automobile accident.
                 The contemporaneous police report indicated that the airbags in CM’s vehicle did




                                                  93
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 94 of 312



                  not deploy, and that CM’s vehicle was drivable following the accident. The police
                  report further indicated that CM was not injured in the accident. In keeping with
                  the fact that CM was not seriously injured in the accident, CM did not visit any
                  hospital emergency room following the accident. To the extent that CM
                  experienced any health problems at all as the result of the accident, they were of
                  low severity. Even so, following a purported initial examination of CM by Feijoo
                  on June 25, 2015, Feijoo P.A. and Feijoo billed GEICO for the initial examination
                  using CPT code 99204, and thereby falsely represented that CM presented with
                  moderately to highly severe health problems as the result of the accident.

         (vii)    On October 1, 2015, an Insured named MC was involved in an automobile accident.
                  The contemporaneous police report indicated that the airbags in MC’s vehicle did
                  not deploy, and that MC’s vehicle was drivable following the accident. The police
                  report further indicated that MC was not injured in the accident. In keeping with
                  the fact that MC was not seriously injured in the accident, MC did not visit any
                  hospital emergency room following the accident. To the extent that MC
                  experienced any health problems at all as the result of the accident, they were of
                  low severity. Even so, following a purported initial examination of MC by Feijoo
                  on October 13, 2015, Feijoo P.A. and Feijoo billed GEICO for the initial
                  examination using CPT code 99204, and thereby falsely represented that MC
                  presented with moderately to highly severe health problems as the result of the
                  accident.

         (viii)   On October 21, 2015, an Insured named FA was involved in an automobile
                  accident. The contemporaneous police report indicated that the airbags in FA’s
                  vehicle did not deploy, and that FA’s vehicle was drivable following the accident.
                  The police report further indicated that FA was not injured in the accident. In
                  keeping with the fact that FA was not seriously injured in the accident, FA did not
                  visit any hospital emergency room following the accident. To the extent that FA
                  experienced any health problems at all as the result of the accident, they were of
                  low severity. Even so, following a purported initial examination of FA by Feijoo
                  on October 23, 2015, Feijoo P.A. and Feijoo billed GEICO for the initial
                  examination using CPT code 99204, and thereby falsely represented that FA
                  presented with moderately to highly severe health problems as the result of the
                  accident.

         (ix)     On November 12, 2016, an Insured named JA was involved in an automobile
                  accident. The contemporaneous police report indicated that JA was not injured in
                  the accident. In keeping with the fact that JA was not seriously injured in the
                  accident, JA did not visit any hospital emergency room following the accident. To
                  the extent that JA experienced any health problems at all as the result of the
                  accident, they were of low severity. Even so, following a purported initial
                  examination of JA by Feijoo on November 17, 2016, Feijoo P.A. and Feijoo billed
                  GEICO for the initial examination using CPT code 99204, and thereby falsely
                  represented that JA presented with moderately to highly severe health problems as
                  the result of the accident.




                                                  94
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 95 of 312




         (x)      On November 30, 2016, an Insured named JM was involved in an automobile
                  accident. The contemporaneous police report indicated that there was minor
                  damage to JM’s vehicle, that the airbags in JM’s vehicle did not deploy, and that
                  JM’s vehicle was drivable following the accident. The police report further
                  indicated that JM was not injured in the accident. In keeping with the fact that JM
                  was not seriously injured in the accident, JM did not visit any hospital emergency
                  room following the accident. To the extent that JM experienced any health
                  problems at all as the result of the accident, they were of low severity. Even so,
                  following a purported initial examination of JM by Feijoo on December 12, 2016,
                  Feijoo P.A. and Feijoo billed GEICO for the initial examination using CPT code
                  99204, and thereby falsely represented that JM presented with moderately to highly
                  severe health problems as the result of the accident.

         (xi)     On December 19, 2016, an Insured named LC was involved in an automobile
                  accident. The contemporaneous police report indicated that there was minor
                  damage to LC’s vehicle, that the airbags in LC’s vehicle did not deploy, and that
                  LC’s vehicle was drivable following the accident. The police report further
                  indicated that LC was not injured in the accident. In keeping with the fact that LC
                  was not seriously injured in the accident, LC did not visit any hospital emergency
                  room following the accident. To the extent that LC experienced any health
                  problems at all as the result of the accident, they were of low severity. Even so,
                  following a purported initial examination of LC by Feijoo on March 7, 2017, Feijoo
                  P.A. and Feijoo billed GEICO for the initial examination using CPT code 99204,
                  and thereby falsely represented that LC presented with moderately to highly severe
                  health problems as the result of the accident.

         (xii)    On February 18, 2017, an Insured named DP was involved in an automobile
                  accident. The contemporaneous police report indicated that the airbags in DP’s
                  vehicle did not deploy, and that DP’s vehicle was drivable following the accident.
                  The police report further indicated that DP was not injured in the accident. In
                  keeping with the fact that DP was not seriously injured in the accident, DP did not
                  visit any hospital emergency room following the accident. To the extent that DP
                  experienced any health problems at all as the result of the accident, they were of
                  low severity. Even so, following a purported initial examination of DP by Feijoo
                  on March 2, 2017, Feijoo P.A. and Feijoo billed GEICO for the initial examination
                  using CPT code 99204, and thereby falsely represented that DP presented with
                  moderately to highly severe health problems as the result of the accident.

         (xiii)   On March 2, 2018, an Insured named NA was involved in an automobile accident.
                  The contemporaneous police report indicated that the airbags in NA’s vehicle did
                  not deploy, and that NA’s vehicle was drivable following the accident. The police
                  report further indicated that NA was not injured in the accident. In keeping with the
                  fact that NA was not seriously injured in the accident, NA did not visit any hospital
                  emergency room following the accident. To the extent that NA experienced any
                  health problems at all as the result of the accident, they were of low severity. Even




                                                   95
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 96 of 312



                 so, following a purported initial examination of NA by Feijoo on March 8, 2018,
                 Feijoo P.A. and Feijoo billed GEICO for the initial examination using CPT code
                 99204, and thereby falsely represented that NA presented with moderately to highly
                 severe health problems as the result of the accident.

         (xiv)   On March 31, 2018, an Insured named AM was involved in an automobile accident.
                 The contemporaneous police report indicated that AM was not injured in the
                 accident. In keeping with the fact that AM was not seriously injured in the accident,
                 AM did not visit any hospital emergency room following the accident. To the extent
                 that AM experienced any health problems at all as the result of the accident, they
                 were of low severity. Even so, following a purported initial examination of AM by
                 Feijoo on April 4, 2018, Feijoo P.A. and Feijoo billed GEICO for the initial
                 examination using CPT code 99204, and thereby falsely represented that AM
                 presented with moderately to highly severe health problems as the result of the
                 accident.

         (xv)    On April 29, 2018, an Insured named BS was involved in an automobile accident.
                 The contemporaneous police report indicated that the airbags in BS’s vehicle did
                 not deploy, and that BS’s vehicle was drivable following the accident. The police
                 report further indicated that BS was not injured in the accident. In keeping with the
                 fact that BS was not seriously injured in the accident, BS did not visit any hospital
                 emergency room following the accident. To the extent that BS experienced any
                 health problems at all as the result of the accident, they were of low severity. Even
                 so, following a purported initial examination of BS by Feijoo on August 2, 2018,
                 Feijoo P.A. and Feijoo billed GEICO for the initial examination using CPT code
                 99204, and thereby falsely represented that BS presented with moderately to highly
                 severe health problems as the result of the accident.

         (xvi)   On May 17, 2018, an Insured named JF was involved in an automobile accident.
                 The contemporaneous police report indicated that there was minor damage to JF’s
                 vehicle, that the airbags in JF’s vehicle did not deploy, and that JF’s vehicle was
                 drivable following the accident. The police report further indicated that JF was not
                 injured in the accident. In keeping with the fact that JF was not seriously injured in
                 the accident, JF did not visit any hospital emergency room following the accident.
                 To the extent that JF experienced any health problems at all as the result of the
                 accident, they were of low severity. Even so, following a purported initial
                 examination of JF by Feijoo on June 15, 2018, Feijoo P.A. and Feijoo billed GEICO
                 for the initial examination using CPT code 99204, and thereby falsely represented
                 that JF presented with moderately to highly severe health problems as the result of
                 the accident.

         (xvii) On June 10, 2018, an Insured named LM was involved in an automobile accident.
                The contemporaneous police report indicated that the airbags in LM’s vehicle did
                not deploy, and that LM’s vehicle was drivable following the accident. The police
                report further indicated that LM was not injured in the accident. In keeping with
                the fact that LM was not seriously injured in the accident, LM did not visit any




                                                  96
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 97 of 312



                 hospital emergency room following the accident. To the extent that LM
                 experienced any health problems at all as the result of the accident, they were of
                 low severity. Even so, following a purported initial examination of LM by Feijoo
                 on June 19, 2018, Feijoo P.A. and Feijoo billed GEICO for the initial examination
                 using CPT code 99204, and thereby falsely represented that LM presented with
                 moderately to highly severe health problems as the result of the accident.

         (xviii) On October 31, 2018, an Insured named FP was involved in an automobile accident.
                 The contemporaneous police report indicated that the airbags in FP’s vehicle did
                 not deploy, and that FP’s vehicle was drivable following the accident. The police
                 report further indicated that FP was not injured in the accident. In keeping with the
                 fact that FP was not seriously injured in the accident, FP did not visit any hospital
                 emergency room following the accident. To the extent that FP experienced any
                 health problems at all as the result of the accident, they were of low severity. Even
                 so, following a purported initial examination of FP by Feijoo on November 1, 2018,
                 Feijoo P.A. and Feijoo billed GEICO for the initial examination using CPT code
                 99204, and thereby falsely represented that FP presented with moderately to highly
                 severe health problems as the result of the accident.

         (xix)   On October 31, 2018, an Insured named AC was involved in an automobile
                 accident. The contemporaneous police report indicated that the airbags in AC’s
                 vehicle did not deploy, and that AC’s vehicle was drivable following the accident.
                 The police report further indicated that AC was not injured in the accident. In
                 keeping with the fact that AC was not seriously injured in the accident, AC did not
                 visit any hospital emergency room following the accident. To the extent that AC
                 experienced any health problems at all as the result of the accident, they were of
                 low severity. Even so, following a purported initial examination of AC by Feijoo
                 on December 7, 2018, Feijoo P.A. and Feijoo billed GEICO for the initial
                 examination using CPT code 99204, and thereby falsely represented that AC
                 presented with moderately to highly severe health problems as the result of the
                 accident.

         (xx)    On April 12, 2019, an Insured named LF was involved in an automobile accident.
                 The contemporaneous police report indicated that the damage to LF’s vehicle was
                 minor, that the airbags in LF’s vehicle did not deploy, and that LF’s vehicle was
                 drivable following the accident. The police report further indicated that LF was not
                 injured in the accident. In keeping with the fact that LF was not seriously injured
                 in the accident, LF did not visit any hospital emergency room following the
                 accident. To the extent that LF experienced any health problems at all as the result
                 of the accident, they were of low severity. Even so, following a purported initial
                 examination of LF by Feijoo on June 11, 2019, Feijoo P.A. and Feijoo billed
                 GEICO for the initial examination using CPT code 99204, and thereby falsely
                 represented that LF presented with moderately to highly severe health problems as
                 the result of the accident.




                                                  97
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 98 of 312



          382.    These are only representative examples. In virtually all of the claims for initial

   examinations identified in Exhibit “1”, Feijoo P.A. and Feijoo falsely represented that the Insureds

   presented with problems of moderate to high severity, when in fact the Insureds’ problems were

   low-severity soft tissue injuries such as sprains and strains, to the limited extent that they had any

   presenting problems at all.

          383.    In the claims for initial examinations identified in Exhibit “1”, Feijoo P.A. and

   Feijoo routinely falsely represented that the Insureds presented with problems of moderate to high

   severity in order to create a false basis for their charges for the examinations under CPT code

   99204, because examinations billable under CPT code 99204 are reimbursable at higher rates than

   examinations involving presenting problems of low severity, or no severity.

          384.    In the claims for initial examinations identified in Exhibit “1”, Feijoo P.A. and

   Feijoo also routinely falsely represented that the Insureds presented with problems of moderate to

   high severity in order to create a false basis for the laundry list of other Fraudulent Services that

   the Feijoo P.A. Defendants purported to provide to the Insureds, including medically unnecessary

   follow-up examinations and range of motion testing.

   b.     Misrepresentations Regarding the Amount of Time Spent on the Initial Examinations

          385.    What is more, in the claims identified in Exhibit “1” for initial examinations under

   CPT code 99204, Feijoo P.A. and Feijoo misrepresented and exaggerated the amount of face-to-

   face time that the examining physician – namely Feijoo – spent with the Insureds or the Insureds’

   families during the putative initial examination.

          386.    Pursuant to the CPT Assistant, the use of CPT code 99204 to bill for a patient

   examination typically represents that the physician who conducted the examination spent at least

   45 minutes of face-to-face time with the patient or the patient’s family.




                                                    98
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 99 of 312



             387.   As set forth in Exhibit “1”, Feijoo P.A. and Feijoo virtually always billed for their

   putative initial examinations using CPT code 99204, and thereby represented that the physician

   who purported to conduct the examinations – namely Feijoo – spent at least 45 minutes of face-

   to-face time with the Insureds or their families during the examinations.

             388.   In fact, in the initial examinations identified in Exhibit “1”, Feijoo never spent even

   15 minutes of face-to-face time with the Insureds or their families when conducting the

   examinations, much less 45 minutes, to the extent that the examinations actually were conducted

   at all.

             389.   Rather, in the purported initial examinations identified in Exhibit “1”, the

   examinations rarely entailed more than 10 minutes of face-to-face time between Feijoo and the

   Insureds, or the Insureds’ families, to the extent that they were provided at all.

             390.   In keeping with the fact that the initial examinations in the claims identified in

   Exhibit “1” did not involve more than 10 minutes of face-to-face time between Feijoo, the

   Insureds, or the Insureds’ families – to the extent that they were provided at all – Feijoo used a

   template in purporting to conduct the examinations at Feijoo P.A..

             391.   The template that Feijoo P.A. and Feijoo used in purporting to conduct the initial

   examinations set forth a limited range of examination parameters.

             392.   The only face-to-face time between Feijoo and the Insureds that was reflected in

   the limited range of examination parameters consisted of brief patient interviews and limited

   examinations of the Insureds’ musculoskeletal systems.

             393.   These interviews and examinations did not require Feijoo to spend more than 10

   minutes of face-to-face time with the Insureds during the putative initial examinations.




                                                      99
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 100 of 312



          394.    Indeed, Feijoo could not legitimately have personally spent at least 45 minutes of

   face-to-face time with the Insureds or their families during the initial examinations at Feijoo P.A.,

   or even directly supervised anyone else who was purporting to perform the examinations,

   considering the massive amount of health care services he simultaneously was purporting to

   personally perform or directly supervise at numerous health care clinics and medical practices

   throughout south Florida.

          395.    For example:

          (i)     On July 28, 2017, Feijoo P.A. and Feijoo billed GEICO under CPT code 99204 for
                  an initial examination that Feijoo falsely purported to perform on an Insured named
                  AL and falsely represented that Feijoo spent at least 45 minutes of face-to-face time
                  with the Insured or the Insured’s family during the examinations. On that same day,
                  Feijoo also purported to personally provide or directly supervise at least 17.5 hours
                  of physical therapy services to 10 individual Insureds, at five different facilities
                  throughout south Florida, all of which were billed to GEICO.

          (ii)    On December 26, 2017, Feijoo P.A. and Feijoo billed GEICO under CPT code
                  99204 for seven initial examination that Feijoo falsely purported to perform on
                  Insureds named JR,VL,YM, RT, RR, ER, and JL and falsely represented that Feijoo
                  spent at least 45 minutes of face-to-face time with the Insured or the Insured’s
                  family during these examinations. On that same day, Feijoo also purported to
                  personally provide or directly supervise at least 16.75 hours of physical therapy
                  services to 11 individual Insureds, at five different facilities throughout south
                  Florida, all of which were billed to GEICO.

          (iii)   On February 13, 2018, Feijoo P.A. and Feijoo billed GEICO under CPT code 99204
                  for three initial examination that Feijoo falsely purported to perform on Insureds
                  named MR, EA, and AC and falsely represented that Feijoo spent at least 45
                  minutes of face-to-face time with the Insured or the Insured’s family during these
                  examinations. On that same day, Feijoo also purported to personally provide or
                  directly supervise at least 17.25 hours of physical therapy services to 12 individual
                  Insureds, at four different facilities throughout the south Florida Area, all of which
                  were billed to GEICO.

          396.    These are only representative examples. In the claims for initial examinations that

   are identified in Exhibit “1”, Feijoo P.A. and Feijoo routinely falsely represented that Feijoo had

   spent at least 45 minutes of face-to-face time with the Insureds or their families during the




                                                   100
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 101 of 312



   examinations, despite the fact that – on those same dates – Feijoo also purported to personally

   perform a massive amount of physical therapy and other services to large numbers of Insureds at

   multiple locations throughout south Florida.

          397.     What is more, and as set forth herein, GEICO is only one of the automobile

   insurance companies doing business in the Florida automobile insurance market.

          398.     It is extremely improbable, to the point of impossibility, that the Defendants only

   submitted fraudulent billing to GEICO, and that the Defendants did not simultaneously bill other

   automobile insurers.

          399.     Thus, upon information and belief, the massive, impossible number of examination

   and physical therapy services that Feijoo purported to directly supervise or provide to GEICO

   Insureds on individual dates of service, including the dates of service identified above, constituted

   only a fraction of the total number of examination and physical therapy services that Feijoo

   purported to directly supervise or provide, including to individuals insured by companies other

   than GEICO, on those same dates of service.

          400.     In the claims for initial examinations identified in Exhibit “1”, Feijoo P.A. and

   Feijoo routinely misrepresented the amount of time that was spent in conducting the initial

   examinations because lengthier examinations that are billable under CPT code 99204 are

   reimbursable at higher rates than examinations that take less time to perform.

   c.     Misrepresentations Regarding “Comprehensive” Physical Examinations

          401.     Moreover, in the claims identified in Exhibit “1” for initial examinations under CPT

   code 99204, Feijoo P.A. and Feijoo falsely represented the extent of the underlying physical

   examinations.




                                                   101
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 102 of 312



          402.     Pursuant to the CPT Assistant, the use of CPT code 99204 to bill for an initial

   patient examination represents that the physician who performed the examination conducted a

   “comprehensive” physical examination

          403.     As set forth in Exhibit “1”, Feijoo P.A. and Feijoo virtually always billed for their

   putative initial examinations using CPT code 99204, and thereby represented that the physician

   who purported to conduct the examinations – namely Feijoo – conducted comprehensive physical

   examinations of the Insureds who purportedly received the examinations.

          404.     Pursuant to the CPT Assistant, a physical examination does not qualify as

   “comprehensive” unless the examining physician either: (i) conducts a general examination of

   multiple patient organ systems; or (ii) conducts a complete examination of a single patient organ

   system.

          405.     Pursuant to the CPT Assistant, in the context of patient examinations, a physician

   has not conducted a general examination of multiple patient organ systems unless the physician

   has documented findings with respect to at least eight organ systems.

          406.     The CPT Assistant recognizes the following organ systems:

          (i)      constitutional symptoms (e.g., fever, weight loss);

          (ii)     eyes;

          (iii)    ears, nose, mouth, throat;

          (iv)     cardiovascular;

          (v)      respiratory;

          (vi)     gastrointestinal;

          (vii)    genitourinary;

          (viii)   musculoskeletal;




                                                   102
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 103 of 312



          (ix)     integumentary (skin and/or breast);

          (x)      neurological;

          (xi)     psychiatric;

          (xii)    endocrine;

          (xiii)   hematologic/lymphatic; and

          (xiv)    allergic/immunologic.

          407.     Pursuant to the CPT Assistant, in the context of patient examinations, a physician

   has not conducted a complete examination of a patient’s musculoskeletal organ system unless the

   physician has documented findings with respect to:

          (i)      at least three of the following: (a) standing or sitting blood pressure; (b) supine
                   blood pressure; (c) pulse rate and regularity; (d) respiration; (e) temperature; (f)
                   height; or (g) weight;

          (ii)     the general appearance of the patient – e.g., development, nutrition, body habits,
                   deformities, and attention to grooming;

          (iii)    examination of the peripheral vascular system by observation (e.g., swelling,
                   varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

          (iv)     palpation of lymph nodes in neck, axillae, groin, and/or other location;

          (v)      examination of gait and station;

          (vi)     examination of joints, bones, muscles, and tendons in at least four of the following
                   areas: (a) head and neck; (b) spine, ribs, and pelvis; (c) right upper extremity; (d)
                   left upper extremity; (e) right lower extremity; and/or (f) left lower extremity;

          (vii)    inspection and palpation of skin and subcutaneous tissue (e.g., scars, rashes, lesions,
                   café-au-lait spots, ulcers) in at least four of the following areas: (a) head and neck;
                   (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right lower
                   extremity; (f) left lower extremity;

          (viii)   coordination, deep tendon reflexes, and sensation; and

          (ix)     mental status, including orientation to time, place and person, as well as mood and
                   affect.




                                                      103
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 104 of 312



          408.    In the claims for initial examinations identified in Exhibit “1”, when Feijoo P.A.

   and Feijoo billed for the initial examinations under CPT code 99204, they falsely represented that

   Feijoo performed a “comprehensive” patient examination on the Insureds he purported to treat

   during the initial examinations.

          409.    In fact, with respect to the claims for initial examinations under CPT code 99204

   that are identified in Exhibit “1”, Feijoo virtually never conducted a general examination of

   multiple patient organ systems, or conducted a complete examination of a single patient organ

   system.

          410.    For instance, in each of the claims under CPT code 99204 identified in Exhibit “1”,

   Feijoo did not conduct any general examination of multiple patient organ systems, inasmuch as he

   did not document findings with respect to at least eight organ systems.

          411.    Furthermore, although Feijoo often purported to provide a more in-depth

   examination of the Insureds’ musculoskeletal systems during the initial examinations in the claims

   for initial examinations identified in Exhibit “1”, the musculoskeletal examinations did not qualify

   as “complete”, because they failed to document:

          (i)     at least three of the following: (a) standing or sitting blood pressure; (b) supine
                  blood pressure; (c) pulse rate and regularity; (d) respiration; (e) temperature; (f)
                  height; or (g) weight;

          (ii)    the general appearance of the patient – e.g., development, nutrition, body habits,
                  deformities, and attention to grooming;

          (iii)   examination of the peripheral vascular system by observation (e.g., swelling,
                  varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

          (iv)    palpation of lymph nodes in neck, axillae, groin, and/or other location;

          (v)     examination of gait and station;




                                                     104
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 105 of 312



         (vi)     examination of joints, bones, muscles, and tendons in at least four of the following
                  areas: (a) head and neck; (b) spine, ribs, and pelvis; (c) right upper extremity; (d)
                  left upper extremity; (e) right lower extremity; and/or (f) left lower extremity;

         (vii)    inspection and palpation of skin and subcutaneous tissue (e.g., scars, rashes, lesions,
                  café-au-lait spots, ulcers) in at least four of the following areas: (a) head and neck;
                  (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right lower
                  extremity; (f) left lower extremity;

         (viii)   coordination, deep tendon reflexes, and sensation; and/or

         (ix)     mental status, including orientation to time, place and person, as well as mood and
                  affect.

         412.     For example:

         (i)      On August 12, 2013, Feijoo P.A. and Feijoo billed GEICO under CPT code 99204
                  for an initial examination that Feijoo purported to perform or supervise on an
                  Insured named SG, and thereby represented that they had provided a
                  “comprehensive” physical examination to SG. However, Feijoo did not document
                  findings with respect to at least eight of the Insured’s organ systems, nor did he
                  document a “complete” examination of the Insured’s musculoskeletal systems or
                  any of the Insured’s other organ systems.

         (ii)     On October 14, 2013, Feijoo P.A. and Feijoo billed GEICO under CPT code 99204
                  for an initial examination that Feijoo purported to perform or supervise on an
                  Insured named JB, and thereby represented that they had provided a
                  “comprehensive” physical examination to JB. However, Feijoo did not document
                  findings with respect to at least eight of the Insured’s organ systems, nor did he
                  document a “complete” examination of the Insured’s musculoskeletal systems or
                  any of the Insured’s other organ systems.

         (iii)    On May 8, 2014, Feijoo P.A. and Feijoo billed GEICO under CPT code 99204 for
                  an initial examination that Feijoo purported to perform or supervise on an Insured
                  named CC, and thereby represented that they had provided a “comprehensive”
                  physical examination to CC. However, Feijoo did not document findings with
                  respect to at least eight of the Insured’s organ systems, nor did he document a
                  “complete” examination of the Insured’s musculoskeletal systems or any of the
                  Insured’s other organ systems.

         (iv)     On September 23, 2014, Feijoo P.A. and Feijoo billed GEICO under CPT code
                  99204 for an initial examination that Feijoo purported to perform or supervise on
                  an Insured named IG, and thereby represented that they had provided a
                  “comprehensive” physical examination to IG. However, Feijoo did not document
                  findings with respect to at least eight of the Insured’s organ systems, nor did he
                  document a “complete” examination of the Insured’s musculoskeletal systems or




                                                   105
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 106 of 312



                  any of the Insured’s other organ systems.

         (v)      On October 23, 2014, Feijoo P.A. and Feijoo billed GEICO under CPT code 99204
                  for an initial examination that Feijoo purported to perform or supervise on an
                  Insured named LS, and thereby represented that they had provided a
                  “comprehensive” physical examination to LS. However, Feijoo did not document
                  findings with respect to at least eight of the Insured’s organ systems, nor did he
                  document a “complete” examination of the Insured’s musculoskeletal systems or
                  any of the Insured’s other organ systems.

         (vi)     On February 9, 2015, Feijoo P.A. and Feijoo billed GEICO under CPT code 99204
                  for an initial examination that Feijoo purported to perform or supervise on an
                  Insured named MC, and thereby represented that they had provided a
                  “comprehensive” physical examination to MC. However, Feijoo did not document
                  findings with respect to at least eight of the Insured’s organ systems, nor did he
                  document a “complete” examination of the Insured’s musculoskeletal systems or
                  any of the Insured’s other organ systems.

         (vii)    On June 25, 2015, Feijoo P.A. and Feijoo billed GEICO under CPT code 99204 for
                  an initial examination that Feijoo purported to perform or supervise on an Insured
                  named CM, and thereby represented that they had provided a “comprehensive”
                  physical examination to CM. However, Feijoo did not document findings with
                  respect to at least eight of the Insured’s organ systems, nor did he document a
                  “complete” examination of the Insured’s musculoskeletal systems or any of the
                  Insured’s other organ systems.

         (viii)   On October 13, 2015, Feijoo P.A. and Feijoo billed GEICO under CPT code 99204
                  for an initial examination that Feijoo purported to perform or supervise on an
                  Insured named MC, and thereby represented that they had provided a
                  “comprehensive” physical examination to MC. However, Feijoo did not document
                  findings with respect to at least eight of the Insured’s organ systems, nor did he
                  document a “complete” examination of the Insured’s musculoskeletal systems or
                  any of the Insured’s other organ systems.

         (ix)     On October 23, 2015, Feijoo P.A. and Feijoo billed GEICO under CPT code 99204
                  for an initial examination that Feijoo purported to perform or supervise on an
                  Insured named FA, and thereby represented that they had provided a
                  “comprehensive” physical examination to FA. However, Feijoo did not document
                  findings with respect to at least eight of the Insured’s organ systems, nor did he
                  document a “complete” examination of the Insured’s musculoskeletal systems or
                  any of the Insured’s other organ systems.

         (x)      On January 1, 2016, Feijoo P.A. and Feijoo billed GEICO under CPT code 99204
                  for an initial examination that Feijoo purported to perform or supervise on an
                  Insured named GC, and thereby represented that they had provided a
                  “comprehensive” physical examination to GC. However, Feijoo did not document




                                                 106
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 107 of 312



                  findings with respect to at least eight of the Insured’s organ systems, nor did he
                  document a “complete” examination of the Insured’s musculoskeletal systems or
                  any of the Insured’s other organ systems.

         (xi)     On December 12, 2016, Feijoo P.A. and Feijoo billed GEICO under CPT code
                  99204 for an initial examination that Feijoo purported to perform or supervise on
                  an Insured named JM, and thereby represented that they had provided a
                  “comprehensive” physical examination to JM. However, Feijoo did not document
                  findings with respect to at least eight of the Insured’s organ systems, nor did he
                  document a “complete” examination of the Insured’s musculoskeletal systems or
                  any of the Insured’s other organ systems.

         (xii)    On March 2, 2017, Feijoo P.A. and Feijoo billed GEICO under CPT code 99204
                  for an initial examination that Feijoo purported to perform or supervise on an
                  Insured named DP, and thereby represented that they had provided a
                  “comprehensive” physical examination to DP. However, Feijoo did not document
                  findings with respect to at least eight of the Insured’s organ systems, nor did he
                  document a “complete” examination of the Insured’s musculoskeletal systems or
                  any of the Insured’s other organ systems.

         (xiii)   On March 23, 2017, Feijoo P.A. and Feijoo billed GEICO under CPT code 99204
                  for an initial examination that Feijoo purported to perform or supervise on an
                  Insured named MN, and thereby represented that they had provided a
                  “comprehensive” physical examination to MN. However, Feijoo did not document
                  findings with respect to at least eight of the Insured’s organ systems, nor did he
                  document a “complete” examination of the Insured’s musculoskeletal systems or
                  any of the Insured’s other organ systems.

         (xiv)    On June 6, 2017, Feijoo P.A. and Feijoo billed GEICO under CPT code 99204 for
                  an initial examination that Feijoo purported to perform or supervise on an Insured
                  named YE, and thereby represented that they had provided a “comprehensive”
                  physical examination to YE. However, Feijoo did not document findings with
                  respect to at least eight of the Insured’s organ systems, nor did he document a
                  “complete” examination of the Insured’s musculoskeletal systems or any of the
                  Insured’s other organ systems.

         (xv)     On June 19, 2018, Feijoo P.A. and Feijoo billed GEICO under CPT code 99204 for
                  an initial examination that Feijoo purported to perform or supervise on an Insured
                  named LM, and thereby represented that they had provided a “comprehensive”
                  physical examination to LM. However, Feijoo did not document findings with
                  respect to at least eight of the Insured’s organ systems, nor did he document a
                  “complete” examination of the Insured’s musculoskeletal systems or any of the
                  Insured’s other organ systems.

         (xvi)    On August 2, 2018, Feijoo P.A. and Feijoo billed GEICO under CPT code 99204
                  for an initial examination that Feijoo purported to perform or supervise on an




                                                 107
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 108 of 312



                  Insured named BS, and thereby represented that they had provided a
                  “comprehensive” physical examination to BS. However, Feijoo did not document
                  findings with respect to at least eight of the Insured’s organ systems, nor did he
                  document a “complete” examination of the Insured’s musculoskeletal systems or
                  any of the Insured’s other organ systems.

          (xvii) On November 1, 2018, Feijoo P.A. and Feijoo billed GEICO under CPT code
                 99204 for an initial examination that Feijoo purported to perform or supervise on
                 an Insured named FP, and thereby represented that they had provided a
                 “comprehensive” physical examination to FP. However, Feijoo did not document
                 findings with respect to at least eight of the Insured’s organ systems, nor did he
                 document a “complete” examination of the Insured’s musculoskeletal systems or
                 any of the Insured’s other organ systems.

          (xviii) On December 7, 2018, Feijoo P.A. and Feijoo billed GEICO under CPT code 99204
                  for an initial examination that Feijoo purported to perform or supervise on an
                  Insured named AC, and thereby represented that they had provided a
                  “comprehensive” physical examination to AC. However, Feijoo did not document
                  findings with respect to at least eight of the Insured’s organ systems, nor did he
                  document a “complete” examination of the Insured’s musculoskeletal systems or
                  any of the Insured’s other organ systems.

          (xix)   On May 2, 2019, Feijoo P.A. and Feijoo billed GEICO under CPT code 99204 for
                  an initial examination that Feijoo purported to perform or supervise on an Insured
                  named IP, and thereby represented that they had provided a “comprehensive”
                  physical examination to IP. However, Feijoo did not document findings with
                  respect to at least eight of the Insured’s organ systems, nor did he document a
                  “complete” examination of the Insured’s musculoskeletal systems or any of the
                  Insured’s other organ systems.

          (xx)    On June 11, 2019, Feijoo P.A. and Feijoo billed GEICO under CPT code 99204 for
                  an initial examination that Feijoo purported to perform or supervise on an Insured
                  named LF, and thereby represented that they had provided a “comprehensive”
                  physical examination to LF. However, Feijoo did not document findings with
                  respect to at least eight of the Insured’s organ systems, nor did he document a
                  “complete” examination of the Insured’s musculoskeletal systems or any of the
                  Insured’s other organ systems.

          413.    These are only representative examples. In the vast majority of the claims for initial

   examinations under CPT code 99204 that are identified in Exhibit “1”, Feijoo P.A. and Feijoo

   falsely represented that they had provided “comprehensive” physical examinations. In fact, they

   had not provided comprehensive physical examinations because neither Feijoo nor anyone




                                                   108
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 109 of 312



   working under his direct supervision had documented findings with respect to at least eight of the

   Insureds’ organ systems, nor had they documented “complete” examinations of the Insureds’

   musculoskeletal systems or any of the Insureds’ other organ systems.

          414.    In the claims for initial examinations under CPT code 99204 that are identified in

   Exhibit “1”, Feijoo P.A. and Feijoo routinely falsely represented that they had provided

   “comprehensive” physical examinations to the Insureds in order to create a false basis for their

   charges for the examinations under CPT code 99204, because examinations billable under CPT

   code 99204 are reimbursable at higher rates than examinations that do not require the examining

   physician to provide “comprehensive” physical examinations.

   d.     Misrepresentations Regarding the Extent of Medical Decision-Making

          415.    Furthermore, pursuant to the CPT Assistant, the use of CPT code 99204 to bill for

   a patient examination represents that the physician who performed the examination engaged in

   “moderate complexity” medical decision-making.

          416.    In addition, pursuant to the CPT Assistant, the complexity of medical decision-

   making is measured by: (i) the number of diagnoses and/or the number of management options to

   be considered; (ii) the amount and/or complexity of medical records, diagnostic tests, and other

   information that must be retrieved, reviewed, and analyzed; and (iii) the risk of significant

   complications, morbidity, mortality, as well as co–morbidities associated with the patient’s

   presenting problems, the diagnostic procedures, and/or the possible management options.

          417.    Though Feijoo P.A. and Feijoo routinely billed for their putative initial

   examinations using CPT codes 99204 and thereby falsely represented that the initial examinations

   involved medical decision-making of “moderate” complexity, in actuality the initial examinations

   did not involve any medical decision-making at all.




                                                  109
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 110 of 312



          418.    First, in the claims for initial examinations identified in Exhibit “1”, the initial

   examinations did not involve the retrieval, review, or analysis of any significant amount of medical

   records, diagnostic tests, or other information.

          419.    When the Insureds in the claims identified in Exhibit “1” presented to Feijoo P.A.

   for “treatment”, they did not arrive with any significant amount of medical records.

          420.    Furthermore, prior to the initial examinations, Feijoo P.A. and Feijoo typically did

   not request any medical records from other providers.

          421.    Second, in the claims for initial examinations identified in Exhibit “1”, there was

   no risk of significant complications or morbidity– much less mortality – from the Insureds’ minor

   soft-tissue injury complaints, to the extent that they ever had any complaints arising from

   automobile accidents at all.

          422.    Nor, by extension, was there any risk of significant complications, morbidity, or

   mortality from the diagnostic procedures or treatment options provided at Feijoo P.A., to the extent

   that Feijoo P.A. provided any such diagnostic procedures or treatment options in the first instance.

          423.    In the claims identified in Exhibit “1”, any diagnostic procedures and “treatments”

   that the Feijoo P.A. Defendants actually provided were limited to a series of medically unnecessary

   follow-up examination and range of motion testing, none of which was health-or life-threatening

   if properly administered.

          424.    Third, in the claims for initial examinations identified in Exhibit “1”, Feijoo P.A.

   and Feijoo did not consider any significant number of diagnoses or treatment options for Insureds

   during the initial examinations.

          425.    Rather, to the extent that the initial examinations were conducted in the first

   instance, Feijoo P.A. and Feijoo provided a phony list of soft tissue injury “diagnoses” for virtually




                                                      110
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 111 of 312



   every Insured, and prescribed a substantially similar course of treatment for virtually every

   Insured.

          426.    Specifically, in most of the claims identified in Exhibit “1”, during the initial

   examinations the Insureds did not report any continuing medical problems that legitimately could

   be traced to an underlying automobile accident.

          427.    Even so, Feijoo P.A. and Feijoo prepared initial examination reports in which they

   provided a phony list of soft tissue injury “diagnoses” to virtually every Insured.

          428.    Then, based upon these phony “diagnoses”, Feijoo P.A. and Feijoo directed the

   Insureds to return for medically unnecessary follow up examinations and range of motion testing.

          429.    For example:

          (i)     On May 5, 2014, an Insured named CC was involved in an automobile accident.
                  The contemporaneous police report indicated that the airbags in CC’s vehicle did
                  not deploy, and that CC’s vehicle was drivable following the accident. The police
                  report further indicated that CC was not injured in the accident. In keeping with the
                  fact that CC was not seriously injured in the accident, CC did not visit any hospital
                  emergency room following the accident. To the extent that CC experienced any
                  health problems at all as the result of the accident, they were of low severity. On
                  May 8, 2014, Feijoo purported to conduct an initial examination of CC at Feijoo
                  P.A.. To the extent that Feijoo performed the examination in the first instance,
                  Feijoo did not retrieve, review, or analyze any significant amount of medical
                  records, diagnostic tests, or other information in connection with the examination.
                  Moreover, Feijoo did not consider any significant number of diagnoses or
                  management options in connection with the examination. Instead, Feijoo provided
                  CC with the same phony soft tissue injury “diagnoses” that he provided to virtually
                  every other Insured. Furthermore, neither CC’s presenting problems, nor the
                  treatment plan provided to CC by Feijoo and Feijoo P.A., presented any risk of
                  significant complications, morbidity, or mortality. To the contrary, CC did not need
                  any significant treatment at all as a result of the accident. Even so, Feijoo and Feijoo
                  P.A. billed GEICO for the initial examination using CPT code 99204, and thereby
                  falsely represented that Feijoo engaged in some legitimate, moderate complexity
                  medical decision-making during the purported examination.

          (ii)    On September 9, 2014, an Insured named IG was involved in an automobile
                  accident. The contemporaneous police report indicated that there was minor
                  damage to IG’s vehicle, that there was minor damage to the other vehicle, that the
                  airbags in IG’s vehicle did not deploy, and that IG’s vehicle was drivable following




                                                   111
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 112 of 312



                 the accident. The police report further indicated that IG was not injured in the
                 accident. In keeping with the fact that IG was not seriously injured in the accident,
                 IG did not visit any hospital emergency room following the accident. To the extent
                 that IG experienced any health problems at all as the result of the accident, they
                 were of low severity. On September 23, 2014, Feijoo purported to conduct an initial
                 examination of IG at Feijoo P.A.. To the extent that Feijoo performed the
                 examination in the first instance, Feijoo did not retrieve, review, or analyze any
                 significant amount of medical records, diagnostic tests, or other information in
                 connection with the examination. Moreover, Feijoo did not consider any significant
                 number of diagnoses or management options in connection with the examination.
                 Instead, Feijoo provided IG with the same phony soft tissue injury “diagnoses” that
                 he provided to virtually every other Insured. Furthermore, neither IG’s presenting
                 problems, nor the treatment plan provided to IG by Feijoo and Feijoo P.A.,
                 presented any risk of significant complications, morbidity, or mortality. To the
                 contrary, IG did not need any significant treatment at all as a result of the accident.
                 Even so, Feijoo and Feijoo P.A. billed GEICO for the initial examination using
                 CPT code 99204, and thereby falsely represented that Feijoo engaged in some
                 legitimate, moderate complexity medical decision-making during the purported
                 examination.

         (iii)   On February 5, 2015, an Insured named MC was involved in an automobile
                 accident. The contemporaneous police report indicated that the airbags in MC’s
                 vehicle did not deploy, and that MC’s vehicle was not towed. The police report
                 further indicated that MC was not injured in the accident. In keeping with the fact
                 that MC was not seriously injured in the accident, MC did not visit any hospital
                 emergency room following the accident. To the extent that MC experienced any
                 health problems at all as the result of the accident, they were of low severity. On
                 February 9, 2015, Feijoo purported to conduct an initial examination of MC at
                 Feijoo P.A.. To the extent that Feijoo performed the examination in the first
                 instance, Feijoo did not retrieve, review, or analyze any significant amount of
                 medical records, diagnostic tests, or other information in connection with the
                 examination. Moreover, Feijoo did not consider any significant number of
                 diagnoses or management options in connection with the examination. Instead,
                 Feijoo provided MC with the same phony soft tissue injury “diagnoses” that he
                 provided to virtually every other Insured. Furthermore, neither MC’s presenting
                 problems, nor the treatment plan provided to MC by Feijoo and Feijoo P.A.,
                 presented any risk of significant complications, morbidity, or mortality. To the
                 contrary, MC did not need any significant treatment at all as a result of the accident.
                 Even so, Feijoo and Feijoo P.A. billed GEICO for the initial examination using
                 CPT code 99204, and thereby falsely represented that Feijoo engaged in some
                 legitimate, moderate complexity medical decision-making during the purported
                 examination.

         (iv)    On October 21, 2015, an Insured named FA was involved in an automobile
                 accident. The contemporaneous police report indicated that the airbags in FA’s
                 vehicle did not deploy, and that FA’s vehicle was drivable following the accident.




                                                  112
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 113 of 312



                The police report further indicated that FA was not injured in the accident. In
                keeping with the fact that FA was not seriously injured in the accident, FA did not
                visit any hospital emergency room following the accident. To the extent that FA
                experienced any health problems at all as the result of the accident, they were of
                low severity. On October 23, 2015, Feijoo purported to conduct an initial
                examination of FA at Feijoo P.A.. To the extent that Feijoo performed the
                examination in the first instance, Feijoo did not retrieve, review, or analyze any
                significant amount of medical records, diagnostic tests, or other information in
                connection with the examination. Moreover, Feijoo did not consider any significant
                number of diagnoses or management options in connection with the examination.
                Instead, Feijoo provided FA with the same phony soft tissue injury “diagnoses” that
                he provided to virtually every other Insured. Furthermore, neither FA’s presenting
                problems, nor the treatment plan provided to FA by Feijoo and Feijoo P.A.,
                presented any risk of significant complications, morbidity, or mortality. To the
                contrary, FA did not need any significant treatment at all as a result of the accident.
                Even so, Feijoo and Feijoo P.A. billed GEICO for the initial examination using
                CPT code 99204, and thereby falsely represented that Feijoo engaged in some
                legitimate, moderate complexity medical decision-making during the purported
                examination.

         (v)    On November 30, 2016, an Insured named JM was involved in an automobile
                accident. The contemporaneous police report indicated that there was minor
                damage to JM’s vehicle, that the airbags in JM’s vehicle did not deploy, and that
                JM’s vehicle was drivable following the accident. The police report further
                indicated that JM was not injured in the accident. In keeping with the fact that JM
                was not seriously injured in the accident, JM did not visit any hospital emergency
                room following the accident. To the extent that JM experienced any health
                problems at all as the result of the accident, they were of low severity. On December
                12, 2016, Feijoo purported to conduct an initial examination of JM at Feijoo P.A..
                To the extent that Feijoo performed the examination in the first instance, Feijoo did
                not retrieve, review, or analyze any significant amount of medical records,
                diagnostic tests, or other information in connection with the examination.
                Moreover, Feijoo did not consider any significant number of diagnoses or
                management options in connection with the examination. Instead, Feijoo provided
                JM with the same phony soft tissue injury “diagnoses” that he provided to virtually
                every other Insured. Furthermore, neither JM’s presenting problems, nor the
                treatment plan provided to JM by Feijoo and Feijoo P.A., presented any risk of
                significant complications, morbidity, or mortality. To the contrary, JM did not need
                any significant treatment at all as a result of the accident. Even so, Feijoo and Feijoo
                P.A. billed GEICO for the initial examination using CPT code 99204, and thereby
                falsely represented that Feijoo engaged in some legitimate, moderate complexity
                medical decision-making during the purported examination.

         (vi)   On April 29, 2018, an Insured named BS was involved in an automobile accident.
                The contemporaneous police report indicated that the airbags in BS’s vehicle did
                not deploy, and that BS’s vehicle was drivable following the accident. The police




                                                 113
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 114 of 312



                  report further indicated that BS was not injured in the accident. In keeping with the
                  fact that BS was not seriously injured in the accident BS did not visit any hospital
                  emergency room following the accident. To the extent that BS experienced any
                  health problems at all as the result of the accident, they were of low severity. On
                  August 2, 2018, Feijoo purported to conduct an initial examination of BS at Feijoo
                  P.A.. To the extent that Feijoo performed the examination in the first instance,
                  Feijoo did not retrieve, review, or analyze any significant amount of medical
                  records, diagnostic tests, or other information in connection with the examination.
                  Moreover, Feijoo did not consider any significant number of diagnoses or
                  management options in connection with the examination. Instead, Feijoo provided
                  BS with the same phony soft tissue injury “diagnoses” that he provided to virtually
                  every other Insured. Furthermore, neither BS’s presenting problems, nor the
                  treatment plan provided to BS by Feijoo and Feijoo P.A., presented any risk of
                  significant complications, morbidity, or mortality. To the contrary BS did not need
                  any significant treatment at all as a result of the accident. Even so, Feijoo and Feijoo
                  P.A. billed GEICO for the initial examination using CPT code 99204, and thereby
                  falsely represented that Feijoo engaged in some legitimate, moderate complexity
                  medical decision-making during the purported examination.

          (vii)   On June 10, 2018, an Insured named LM was involved in an automobile accident.
                  The contemporaneous police report indicated that the airbags in LM’s vehicle did
                  not deploy, and that LM’s vehicle was drivable following the accident. The police
                  report further indicated that LM was not injured in the accident. In keeping with
                  the fact that LM was not seriously injured in the accident, LM did not visit any
                  hospital emergency room following the accident. To the extent that LM
                  experienced any health problems at all as the result of the accident, they were of
                  low severity. On June 19, 2018, Feijoo purported to conduct an initial examination
                  of LM at Feijoo P.A.. To the extent that Feijoo performed the examination in the
                  first instance, Feijoo did not retrieve, review, or analyze any significant amount of
                  medical records, diagnostic tests, or other information in connection with the
                  examination. Moreover, Feijoo did not consider any significant number of
                  diagnoses or management options in connection with the examination. Instead,
                  Feijoo provided LM with the same phony soft tissue injury “diagnoses” that he
                  provided to virtually every other Insured. Furthermore, neither LM’s presenting
                  problems, nor the treatment plan provided to LM by Feijoo and Feijoo P.A.,
                  presented any risk of significant complications, morbidity, or mortality. To the
                  contrary, LM did not need any significant treatment at all as a result of the accident.
                  Even so, Feijoo and Feijoo P.A. billed GEICO for the initial examination using
                  CPT code 99204, and thereby falsely represented that Feijoo engaged in some
                  legitimate, moderate complexity medical decision-making during the purported
                  examination.

          430.    There are a substantial number of variables that can affect whether, how, and to

   what extent an individual is injured in a given automobile accident.




                                                   114
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 115 of 312



          431.    An individual’s age, height, weight, general physical condition, location within the

   vehicle, and the location of the impact all will affect whether, how, and to what extent an individual

   is injured in a given automobile accident.

          432.    As set forth herein, in the claims identified in Exhibit “1”, virtually all of the

   Insureds whom the Feijoo P.A. Defendants purported to treat were involved in relatively minor

   accidents, to the extent that they were involved in any actual accidents at all.

          433.    It is extremely improbable that any two or more Insureds involved in any one of

   the minor automobile accidents in the claims identified in Exhibit “1” would suffer substantially

   identical injuries as the result of their accidents, or require a substantially identical course of

   treatment.

          434.    It likewise is improbable – to the point of impossibility – that any two or more

   Insureds involved in any one of the minor automobile accidents in the claims identified in Exhibit

   “1” would present for an initial examination with substantially identical symptoms, and receive

   substantially identical diagnoses, on the exact same date after their underlying automobile

   accident.

          435.    Even so, in keeping with the fact that these putative “diagnoses” were phony, and

   in keeping with the fact that their putative initial examinations involved no actual medical

   decision-making at all, Feijoo P.A. and Feijoo–issued substantially identical, phony “diagnoses”,

   on or about the same date, to more than one Insured involved in a single accident.

          436.    For example:

          (i)     On May 30, 2013, two Insureds – ME and EF – were involved in the same
                  automobile accident. Thereafter – incredibly – both Insureds presented at Feijoo
                  P.A. for initial examinations by Feijoo on the exact same date, July 2, 2013. ME
                  and EF were different ages, in different physical conditions, located in different
                  positions in the vehicle, and experienced the impact from different positions in the
                  vehicle. To the extent that ME and EF suffered any injuries at all in their accident,




                                                    115
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 116 of 312



                 the injuries were different. Even so, at the conclusion of the purported initial
                 examinations, Feijoo P.A. and Feijoo provided ME and EF with substantially
                 identical, phony “diagnoses”.

         (ii)    On July 28, 2013, two Insureds – AF and MM – were involved in the same
                 automobile accident. Thereafter – incredibly – both Insureds presented at Feijoo
                 P.A. for initial examinations by Feijoo on the exact same date, August 5, 2013. AF
                 and MM were different ages, in different physical conditions, located in different
                 positions in the vehicle, and experienced the impact from different positions in the
                 vehicle. To the extent that AF and MM suffered any injuries at all in their accident,
                 the injuries were different. Even so, at the conclusion of the purported initial
                 examinations, Feijoo P.A. and Feijoo provided AF and MM with substantially
                 identical, phony “diagnoses”.

         (iii)   On November 8, 2013, two Insureds – EC and MC– were involved in the same
                 automobile accident. Thereafter – incredibly – both Insureds presented at Feijoo
                 P.A. for initial examinations by Feijoo on the exact same date, April 7, 2014. EC
                 and MC were different ages, in different physical conditions, located in different
                 positions in the vehicle, and experienced the impact from different positions in the
                 vehicle. To the extent that EC and MC suffered any injuries at all in their accident,
                 the injuries were different. Even so, at the conclusion of the purported initial
                 examinations, Feijoo P.A. and Feijoo provided EC and MC with substantially
                 identical, phony “diagnoses”.

         (iv)    On November 22, 2013, two Insureds – JM and PM – were involved in the same
                 automobile accident. Thereafter – incredibly – both Insureds presented at Feijoo
                 P.A. for initial examinations by Feijoo on the exact same date, December 5, 2013.
                 JM and PM were different ages, in different physical conditions, located in different
                 positions in the vehicle, and experienced the impact from different positions in the
                 vehicle. To the extent that JM and PM suffered any injuries at all in their accident,
                 the injuries were different. Even so, at the conclusion of the purported initial
                 examinations, Feijoo P.A. and Feijoo provided JM and PM with substantially
                 identical, phony “diagnoses”.

         (v)     On March 11, 2014, two Insureds – LQ and ZS – were involved in the same
                 automobile accident. Thereafter – incredibly – both Insureds presented at Feijoo
                 P.A. for initial examinations by Feijoo on the exact same date, March 17, 2014. LQ
                 and ZS were different ages, in different physical conditions, located in different
                 positions in the vehicle, and experienced the impact from different positions in the
                 vehicle. To the extent that LQ and ZS suffered any injuries at all in their accident,
                 the injuries were different. Even so, at the conclusion of the purported initial
                 examinations, Feijoo P.A. and Feijoo provided LQ and ZS with substantially
                 identical, phony “diagnoses”.

         (vi)    On June 25, 2014, two Insureds – RP and YP– were involved in the same
                 automobile accident. Thereafter – incredibly – both Insureds presented at Feijoo




                                                 116
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 117 of 312



                  P.A. for initial examinations by Feijoo on the exact same date, June 26, 2014. RP
                  and YP were different ages, in different physical conditions, located in different
                  positions in the vehicle, and experienced the impact from different positions in the
                  vehicle. To the extent that RP and YP suffered any injuries at all in their accident,
                  the injuries were different. Even so, at the conclusion of the purported initial
                  examinations, Feijoo P.A. and Feijoo provided RP and YP with substantially
                  identical, phony “diagnoses”.

         (vii)    On July 29, 2014, two Insureds – RL and OD – were involved in the same
                  automobile accident. Thereafter – incredibly – both Insureds presented at Feijoo
                  P.A. for initial examinations by Feijoo on the exact same date, August 7, 2014. RL
                  and OD were different ages, in different physical conditions, located in different
                  positions in the vehicle, and experienced the impact from different positions in the
                  vehicle. To the extent that RL and OD suffered any injuries at all in their accident,
                  the injuries were different. Even so, at the conclusion of the purported initial
                  examinations, Feijoo P.A. and Feijoo provided RL and OD with substantially
                  identical, phony “diagnoses”.

         (viii)   On December 16, 2014, two Insureds – JA and AC– were involved in the same
                  automobile accident. Thereafter – incredibly – both Insureds presented at Feijoo
                  P.A. for initial examinations by Feijoo on the exact same date, January 15, 2015.
                  JA and AC were different ages, in different physical conditions, located in different
                  positions in the vehicle, and experienced the impact from different positions in the
                  vehicle. To the extent that JA and AC suffered any injuries at all in their accident,
                  the injuries were different. Even so, at the conclusion of the purported initial
                  examinations, Feijoo P.A. and Feijoo provided JA and AC with substantially
                  identical, phony “diagnoses”.

         (ix)     On September 25, 2015, two Insureds – RI and JL – were involved in the same
                  automobile accident. Thereafter – incredibly – both Insureds presented at Feijoo
                  P.A. for initial examinations by Feijoo on the exact same date, November 3, 2015.
                  RI and JL were different ages, in different physical conditions, located in different
                  positions in the vehicle, and experienced the impact from different positions in the
                  vehicle. To the extent that RI and JL suffered any injuries at all in their accident,
                  the injuries were different. Even so, at the conclusion of the purported initial
                  examinations, Feijoo P.A. and Feijoo provided RI and JL with substantially
                  identical, phony “diagnoses”.

         (x)      On November 26, 2015, two Insureds – AM and BM – were involved in the same
                  automobile accident. Thereafter – incredibly – both Insureds presented at Feijoo
                  P.A. for initial examinations by Feijoo on the exact same date, March 1, 2016. AM
                  and BM were different ages, in different physical conditions, located in different
                  positions in the vehicle, and experienced the impact from different positions in the
                  vehicle. To the extent that AM and BM suffered any injuries at all in their accident,
                  the injuries were different. Even so, at the conclusion of the purported initial
                  examinations, Feijoo P.A. and Feijoo provided AM and BM with substantially




                                                  117
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 118 of 312



                  identical, phony “diagnoses”.

         (xi)     On December 2, 2015, two Insureds – MH and BV – were involved in the same
                  automobile accident. Thereafter – incredibly – both Insureds presented at Feijoo
                  P.A. for initial examinations by Feijoo on the exact same date, December 7, 2015.
                  MH and BV were different ages, in different physical conditions, located in
                  different positions in the vehicle, and experienced the impact from different
                  positions in the vehicle. To the extent that MH and BV suffered any injuries at all
                  in their accident, the injuries were different. Even so, at the conclusion of the
                  purported initial examinations, Feijoo P.A. and Feijoo provided MH and BV with
                  substantially identical, phony “diagnoses”.

         (xii)    On January 26, 2016, two Insureds – MR and SS – were involved in the same
                  automobile accident. Thereafter – incredibly – both Insureds presented at Feijoo
                  P.A. for initial examinations by Feijoo on the exact same date, June 6, 2016. MR
                  and SS were different ages, in different physical conditions, located in different
                  positions in the vehicle, and experienced the impact from different positions in the
                  vehicle. To the extent that MR and SS suffered any injuries at all in their accident,
                  the injuries were different. Even so, at the conclusion of the purported initial
                  examinations, Feijoo P.A. and Feijoo provided MR and SS with substantially
                  identical, phony “diagnoses”.

         (xiii)   On February 9, 2017, two Insureds – AP and GZ – were involved in the same
                  automobile accident. Thereafter – incredibly – both Insureds presented at Feijoo
                  P.A. for initial examinations by Feijoo on the exact same date, February 13, 2017.
                  AP and GZ were different ages, in different physical conditions, located in different
                  positions in the vehicle, and experienced the impact from different positions in the
                  vehicle. To the extent that AP and GZ suffered any injuries at all in their accident,
                  the injuries were different. Even so, at the conclusion of the purported initial
                  examinations, Feijoo P.A. and Feijoo provided AP and GZ with substantially
                  identical, phony “diagnoses”.

         (xiv)    On April 21, 2017, two Insureds – CA and NA– were involved in the same
                  automobile accident. Thereafter – incredibly – both Insureds presented at Feijoo
                  P.A. for initial examinations by Feijoo on the exact same date, May 11, 2017. CA
                  and NA were different ages, in different physical conditions, located in different
                  positions in the vehicle, and experienced the impact from different positions in the
                  vehicle. To the extent that CA and NA suffered any injuries at all in their accident,
                  the injuries were different. Even so, at the conclusion of the purported initial
                  examinations, Feijoo P.A. and Feijoo provided CA and NA with substantially
                  identical, phony “diagnoses”.

         (xv)     On June 6, 2017, two Insureds – SM and LO– were involved in the same automobile
                  accident. Thereafter – incredibly – both Insureds presented at Feijoo P.A. for initial
                  examinations by Feijoo on the exact same date, June 8, 2017. SM and LO were
                  different ages, in different physical conditions, located in different positions in the




                                                   118
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 119 of 312



                 vehicle, and experienced the impact from different positions in the vehicle. To the
                 extent that SM and LO suffered any injuries at all in their accident, the injuries were
                 different. Even so, at the conclusion of the purported initial examinations, Feijoo
                 P.A. and Feijoo provided SM and LO with substantially identical, phony
                 “diagnoses”.

         (xvi)   On April 1, 2018, three Insureds – IB, JM, and MM – were involved in the same
                 automobile accident. Thereafter – incredibly – both Insureds presented at Feijoo
                 P.A. for initial examinations by Feijoo on the exact same date, April 3, 2018. IB,
                 JM, and MM were different ages, in different physical conditions, located in
                 different positions in the vehicle, and experienced the impact from different
                 positions in the vehicle. To the extent that IB, JM, and MM suffered any injuries at
                 all in their accident, the injuries were different. Even so, at the conclusion of the
                 purported initial examinations, Feijoo P.A. and Feijoo provided IB, JM, and MM
                 with substantially identical, phony “diagnoses”.

         (xvii) On May 25, 2018, two Insureds – NA and SL – were involved in the same
                automobile accident. Thereafter – incredibly – both Insureds presented at Feijoo
                P.A. for initial examinations by Feijoo on the exact same date, May 30, 2018. NA
                and SL were different ages, in different physical conditions, located in different
                positions in the vehicle, and experienced the impact from different positions in the
                vehicle. To the extent that NA and SL suffered any injuries at all in their accident,
                the injuries were different. Even so, at the conclusion of the purported initial
                examinations, Feijoo P.A. and Feijoo provided NA and SL with substantially
                identical, phony “diagnoses”.

         (xviii) On June 7, 2018, two Insureds – MC and DL – were involved in the same
                 automobile accident. Thereafter – incredibly – both Insureds presented at Feijoo
                 P.A. for initial examinations by Feijoo on the exact same date, June 12, 2018. MC
                 and DL were different ages, in different physical conditions, located in different
                 positions in the vehicle, and experienced the impact from different positions in the
                 vehicle. To the extent that MC and DL suffered any injuries at all in their accident,
                 the injuries were different. Even so, at the conclusion of the purported initial
                 examinations, Feijoo P.A. and Feijoo provided MC and DL with substantially
                 identical, phony “diagnoses”.

         (xix)   On November 11, 2018, three Insureds – MB, AH, and LH – were involved in the
                 same automobile accident. Thereafter – incredibly – both Insureds presented at
                 Feijoo P.A. for initial examinations by Feijoo on the exact same date, November
                 16, 2018. MB, AH, and LH were different ages, in different physical conditions,
                 located in different positions in the vehicle, and experienced the impact from
                 different positions in the vehicle. To the extent that MB, AH, and LH suffered any
                 injuries at all in their accident, the injuries were different. Even so, at the conclusion
                 of the purported initial examinations, Feijoo P.A. and Feijoo provided MB, AH,
                 and LH with substantially identical, phony “diagnoses”.




                                                   119
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 120 of 312



         (xx)    On December 11, 2018, two Insureds – HE and IF– were involved in the same
                 automobile accident. Thereafter – incredibly – both Insureds presented at Feijoo
                 P.A. for initial examinations by Feijoo on the exact same date, December 13, 2018.
                 HE and IF were different ages, in different physical conditions, located in different
                 positions in the vehicle, and experienced the impact from different positions in the
                 vehicle. To the extent that HE and IF suffered any injuries at all in their accident,
                 the injuries were different. Even so, at the conclusion of the purported initial
                 examinations, Feijoo P.A. and Feijoo provided HE and IF with substantially
                 identical, phony “diagnoses”.

         (xxi)   On December 28, 2018, two Insureds – NA and YG – were involved in the same
                 automobile accident. Thereafter – incredibly – both Insureds presented at Feijoo
                 P.A. for initial examinations by Feijoo on the exact same date, April 4, 2019. NA
                 and YG were different ages, in different physical conditions, located in different
                 positions in the vehicle, and experienced the impact from different positions in the
                 vehicle. To the extent that NA and YG suffered any injuries at all in their accident,
                 the injuries were different. Even so, at the conclusion of the purported initial
                 examinations, Feijoo P.A. and Feijoo provided NA and YG with substantially
                 identical, phony “diagnoses”.

         (xxii) On March 21, 2019, two Insureds – SH and SM – were involved in the same
                automobile accident. Thereafter – incredibly – both Insureds presented at Feijoo
                P.A. for initial examinations by Feijoo on the exact same date, April 4, 2019. SH
                and SM were different ages, in different physical conditions, located in different
                positions in the vehicle, and experienced the impact from different positions in the
                vehicle. To the extent that SH and SM suffered any injuries at all in their accident,
                the injuries were different. Even so, at the conclusion of the purported initial
                examinations, Feijoo P.A. and Feijoo provided SH and SM with substantially
                identical, phony “diagnoses”.

         (xxiii) On April 18, 2019, two Insureds – RA and SB – were involved in the same
                 automobile accident. Thereafter – incredibly – both Insureds presented at Feijoo
                 P.A. for initial examinations by Feijoo on the exact same date, April 23, 2019. RA
                 and SB were different ages, in different physical conditions, located in different
                 positions in the vehicle, and experienced the impact from different positions in the
                 vehicle. To the extent that RA and SB suffered any injuries at all in their accident,
                 the injuries were different. Even so, at the conclusion of the purported initial
                 examinations, Feijoo P.A. and Feijoo provided RA and SB with substantially
                 identical, phony “diagnoses”.

         (xxiv) On May 7, 2019, two Insureds – DH and EP – were involved in the same automobile
                accident. Thereafter – incredibly – both Insureds presented at Feijoo P.A. for initial
                examinations by Feijoo on the exact same date, May 16, 2019. DH and EP were
                different ages, in different physical conditions, located in different positions in the
                vehicle, and experienced the impact from different positions in the vehicle. To the
                extent that DH and EP suffered any injuries at all in their accident, the injuries were




                                                  120
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 121 of 312



                   different. Even so, at the conclusion of the purported initial examinations, Feijoo
                   P.A. and Feijoo provided DH and EP with substantially identical, phony
                   “diagnoses”.

           (xxv) On November 12, 2019, two Insureds – CC and AC – were involved in the same
                 automobile accident. Thereafter – incredibly – both Insureds presented at Feijoo
                 P.A. for initial examinations by Feijoo on the exact same date, November 14, 2019.
                 CC and AC were different ages, in different physical conditions, located in different
                 positions in the vehicle, and experienced the impact from different positions in the
                 vehicle. To the extent that CC and AC suffered any injuries at all in their accident,
                 the injuries were different. Even so, at the conclusion of the purported initial
                 examinations, Feijoo P.A. and Feijoo provided CC and AC with substantially
                 identical, phony “diagnoses”.

           437.    Feijoo P.A. and Feijoo inserted these false “diagnoses” in their initial examination

   reports in order to create the false impression that the initial examinations required some legitimate

   medical decision-making, and in order to create a false justification for the other Fraudulent

   Services that the Feijoo P.A. Defendants purported to provide to the Insureds, including medically

   unnecessary follow-up examinations, range of motion, and other diagnostic testing.

           438.    In keeping with the fact that Feijoo P.A. and Feijoo routinely inserted false

   “diagnoses” in their initial examination reports in order to create the false impression that the initial

   examinations required some legitimate medical decision-making, for many of the Insureds in the

   claims identified in Exhibit “1”, Feijoo P.A. and Feijoo diagnosed the Insureds with substantially

   identical sprain/strain “diagnoses”, and concluded in a significant amount of the initial

   examination reports that the Insureds had suffered from an “emergency medical condition”, and

   stated that the Insureds had sustained “acute symptoms of sufficient severity, which may include

   severe pain, such that the absence of immediate medical attention could reasonably be expected to

   result in any of the following: a) serious jeopardy to patient health; b) serious impairment to bodily

   functions; or c) serious dysfunction of a bodily organ or parts.”

           439.    What is more, in many of the claims identified in Exhibit “1”, Feijoo P.A. and




                                                     121
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 122 of 312



   Feijoo recommended that “the patient should start medical treatment and care as soon as possible,

   as an emergency”.

          440.    It is extremely improbable that the Insureds in the claims identified in Exhibit “1”

   would have symptoms so serious that their injuries could be considered a medical emergency,

   especially considering that, in many instances, the initial examinations occurred weeks after the

   demonstrably minor automobile accidents.

          441.    It is even more improbable – to the point of impossibility – that this would occur

   over and over again, in the context of minor automobile accidents that could not possibly have

   caused such severe levels of pain and/or injury.

          442.    Feijoo P.A. and Feijoo inserted this false information in their initial examination

   reports despite the fact that the minor underlying accidents did not and could not possibly have

   caused such serious symptoms in the Insureds.

          443.    For example:

          (i)     On May 5, 2014, an Insured named CC was involved in an automobile accident. In
                  keeping with the fact that CC was not seriously injured in the accident, CC did not
                  visit any hospital emergency room following the accident. To the extent that CC
                  experienced any health problems at all as the result of her accident, they were of
                  low severity. Even so, following a purported initial examination of CC on May 8,
                  2014, Feijoo P.A. and Feijoo falsely reported that CC’s injuries constituted an
                  “emergency medical condition” and recommended that the “the patient should start
                  medical treatment and care as soon as possible, as an emergency”.

          (ii)    On September 9, 2014, an Insured named IG was involved in an automobile
                  accident. In keeping with the fact that IG was not seriously injured in the accident,
                  IG did not visit any hospital emergency room following the accident. To the extent
                  that IG experienced any health problems at all as the result of her accident, they
                  were of low severity. Even so, following a purported initial examination of IG on
                  September 23, 2014, Feijoo P.A. and Feijoo falsely reported that IG’s injuries
                  constituted an “emergency medical condition” and recommended that the “the
                  patient should start medical treatment and care as soon as possible, as an
                  emergency”.

          (iii)   On September 25, 2014, an Insured named LS was involved in an automobile




                                                   122
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 123 of 312



                 accident. In keeping with the fact that LS was not seriously injured in the accident,
                 LS did not visit any hospital emergency room following the accident. To the extent
                 that LS experienced any health problems at all as the result of his accident, they
                 were of low severity. Even so, following a purported initial examination of LS on
                 October 23, 2014, Feijoo P.A. and Feijoo falsely reported that LS’s injuries
                 constituted an “emergency medical condition” and recommended that the “the
                 patient should start medical treatment and care as soon as possible, as an
                 emergency”.

         (iv)    On February 5, 2015, an Insured named MC was involved in an automobile
                 accident. In keeping with the fact that MC was not seriously injured in the accident,
                 MC did not visit any hospital emergency room following the accident. To the extent
                 that MC experienced any health problems at all as the result of her accident, they
                 were of low severity. Even so, following a purported initial examination of MC on
                 February 9, 2015, Feijoo P.A. and Feijoo falsely reported that MC’s injuries
                 constituted an “emergency medical condition” and recommended that the “the
                 patient should start medical treatment and care as soon as possible, as an
                 emergency”.

         (v)     On February 7, 2015, an Insured named LF was involved in an automobile accident.
                 In keeping with the fact that LF was not seriously injured in the accident, LF did
                 not visit any hospital emergency room following the accident. To the extent that LF
                 experienced any health problems at all as the result of his accident, they were of
                 low severity. Even so, following a purported initial examination of LF on March
                 19, 2015, more than one month after the accident, Feijoo P.A. and Feijoo falsely
                 reported that LF’s injuries constituted an “emergency medical condition” and
                 recommended that the “the patient should start medical treatment and care as soon
                 as possible, as an emergency”.

         (vi)    On October 1, 2015, an Insured named MC was involved in an automobile accident.
                 In keeping with the fact that MC was not seriously injured in the accident, MC did
                 not visit any hospital emergency room following the accident. To the extent that
                 MC experienced any health problems at all as the result of her accident, they were
                 of low severity. Even so, following a purported initial examination of MC on
                 October 13, 2015, Feijoo P.A. and Feijoo falsely reported that MC’s injuries
                 constituted an “emergency medical condition” and recommended that the “the
                 patient should start medical treatment and care as soon as possible, as an
                 emergency”.

         (vii)   On April 23, 2016, an Insured named ER was involved in an automobile accident.
                 In keeping with the fact that ER was not seriously injured in the accident, ER did
                 not visit any hospital emergency room following the accident. To the extent that
                 ER experienced any health problems at all as the result of his accident, they were
                 of low severity. Even so, following a purported initial examination of ER on May
                 5, 2016, more than three weeks after the automobile accident, Feijoo P.A. and
                 Feijoo falsely reported that ER’s injuries constituted an “emergency medical




                                                 123
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 124 of 312



                  condition” and recommended that the “the patient should start medical treatment
                  and care as soon as possible, as an emergency”.

         (viii)   On October 5, 2016, an Insured named LE was involved in an automobile accident.
                  In keeping with the fact that LE was not seriously injured in the accident, LE did
                  not visit any hospital emergency room following the accident. To the extent that
                  LE experienced any health problems at all as the result of his accident, they were
                  of low severity. Even so, following a purported initial examination of LE on
                  October 27, 2016, more than three weeks after the automobile accident, Feijoo P.A.
                  and Feijoo falsely reported that LE’s injuries constituted an “emergency medical
                  condition” and recommended that the “the patient should start medical treatment
                  and care as soon as possible, as an emergency”.

         (ix)     On October 18, 2016, an Insured named AS was involved in an automobile
                  accident. In keeping with the fact that AS was not seriously injured in the accident,
                  AS did not visit any hospital emergency room following the accident. To the extent
                  that AS experienced any health problems at all as the result of his accident, they
                  were of low severity. Even so, following a purported initial examination of AS on
                  November 15, 2016, four weeks after the automobile accident, Feijoo P.A. and
                  Feijoo falsely reported that AS’s injuries constituted an “emergency medical
                  condition” and recommended that the “the patient should start medical treatment
                  and care as soon as possible, as an emergency”.

         (x)      On November 30, 2016, an Insured named JM was involved in an automobile
                  accident. In keeping with the fact that JM was not seriously injured in the accident,
                  JM did not visit any hospital emergency room following the accident. To the extent
                  that JM experienced any health problems at all as the result of his accident, they
                  were of low severity. Even so, following a purported initial examination of JM on
                  December 12, 2016, Feijoo P.A. and Feijoo falsely reported that JM’s injuries
                  constituted an “emergency medical condition” and recommended that the “the
                  patient should start medical treatment and care as soon as possible, as an
                  emergency”.

         (xi)     On February 18, 2017, an Insured named DP was involved in an automobile
                  accident. In keeping with the fact that DP was not seriously injured in the accident,
                  DP did not visit any hospital emergency room following the accident. To the extent
                  that DP experienced any health problems at all as the result of her accident, they
                  were of low severity. Even so, following a purported initial examination of DP on
                  March 2, 2017, Feijoo P.A. and Feijoo falsely reported that DP’s injuries
                  constituted an “emergency medical condition” and recommended that the “the
                  patient should start medical treatment and care as soon as possible, as an
                  emergency”.

         (xii)    On June 1, 2017, an Insured named YE was involved in an automobile accident. In
                  keeping with the fact that YE was not seriously injured in the accident, YE did not
                  visit any hospital emergency room following the accident. To the extent that YE




                                                  124
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 125 of 312



                  experienced any health problems at all as the result of her accident, they were of
                  low severity. Even so, following a purported initial examination of YE on June 6,
                  2017, Feijoo P.A. and Feijoo falsely reported that YE’s injuries constituted an
                  “emergency medical condition” and recommended that the “the patient should start
                  medical treatment and care as soon as possible, as an emergency”.

         (xiii)   On July 1, 2017, an Insured named LE was involved in an automobile accident. In
                  keeping with the fact that LE was not seriously injured in the accident, LE did not
                  visit any hospital emergency room following the accident. To the extent that LE
                  experienced any health problems at all as the result of his accident, they were of
                  low severity. Even so, following a purported initial examination of LE on July 10,
                  2017, Feijoo P.A. and Feijoo falsely reported that LE’s injuries constituted an
                  “emergency medical condition” and recommended that the “the patient should start
                  medical treatment and care as soon as possible, as an emergency”.

         (xiv)    On April 29, 2018, an Insured named BS was involved in an automobile accident.
                  In keeping with the fact that BS was not seriously injured in the accident, BS did
                  not visit any hospital emergency room following the accident. To the extent that
                  BS experienced any health problems at all as the result of his accident, they were
                  of low severity. Even so, following a purported initial examination of BS on August
                  2, 2018, more than three months after the minor automobile accident, Feijoo P.A.
                  and Feijoo falsely reported that BS’s injuries constituted an “emergency medical
                  condition” and recommended that the “the patient should start medical treatment
                  and care as soon as possible, as an emergency”.

         (xv)     On May 17, 2018, an Insured named JF was involved in an automobile accident. In
                  keeping with the fact that JF was not seriously injured in the accident, JF did not
                  visit any hospital emergency room following the accident. To the extent that JF
                  experienced any health problems at all as the result of her accident, they were of
                  low severity. Even so, following a purported initial examination of JF on June 15,
                  2018, more than four weeks after the minor automobile accident, Feijoo P.A. and
                  Feijoo falsely reported that JF’s injuries constituted an “emergency medical
                  condition” and recommended that the “the patient should start medical treatment
                  and care as soon as possible, as an emergency”.

         (xvi)    On June 10, 2018, an Insured named LM was involved in an automobile accident.
                  In keeping with the fact that LM was not seriously injured in the accident, LM did
                  not visit any hospital emergency room following the accident. To the extent that
                  LM experienced any health problems at all as the result of his accident, they were
                  of low severity. Even so, following a purported initial examination of LM on June
                  19, 2018, Feijoo P.A. and Feijoo falsely reported that LM’s injuries constituted an
                  “emergency medical condition” and recommended that the “the patient should start
                  medical treatment and care as soon as possible, as an emergency”.

         (xvii) On October 31, 2018, an Insured named FP was involved in an automobile accident.
                In keeping with the fact that FP was not seriously injured in the accident, FP did




                                                  125
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 126 of 312



                  not visit any hospital emergency room following the accident. To the extent that FP
                  experienced any health problems at all as the result of her accident, they were of
                  low severity. Even so, following a purported initial examination of FP on
                  November 1, 2018, Feijoo P.A. and Feijoo falsely reported that FP’s injuries
                  constituted an “emergency medical condition” and recommended that the “the
                  patient should start medical treatment and care as soon as possible, as an
                  emergency”.

          (xviii) On April 11, 2019, an Insured named KB was involved in an automobile accident.
                  In keeping with the fact that KB was not seriously injured in the accident, KB did
                  not visit any hospital emergency room following the accident. To the extent that
                  KB experienced any health problems at all as the result of her accident, they were
                  of low severity. Even so, following a purported initial examination of KB on April
                  16, 2019, Feijoo P.A. and Feijoo falsely reported that KB’s injuries constituted an
                  “emergency medical condition” and recommended that the “the patient should start
                  medical treatment and care as soon as possible, as an emergency”.

          (xix)   On May 2, 2019, an Insured named IP was involved in an automobile accident. In
                  keeping with the fact that IP was not seriously injured in the accident, IP did not
                  visit any hospital emergency room following the accident. To the extent that IP
                  experienced any health problems at all as the result of her accident, they were of
                  low severity. Even so, following a purported initial examination of IP on May 7,
                  2019, Feijoo P.A. and Feijoo falsely reported that IP’s injuries constituted an
                  “emergency medical condition” and recommended that the “the patient should start
                  medical treatment and care as soon as possible, as an emergency”.

          (xx)    On June 22, 2019, an Insured named YM was involved in an automobile accident.
                  In keeping with the fact that YM was not seriously injured in the accident, YM did
                  not visit any hospital emergency room following the accident. To the extent that
                  YM experienced any health problems at all as the result of his accident, they were
                  of low severity. Even so, following a purported initial examination of YM on June
                  25, 2019, Feijoo P.A. and Feijoo falsely reported that YM’s injuries constituted an
                  “emergency medical condition” and recommended that the “the patient should start
                  medical treatment and care as soon as possible, as an emergency”.

          444.    These are only representative examples. In the claims for initial examinations

   identified in Exhibit “1”, Feijoo P.A. and Feijoo routinely falsely reported that the Insureds suffered

   from “severe pain” and were experiencing a “emergency medical condition” as the result of their

   minor accidents.

          445.    Feijoo P.A. and Feijoo routinely inserted this false information in their initial

   examination reports in order to create the false impression that the initial examinations required




                                                    126
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 127 of 312



   some legitimate medical decision-making, and in order to create a false justification for the other

   Fraudulent Services that the Feijoo P.A. Defendants purported to provide to the Insureds, including

   medically unnecessary follow-up examinations, range of motion testing, and other diagnostic

   services.

          446.    To the extent that the Insureds in the claims identified in Exhibit “1” ever had any

   genuine medical problems at all as the result of their minor automobile accidents, the problems

   virtually always were limited to ordinary soft tissue injuries such as sprains and strains.

          447.    The diagnosis and treatment of these ordinary sprains and strains did not require

   any “moderate complexity” medical decision-making on the part of Feijoo or anyone else.

          448.    To the contrary, and as set forth herein, Feijoo did not engage in any legitimate

   medical decision-making at all in connection with the initial examinations in the claims identified

   in Exhibit “1”, because the purported “results” of the examinations were pre-determined, phony,

   and designed to provide a false justification for the other Fraudulent Services that the Feijoo P.A.

   Defendants purported to provide.

          449.    In the claims for initial examinations identified in Exhibit “1”, Feijoo P.A. and

   Feijoo routinely falsely represented that the initial examinations involved medical decision-

   making of moderate complexity in order to provide a false basis to bill for the initial examinations

   under CPT code 99204, because CPT code 99204 is reimbursable at a higher rate than

   examinations that do not require moderate complexity medical decision-making.

          450.    In the claims for initial examinations identified in Exhibit “1” Feijoo P.A. and

   Feijoo routinely fraudulently misrepresented that the examinations were lawfully provided and

   reimbursable, when in fact they were neither lawfully provided nor reimbursable, because:

          (i)     the putative examinations were illusory, with outcomes that were pre-determined
                  to result in substantially-similar, phony “diagnoses” and treatment




                                                   127
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 128 of 312



                   recommendations, regardless of the Insureds’ true individual circumstances and
                   presentation;

           (ii)    the charges for the putative examinations misrepresented the nature and extent of
                   the examinations; and

           (iii)   Feijoo P.A. never was eligible to collect PIP Benefits in connection with the
                   examinations in the first instance, inasmuch as it was operated in violation of the
                   Clinic Act.

           451.    In this context, Feijoo – who at all relevant times purported to own Feijoo P.A. –

   did not, and could not have, legitimately supervised the business activities of Feijoo P.A.

           452.    Had Feijoo actually supervised the business activities of Feijoo P.A., Feijoo would

   have noted – among other things – that Feijoo P.A. routinely fraudulently represented in Feijoo

   P.A.’s billing that the putative initial examinations were legitimately and lawfully performed.

    (ii)   The Fraudulent Charges for Follow-Up Examinations at Feijoo P.A.

           453.    In addition to their fraudulent initial examinations, Feijoo P.A. and Feijoo routinely

   purported to subject the Insureds in the claims identified in Exhibit “1” to fraudulent follow-up

   examinations during the course of their fraudulent treatment and billing protocol.

           454.    Feijoo purported to personally perform virtually all of the follow-up examinations

   in the claims identified in Exhibit “1”.

           455.    As set forth in Exhibit “1”, Feijoo P.A. and Feijoo then billed the follow-up

   examinations to GEICO under: (i) CPT code 99214, typically resulting in charges of $275.00 for

   each follow-up examination they purported to provide; or (ii) CPT code 99215, typically resulting

   in charges of $425.00 for each follow-up examination they purported to provide.

           456.    In the claims for follow-up examinations identified in Exhibit “1”, the charges for

   the follow-up examinations were fraudulent in that they misrepresented Feijoo P.A.’s eligibility to

   collect PIP Benefits in the first instance.




                                                    128
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 129 of 312



          457.    In fact, and as set forth herein, Feijoo P.A. never was eligible to collect PIP

   Benefits, inasmuch as it was operated in violation of the licensing requirements set forth in the

   Clinic Act.

          458.    As set forth herein, Feijoo P.A. and Feijoo’s charges for the follow-up examinations

   identified in Exhibit “1” also were fraudulent in that they misrepresented the nature and extent of

   the follow-up examinations.

   a.     Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

          459.    Pursuant to the CPT Assistant, the use of CPT code 99214 to bill for a follow-up

   examination typically requires that the patient present with problems of moderate to high severity.

          460.    The CPT Assistant provides various clinical examples of the types of presenting

   problems that qualify as moderately to highly severe, and thereby justify the use of CPT code

   99214 to bill for a follow-up patient examination. For example:

          (i)     Office visit for a 68-year-old male with stable angina, two months post myocardial
                  infarction, who is not tolerating one of his medications. (Cardiology)

          (ii)    Office evaluation of 28-year-old patient with regional enteritis, diarrhea and low-
                  grade fever, established patient. (Family Medicine/Internal Medicine)

          (iii)   Weekly office visit for 5FU therapy for an ambulatory established patient with
                  metastatic   colon     cancer   and    increasing   shortness    of    breath.
                  (Hematology/Oncology)

          (iv)    Office visit with 50-year-old female, established patient, diabetic, blood sugar
                  controlled by diet. She now complains of frequency of urination and weight loss,
                  blood sugar of 320 and negative ketones on dipstick. (Internal Medicine)

          (v)     Follow-up visit for a 60-year-old male whose post-traumatic seizures have
                  disappeared on medication, and who now raises the question of stopping the
                  medication. (Neurology)

          (vi)    Follow-up office visit for a 45-year-old patient with rheumatoid arthritis on gold,
                  methotrexate, or immunosuppressive therapy. (Rheumatology)




                                                  129
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 130 of 312



           (vii)     Office evaluation on new onset RLQ pain in a 32-year-old woman, established
                     patient. (Urology/General Surgery/Internal Medicine/Family Medicine)

           (viii)    Office visit with 63-year-old female, established patient, with familial polyposis,
                     after a previous colectomy and sphincter sparing procedure, now with tenesmus,
                     mucus, and increased stool frequency. (Colon and Rectal Surgery)

           461.      Accordingly, pursuant to the CPT Assistant, the moderately to highly severe

   presenting problems that could support the use of CPT code 99214 to bill for a follow-up patient

   examination typically are problems that pose a serious threat to the patient’s health, or even the

   patient’s life.

           462.      Pursuant to the CPT Assistant, the use of CPT code 99215 to bill for a follow-up

   examination typically requires that the patient present with problems of moderate to high severity.

           463.      The CPT Assistant provides various clinical examples of the types of presenting

   problems that qualify as moderately to highly severe, and thereby justify the use of CPT code

   99215 to bill for a follow-up patient examination. For example:

           (i)       Office visit with 30-year-old male, established patient 3 month history of fatigue,
                     weight loss, intermittent fever, and presenting with diffuse adenopathy and
                     splenomegaly. (Family Medicine)

           (ii)      Office evaluation and discussion of treatment options for a 68-year-old male with
                     a biopsy-proven rectal carcinoma. (General Surgery)

           (iii)     Office visit for restaging of an established patient with new lymphadenopathy one
                     year post therapy for lymphoma. (Hematology/Oncology)

           (iv)      Follow-up office visit for a 65-year-old male with a fever of recent onset while on
                     outpatient antibiotic therapy for endocarditis. (Infectious Disease)

           (v)       Office visit for evaluation of recent onset syncopal attacks in a 70-year-old woman,
                     established patient (Internal Medicine)

           (vi)      Follow-up office visit for a 75-year-old patient with ALS (amyotropfuc lateral
                     sclerosis), who is no longer able to swallow. (Neurology)




                                                     130
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 131 of 312



           (vii)     Follow-up visit, 40-year-old mother of 3, with acute rheumatoid arthritis,
                     anatomical Stage 3, ARA function Class 3 rheumatoid arthritis, and deteriorating
                     function. (Rheumatology)

           464.      Thus, the sort of presenting problems that justify a charge under CPT code 99215

   likewise typically are problems that pose a serious threat to the patient’s health, or even the

   patient’s life.

           465.      By contrast, and as set forth herein, to the extent that the Insureds in the claims

   identified in Exhibit “1” suffered any injuries at all in their minor automobile accidents, the injuries

   were garden-variety soft tissue injuries such as sprains and strains, which were not severe at all.

           466.      Ordinary strains and sprains virtually always resolve after a short course of

   conservative treatment such as rest, ice, compression, and elevation, or no treatment at all.

           467.      By the time the Insureds in the claims identified in Exhibit “1” presented at Feijoo

   P.A. for the putative follow-up examinations, the Insureds either did not have any genuine

   presenting problems at all as the result of their minor automobile accidents, or their presenting

   problems were minimal.

           468.      Even so, in the claims for follow-up examinations identified in Exhibit “1”, Feijoo

   P.A. and Feijoo routinely billed for their putative follow-up examinations under CPT codes 99214

   and 99215, and thereby falsely represented that the Insureds continued to suffer from presenting

   problems of moderate to high severity.

           469.      For example:

           (i)       On May 5, 2014, an Insured named CC was involved in an automobile accident.
                     The contemporaneous police report indicated that the airbags in CC’s vehicle did
                     not deploy, and that CC’s vehicle was drivable following the accident. The police
                     report further indicated that CC was not injured in the accident. In keeping with the
                     fact that CC was not seriously injured in the accident, CC did not visit any hospital
                     emergency room following the accident. To the extent that CC experienced any
                     health problems at all as the result of the accident, they were of low severity at the
                     outset, and had completely resolved within a few weeks of the accident. Even so,




                                                      131
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 132 of 312



                 following a purported follow-up examination of CC by Feijoo on July 3, 2014 –
                 almost two months after the accident – Feijoo P.A. and Feijoo billed GEICO for
                 the follow-up examinations using CPT code 99214, and thereby falsely represented
                 that CC presented with problems of moderate to high severity.

         (ii)    On September 9, 2014, an Insured named IG was involved in an automobile
                 accident. The contemporaneous police report indicated that there was minor
                 damage to IG’s vehicle, that there was minor damage to the other vehicle, that the
                 airbags in IG’s vehicle did not deploy, and that IG’s vehicle was drivable following
                 the accident. The police report further indicated that IG was not injured in the
                 accident. In keeping with the fact that IG was not seriously injured in the accident,
                 IG did not visit any hospital emergency room following the accident. To the extent
                 that IG experienced any health problems at all as the result of the accident, they
                 were of low severity at the outset, and had completely resolved within a few weeks
                 of the accident. Even so, following a purported follow-up examination of IG by
                 Feijoo on October 17, 2014 – more than one month after the accident – Feijoo P.A.
                 and Feijoo billed GEICO for the follow-up examinations using CPT code 99214,
                 and thereby falsely represented that IG presented with problems of moderate to high
                 severity. What is more, following a purported follow-up examination of IG by
                 Feijoo on November 6, 2014 – almost two months after the accident – Feijoo P.A.
                 and Feijoo billed GEICO for the follow-up examination using CPT code 99215,
                 and thereby falsely represented that IG presented with problems of moderate to high
                 severity. In keeping with the fact that IG had no presenting problems of moderate
                 to high severity, Feijoo P.A. and Feijoo actually stopped treating IG after November
                 6, 2014.

         (iii)   On February 5, 2015, an Insured named MC was involved in an automobile
                 accident. The contemporaneous police report indicated that the airbags in MC’s
                 vehicle did not deploy, and that MC’s vehicle was not towed. The police report
                 further indicated that MC was not injured in the accident. In keeping with the fact
                 that MC was not seriously injured in the accident, MC did not visit any hospital
                 emergency room following the accident. To the extent that MC experienced any
                 health problems at all as the result of the accident, they were of low severity at the
                 outset, and had completely resolved within a few weeks of the accident. Even so,
                 following a purported follow-up examination of MC by Feijoo on March 16, 2015
                 – more than one month after the accident – Feijoo P.A. and Feijoo billed GEICO
                 for the follow-up examinations using CPT code 99214, and thereby falsely
                 represented that MC presented with problems of moderate to high severity. What
                 is more, following a purported follow-up examination of MC by Feijoo on April 6,
                 2015 – more than two months after the accident – Feijoo P.A. and Feijoo billed
                 GEICO for the follow-up examination using CPT code 99215, and thereby falsely
                 represented that MC presented with problems of moderate to high severity. In
                 keeping with the fact that MC had no presenting problems of moderate to high
                 severity, Feijoo P.A. and Feijoo actually stopped treating MC after April 6, 2015.

         (iv)    On October 21, 2015, an Insured named FA was involved in an automobile




                                                  132
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 133 of 312



                accident. The contemporaneous police report indicated that the airbags in FA’s
                vehicle did not deploy, and that FA’s vehicle was drivable following the accident.
                The police report further indicated that FA was not injured in the accident. In
                keeping with the fact that FA was not seriously injured in the accident, FA did not
                visit any hospital emergency room following the accident. To the extent that FA
                experienced any health problems at all as the result of the accident, they were of
                low severity at the outset, and had completely resolved within a few weeks of the
                accident. Even so, following a purported follow-up examination of FA by Feijoo
                on February 29, 2016 – over four months after the accident – Feijoo P.A. and Feijoo
                billed GEICO for the follow-up examinations using CPT code 99215, and thereby
                falsely represented that FA presented with problems of moderate to high severity.
                In keeping with the fact that FA had no presenting problems of moderate to high
                severity, Feijoo P.A. and Feijoo actually stopped treating FA after February 29,
                2016.

         (v)    On February 2, 2016, an Insured named GT was involved in an automobile
                accident. The contemporaneous police report indicated that the airbags in GT’s
                vehicle did not deploy, and that GT’s vehicle was drivable following the accident.
                The police report further indicated that GT was not injured in the accident. In
                keeping with the fact that GT was not seriously injured in the accident, GT did not
                visit any hospital emergency room following the accident. To the extent that GT
                experienced any health problems at all as the result of the accident, they were of
                low severity at the outset, and had completely resolved within a few weeks of the
                accident. Even so, following a purported follow-up examination of GT by Feijoo
                on March 28, 2016 – more than six weeks after the accident – Feijoo P.A. and
                Feijoo billed GEICO for the follow-up examinations using CPT code 99215, and
                thereby falsely represented that GT presented with problems of moderate to high
                severity. In keeping with the fact that GT had no presenting problems of moderate
                to high severity, Feijoo P.A. and Feijoo actually stopped treating GT after March
                28, 2016.

         (vi)   On November 30, 2016, an Insured named JM was involved in an automobile
                accident. The contemporaneous police report indicated that there was minor
                damage to JM’s vehicle, that the airbags in JM’s vehicle did not deploy, and that
                JM’s vehicle was drivable following the accident. The police report further
                indicated that JM was not injured in the accident. In keeping with the fact that JM
                was not seriously injured in the accident, JM did not visit any hospital emergency
                room following the accident. To the extent that JM experienced any health
                problems at all as the result of the accident, they were of low severity at the outset,
                and had completely resolved within a few weeks of the accident. Even so, following
                a purported follow-up examination of JM by Feijoo on January 23, 2017 – over
                seven weeks after the accident – Feijoo P.A. and Feijoo billed GEICO for the
                follow-up examinations using CPT code 99214, and thereby falsely represented
                that JM presented with problems of moderate to high severity. In keeping with the
                fact that JM had no presenting problems of moderate to high severity, Feijoo P.A.
                and Feijoo actually stopped treating JM after January 23, 2017.




                                                 133
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 134 of 312




         (vii)    On April 29, 2018, an Insured named BS was involved in an automobile accident.
                  The contemporaneous police report indicated that the airbags in BS’s vehicle did
                  not deploy, and that BS’s vehicle was drivable following the accident. The police
                  report further indicated that BS was not injured in the accident. In keeping with the
                  fact that BS was not seriously injured in the accident, BS did not visit any hospital
                  emergency room following the accident. To the extent that BS experienced any
                  health problems at all as the result of the accident, they were of low severity, and
                  had resolved within a few weeks of the accident. Even so, following a purported
                  follow-up examination of BS on November 16, 2018 – more than six months after
                  the minor accident – Feijoo P.A. and Feijoo billed GEICO for the follow-up
                  examination using CPT code 99215 and thereby falsely represented that JB
                  presented with problems of moderate to high severity. In keeping with the fact that
                  BS had no presenting problems of moderate to high severity, Feijoo P.A. and Feijoo
                  actually stopped treating BS after November 16, 2018.

         (viii)   On June 10, 2018, an Insured named LM was involved in an automobile accident.
                  The contemporaneous police report indicated that the airbags in LM’s vehicle did
                  not deploy, and that LM’s vehicle was drivable following the accident. The police
                  report further indicated that LM was not injured in the accident. In keeping with
                  the fact that LM was not seriously injured in the accident, LM did not visit any
                  hospital emergency room following the accident. To the extent that LM
                  experienced any health problems at all as the result of the accident, they were of
                  low severity at the outset, and had completely resolved within a few weeks of the
                  accident. Even so, following a purported follow-up examination of LM by Feijoo
                  on August 1, 2018 – more than six weeks after the accident – Feijoo P.A. and Feijoo
                  billed GEICO for the follow-up examinations using CPT code 99214, and thereby
                  falsely represented that LM presented with problems of moderate to high severity.
                  What is more, following a purported follow-up examination of LM by Feijoo on
                  September 27, 2018 – more than three months after the accident – Feijoo P.A. and
                  Feijoo billed GEICO for the follow-up examination using CPT code 99215, and
                  thereby falsely represented that LM presented with problems of moderate to high
                  severity at the follow-up examination. In keeping with the fact that LM had no
                  presenting problems of moderate to high severity, Feijoo P.A. and Feijoo actually
                  stopped treating LM after September 27, 2018.

         (ix)     On March 2, 2019, an Insured named YP was involved in an automobile accident.
                  The contemporaneous police report indicated that the airbags in YP’s vehicle did
                  not deploy, and that YP’s vehicle was drivable following the accident. The police
                  report further indicated that YP was not injured in the accident. In keeping with the
                  fact that YP was not seriously injured in the accident, YP did not visit any hospital
                  emergency room following the accident. To the extent that YP experienced any
                  health problems at all as the result of the accident, they were of low severity at the
                  outset, and had completely resolved within a few weeks of the accident. Even so,
                  following a purported follow-up examination of YP by Feijoo on April 4, 2019, –
                  more than one month after the accident – Feijoo P.A. and Feijoo billed GEICO for




                                                   134
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 135 of 312



                     the follow-up examinations using CPT code 99214, and thereby falsely represented
                     that YP presented with problems of moderate to high severity.

          470.       These are only representative examples. In the claims for follow-up examinations

   identified in Exhibit “1”, Feijoo P.A. and Feijoo routinely falsely represented that the Insureds

   presented with problems of moderate to high severity, when in fact the Insureds either did not have

   any genuine presenting problems at all as the result of their minor automobile accidents at the time

   of the follow-up examinations, or else their presenting problems were minimal.

          471.       In the claims for follow-up examinations identified in Exhibit “1”, Feijoo P.A. and

   Feijoo routinely falsely represented that the Insureds presented with problems of moderate to high

   severity in order to create a false basis for their charges for the examinations under CPT codes

   99214 and 99215, because follow-up examinations billable under CPT codes 99214 and 99215 are

   reimbursable at higher rates than examinations involving presenting problems of minimal severity,

   or no severity.

          472.       In the claims for follow-up examinations identified in Exhibit “1”, Feijoo P.A. and

   Feijoo also routinely falsely represented that the Insureds presented with problems of moderate to

   high severity in order to create a false basis for the other Fraudulent Services that the Defendants

   purported to provide to the Insureds, including additional, medically unnecessary follow-up

   examinations and range of motion testing.

   b.     Misrepresentations Regarding the Results of the Follow-Up Examinations

          473.       What is more, pursuant to the CPT Assistant, when Feijoo P.A. and Feijoo billed

   for their putative follow-up examinations under CPT code 99214, they represented that Feijoo

   performed at least two of the following three components: (i) took a “detailed” patient history; (ii)

   conducted a “detailed” physical examination; and (iii) engaged in medical decision-making of

   “moderate complexity”.




                                                     135
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 136 of 312



          474.    Additionally, pursuant to the CPT Assistant, when Feijoo P.A. and Feijoo billed for

   their putative follow-up examinations under CPT code 99215, they represented that Feijoo

   performed at least two of the following three components: (i) took a “comprehensive” patient

   history; (ii) conducted a “comprehensive” physical examination; and (iii) engaged in medical

   decision-making of “high complexity”.

          475.    In actuality, however, in the claims for follow-up examinations identified in Exhibit

   “1”, Feijoo did not take any legitimate patient histories, conduct any legitimate physical

   examinations, or engage in any legitimate medical decision-making at all.

          476.    Rather, following their purported follow-up examinations, Feijoo P.A. and Feijoo

   simply: (i) reiterated the false, boilerplate “diagnoses” from the Insureds’ initial examinations; and

   either (ii) referred the Insureds for additional follow up-examinations, range of motion testing, or

   other diagnostic testing: or (iii) discharged the Insureds from “treatment”, to the extent that their

   PIP Benefits had been exhausted.

          477.    In keeping with the fact that the purported “results” of the follow-up examinations

   were pre-determined, and had no legitimate connection to the Insureds’ true medical circumstances

   or presentment, Feijoo P.A. and Feijoo directed the Insureds to return to Feijoo P.A. for follow up

   examinations, range of motion testing and other diagnostic testing irrespective of the Insureds’

   actual presenting problems, to the extent the Insureds suffered any legitimate injuries at all.

          478.    The phony “follow-up examinations” that Feijoo P.A. and Feijoo purported to

   provide the Insureds in the claims identified in Exhibit “1” therefore were medically useless, and

   played no legitimate role in the treatment or care of the Insureds, because the putative “results” of

   the examinations were pre-determined to comport with the medically unnecessary treatment plan

   that was pre-determined for each Insured from the moment they walked into Feijoo P.A.’s offices.




                                                    136
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 137 of 312



          479.    In further keeping with the fact that the purported “results” of the follow-up

   examinations were pre-determined and involved no actual medical decision-making at all, in many

   of the claims identified in Exhibit “1”, Feijoo and Feijoo P.A. purported to provide a “final

   evaluation” during the final follow-up examination that they purported to provide to Insureds,

   which they would then bill to GEICO under CPT code 99215.

          480.    In virtually every “final evaluation” that Feijoo and Feijoo P.A. provided to the

   Insureds, they reported that the Insured had been left with a “partial impairment of the body as a

   whole” in order to create the appearance of genuine injuries, where none actually existed.

          481.    What is more this “impairment” was virtually always measured to be anywhere

   from 5% to 17%, with a significant number of the Insureds purportedly suffering from an identical

   5% impairment.

          482.    It is simply impossible that virtually all of the Insureds purported to have been

   examined by Feijoo and Feijoo P.A. who received a final evaluation would suffer from a “partial

   impairment of the body as a whole”, with substantially similar levels of partial impairment.

          483.    These phony determinations were reported in a statistically impossible number of

   final examination reports created by Feijoo and Feijoo P.A., including but not limited to reports for

   the following Insureds on the following dates:

          (i)     On July 8, 2013, JR was falsely reported to have suffered a 7% impairment of the
                  body as a whole;

          (ii)    On January 6, 2014, EG was falsely reported to have suffered a 8% impairment of
                  the body as a whole;

          (iii)   On January 6, 2014, MP was falsely reported to have suffered a 6% impairment of
                  the body as a whole;

          (iv)    On July 3, 2014, AG was falsely reported to have suffered a 7% impairment of the
                  body as a whole;




                                                    137
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 138 of 312



         (v)      On February 5, 2015, MC was falsely reported to have suffered a 9% impairment
                  of the body as a whole;

         (vi)     On November 3, 2015, JB was falsely reported to have suffered a 5% impairment
                  of the body as a whole;

         (vii)    On December 18, 2015, JA was falsely reported to have suffered a 5% impairment
                  of the body as a whole;

         (viii)   On March 28, 2016, GT was falsely reported to have suffered a 8% impairment of
                  the body as a whole;

         (ix)     On June 2, 2015, FP was falsely reported to have suffered a 11% impairment of the
                  body as a whole;

         (x)      On April 29, 2016, TL was falsely reported to have suffered a 9% impairment of
                  the body as a whole;

         (xi)     On June 23, 2016, CR was falsely reported to have suffered a 10% impairment of
                  the body as a whole;

         (xii)    On September 19, 2016, RR was falsely reported to have suffered a 8% impairment
                  of the body as a whole;

         (xiii)   On May 15, 2017, MR was falsely reported to have suffered a 5% impairment of
                  the body as a whole;

         (xiv)    On December 7, 2017, RG was falsely reported to have suffered a 5% impairment
                  of the body as a whole;

         (xv)     On December 15, 2017, YM was falsely reported to have suffered a 5% impairment
                  of the body as a whole;

         (xvi)    On October 5, 2017, LE was falsely reported to have suffered a 13% impairment of
                  the body as a whole; ;

         (xvii) On June 26, 2018, JO was falsely reported to have suffered a 5% impairment of the
                body as a whole;

         (xviii) On August 12, 2018, EA was falsely reported to have suffered a 5% impairment of
                 the body as a whole;

         (xix)    On December 5, 2018, KE was falsely reported to have suffered a 8% impairment
                  of the body as a whole; and




                                                 138
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 139 of 312



          (xx)    On April 14, 2019, FN was falsely reported to have suffered a 7% impairment of
                  the body as a whole.

          484.    These are only representative examples. In the claims for follow-up examinations

   identified in Exhibit “1”, Feijoo P.A. and Feijoo routinely falsely purported to identify some level

   of “partial impairment of the body as a whole”, despite the fact that – to the extent that the Insureds

   in the claims identified in Exhibit “1” suffered any health care problems at all as the result of their

   relatively minor automobile accidents – the problems virtually always were limited to minor soft

   tissue injuries such as sprains and strains.

          485.    In the claims for follow-up examinations identified in Exhibit “1”, Feijoo P.A. and

   Feijoo routinely fraudulently misrepresented that the examinations were lawfully provided and

   reimbursable, when in fact they were neither lawfully provided nor reimbursable, because:

          (i)     the putative examinations were illusory, with outcomes that were pre-determined
                  to result in substantially-identical, phony “diagnoses” and treatment
                  recommendations, regardless of the Insureds’ true individual circumstances and
                  presentment;

          (ii)    the charges for the putative examinations misrepresented the nature and extent of
                  the examinations; and

          (iii)   As set forth herein, Feijoo P.A. never was eligible to collect PIP Benefits in
                  connection with the examinations in the first instance, inasmuch as it operated in
                  violation of the Clinic Act.

          486.    In this context, Feijoo – who at all relevant times purported to own Feijoo P.A. –

   did not, and could not have, legitimately supervised the business activities of Feijoo P.A.

          487.    Had Feijoo actually supervised the business activities of Feijoo P.A., Feijoo would

   have noted – among other things – that Feijoo P.A. routinely fraudulently represented in Feijoo

   P.A.’s billing that the putative follow-up examinations were legitimately and lawfully performed.

          488.    Feijoo failed to do so, inasmuch as he Feijoo was the medical provider who

   purported to provide these fraudulent services in the first instance.




                                                    139
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 140 of 312



   (iii)   The Fraudulently Unbundled Charges for Range of Motion Testing at Feijoo P.A.

           489.   In an attempt to maximize the fraudulent billing for examinations that they could

   submit for each Insured, Feijoo P.A. and Feijoo fraudulently unbundled separate charges for

   purported range of motion testing from their charges for the putative initial examinations.

           490.   What is more, in an additional attempt to maximize their fraudulent billing, Feijoo

   P.A. and Feijoo directed many Insureds to return for follow-up examinations where they again

   fraudulently unbundled separate charges for purported range of motion testing from their charges

   for the putative follow-up examinations.

           491.   Specifically, and as set forth in Exhibit “1”, when they submitted their already-

   inflated charges of $475.00 for purported initial examinations under CPT code 99204, and $275.00

   or $425.00 for the purported follow-up examinations under CPT codes 92214 and 99215, Feijoo

   P.A. and Feijoo virtually always submitted an additional charge of $100.00, under CPT code

   95851, for purported range of motion testing. As a result, following virtually every initial

   examination they purported to conduct, Feijoo P.A. and Feijoo submitted total charges to GEICO

   of $575.00, and following virtually every follow-up examination they purported to conduct, Feijoo

   P.A. and Feijoo submitted total charges to GEICO of $375.00 or $525.00.

   a.      Traditional Tests to Evaluate the Human Body’s Range of Motion

           492.   The adult human body is made up of 206 bones joined together at various joints

   that either are of the fixed, hinged or ball-and-socket variety. The body’s hinged joints and ball-

   and-socket joints facilitate movement, allowing a person to – for example – bend a leg, rotate a

   shoulder, or move the neck to one side.




                                                  140
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 141 of 312



          493.    The measurement of the capacity of a particular joint to perform its full and proper

   function represents the joint’s “range of motion”. Stated in a more illustrative way, range of

   motion is the amount that a joint will move from a straight position to its bent or hinged position.

          494.    A traditional, or manual, range of motion test consists of a non-electronic

   measurement of the joint’s ability to move in comparison with an unimpaired or “ideal” joint. In

   a traditional range of motion test, the physician asks the patient to move his or her joints at various

   angles, or the physician moves the joints. The physician then evaluates the patient’s range of

   motion either by sight or through the use of a manual inclinometer or a goniometer (i.e., a device

   used to measure angles).

          495.    Physical examinations performed on patients with soft-tissue trauma – the alleged

   complaint advanced by virtually every Insured who treated with Feijoo P.A. – necessarily require

   range of motion tests, inasmuch as these tests provide a starting point for injury assessment and

   treatment planning. Unless a physician knows the extent of a given patient’s joint or muscle

   strength impairment, there is no way to properly diagnose or treat the patient’s injuries. Evaluation

   of range of motion is an essential component of the “hands-on” examination of a trauma patient.

          496.    Since range of motion tests must be conducted as an element of a soft-tissue trauma

   patient’s initial examination, as well as during any follow-up examinations, the CPT Assistant

   requires that range of motion tests are to be reimbursed as an element of the initial examinations

   and follow-up examinations. In other words, subject to certain limited exceptions that are not

   applicable in this case, health care providers cannot conduct and bill for an initial examination or

   follow-up examination, then bill separately for contemporaneously-provided range of motion tests.




                                                    141
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 142 of 312



   b.     Feijoo P.A. and Feijoo’s Duplicate and Unbundled Billing for Range of Motion Tests

          497.    To the extent that Feijoo P.A. and Feijoo actually provided initial examinations in

   the first instance, Feijoo P.A. and Feijoo purported to provide range of motion tests on the Insureds

   during the initial examination.

          498.    The charges for these range of motion tests were part and parcel of the already-

   inflated charges that Feijoo P.A. and Feijoo routinely submitted for the initial examinations under

   CPT code 99204.

          499.    Additionally, to the extent that Feijoo P.A. and Feijoo actually provided follow-up

   examinations in the first instance, Feijoo P.A. and Feijoo purported to provide range of motion

   tests on the Insureds during the follow-up examination as well.

          500.    The charges for these range of motion tests were part and parcel of the already-

   inflated charges that Feijoo P.A. and Feijoo routinely submitted for the follow-up examinations

   under CPT codes 99214 and 92215.

          501.    Even so, and as set forth herein and in Exhibit “1”, Feijoo P.A. and Feijoo routinely

   unbundled a separate charge of $100.00 under CPT code 95851 for range of motion testing from

   the underlying initial examination charge under CPT code 99204, and from the underlying follow-

   up examination charge under CPT codes 99214 and 99215.

          502.    For example:

          (i)     On April 4, 2013, Feijoo P.A. and Feijoo purported to provide a follow-up
                  examination to an Insured named LB. Thereafter, in addition to their already-
                  inflated charge for the examination under CPT code 99215, Feijoo P.A. and Feijoo
                  billed GEICO for a separate charge of $100.00 under CPT code 95851 for range of
                  motion testing in order to artificially separate what was inherently one total
                  procedure into subparts that were integral to the whole for the purpose of increasing
                  medical fees.

          (ii)    On July 16, 2013, Feijoo P.A. and Feijoo purported to provide a follow-up medical
                  examination to an Insured named RA. Thereafter, in addition to their already-




                                                   142
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 143 of 312



                 inflated charge for the examination under CPT code 99215, Feijoo P.A. and Feijoo
                 billed GEICO for a separate charge of $100.00 under CPT code 95851 for range of
                 motion testing in order to artificially separate what was inherently one total
                 procedure into subparts that were integral to the whole for the purpose of increasing
                 medical fees.

         (iii)   On October 14, 2013, Feijoo P.A. and Feijoo purported to provide an initial
                 examination to an Insured named JB. Thereafter, in addition to their already-
                 inflated charge for the examination under CPT code 99204, Feijoo P.A. and Feijoo
                 billed GEICO for a separate charge of $100.00 under CPT code 95851 for range of
                 motion testing in order to artificially separate what was inherently one total
                 procedure into subparts that were integral to the whole for the purpose of increasing
                 medical fees.

         (iv)    On November 18, 2013, Feijoo P.A. and Feijoo purported to provide a follow-up
                 examination to an Insured named GC. Thereafter, in addition to their already-
                 inflated charge for the examination under CPT code 99215, Feijoo P.A. and Feijoo
                 billed GEICO for a separate charge of $100.00 under CPT code 95851 for range of
                 motion testing in order to artificially separate what was inherently one total
                 procedure into subparts that were integral to the whole for the purpose of increasing
                 medical fees.

         (v)     On June 2, 2014, Feijoo P.A. and Feijoo purported to provide a follow-up
                 examination to an Insured named OS. Thereafter, in addition to their already-
                 inflated charge for the examination under CPT code 99215, Feijoo P.A. and Feijoo
                 billed GEICO for a separate charge of $100.00 under CPT code 95851 for range of
                 motion testing in order to artificially separate what was inherently one total
                 procedure into subparts that were integral to the whole for the purpose of increasing
                 medical fees.

         (vi)    On April 28, 2014, Feijoo P.A. and Feijoo purported to provide a follow-up
                 examination to an Insured named IA. Thereafter, in addition to their already-
                 inflated charge for the examination under CPT code 99215, Feijoo P.A. and Feijoo
                 billed GEICO for a separate charge of $100.00 under CPT code 95851 for range of
                 motion testing in order to artificially separate what was inherently one total
                 procedure into subparts that were integral to the whole for the purpose of increasing
                 medical fees.

         (vii)   On June 23, 2014, Feijoo P.A. and Feijoo purported to provide a follow-up
                 examination to an Insured named SS. Thereafter, in addition to their already-
                 inflated charge for the examination under CPT code 99215, Feijoo P.A. and Feijoo
                 billed GEICO for a separate charge of $100.00 under CPT code 95851 for range of
                 motion testing in order to artificially separate what was inherently one total
                 procedure into subparts that were integral to the whole for the purpose of increasing
                 medical fees.




                                                 143
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 144 of 312



         (viii)   On September 25, 2014, Feijoo P.A. and Feijoo purported to provide an initial
                  examination to an Insured named LS. Thereafter, in addition to their already-
                  inflated charge for the examination under CPT code 99204, Feijoo P.A. and Feijoo
                  billed GEICO for a separate charge of $100.00 under CPT code 95851 for range of
                  motion testing in order to artificially separate what was inherently one total
                  procedure into subparts that were integral to the whole for the purpose of increasing
                  medical fees.

         (ix)     On May 12, 2015, Feijoo P.A. and Feijoo purported to provide a follow-up medical
                  examination to an Insured named AP. Thereafter, in addition to their already-
                  inflated charge for the examination under CPT code 99214, Feijoo P.A. and Feijoo
                  billed GEICO for a separate charge of $100.00 under CPT code 95851 for range of
                  motion testing in order to artificially separate what was inherently one total
                  procedure into subparts that were integral to the whole for the purpose of increasing
                  medical fees.

         (x)      On May 21, 2015, Feijoo P.A. and Feijoo purported to provide an initial
                  examination to an Insured named RP. Thereafter, in addition to their already-
                  inflated charge for the examination under CPT code 99204, Feijoo P.A. and Feijoo
                  billed GEICO for a separate charge of $100.00 under CPT code 95851 for range of
                  motion testing in order to artificially separate what was inherently one total
                  procedure into subparts that were integral to the whole for the purpose of increasing
                  medical fees.

         (xi)     On June 8, 2015, Feijoo P.A. and Feijoo purported to provide an initial examination
                  to an Insured named YS. Thereafter, in addition to their already-inflated charge for
                  the examination under CPT code 99204, Feijoo P.A. and Feijoo billed GEICO for
                  a separate charge of $100.00 under CPT code 95851 for range of motion testing in
                  order to artificially separate what was inherently one total procedure into subparts
                  that were integral to the whole for the purpose of increasing medical fees.

         (xii)    On October 13, 2015, Feijoo P.A. and Feijoo purported to provide an initial
                  examination to an Insured named MC. Thereafter, in addition to their already-
                  inflated charge for the examination under CPT code 99204, Feijoo P.A. and Feijoo
                  billed GEICO for a separate charge of $100.00 under CPT code 95851 for range of
                  motion testing in order to artificially separate what was inherently one total
                  procedure into subparts that were integral to the whole for the purpose of increasing
                  medical fees.

         (xiii)   On May 6, 2016, Feijoo P.A. and Feijoo purported to provide a follow-up
                  examination to an Insured named MH. Thereafter, in addition to their already-
                  inflated charge for the examination under CPT code 99215, Feijoo P.A. and Feijoo
                  billed GEICO for a separate charge of $100.00 under CPT code 95851 for range of
                  motion testing in order to artificially separate what was inherently one total
                  procedure into subparts that were integral to the whole for the purpose of increasing
                  medical fees.




                                                  144
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 145 of 312




         (xiv)   On May 12, 2016, Feijoo P.A. and Feijoo purported to provide a follow-up
                 examination to an Insured named ML. Thereafter, in addition to their already-
                 inflated charge for the examination under CPT code 99215, Feijoo P.A. and Feijoo
                 billed GEICO for a separate charge of $100.00 under CPT code 95851 for range of
                 motion testing in order to artificially separate what was inherently one total
                 procedure into subparts that were integral to the whole for the purpose of increasing
                 medical fees.

         (xv)    On August 1, 2016, Feijoo P.A. and Feijoo purported to provide an initial
                 examination to an Insured named DS. Thereafter, in addition to their already-
                 inflated charge for the examination under CPT code 99204, Feijoo P.A. and Feijoo
                 billed GEICO for a separate charge of $100.00 under CPT code 95851 for range of
                 motion testing in order to artificially separate what was inherently one total
                 procedure into subparts that were integral to the whole for the purpose of increasing
                 medical fees.

         (xvi)   On December 12, 2016, Feijoo P.A. and Feijoo purported to provide an initial
                 examination to an Insured named JM. Thereafter, in addition to their already-
                 inflated charge for the examination under CPT code 99204, Feijoo P.A. and Feijoo
                 billed GEICO for a separate charge of $100.00 under CPT code 95851 for range of
                 motion testing in order to artificially separate what was inherently one total
                 procedure into subparts that were integral to the whole for the purpose of increasing
                 medical fees.

         (xvii) On February 2, 2017, Feijoo P.A. and Feijoo purported to provide a follow-up
                examination to an Insured named AA. Thereafter, in addition to their already-
                inflated charge for the examination under CPT code 99214, Feijoo P.A. and Feijoo
                billed GEICO for a separate charge of $100.00 under CPT code 95851 for range of
                motion testing in order to artificially separate what was inherently one total
                procedure into subparts that were integral to the whole for the purpose of increasing
                medical fees.

         (xviii) On March 2, 2017, Feijoo P.A. and Feijoo purported to provide an initial
                 examination to an Insured named DP. Thereafter, in addition to their already-
                 inflated charge for the examination under CPT code 99204, Feijoo P.A. and Feijoo
                 billed GEICO for a separate charge of $100.00 under CPT code 95851 for range of
                 motion testing in order to artificially separate what was inherently one total
                 procedure into subparts that were integral to the whole for the purpose of increasing
                 medical fees.

         (xix)   On April 11, 2017, Feijoo P.A. and Feijoo purported to provide a follow-up
                 examination to an Insured named OR. Thereafter, in addition to their already-
                 inflated charge for the examination under CPT code 99215, Feijoo P.A. and Feijoo
                 billed GEICO for a separate charge of $100.00 under CPT code 95851 for range of
                 motion testing in order to artificially separate what was inherently one total




                                                 145
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 146 of 312



                 procedure into subparts that were integral to the whole for the purpose of increasing
                 medical fees.

         (xx)    On July 11, 2017, Feijoo P.A. and Feijoo purported to provide a follow-up
                 examination to an Insured named EG. Thereafter, in addition to their already-
                 inflated charge for the examination under CPT code 99214, Feijoo P.A. and Feijoo
                 billed GEICO for a separate charge of $100.00 under CPT code 95851 for range of
                 motion testing in order to artificially separate what was inherently one total
                 procedure into subparts that were integral to the whole for the purpose of increasing
                 medical fees.

         (xxi)   On February 8, 2018, Feijoo P.A. and Feijoo purported to provide an initial
                 examination to an Insured named TA. Thereafter, in addition to their already-
                 inflated charge for the examination under CPT code 99204, Feijoo P.A. and Feijoo
                 billed GEICO for a separate charge of $100.00 under CPT code 95851 for range of
                 motion testing in order to artificially separate what was inherently one total
                 procedure into subparts that were integral to the whole for the purpose of increasing
                 medical fees.

         (xxii) On March 5, 2018, Feijoo P.A. and Feijoo purported to provide an initial
                examination to an Insured named ST. Thereafter, in addition to their already-
                inflated charge for the examination under CPT code 99204, Feijoo P.A. and Feijoo
                billed GEICO for a separate charge of $100.00 under CPT code 95851 for range of
                motion testing in order to artificially separate what was inherently one total
                procedure into subparts that were integral to the whole for the purpose of increasing
                medical fees.

         (xxiii) On July 10, 2018, Feijoo P.A. and Feijoo purported to provide a follow-up
                 examination to an Insured named MJ. Thereafter, in addition to their already-
                 inflated charge for the examination under CPT code 99214, Feijoo P.A. and Feijoo
                 billed GEICO for a separate charge of $100.00 under CPT code 95851 for range of
                 motion testing in order to artificially separate what was inherently one total
                 procedure into subparts that were integral to the whole for the purpose of increasing
                 medical fees.

         (xxiv) On August 23, 2018, Feijoo P.A. and Feijoo purported to provide a follow-up
                examination to an Insured named SR. Thereafter, in addition to their already-
                inflated charge for the examination under CPT code 99214, Feijoo P.A. and Feijoo
                billed GEICO for a separate charge of $100.00 under CPT code 95851 for range of
                motion testing in order to artificially separate what was inherently one total
                procedure into subparts that were integral to the whole for the purpose of increasing
                medical fees.

         (xxv) On September 13, 2018, Feijoo P.A. and Feijoo purported to provide a follow-up
               examination to an Insured named SA. Thereafter, in addition to their already-
               inflated charge for the examination under CPT code 99214, Feijoo P.A. and Feijoo




                                                 146
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 147 of 312



                billed GEICO for a separate charge of $100.00 under CPT code 95851 for range of
                motion testing in order to artificially separate what was inherently one total
                procedure into subparts that were integral to the whole for the purpose of increasing
                medical fees.

         (xxvi) On March 28, 2019, Feijoo P.A. and Feijoo purported to provide a follow-up
                examination to an Insured named JZ. Thereafter, in addition to their already-
                inflated charge for the examination under CPT code 99214, Feijoo P.A. and Feijoo
                billed GEICO for a separate charge of $100.00 under CPT code 95851 for range of
                motion testing in order to artificially separate what was inherently one total
                procedure into subparts that were integral to the whole for the purpose of increasing
                medical fees.

         (xxvii) On May 7, 2019, Feijoo P.A. and Feijoo purported to provide a follow-up
                 examination to an Insured named MV. Thereafter, in addition to their already-
                 inflated charge for the examination under CPT code 99214, Feijoo P.A. and Feijoo
                 billed GEICO for a separate charge of $100.00 under CPT code 95851 for range of
                 motion testing in order to artificially separate what was inherently one total
                 procedure into subparts that were integral to the whole for the purpose of increasing
                 medical fees.

         (xxviii)On May 24, 2019, Feijoo P.A. and Feijoo purported to provide an initial
                 examination to an Insured named RI. Thereafter, in addition to their already-
                 inflated charge for the examination under CPT code 99204, Feijoo P.A. and Feijoo
                 billed GEICO for a separate charge of $100.00 under CPT code 95851 for range of
                 motion testing in order to artificially separate what was inherently one total
                 procedure into subparts that were integral to the whole for the purpose of increasing
                 medical fees.

         (xxix) On June 12, 2019, Feijoo P.A. and Feijoo purported to provide an initial
                examination to an Insured named RA. Thereafter, in addition to their already-
                inflated charge for the examination under CPT code 99204, Feijoo P.A. and Feijoo
                billed GEICO for a separate charge of $100.00 under CPT code 95851 for range of
                motion testing in order to artificially separate what was inherently one total
                procedure into subparts that were integral to the whole for the purpose of increasing
                medical fees.

         (xxx) On January 6, 2020, Feijoo P.A. and Feijoo purported to provide a follow-up
               examination to an Insured named EU. Thereafter, in addition to their already-
               inflated charge for the examination under CPT code 99214, Feijoo P.A. and Feijoo
               billed GEICO for a separate charge of $100.00 under CPT code 95851 for range of
               motion testing in order to artificially separate what was inherently one total
               procedure into subparts that were integral to the whole for the purpose of increasing
               medical fees.




                                                 147
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 148 of 312



           503.     These are only representative examples. In the claims for purported initial and

   follow-up examinations that are identified in Exhibit “1”, Feijoo P.A. and Feijoo routinely

   fraudulently and unlawfully unbundled separate charges for range of motion testing under CPT

   code 95851.

   c.      The Fraudulent Misrepresentations Regarding the Existence of Written, Interpretive
           Reports for the Range of Motion Tests at Feijoo P.A.

           504.     Not only were Feijoo P.A. and Feijoo’s charges for the range of motion tests

   fraudulent because the billing was fraudulently unbundled, but the charges also were fraudulent

   because they falsely represented that Feijoo P.A. and Feijoo prepared written reports interpreting

   the test data.

           505.     Pursuant to the CPT Assistant, when a health care provider submits a charge for

   range of motion testing using CPT code 95851, the provider represents that it has prepared a

   written report interpreting the data obtained from the test.

           506.     The CPT Assistant states that “Interpretation of the results with preparation of a

   separate, distinctly, identifiable, signed written report is required when reporting codes 95851”.

           507.     Though Feijoo P.A. and Feijoo routinely submitted billing for range of motion tests

   using CPT code 95851, Feijoo P.A. and Feijoo did not prepare written reports interpreting the data

   obtained from the tests.

           508.     Feijoo P.A. and Feijoo did not prepare written reports interpreting the data obtained

   from the tests because the tests were not meant to impact any Insured’s course of treatment. Rather,

   to the extent they were performed at all, the tests were performed as part of the Defendants’

   predetermined fraudulent billing and treatment protocol, and were designed solely to financially

   enrich the Defendants at the expense of GEICO and other insurers.




                                                    148
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 149 of 312




   (iv)    The Fraudulently Unbundled Charges for X-Ray Consultations at Feijoo P.A.

           509.    In an attempt to maximize the fraudulent billing for initial examinations that they

   could submit for each Insured, Feijoo P.A. and Feijoo fraudulently unbundled separate charges for

   a physician’s consultation regarding an x-ray made elsewhere (“x-ray consultations”) from their

   charges for the putative initial examinations.

           510.    What is more, in an additional attempt to maximize their fraudulent billing, Feijoo

   P.A. and Feijoo directed many Insureds to return for multiple follow-up examinations where they

   again fraudulently unbundled separate charges for x-ray consultations from their charges for the

   putative follow-up examinations.

           511.    Specifically, and as set forth in Exhibit “1”, when they submitted their already-

   inflated charges of $475.00 for purported initial examinations under CPT code 99204, and $275.00

   or $425.00 for the purported follow-up examinations under CPT codes 92214 and 99215, Feijoo

   P.A. and Feijoo routinely: (i) submitted an additional charge of $100.00, under CPT code 76140,

   for purported x-ray consultations. As a result, following a significant amount of the initial

   examinations they purported to conduct, Feijoo P.A. and Feijoo submitted total charges to GEICO

   of $575.00, and following a significant amount of the follow-up examinations they purported to

   conduct, Feijoo P.A. and Feijoo submitted total charges to GEICO of $375.00 or $525.00.

           512.    In the claims for x-ray consultations identified in Exhibit “1”, the charges for the

   x-ray consultations also were fraudulent in that they misrepresented Feijoo P.A.’s eligibility to

   collect PIP Benefits in the first instance.

           513.    In fact, and as set forth herein, Feijoo P.A. never was eligible to collect PIP

   Benefits, inasmuch as it was operated in violation of the Clinic Act.




                                                    149
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 150 of 312



          514.     What is more, Feijoo P.A. and Feijoo never were eligible to collect PIP Benefits in

   connection with the x-ray consultations claims identified in Exhibit “1” because the tests were

   unlawfully unbundled from the underlying examination charges.

   1.     Fraudulent Billing for X-Ray Consultations

          515.     CPT code 76140 is used to report a physician’s consultation regarding an x-ray

   made elsewhere. In order to report this code, the reporting physician must have been asked by

   another physician to read the x-ray and issue an interpretation of it and must also write a formal

   report on his interpretation and send a copy of it to the requesting physician. Furthermore, medical

   providers cannot properly bill the 76140 code for their review of x-ray films or reports prepared

   somewhere else when the review is performed as a component of their initial and follow-up

   examinations.

   2.     Feijoo P.A. and Feijoo’s Unbundled Billing for X-Ray Consultations

          516.     In virtually all instances where Feijoo P.A. and Feijoo submitted a charge under

   CPT code 76140, Feijoo was not asked to provide a consultation on an x-ray by another physician,

   and instead reviewed x-ray reports prepared somewhere else as a component of an initial or follow-

   up examination.

          517.     The charges for the x-ray consultations were part and parcel of the already-inflated

   charges that Feijoo P.A. and Feijoo routinely submitted for the initial and follow up-examinations

   under CPT codes 99204, 99214, and 99215.

          518.     Even so, and as set forth herein and in Exhibit “1”, Feijoo P.A. and Feijoo routinely

   unbundled a separate charge of $100.00 under CPT code 76140 for x-ray consultations from each

   underlying initial examination charge under CPT code 99204, and from each underlying follow-

   up examination charge under CPT codes 99214 and 99215.




                                                   150
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 151 of 312



         519.    For example:

         (i)     On August 4, 2014, Feijoo P.A. and Feijoo purported to provide an initial
                 examination to an Insured named MA. Thereafter, in addition to their already-
                 inflated charge for the examination under CPT code 99204, Feijoo P.A. and Feijoo
                 billed GEICO for a separate charge of $100.00 under CPT code 76140 for an x-ray
                 consultation in order to separate what was one total examination into subparts for
                 the purpose of increasing medical fees.

         (ii)    On June 2, 2015, Feijoo P.A. and Feijoo purported to provide a follow-up
                 examination to an Insured named MA. Thereafter, in addition to their already-
                 inflated charge for the examination under CPT code 99214, Feijoo P.A. and Feijoo
                 billed GEICO for a separate charge of $100.00 under CPT code 76140 for an x-ray
                 consultation in order to separate what was one total examination into subparts for
                 the purpose of increasing medical fees. What is more, on July 30, 2015, Feijoo P.A.
                 and Feijoo purported to provide an additional follow-up examination to MA.
                 Thereafter, in addition to their already-inflated charge for the examination under
                 CPT code 99215, Feijoo P.A. and Feijoo billed GEICO for a separate charge of
                 $100.00 under CPT code 76140 for an x-ray consultation in order to again separate
                 what was one examination into subparts for the purpose of increasing medical fees.

         (iii)   On May 23, 2016, Feijoo P.A. and Feijoo purported to provide an initial
                 examination to an Insured named DA. Thereafter, in addition to their already-
                 inflated charge for the examination under CPT code 99204, Feijoo P.A. and Feijoo
                 billed GEICO for a separate charge of $100.00 under CPT code 76140 for an x-ray
                 consultation in order to separate what was one total examination into subparts for
                 the purpose of increasing medical fees.

         (iv)    On April 27, 2017, Feijoo P.A. and Feijoo purported to provide an initial
                 examination to an Insured named AA. Thereafter, in addition to their already-
                 inflated charge for the examination under CPT code 99204, Feijoo P.A. and Feijoo
                 billed GEICO for a separate charge of $100.00 under CPT code 76140 for an x-ray
                 consultation in order to separate what was one total examination into subparts for
                 the purpose of increasing medical fees.

         (v)     On October 16, 2017, Feijoo P.A. and Feijoo purported to provide a follow-up
                 examination to an Insured named BA. Thereafter, in addition to their already-
                 inflated charge for the examination under CPT code 99214, Feijoo P.A. and Feijoo
                 billed GEICO for a separate charge of $100.00 under CPT code 76140 for an x-ray
                 consultation in order to separate what was one total examination into subparts for
                 the purpose of increasing medical fees.

         (vi)    On October 16, 2017, Feijoo P.A. and Feijoo purported to provide a follow-up
                 examination to an Insured named MB. Thereafter, in addition to their already-
                 inflated charge for the examination under CPT code 99215, Feijoo P.A. and Feijoo
                 billed GEICO for a separate charge of $100.00 under CPT code 76140 for an x-ray




                                                 151
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 152 of 312



                     consultation in order to separate what was one total examination into subparts for
                     the purpose of increasing medical fees.

            (vii)    On May 30, 2018, Feijoo P.A. and Feijoo purported to provide a follow-up
                     examination to an Insured named XA. Thereafter, in addition to their already-
                     inflated charge for the examination under CPT code 99215, Feijoo P.A. and Feijoo
                     billed GEICO for a separate charge of $100.00 under CPT code 76140 for an x-ray
                     consultation in order to separate what was one total examination into subparts for
                     the purpose of increasing medical fees.

            (viii)   On October 24, 2018, Feijoo P.A. and Feijoo purported to provide a follow-up
                     examination to an Insured named YA. Thereafter, in addition to their already-
                     inflated charge for the examination under CPT code 99215, Feijoo P.A. and Feijoo
                     billed GEICO for a separate charge of $100.00 under CPT code 76140 for an x-ray
                     consultation in order to separate what was one total examination into subparts for
                     the purpose of increasing medical fees.

            (ix)     On May 30, 2019, Feijoo P.A. and Feijoo purported to provide an initial
                     examination to an Insured named VC. Thereafter, in addition to their already-
                     inflated charge for the examination under CPT code 99204, Feijoo P.A. and Feijoo
                     billed GEICO for a separate charge of $100.00 under CPT code 76140 for an x-ray
                     consultation in order to separate what was one total examination into subparts for
                     the purpose of increasing medical fees.

            (x)      On July 2, 2019, Feijoo P.A. and Feijoo purported to provide an initial examination
                     to an Insured named ME. Thereafter, in addition to their already-inflated charge for
                     the examination under CPT code 99204, Feijoo P.A. and Feijoo billed GEICO for
                     a separate charge of $100.00 under CPT code 76140 for an x-ray consultation in
                     order to separate what was one total examination into subparts for the purpose of
                     increasing medical fees.

            520.     These are only representative examples. In the claims for purported initial and

   follow up medical examinations that are identified in Exhibit “1”, Feijoo P.A. and Feijoo routinely

   fraudulently and unlawfully unbundled separate charges for x-ray consultations under CPT code

   76140.

   2.       The We Care Defendants’ Fraudulent Treatment and Billing Protocol

            521.     The We Care Defendants purported to subject the Insureds in the claims identified

   in Exhibit “2” to medically unnecessary physical therapy services.




                                                     152
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 153 of 312



          522.     As set forth herein, though Feijoo falsely purported to personally perform or

   directly supervise the majority of the physical therapy services in the claims identified in Exhibit

   “2”, the physical therapy services actually were performed without supervision by massage

   therapists associated with We Care, to the extent that they were even provided at all.

          523.     As set forth in Exhibit “2”, the We Care Defendants then billed the purported

   physical therapy services to GEICO under:

          (i)      CPT code 97012, for putative mechanical traction therapy, typically resulting in a
                   charge of $90.24 for each round of mechanical traction therapy they purported to
                   provide;

          (ii)     CPT code 97018, for putative paraffin bath therapy, typically resulting in a charge
                   of $20.00 for each round of paraffin bath therapy they purported to provide;

          (iii)    CPT code 97032, for putative electrical stimulation, typically resulting in a charge
                   of $40.44 for each round of electrical stimulation they purported to provide;

          (iv)     CPT code 97034, for putative contrast baths, typically resulting in a charge of
                   $35.06 for each round of contrast bath treatments they purported to provide;

          (v)      CPT code 97035, for putative ultrasound, typically resulting in a charge of $25.92
                   for each round of ultrasound they purported to provide;

          (vi)     CPT code 97039, for unlisted modality treatments, resulting in a charge of $15.00
                   for each round of unlisted modality treatments they purported to provide;

          (vii)    CPT code 97110, for putative therapeutic exercises, resulting in a charge of $55.00
                   for each round of therapeutic exercises they purported to provide; and

          (viii)   CPT code 97112, for putative neuromuscular reeducation, resulting in a charge of
                   $196.14.00 for each round of neuromuscular reeducation they purported to provide;

          524.     There are a substantial number of variables that can affect whether, how, and to

   what extent an individual is injured in a given automobile accident.

          525.     An individual’s age, height, weight, general physical condition, location within the

   vehicle, and the location of the impact all will affect whether, how, and to what extent an individual

   is injured in a given automobile accident.




                                                   153
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 154 of 312



          526.    As set forth herein, in the claims identified in Exhibit “2”, virtually all of the

   Insureds who purportedly received treatment at We Care were involved in relatively minor,

   “fender-bender” accidents, to the extent that they were involved in any actual accidents at all.

          527.    It is extremely improbable that any two or more Insureds involved in any one of

   the minor automobile accidents in the claims identified in Exhibit “2” would suffer substantially

   identical injuries as the result of their accidents, or require a substantially identical course of

   treatment.

          528.    It is even more improbable – to the point of impossibility – that this would occur

   over and over again.

          529.    It likewise is improbable – to the point of impossibility – that any two or more

   Insureds involved in the same minor automobile accident would routinely present for their

   purported physical therapy treatment on the exact same dates.

          530.    It likewise is improbable – to the point of impossibility – that any two or more

   Insureds involved in any one of the minor automobile accidents in the claims identified in Exhibit

   “2” would suddenly be cured of their purported ailments on the exact same date, months after their

   motor vehicle accident.

          531.    For example:

          (i)     On September 14, 2017, two Insureds – BR and DA – were involved in the same
                  automobile accident. Thereafter – incredibly – both BR and DA presented at We
                  Care for their first day of physical therapy services purportedly provided by Feijoo
                  on the exact same date, September 19, 2017. BR and DA were different ages, in
                  different physical conditions, located in different positions in the vehicle, and
                  experienced the impact from different positions in the vehicle. To the extent that
                  BR and DA suffered any injuries at all in their accident, the injuries were different.
                  Even so, and in keeping with the fact that the “diagnoses” and “treatment
                  recommendations” that the We Care Defendants provided were pre-determined and
                  phony, BR and DA both presented at We Care on at least 20 of the exact same dates
                  over a two and a half month period where they received substantially similar
                  physical therapy treatment on virtually all of those dates.




                                                   154
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 155 of 312




         (ii)    On December 16, 2017, two Insureds – FP and LM – were involved in the same
                 automobile accident. Thereafter – incredibly – both FP and LM presented at We
                 Care for their first day of physical therapy services purportedly provided by Feijoo
                 on the exact same date, December 28, 2017. FP and LM were different ages, in
                 different physical conditions, located in different positions in the vehicle, and
                 experienced the impact from different positions in the vehicle. To the extent that
                 FP and LM suffered any injuries at all in their accident, the injuries were different.
                 Even so, and in keeping with the fact that the “diagnoses” and “treatment
                 recommendations” that the We Care Defendants provided were pre-determined and
                 phony, FP and LM both presented at We Care on at least 25 of the exact same dates
                 over a two month period where they received substantially similar physical therapy
                 treatment on virtually all of those dates. Moreover, We Care, Martinez, Nguyen,
                 and Feijoo stopped purporting to provide physical therapy services to FP and LM
                 on the exact same day, February 27, 2018. This, despite the fact that any injuries
                 they actually did experience in their accident would have resolved differently over
                 the two months when they purportedly were treating at We Care.

         (iii)   On December 22, 2017, two Insureds – VL and YC – were involved in the same
                 automobile accident. Thereafter – incredibly – both VL and YC presented at We
                 Care for their first day of physical therapy services purportedly provided by Feijoo
                 on the exact same date, December 26, 2017. VL and YC were different ages, in
                 different physical conditions, located in different positions in the vehicle, and
                 experienced the impact from different positions in the vehicle. To the extent that
                 VL and YC suffered any injuries at all in their accident, the injuries were different.
                 Even so, and in keeping with the fact that the “diagnoses” and “treatment
                 recommendations” that the We Care Defendants provided were pre-determined and
                 phony, VL and YC both presented at We Care on at least 25 of the exact same dates
                 over a three month period where they received substantially similar physical
                 therapy treatment on virtually all of those dates. Moreover, We Care, Martinez,
                 Nguyen, and Feijoo stopped purporting to provide physical therapy services to VL
                 and YC on the exact same day, February 23, 2018. This, despite the fact that any
                 injuries they actually did experience in their accident would have resolved
                 differently over the three months when they purportedly were treating at We Care.

         (iv)    On January 25, 2018, two Insureds – GV and MA – were involved in the same
                 automobile accident. Thereafter – incredibly – both GV and MA presented at We
                 Care for their first day of physical therapy services by Feijoo purportedly provided
                 by Feijoo on the exact same date, January 30, 2018. GV and MA were different
                 ages, in different physical conditions, located in different positions in the vehicle,
                 and experienced the impact from different positions in the vehicle. To the extent
                 that GV and MA suffered any injuries at all in their accident, the injuries were
                 different. Even so, and in keeping with the fact that the “diagnoses” and “treatment
                 recommendations” that the We Care Defendants provided were pre-determined and
                 phony, GV and MA both presented at We Care on at least 20 of the exact same
                 dates over a three month period where they received substantially similar physical




                                                  155
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 156 of 312



                     therapy treatment on virtually all of those dates. Moreover, We Care, Martinez,
                     Nguyen, and Feijoo stopped purporting to provide physical therapy services to GV
                     and MA on the exact same day, April 11, 2018. This, despite the fact that any
                     injuries they actually did experience in their accident would have resolved
                     differently over the three months when they purportedly were treating at We Care.

           (v)       On March 28, 2018, two Insureds – AG and GP – were involved in the same
                     automobile accident. Thereafter – incredibly – both AG and GP presented at We
                     Care for their first day of physical therapy services purportedly provided by Feijoo
                     on the exact same date, April 2, 2018. AG and GP were different ages, in different
                     physical conditions, located in different positions in the vehicle, and experienced
                     the impact from different positions in the vehicle. To the extent that AG and GP
                     suffered any injuries at all in their accident, the injuries were different. Even so,
                     and in keeping with the fact that the “diagnoses” and “treatment recommendations”
                     that the We Care Defendants provided were pre-determined and phony, AG and GP
                     both presented at We Care on at least 25 of the exact same dates over a two and a
                     half month period where they received substantially similar physical therapy
                     treatment on virtually all of those dates.

           532.      These are only representative examples. In the claims for physical therapy services

   that are identified in Exhibit “2”, We Care, Martinez, Nguyen, and Feijoo routinely inserted false

   “diagnoses” in their physical therapy reports in order to create a false justification for additional

   unnecessary physical therapy services.

           533.      In the claims for physical therapy services identified in Exhibit “2”, the charges for

   the physical therapy services were fraudulent in that they misrepresented We Care’s eligibility to

   collect PIP Benefits in the first instance.

           534.      In fact, and as set forth herein, We Care never was eligible to collect PIP Benefits,

   inasmuch as it was operated in violation of the licensing and operating requirements set forth in

   the Clinic Act.

           535.      What is more, and as set forth herein, in the claims for physical therapy services

   identified in Exhibit “2”, the We Care Defendants falsely represented that the physical therapy

   services lawfully had been performed or directly supervised by Feijoo when in fact they were




                                                      156
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 157 of 312



   unlawfully performed by unsupervised massage therapists associated with We Care, who are not

   and never have been licensed as physical therapists.

          536.    As set forth herein, in order for a health care service to be eligible for PIP

   reimbursement, it must be “lawfully” provided. See Fla. Stat. § 627.736.

          537.    Pursuant to the No-Fault Law, “lawful” or “lawfully” means “in substantial

   compliance with all relevant applicable criminal, civil, and administrative requirements of state

   and federal law related to the provision of medical services or treatment.” See Fla. Stat. § 627.732.

          538.    In each of the claims for physical therapy services identified in Exhibit “2”, the We

   Care Defendants falsely represented that the services were lawfully provided and eligible for PIP

   reimbursement.

          539.    In fact, in the claims for physical therapy services identified in Exhibit “2”, the

   services were not lawfully provided, and were not eligible for PIP reimbursement, inasmuch as:

   (i) the putative physical therapy services were performed – to the extent that they were performed

   at all –by unsupervised massage therapists associated with We Care, who were not licensed to

   practice physical therapy; and (ii) the We Care Defendants deliberately misrepresented the

   identities of the individuals who purported to perform the physical therapy services in their billing

   for the physical therapy services, in a calculated attempt to induce GEICO to pay the non-

   reimbursable charges.

   3.     The New Life Defendants’ Fraudulent Treatment and Billing Protocol

          540.    The New Life Defendants purported to subject the Insureds in the claims identified

   in Exhibit “3” to medically unnecessary physical therapy.

          541.    As set forth herein, though Feijoo falsely purported to personally perform or

   directly supervise a significant amount of the physical therapy services in the claims identified in




                                                   157
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 158 of 312



   Exhibit “3”, the physical therapy services actually were performed without supervision by

   Rodriguez, Estevez, and other massage therapists associated with New Life to the extent that they

   were even provided at all.

          542.     As set forth in Exhibit “3”, the New Life Defendants then billed the purported

   physical therapy services to GEICO under:

          (i)      CPT code 97010 for putative hot/cold pack therapy, typically resulting in a charge
                   of $10.00 for each round of hot/cold pack therapy they purported to provide;

          (ii)     CPT code 97012, for putative mechanical traction therapy, typically resulting in a
                   charge of $64.00 for each round of mechanical traction therapy they purported to
                   provide;

          (iii)    CPT code 97018, for putative paraffin bath therapy, in a charge of $50.00 for each
                   round of paraffin bath therapy they purported to provide;

          (iv)     CPT code 97034, for putative contrast baths, resulting in a charge of $39.00 for
                   each round of contrast bath treatments they purported to provide;

          (v)      CPT code 97035, for putative ultrasound, resulting in a charge of $26.00 for each
                   round of ultrasound they purported to provide;

          (vi)     CPT code 97110, for putative therapeutic exercises, resulting in a charge of $69.00
                   for each round of therapeutic exercises they purported to provide; and

          (viii)   CPT code 97112, for putative neuromuscular reeducation, resulting in a charge of
                   $65.00 for each round of neuromuscular reeducation they purported to provide;

          (ix)     CPT code 97140, for putative manual therapy, resulting in a charge of $63.00 for
                   each round of manual therapy they purported to provide;

          (x)      CPT code 97530, for putative therapeutic activity therapy, resulting in a charge of
                   $80.00 for each round of therapeutic activity they purported to provide; and

          (xi)     HCPCS code G0283 for putative electrical stimulation, resulting in a charge of
                   $30.00 for each round of electrical stimulation they purported to provide.

          543.     An individual’s age, height, weight, general physical condition, location within the

   vehicle, and the location of the impact all will affect whether, how, and to what extent an individual

   is injured in a given automobile accident.




                                                   158
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 159 of 312



          544.    As set forth herein, in the claims identified in Exhibit “3”, virtually all of the

   Insureds who purportedly received treatment at New Life were involved in relatively minor,

   “fender-bender” accidents, to the extent that they were involved in any actual accidents at all.

          545.    It is extremely improbable that any two or more Insureds involved in any one of

   the minor automobile accidents in the claims identified in Exhibit “3” would suffer substantially

   identical injuries as the result of their accidents, or require a substantially identical course of

   treatment.

          546.    It is even more improbable – to the point of impossibility – that this would occur

   over and over again.

          547.    It likewise is improbable – to the point of impossibility – that any two or more

   Insureds involved in the same minor automobile accident would routinely present for their

   purported physical therapy treatment on the exact same dates.

          548.    It is improbable – to the point of impossibility – that any two or more Insureds

   involved in any one of the minor automobile accidents in the claims identified in Exhibit “3” would

   suddenly be cured of their ailments on the exact same date, months after their motor vehicle

   accident.

          549.    For example:

          (i)     On September 15, 2017, two Insureds – YG and JB – were involved in the same
                  automobile accident. Thereafter – incredibly – both YG and JB presented at New
                  Life for their first day of physical therapy services purportedly provided by Feijoo
                  on the exact same date, September 19, 2017. YG and JB were different ages, in
                  different physical conditions, located in different positions in the vehicle, and
                  experienced the impact from different positions in the vehicle. To the extent that
                  YG and JB suffered any injuries at all in their accident, the injuries were different.
                  Even so, and in keeping with the fact that the “diagnoses” and “treatment
                  recommendations” that New Life, Machado, Almonte, and Feijoo provided were
                  pre-determined and phony, YG and JB both presented at New Life on at least 20 of
                  the exact same dates over a two month period where they received substantially
                  similar physical therapy treatment on virtually all of those dates.




                                                   159
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 160 of 312




           (ii)    On April 30, 2018, two Insureds – KB and AS – were involved in the same
                   automobile accident. Thereafter – incredibly – both KB and AS presented at New
                   Life for their first day of physical therapy services purportedly provided by Feijoo
                   on the exact same date, May 8, 2018. KB and AS were different ages, in different
                   physical conditions, located in different positions in the vehicle, and experienced
                   the impact from different positions in the vehicle. To the extent that KB and AS
                   suffered any injuries at all in their accident, the injuries were different. Even so,
                   and in keeping with the fact that the “diagnoses” and “treatment recommendations”
                   that New Life, Machado, Almonte, and Feijoo provided were pre-determined and
                   phony, KB and AS both presented at New Life on at least 25 of the exact same
                   dates over a two month period where they received substantially similar physical
                   therapy treatment on virtually all of those dates.

           (iii)   On May 8, 2018, two Insureds – YR and GN – were involved in the same
                   automobile accident. Thereafter – incredibly – both YR and GN presented at New
                   Life for their first day of physical therapy services purportedly provided by Feijoo
                   on the exact same date, May 10, 2018. YR and GN were different ages, in different
                   physical conditions, located in different positions in the vehicle, and experienced
                   the impact from different positions in the vehicle. To the extent that YR and GN
                   suffered any injuries at all in their accident, the injuries were different. Even so,
                   and in keeping with the fact that the “diagnoses” and “treatment recommendations”
                   that New Life, Machado, Almonte, and Feijoo provided were pre-determined and
                   phony, YR and GN both presented at New Life on at least 30 of the exact same
                   dates over a two month period where they received substantially similar physical
                   therapy treatment on virtually all of those dates. Moreover, New Life, Machado,
                   Almonte, and Feijoo stopped purporting to provide physical therapy services to YR
                   and GN on the exact same day, July 11, 2018. This, despite the fact that any injuries
                   they actually did experience in their accident would have resolved differently over
                   the two months when they purportedly were treating at New Life.

           550.    In a significant amount of the claims for physical therapy services that are identified

   in Exhibit “3”, New Life, Machado, Almonte, and Feijoo inserted false “diagnoses” in their

   physical therapy reports in order to create a false justification for additional unnecessary physical

   therapy services.

           551.    In the claims for physical therapy services identified in Exhibit “3”, the charges for

   the physical therapy services were fraudulent in that they misrepresented New Life’s eligibility to

   collect PIP Benefits in the first instance.




                                                    160
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 161 of 312



          552.     In fact, and as set forth herein, New Life never was eligible to collect PIP Benefits,

   inasmuch as it was operated in violation of the Clinic Act, the Patient Brokering Act, and the Self-

   Referral Act.

          553.     What is more, and as set forth herein, in the claims for physical therapy services

   identified in Exhibit “3”, the New Life Defendants falsely represented that the physical therapy

   services lawfully had been performed or directly supervised by Feijoo when in fact they were

   unlawfully performed without supervision by Rodriguez and other massage therapists associated

   with New Life, who are not and never have been licensed as physical therapists.

          554.     As set forth herein, in order for a health care service to be eligible for PIP

   reimbursement, it must be “lawfully” provided. See Fla. Stat. § 627.736.

          555.     Pursuant to the No-Fault Law, “lawful” or “lawfully” means “in substantial

   compliance with all relevant applicable criminal, civil, and administrative requirements of state

   and federal law related to the provision of medical services or treatment.” See Fla. Stat. § 627.732.

          556.     In each of the claims for physical therapy services identified in Exhibit “3” , the

   New Life Defendants falsely represented that the services were lawfully provided and eligible for

   PIP reimbursement.

          557.     In fact, in the claims for physical therapy services identified in Exhibit “3” , the

   services were not lawfully provided, and were not eligible for PIP reimbursement, inasmuch as:

   (i) the putative physical therapy services were performed – to the extent that they were performed

   at all – by unsupervised massage therapists associated with New Life, who were not licensed to

   practice physical therapy; and (ii) the New Life Defendants deliberately misrepresented the

   identities of the individuals who purported to perform the physical therapy services in their billing




                                                    161
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 162 of 312



   for the physical therapy services, in a calculated attempt to induce GEICO to pay the non-

   reimbursable charges.

   4.      The Accident Rehab Defendants’ Fraudulent Treatment and Billing Protocol

   (i)     The Fraudulent Charges for Initial Examinations at Accident Rehab

           558.    As an initial step in the Accident Rehab Defendants’ fraudulent treatment and

   billing protocol, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo purported to

   provide the Insureds in the claims identified in Exhibit “4” with putative initial examinations.

           559.    Feijoo purported to personally perform or directly supervise a significant amount

   of the initial examinations at Accident Rehab in the claims identified in Exhibit “4”.

           560.    As set forth in Exhibit “4”, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and

   Feijoo then billed the initial examinations to GEICO, or caused them to be billed to GEICO, under

   CPT code 99204, routinely resulting in charges of $400.00 for each initial examination that they

   purported to provide.

           561.    In the claims for initial examinations identified in Exhibit “4”, the charges for the

   initial examinations were fraudulent in that they misrepresented Accident Rehab’s eligibility to

   collect PIP Benefits in the first instance.

           562.    In fact, and as set forth herein, Accident Rehab never was eligible to collect PIP

   Benefits, inasmuch as it was operated in violation of the Clinic Act.

           563.    As set forth herein, the charges for the initial examinations identified in Exhibit “4”

   also were fraudulent in that they misrepresented the nature and extent of the initial examinations.

   a.      Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

           564.    The No-Fault Law’s billing requirements provide that all PIP billing must – among

   other things – comply with the guidelines promulgated by the AMA in connection with the use of

   current procedural terminology, or CPT, codes. See Fla. Stat. § 627.736.



                                                    162
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 163 of 312



          565.    The primary guidelines promulgated by the AMA for the use of CPT codes are

   contained in the AMA’s CPT Assistant.

          566.    Pursuant to the CPT Assistant, the use of CPT code 99204 to bill for an initial

   patient examination represents that the Insured presented with problems of moderate to high

   severity.

          567.    The CPT Assistant provides various clinical examples of the types of presenting

   problems that qualify as moderately to highly severe, and thereby justify the use of CPT code

   99204 to bill for an initial patient examination.

          568.    Specifically, the CPT Assistant provides the following clinical examples of

   presenting problems that support the use of CPT code 99204 to bill for an initial patient

   examination:

          (i)     Office visit for initial evaluation of a 63-year-old male with chest pain on exertion.
                  (Cardiology/Internal Medicine)

          (ii)    Initial office visit of a 50-year-old female with progressive solid food dysphagia.
                  (Gastroenterology)

          (iii)   Initial office evaluation of a 70-year-old patient with recent onset of episodic
                  confusion. (Internal Medicine)

          (iv)    Initial office visit for 34-year-old patient with primary infertility, including
                  counseling. (Obstetrics/Gynecology)

          (v)     Initial office visit for 7-year-old female with juvenile diabetes mellitus, new to area,
                  past history of hospitalization times three. (Pediatrics)

          (vi)    Initial office evaluation of 70-year-old female with polyarthralgia. (Rheumatology)

          (vii)   Initial office evaluation of a 50-year-old male with an aortic aneurysm with respect
                  to recommendation for surgery. (Thoracic Surgery)

          569.    Accordingly, pursuant to the CPT Assistant, the moderately to highly severe

   presenting problems that could support the use of CPT code 99204 to bill for an initial patient




                                                       163
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 164 of 312



   examination typically are problems that pose a serious threat to the patient’s health, or even the

   patient’s life.

           570.      By contrast, to the extent that the Insureds in the claims identified in Exhibit “4”

   had any presenting problems at all as the result of their minor automobile accidents, the problems

   were low severity soft tissue injuries such as sprains and strains.

           571.      For instance, and in keeping with the fact that the Insureds in the claims identified

   in Exhibit “4” either had no presenting problems at all as the result of their minor automobile

   accidents, or else problems of low severity, in most of the claims identified in Exhibit “4” the

   Insureds did not seek treatment at any hospital as the result of their accidents.

           572.      To the limited extent that the Insureds did report to a hospital after their accidents,

   they virtually always were briefly observed on an outpatient basis and then sent on their way after

   a few hours with, at most, a minor sprain or strain diagnosis.

           573.      Furthermore, to the extent that police reports existed with respect to the claims

   identified in Exhibit “4”, the contemporaneous police reports virtually always indicated that the

   Insureds’ vehicles were functional following the accidents, and that no one was seriously injured

   in the accidents, or injured at all.

           574.      Even so, in the claims for initial examinations identified in Exhibit “4”, Accident

   Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo routinely billed for their putative initial

   examinations using CPT code 99204, and thereby falsely represented that the Insureds presented

   with problems of moderate to high severity.

           575.      For example:

           (i)       On May 2, 2017, an Insured named WD was involved in an automobile accident.
                     The contemporaneous police report indicated that there was minor damage to WD’s
                     vehicle, that the airbags in WD’s vehicle did not deploy, and that WD’s vehicle was
                     drivable following the accident. The police report further indicated that WD was




                                                      164
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 165 of 312



                  not injured in the accident. In keeping with the fact that WD was not seriously
                  injured in the accident, WD did not visit any hospital emergency room following
                  the accident. To the extent that WD experienced any health problems at all as the
                  result of the accident, they were of low severity. Even so, following a purported
                  initial examination of WD by Feijoo on May 10, 2017, Accident Rehab, A.
                  Vazquez, M. Vazquez, Salado, and Feijoo billed GEICO for the initial examination
                  using CPT code 99204, and thereby falsely represented that WD presented with
                  moderately to highly severe health problems as the result of the accident.

          (ii)    On July 6, 2018, an Insured named JO was involved in an automobile accident. The
                  contemporaneous police report indicated that JO was not injured in the accident. In
                  keeping with the fact that JO was not seriously injured in the accident, JO did not
                  visit any hospital emergency room following the accident. To the extent that JO
                  experienced any health problems at all as the result of the accident, they were of
                  low severity. Even so, following a purported initial examination of JO by Feijoo on
                  July 17, 2018, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo billed
                  GEICO for the initial examination using CPT code 99204, and thereby falsely
                  represented that JO presented with moderately to highly severe health problems as
                  the result of the accident.

          (iii)   On February 26, 2019, an Insured named LH was involved in an automobile
                  accident. The contemporaneous police report indicated that there was minor
                  damage to LH’s vehicle, that the airbags in LH’s vehicle did not deploy, and that
                  LH’s vehicle was drivable following the accident. The police report further
                  indicated that LH was not injured in the accident. In keeping with the fact that LH
                  was not seriously injured in the accident, LH did not visit any hospital emergency
                  room following the accident. To the extent that LH experienced any health
                  problems at all as the result of the accident, they were of low severity. Even so,
                  following a purported initial examination of LH by Feijoo on March 6, 2019,
                  Accident Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo billed GEICO for
                  the initial examination using CPT code 99204, and thereby falsely represented that
                  LH presented with moderately to highly severe health problems as the result of the
                  accident.

          576.    These are only representative examples. In virtually all of the claims for initial

   examinations identified in Exhibit “4”, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and

   Feijoo falsely represented that the Insureds presented with problems of moderate to high severity,

   when in fact the Insureds’ problems were low-severity soft tissue injuries such as sprains and

   strains, to the limited extent that they had any presenting problems at all.




                                                   165
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 166 of 312



          577.    In the claims for initial examinations identified in Exhibit “4”, Accident Rehab, A.

   Vazquez, M. Vazquez, Salado, and Feijoo routinely falsely represented that the Insureds presented

   with problems of moderate to high severity in order to create a false basis for their charges for the

   examinations under CPT code 99204, because examinations billable under CPT code 99204 are

   reimbursable at higher rates than examinations involving presenting problems of low severity, or

   no severity.

          578.    In the claims for initial examinations identified in Exhibit “4”, Accident Rehab, A.

   Vazquez, M. Vazquez, Salado, and Feijoo also routinely falsely represented that the Insureds

   presented with problems of moderate to high severity in order to create a false basis for the laundry

   list of other Fraudulent Services that the Accident Rehab Defendants purported to provide to the

   Insureds, including medically unnecessary follow-up examinations and physical therapy services.

   b.     Misrepresentations Regarding the Amount of Time Spent on the Initial Examinations

          579.    What is more, in the claims identified in Exhibit “4” for initial examinations under

   CPT code 99204, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo misrepresented

   and exaggerated the amount of face-to-face time that the examining physician – namely Feijoo –

   spent with the Insureds or the Insureds’ families during the putative initial examination.

          580.    Pursuant to the CPT Assistant, the use of CPT code 99204 to bill for a patient

   examination typically represents that the physician who conducted the examination spent at least

   45 minutes of face-to-face time with the patient or the patient’s family.

          581.    As set forth in Exhibit “4”, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and

   Feijoo virtually always billed for their putative initial examinations using CPT code 99204, and

   thereby represented that the physician who purported to conduct the examinations – namely Feijoo




                                                   166
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 167 of 312



   – spent at least 45 minutes of face-to-face time with the Insureds or their families during the

   examinations.

             582.   In fact, in the initial examinations identified in Exhibit “4”, Feijoo never spent even

   15 minutes of face-to-face time with the Insureds or their families when conducting the

   examinations, much less 45 minutes, to the extent that the examinations actually were conducted

   at all.

             583.   Rather, in the purported initial examinations identified in Exhibit “4”, the

   examinations rarely entailed more than 10 minutes of face-to-face time between Feijoo and the

   Insureds, or the Insureds’ families, to the extent that they were provided at all.

             584.   In keeping with the fact that the initial examinations in the claims identified in

   Exhibit “4” did not involve more than 10 minutes of face-to-face time between Feijoo, the

   Insureds, or the Insureds’ families – to the extent that they were provided at all – Feijoo used pre-

   printed template forms in purporting to conduct the examinations at Accident Rehab.

             585.   All that was required to complete the pre-printed template forms was a brief patient

   interview and a perfunctory physical examination of the Insureds, consisting of a check of some

   of the Insureds’ vital signs, and basic range of motion testing.

             586.   These interviews and examinations did not require Feijoo to spend more than 10

   minutes of face-to-face time with the Insureds during the putative initial examinations.

             587.   Indeed, Feijoo could not legitimately have personally spent at least 45 minutes of

   face-to-face time with the Insureds or their families during the initial examinations at Accident

   Rehab, or even directly supervised anyone else who was purporting to perform the examinations,

   considering the massive amount of health care services he simultaneously was purporting to




                                                     167
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 168 of 312



   personally perform or directly supervise at numerous health care clinics and medical practices

   throughout south Florida.

          588.    For example:

          (i)     On November 1, 2017, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and
                  Feijoo billed GEICO under CPT code 99204 for two initial examination that Feijoo
                  falsely purported to perform on Insureds named GK and PK and falsely represented
                  that Feijoo spent at least 45 minutes of face-to-face time with the Insured or the
                  Insured’s family during the examination. On that same day, Feijoo also purported
                  to personally provide or directly supervise at least 10 hours of physical therapy
                  services to 13 individual Insureds, at six different facilities located throughout south
                  Florida, all of which were billed to GEICO.

          (ii)    On April 11, 2018, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo
                  billed GEICO under CPT code 99204 for three initial examination that Feijoo
                  falsely purported to perform on Insureds named AR, AR, and RR, and falsely
                  represented that Feijoo spent at least 45 minutes of face-to-face time with the
                  Insured or the Insured’s family during the examination. On that same day, Feijoo
                  also purported to personally provide or directly supervise at least 20 hours of
                  physical therapy services to 15 individual Insureds, at five different facilities
                  located throughout the south Florida Area, all of which were billed to GEICO.

          (iii)   On May 29, 2019, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo
                  billed GEICO under CPT code 99204 for an initial examination that Feijoo falsely
                  purported to perform on an Insured named LA, and falsely represented that Feijoo
                  spent at least 45 minutes of face-to-face time with the Insured or the Insured’s
                  family during the examination. On that same day, Feijoo also purported to
                  personally provide or directly supervise at least 13.5 hours of physical therapy
                  services to 9 individual Insureds, at three different facilities located throughout the
                  south Florida Area, all of which were billed to GEICO.

          589.    These are only representative examples. In the claims for initial examinations that

   are identified in Exhibit “4”, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo

   routinely falsely represented that Salado had spent at least 45 minutes of face-to-face time with the

   Insureds or their families during the examinations, despite the fact that – on those same dates –

   Salado also purported to personally perform a massive amount of physical therapy and other

   services to large numbers of Insureds at multiple locations throughout south Florida.




                                                   168
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 169 of 312



          590.     Accident Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo routinely

   misrepresented the amount of time that was spent in conducting the initial examinations because

   lengthier examinations that are billable under CPT code 99204 are reimbursable at higher rates

   than examinations that take less time to perform.

   c.     Misrepresentations Regarding “Comprehensive” Physical Examinations

          591.     Moreover, the claims identified in Exhibit “4” for initial examinations under CPT

   code 99204, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo routinely falsely

   represented the extent of the underlying physical examinations.

          592.     Pursuant to the CPT Assistant, the use of CPT code 99204 to bill for an initial

   patient examination represents that the physician who performed the examination conducted a

   “comprehensive” physical examination

          593.     As set forth in Exhibit “4”, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and

   Feijoo virtually always billed for their putative initial examinations using CPT code 99204, and

   thereby represented that the physician who purported to conduct the examinations – namely Salado

   – conducted comprehensive physical examinations of the Insureds who purportedly received the

   examinations.

          594.     Pursuant to the CPT Assistant, a physical examination does not qualify as

   “comprehensive” unless the examining physician either: (i) conducts a general examination of

   multiple patient organ systems; or (ii) conducts a complete examination of a single patient organ

   system.

          595.     Pursuant to the CPT Assistant, in the context of patient examinations, a physician

   has not conducted a general examination of multiple patient organ systems unless the physician

   has documented findings with respect to at least eight organ systems.




                                                  169
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 170 of 312



          596.     The CPT Assistant recognizes the following organ systems:

          (i)      constitutional symptoms (e.g., fever, weight loss);

          (ii)     eyes;

          (iii)    ears, nose, mouth, throat;

          (iv)     cardiovascular;

          (v)      respiratory;

          (vi)     gastrointestinal;

          (vii)    genitourinary;

          (viii)   musculoskeletal;

          (ix)     integumentary (skin and/or breast);

          (x)      neurological;

          (xi)     psychiatric;

          (xii)    endocrine;

          (xiii)   hematologic/lymphatic; and

          (xiv)    allergic/immunologic.

          597.     Pursuant to the CPT Assistant, in the context of patient examinations, a physician

   has not conducted a complete examination of a patient’s musculoskeletal organ system unless the

   physician has documented findings with respect to:

          (i)      at least three of the following: (a) standing or sitting blood pressure; (b) supine
                   blood pressure; (c) pulse rate and regularity; (d) respiration; (e) temperature; (f)
                   height; or (g) weight;

          (ii)     the general appearance of the patient – e.g., development, nutrition, body habits,
                   deformities, and attention to grooming;

          (iii)    examination of the peripheral vascular system by observation (e.g., swelling,
                   varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);




                                                   170
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 171 of 312



          (iv)     palpation of lymph nodes in neck, axillae, groin, and/or other location;

          (v)      examination of gait and station;

          (vi)     examination of joints, bones, muscles, and tendons in at least four of the following
                   areas: (a) head and neck; (b) spine, ribs, and pelvis; (c) right upper extremity; (d)
                   left upper extremity; (e) right lower extremity; and/or (f) left lower extremity;

          (vii)    inspection and palpation of skin and subcutaneous tissue (e.g., scars, rashes, lesions,
                   café-au-lait spots, ulcers) in at least four of the following areas: (a) head and neck;
                   (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right lower
                   extremity; (f) left lower extremity;

          (viii)   coordination, deep tendon reflexes, and sensation; and

          (ix)     mental status, including orientation to time, place and person, as well as mood and
                   affect.

          598.     In the claims for initial examinations identified in Exhibit “4”, when Accident

   Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo billed for the initial examinations under CPT

   code 99204, they falsely represented that Feijoo performed a “comprehensive” patient examination

   on the Insureds he purported to treat during the initial examinations.

          599.     In fact, with respect to the claims for initial examinations under CPT code 99204

   that are identified in Exhibit “4”, Feijoo virtually never conducted a general examination of

   multiple patient organ systems, or conducted a complete examination of a single patient organ

   system.

          600.     For instance, in the claims under CPT code 99204 identified in Exhibit “4”, Feijoo

   did not conduct any general examination of multiple patient organ systems, inasmuch as he did

   not document findings with respect to at least eight organ systems.

          601.     Furthermore, although Feijoo often purported to provide a more in-depth

   examination of the Insureds’ musculoskeletal systems during the initial examinations in the claims




                                                      171
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 172 of 312



   for initial examinations identified in Exhibit “4”, the musculoskeletal examinations did not qualify

   as “complete”, because they failed to document:

          (i)      at least three of the following: (a) standing or sitting blood pressure; (b) supine
                   blood pressure; (c) pulse rate and regularity; (d) respiration; (e) temperature; (f)
                   height; or (g) weight;

          (ii)     the general appearance of the patient – e.g., development, nutrition, body habits,
                   deformities, and attention to grooming;

          (iii)    examination of the peripheral vascular system by observation (e.g., swelling,
                   varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

          (iv)     palpation of lymph nodes in neck, axillae, groin, and/or other location;

          (v)      examination of gait and station;

          (vi)     examination of joints, bones, muscles, and tendons in at least four of the following
                   areas: (a) head and neck; (b) spine, ribs, and pelvis; (c) right upper extremity; (d)
                   left upper extremity; (e) right lower extremity; and/or (f) left lower extremity;

          (vii)    inspection and palpation of skin and subcutaneous tissue (e.g., scars, rashes, lesions,
                   café-au-lait spots, ulcers) in at least four of the following areas: (a) head and neck;
                   (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right lower
                   extremity; (f) left lower extremity;

          (viii)   coordination, deep tendon reflexes, and sensation; and/or

          (ix)     mental status, including orientation to time, place and person, as well as mood and
                   affect.

          602.     For example:

          (i)      On May 10, 2017, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo
                   billed GEICO under CPT code 99204 for an initial examination that Feijoo
                   purported to perform or supervise on an Insured named WD, and thereby
                   represented that they had provided a “comprehensive” physical examination to
                   WD. However, Feijoo did not document findings with respect to at least eight of
                   the Insured’s organ systems, nor did he document a “complete” examination of the
                   Insured’s musculoskeletal systems or any of the Insured’s other organ systems.

          (ii)     On July 17, 2018, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo
                   billed GEICO under CPT code 99204 for an initial examination that Feijoo
                   purported to perform or supervise on an Insured named JO, and thereby represented
                   that they had provided a “comprehensive” physical examination to JO. However,




                                                      172
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 173 of 312



                  Feijoo did not document findings with respect to at least eight of the Insured’s organ
                  systems, nor did he document a “complete” examination of the Insured’s
                  musculoskeletal systems or any of the Insured’s other organ systems.

          (iii)   On March 6, 2019, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo
                  billed GEICO under CPT code 99204 for an initial examination that Feijoo
                  purported to perform or supervise on an Insured named LH, and thereby represented
                  that they had provided a “comprehensive” physical examination to LH. However,
                  Feijoo did not document findings with respect to at least eight of the Insured’s organ
                  systems, nor did he document a “complete” examination of the Insured’s
                  musculoskeletal systems or any of the Insured’s other organ systems.

          603.    In the claims for initial examinations under CPT code 99204 that are identified in

   Exhibit “4”, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo falsely represented that

   they had provided “comprehensive” physical examinations. In fact, they had not provided

   comprehensive physical examinations because neither Feijoo nor anyone working under his direct

   supervision had documented findings with respect to at least eight of the Insureds’ organ systems,

   nor had they documented “complete” examinations of the Insureds’ musculoskeletal systems or

   any of the Insureds’ other organ systems.

          604.    In the claims for initial examinations under CPT code 99204 that are identified in

   Exhibit “4”, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo falsely represented that

   they had provided “comprehensive” physical examinations to the Insureds in order to create a false

   basis for their charges for the examinations under CPT code 99204, because examinations billable

   under CPT code 99204 are reimbursable at higher rates than examinations that do not require the

   examining physician to provide “comprehensive” physical examinations.

   d.     Misrepresentations Regarding the Extent of Medical Decision-Making

          605.    Furthermore, pursuant to the CPT Assistant, the use of CPT code 99204 to bill for

   a patient examination represents that the physician who performed the examination engaged in

   “moderate complexity” medical decision-making.




                                                   173
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 174 of 312



          606.    In addition, pursuant to the CPT Assistant, the complexity of medical decision-

   making is measured by: (i) the number of diagnoses and/or the number of management options to

   be considered; (ii) the amount and/or complexity of medical records, diagnostic tests, and other

   information that must be retrieved, reviewed, and analyzed; and (iii) the risk of significant

   complications, morbidity, mortality, as well as co–morbidities associated with the patient’s

   presenting problems, the diagnostic procedures, and/or the possible management options.

          607.    Though Accident Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo routinely

   billed for their putative initial examinations using CPT codes 99204 and thereby falsely

   represented that the initial examinations involved medical decision-making of “moderate”

   complexity, in actuality the initial examinations did not involve any medical decision-making at

   all.

          608.    First, in the claims for initial examinations identified in Exhibit “4”, the initial

   examinations did not involve the retrieval, review, or analysis of any significant amount of medical

   records, diagnostic tests, or other information.

          609.    When the Insureds in the claims identified in Exhibit “4” presented to Accident

   Rehab for “treatment”, they did not arrive with any significant amount medical records.

          610.    Furthermore, prior to the initial examinations, Accident Rehab, A. Vazquez, M.

   Vazquez, Salado, and Feijoo did not request any significant amount of medical records from other

   providers.

          611.    Second, in the claims for initial examinations identified in Exhibit “4”, there was

   no risk of significant complications or morbidity– much less mortality – from the Insureds’ minor

   soft-tissue injury complaints, to the extent that they ever had any complaints arising from

   automobile accidents at all.




                                                      174
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 175 of 312



           612.      Nor, by extension, was there any risk of significant complications, morbidity, or

   mortality from the diagnostic procedures or treatment options provided at Accident Rehab, to the

   extent that Accident Rehab provided any such diagnostic procedures or treatment options in the

   first instance.

           613.      In virtually every one of the claims identified in Exhibit “4”, any diagnostic

   procedures and “treatments” that the Accident Rehab Defendants actually provided were limited

   to a series of medically unnecessary follow-up examinations and physical therapy treatments, none

   of which was health-or life-threatening if properly administered.

           614.      Third, in the claims for initial examinations identified in Exhibit “4”, Accident

   Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo did not consider any significant number of

   diagnoses or treatment options for Insureds during the initial examinations.

           615.      Rather, to the extent that the initial examinations were conducted in the first

   instance, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo provided a phony list of

   soft tissue injury “diagnoses” for virtually every Insured, and prescribed a substantially similar

   course of treatment for every Insured.

           616.      Specifically, in most of the claims identified in Exhibit “4”, during the initial

   examinations the Insureds did not report any continuing medical problems that legitimately could

   be traced to an underlying automobile accident.

           617.      Even so, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo prepared

   initial examination reports in which they provided a phony list of soft tissue injury “diagnoses” to

   virtually every Insured.

           618.      Then, based upon these phony “diagnoses”, Accident Rehab, A. Vazquez, M.

   Vazquez, Salado, and Feijoo directed virtually every Insured to receive significant and medically




                                                    175
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 176 of 312



   unnecessary physical therapy treatment.

          619.   For example:

          (i)    On May 2, 2017, an Insured named WD was involved in an automobile accident.
                 The contemporaneous police report indicated that there was minor damage to WD’s
                 vehicle, that there was minor damage to the other vehicle, that the airbags in WD’s
                 vehicle did not deploy, and that WD’s vehicle was drivable following the accident.
                 The police report further indicated that WD was not injured in the accident. In
                 keeping with the fact that WD was not seriously injured in the accident, WD did
                 not visit any hospital emergency room following the accident. To the extent that
                 WD experienced any health problems at all as the result of the accident, they were
                 of low severity. On May 10, 2017, Feijoo purported to conduct an initial
                 examination of WD at Accident Rehab. To the extent that Feijoo performed the
                 examination in the first instance, Feijoo did not retrieve, review, or analyze any
                 significant amount of medical records, diagnostic tests, or other information in
                 connection with the examination. Moreover, Feijoo did not consider any significant
                 number of diagnoses or management options in connection with the examination.
                 Instead, Feijoo provided WD with the same phony soft tissue injury “diagnoses”
                 that he provided to virtually every other Insured. Furthermore, neither WD’s
                 presenting problems, nor the treatment plan provided to WD by Accident Rehab,
                 A. Vazquez, M. Vazquez, Salado, and Feijoo presented any risk of significant
                 complications, morbidity, or mortality. To the contrary, WD did not need any
                 significant treatment at all as a result of the accident. Even so, Accident Rehab, A.
                 Vazquez, M. Vazquez, Salado, and Feijoo billed GEICO for the initial examination
                 using CPT code 99204, and thereby falsely represented that Feijoo engaged in some
                 legitimate, high complexity medical decision-making during the purported
                 examination.

          (ii)   On July 6, 2018, an Insured named JO was involved in an automobile accident. The
                 contemporaneous police report indicated that JO was not injured in the accident. In
                 keeping with the fact that JO was not seriously injured in the accident, JO did not
                 visit any hospital emergency room following the accident. To the extent that JO
                 experienced any health problems at all as the result of the accident, they were of
                 low severity. On July 17, 2018, Feijoo purported to conduct an initial examination
                 of JO at Accident Rehab. To the extent that Feijoo performed the examination in
                 the first instance, Feijoo did not retrieve, review, or analyze any significant amount
                 of medical records, diagnostic tests, or other information in connection with the
                 examination. Moreover, Feijoo did not consider any significant number of
                 diagnoses or management options in connection with the examination. Instead,
                 Feijoo provided JO with the same phony soft tissue injury “diagnoses” that he
                 provided to virtually every other Insured. Furthermore, neither JO’s presenting
                 problems, nor the treatment plan provided to JO by Accident Rehab, A. Vazquez,
                 M. Vazquez, Salado, and Feijoo presented any risk of significant complications,
                 morbidity, or mortality. To the contrary, JO did not need any significant treatment
                 at all as a result of the accident. Even so, Accident Rehab, A. Vazquez, M. Vazquez,




                                                  176
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 177 of 312



                  Salado, and Feijoo billed GEICO for the initial examination using CPT code 99204,
                  and thereby falsely represented that Feijoo engaged in some legitimate, high
                  complexity medical decision-making during the purported examination.

          (iii)   On February 26, 2019, an Insured named LH was involved in an automobile
                  accident. The contemporaneous police report indicated that there was minor
                  damage to LH’s vehicle, that there was minor damage to the other vehicle, that the
                  airbags in LH’s vehicle did not deploy, and that LH’s vehicle was drivable
                  following the accident. The police report further indicated that LH was not injured
                  in the accident. In keeping with the fact that LH was not seriously injured in the
                  accident, LH did not visit any hospital emergency room following the accident. To
                  the extent that LH experienced any health problems at all as the result of the
                  accident, they were of low severity. On March 6, 2019, Feijoo purported to conduct
                  an initial examination of LH at Accident Rehab. To the extent that Feijoo performed
                  the examination in the first instance, Feijoo did not retrieve, review, or analyze any
                  significant amount of medical records, diagnostic tests, or other information in
                  connection with the examination. Moreover, Feijoo did not consider any significant
                  number of diagnoses or management options in connection with the examination.
                  Instead, Feijoo provided LH with the same phony soft tissue injury “diagnoses”
                  that he provided to virtually every other Insured. Furthermore, neither LH’s
                  presenting problems, nor the treatment plan provided to LH by Accident Rehab, A.
                  Vazquez, M. Vazquez, Salado, and Feijoo presented any risk of significant
                  complications, morbidity, or mortality. To the contrary, LH did not need any
                  significant treatment at all as a result of the accident. Even so, Accident Rehab, A.
                  Vazquez, M. Vazquez, Salado, and Feijoo billed GEICO for the initial examination
                  using CPT code 99204, and thereby falsely represented that Feijoo engaged in some
                  legitimate, high complexity medical decision-making during the purported
                  examination.

          620.    There are a substantial number of variables that can affect whether, how, and to

   what extent an individual is injured in a given automobile accident.

          621.    An individual’s age, height, weight, general physical condition, location within the

   vehicle, and the location of the impact all will affect whether, how, and to what extent an individual

   is injured in a given automobile accident.

          622.    As set forth herein, in the claims identified in Exhibit “4”, virtually all of the

   Insureds whom the Accident Rehab Defendants purported to treat were involved in relatively

   minor accidents, to the extent that they were involved in any actual accidents at all.




                                                   177
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 178 of 312



          623.    It is extremely improbable that any two or more Insureds involved in any one of

   the minor automobile accidents in the claims identified in Exhibit “4” would suffer substantially

   identical injuries as the result of their accidents, or require a substantially identical course of

   treatment.

          624.    It likewise is improbable – to the point of impossibility – that any two or more

   Insureds involved in any one of the minor automobile accidents in the claims identified in Exhibit

   “4” would present for an initial examination, often over a week later, with substantially identical

   symptoms, and receive substantially identical diagnoses, requiring a substantially identical course

   of treatment, on the exact same date after their underlying automobile accident.

          625.    Even so, in keeping with the fact that these putative “diagnoses” were phony, and

   in keeping with the fact that their putative initial examinations involved no actual medical

   decision-making at all, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo issued

   substantially identical, phony “diagnoses”, on or about the same date, to more than one Insured

   involved in a single accident, and recommended a substantially identical course of medically

   unnecessary “treatment” to the Insureds.

          626.    For example:

          (i)     On July 13, 2017, two Insureds – JA and FN – were involved in the same
                  automobile accident. Thereafter – incredibly – both Insureds presented at Accident
                  Rehab for initial examinations by Feijoo on the exact same date, July 19, 2017. JA
                  and FN were different ages, in different physical conditions, located in different
                  positions in the vehicle, and experienced the impact from different positions in the
                  vehicle. To the extent that JA and FN suffered any injuries at all in their accident,
                  the injuries were different. Even so, at the conclusion of the purported initial
                  examinations, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo
                  provided JA and FN with substantially identical, phony “diagnoses”, and
                  recommended a substantially identical course of medically unnecessary treatment
                  to both of them.

          (ii)    On November 12, 2017, two Insureds – AW and KW – were involved in the same
                  automobile accident. Thereafter – incredibly – both Insureds presented at Accident




                                                  178
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 179 of 312



                 Rehab for initial examinations by Feijoo on the exact same date, November 22,
                 2017. AW and KW were different ages, in different physical conditions, located in
                 different positions in the vehicle, and experienced the impact from different
                 positions in the vehicle. To the extent that AW and KW suffered any injuries at all
                 in their accident, the injuries were different. Even so, at the conclusion of the
                 purported initial examinations, Accident Rehab, A. Vazquez, M. Vazquez, Salado,
                 and Feijoo provided AW and KW with substantially identical, phony “diagnoses”.

         (iii)   On March 26, 2018, three Insureds – AR, AR, and RR – were involved in the same
                 automobile accident. Thereafter – incredibly – all the Insureds presented at
                 Accident Rehab for initial examinations by Feijoo on the exact same date, April 11,
                 2018. AR, AR, and RR were different ages, in different physical conditions, located
                 in different positions in the vehicle, and experienced the impact from different
                 positions in the vehicle. To the extent that AR, AR, and RR suffered any injuries at
                 all in their accident, the injuries were different. Even so, at the conclusion of the
                 purported initial examinations, Accident Rehab, A. Vazquez, M. Vazquez, Salado,
                 and Feijoo provided AR, AR, and RR with substantially identical, phony
                 “diagnoses”, and recommended a substantially identical course of medically
                 unnecessary treatment to all of them.

         (iv)    On February 15, 2019, two Insureds – EN and SN– were involved in the same
                 automobile accident. Thereafter – incredibly – both Insureds presented at Accident
                 Rehab for initial examinations by Feijoo on the exact same date, February 27, 2019.
                 EN and SN were different ages, in different physical conditions, located in different
                 positions in the vehicle, and experienced the impact from different positions in the
                 vehicle. To the extent that EN and SN suffered any injuries at all in their accident,
                 the injuries were different. Even so, at the conclusion of the purported initial
                 examinations, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo
                 provided EN and SN with substantially identical, phony “diagnoses”, and
                 recommended a substantially identical course of medically unnecessary treatment
                 to both of them.

         (v)     On October 2, 2019, two Insureds – TS and DE – were involved in the same
                 automobile accident. Thereafter – incredibly – both Insureds presented at Accident
                 Rehab for initial examinations by Feijoo on the exact same date, December 18,
                 2019. TS and DE were different ages, in different physical conditions, located in
                 different positions in the vehicle, and experienced the impact from different
                 positions in the vehicle. To the extent that TS and DE suffered any injuries at all in
                 their accident, the injuries were different. Even so, at the conclusion of the
                 purported initial examinations, Accident Rehab, A. Vazquez, M. Vazquez, Salado,
                 and Feijoo provided TS and DE with substantially identical, phony “diagnoses”,
                 and recommended a substantially identical course of medically unnecessary
                 treatment to both of them.




                                                  179
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 180 of 312



           627.    Accident Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo inserted these false

   “diagnoses” in their initial examination reports in order to create the false impression that the initial

   examinations required some legitimate medical decision-making, and in order to create a false

   justification for the other Fraudulent Services that the Accident Rehab Defendants purported to

   provide to the Insureds, including medically unnecessary follow-up examinations and physical

   therapy services.

           628.    In keeping with the fact that Accident Rehab, A. Vazquez, M. Vazquez, Salado,

   and Feijoo routinely inserted false “diagnoses” in their initial examination reports in order to create

   the false impression that the initial examinations required some legitimate medical decision-

   making, for virtually every one of the Insureds in the claims identified in Exhibit “4”, Accident

   Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo diagnosed the Insureds with substantially

   identical sprain/strain “diagnoses”, and concluded in a significant amount of the initial

   examination reports that the patient had suffered from an “emergency medical condition”, and

   stated that the patient “has developed acute symptoms of sufficient severity, which may include

   among other severe pain, such as that of the absence of immediate medical attention could

   reasonably be expected to result in serious dysfunction of an organ or bodily part”.

           629.    It is extremely improbable that virtually every one of the Insureds in the claims

   identified in Exhibit “4” would have symptoms so acute that their injuries could be considered a

   medical emergency.

           630.    It is even more improbable – to the point of impossibility – that this would occur

   over and over again, in the context of minor automobile accidents that could not possibly have

   caused such severe levels of pain and/or injury.




                                                     180
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 181 of 312



           631.      Accident Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo inserted this false

   information in their initial examination reports despite the fact that the minor underlying accidents

   did not and could not possibly have caused such serious symptoms in the Insureds.

           632.      For example:

             (i)      On May 2, 2017, an Insured named WD was involved in an automobile accident.
                      In keeping with the fact that WD was not seriously injured in the accident, WD
                      did not visit any hospital emergency room following the accident. To the extent
                      that WD experienced any health problems at all as the result of her accident, they
                      were of low severity. Even so, following a purported initial examination of WD
                      on May 10, 2017, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo
                      falsely reported that WD’s injuries constituted an “emergency medical
                      condition”.

             (ii)     On July 6, 2018, an Insured named JO was involved in an automobile accident.
                      In keeping with the fact that JO was not seriously injured in the accident, JO did
                      not visit any hospital emergency room following the accident. To the extent that
                      JO experienced any health problems at all as the result of her accident, they were
                      of low severity. Even so, following a purported initial examination of JO on July
                      17, 2018, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo falsely
                      reported that JO’s injuries constituted an “emergency medical condition”.

             (iii)    On February 26, 2019, an Insured named LH was involved in an automobile
                      accident. In keeping with the fact that LH was not seriously injured in the
                      accident, LH did not visit any hospital emergency room following the accident.
                      To the extent that LH experienced any health problems at all as the result of her
                      accident, they were of low severity. Even so, following a purported initial
                      examination of LH on March 6, 2019, Accident Rehab, A. Vazquez, M. Vazquez,
                      Salado, and Feijoo falsely reported that LH’s injuries constituted an “emergency
                      medical condition”.

           633.      In a significant amount of the initial examinations identified in Exhibit “4”,

   Accident Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo falsely reported that the Insureds

   suffered from such pain that it was a “emergency medical condition”, which could “reasonably be

   expected to result in serious dysfunction of an organ or bodily part.”

           634.      Accident Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo routinely inserted

   this false information in their initial examination reports in order to create the false impression that




                                                     181
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 182 of 312



   the initial examinations required some legitimate medical decision-making, and in order to create

   a false justification for the other Fraudulent Services that the Accident Rehab Defendants

   purported to provide to the Insureds, including medically unnecessary follow-up examinations and

   physical therapy services.

          635.    To the extent that the Insureds in the claims identified in Exhibit “4” ever had any

   genuine medical problems at all as the result of their minor automobile accidents, the problems

   virtually always were limited to ordinary sprains or strains of the back, neck, or extremities.

          636.    The diagnosis and treatment of these ordinary sprains and strains did not require

   any “moderate complexity” medical decision-making on the part of Feijoo or anyone else.

          637.    To the contrary, and as set forth herein, Feijoo did not engage in any legitimate

   medical decision-making at all in connection with the initial examinations in the claims identified

   in Exhibit “4”, because the purported “results” of the examinations were pre-determined, phony,

   and designed to provide a false justification for the laundry-list of other Fraudulent Services that

   the Accident Rehab Defendants purported to provide.

          638.    In the claims for initial examinations identified in Exhibit “4”, Accident Rehab, A.

   Vazquez, M. Vazquez, Salado, and Feijoo routinely falsely represented that the initial

   examinations involved medical decision-making of moderate complexity in order to provide a

   false basis to bill for the initial examinations under CPT code 99204, because CPT code 99204 is

   reimbursable at a higher rate than examinations that do not require moderate complexity medical

   decision-making.

          639.    In the claims for initial examinations identified in Exhibit “4” Accident Rehab, A.

   Vazquez, M. Vazquez, Salado, and Feijoo routinely fraudulently misrepresented that the




                                                   182
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 183 of 312



   examinations were lawfully provided and reimbursable, when in fact they were neither lawfully

   provided nor reimbursable, because:

          (i)     the putative examinations were illusory, with outcomes that were pre-determined
                  to result in substantially-identical, phony “diagnoses” and treatment
                  recommendations, regardless of the Insureds’ true individual circumstances and
                  presentation;

          (ii)    the charges for the putative examinations misrepresented the nature and extent of
                  the examinations; and

          (iii)   Accident Rehab never was eligible to collect PIP Benefits in connection with the
                  examinations in the first instance, inasmuch as it unlawfully was operated without
                  a legitimate medical director.

          640.    In this context, Salado – who at all relevant times purported to serve as the “medical

   director” at Accident Rehab – did not, and could not have, “[c]onduct[ed] systematic reviews of

   clinic billings to ensure that the billings are not fraudulent or unlawful.” See Fla. Stat. §

   400.9935(1).

          641.    Had Salado actually fulfilled his statutory role as medical director at Accident

   Rehab, he would have noted – among other things – that the Accident Rehab Defendants routinely

   fraudulently represented in Accident Rehab’s billing that the putative initial examinations were

   legitimately and lawfully performed.

          642.    Salado failed to do so, because he never actually served as a legitimate medical

   director at Accident Rehab in the first instance.

   (ii)   The Fraudulent Charges for Follow-Up Examinations at Accident Rehab

          643.    In addition to their fraudulent initial examinations, Accident Rehab, A. Vazquez,

   M. Vazquez, Salado, and Feijoo often purported to subject each of the Insureds in the claims

   identified in Exhibit “4” to fraudulent follow-up examination(s) during the course of their

   fraudulent treatment and billing protocol.




                                                   183
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 184 of 312



           644.    Feijoo purported to personally perform or directly supervise the majority of the

   follow-up examinations in the claims identified in Exhibit “4”.

           645.    As set forth in Exhibit “4”, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and

   Feijoo then billed the follow-up examinations to GEICO under: (i) CPT code 99214, typically

   resulting in charges of $200.00 for each follow-up examination they purported to provide; or (ii)

   CPT code 99215, typically resulting in charges of $400.00 for each follow-up examination they

   purported to provide.

           646.    In the claims for follow-up examinations identified in Exhibit “4”, the charges for

   the follow-up examinations were fraudulent in that they misrepresented Accident Rehab’s

   eligibility to collect PIP Benefits in the first instance.

           647.    In fact, and as set forth herein, Accident Rehab never was eligible to collect PIP

   Benefits, inasmuch as it was operated in violation of the licensing requirements set forth in the

   Clinic Act.

           648.    As set forth herein, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo’s

   charges for the follow-up examinations identified in Exhibit “4” also were fraudulent in that they

   misrepresented the nature and extent of the examinations.

   a.      Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

           649.    Pursuant to the CPT Assistant, the use of CPT code 99214 to bill for a follow-up

   examination typically requires that the patient present with problems of moderate to high severity.

           650.    The CPT Assistant provides various clinical examples of the types of presenting

   problems that qualify as moderately to highly severe, and thereby justify the use of CPT code

   99214 to bill for a follow-up patient examination.




                                                      184
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 185 of 312



           651.      For example, the CPT Assistant provides the following clinical examples of

   presenting problems that might support the use of CPT code 99214 to bill for a follow-up patient

   examination:

           (i)       Office visit for a 68-year-old male with stable angina, two months post myocardial
                     infarction, who is not tolerating one of his medications. (Cardiology)

           (ii)      Office evaluation of 28-year-old patient with regional enteritis, diarrhea and low-
                     grade fever, established patient. (Family Medicine/Internal Medicine)

           (iii)     Weekly office visit for 5FU therapy for an ambulatory established patient with
                     metastatic   colon     cancer   and    increasing   shortness    of    breath.
                     (Hematology/Oncology)

           (iv)      Office visit with 50-year-old female, established patient, diabetic, blood sugar
                     controlled by diet. She now complains of frequency of urination and weight loss,
                     blood sugar of 320 and negative ketones on dipstick. (Internal Medicine)

           (v)       Follow-up visit for a 60-year-old male whose post-traumatic seizures have
                     disappeared on medication, and who now raises the question of stopping the
                     medication. (Neurology)

           (vi)      Follow-up office visit for a 45-year-old patient with rheumatoid arthritis on gold,
                     methotrexate, or immunosuppressive therapy. (Rheumatology)

           (vii)     Office evaluation on new onset RLQ pain in a 32-year-old woman, established
                     patient. (Urology/General Surgery/Internal Medicine/Family Medicine)

           (viii)    Office visit with 63-year-old female, established patient, with familial polyposis,
                     after a previous colectomy and sphincter sparing procedure, now with tenesmus,
                     mucus, and increased stool frequency. (Colon and Rectal Surgery)

           652.      Accordingly, pursuant to the CPT Assistant, the moderately to highly severe

   presenting problems that could support the use of CPT code 99214 to bill for a follow-up patient

   examination typically are problems that pose a serious threat to the patient’s health, or even the

   patient’s life.

           653.      Pursuant to the CPT Assistant, the use of CPT code 99215 to bill for a follow-up

   examination typically requires that the patient present with problems of moderate to high severity.




                                                     185
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 186 of 312



          654.    The CPT Assistant provides various clinical examples of the types of presenting

   problems that qualify as moderately to highly severe, and thereby justify the use of CPT code

   99215 to bill for a follow-up patient examination. For example:

          (i)     Office visit with 30-year-old male, established patient 3 month history of fatigue,
                  weight loss, intermittent fever, and presenting with diffuse adenopathy and
                  splenomegaly. (Family Medicine)

          (ii)    Office evaluation and discussion of treatment options for a 68-year-old male with
                  a biopsy-proven rectal carcinoma. (General Surgery)

          (iii)   Office visit for restaging of an established patient with new lymphadenopathy one
                  year post therapy for lymphoma. (Hematology/Oncology)

          (iv)    Follow-up office visit for a 65-year-old male with a fever of recent onset while on
                  outpatient antibiotic therapy for endocarditis. (Infectious Disease)

          (v)     Office visit for evaluation of recent onset syncopal attacks in a 70-year-old woman,
                  established patient (Internal Medicine)

          (vi)    Follow-up office visit for a 75-year-old patient with ALS (amyotropfuc lateral
                  sclerosis), who is no longer able to swallow. (Neurology)

          (vii)   Follow-up visit, 40-year-old mother of 3, with acute rheumatoid arthritis,
                  anatomical Stage 3, ARA function Class 3 rheumatoid arthritis, and deteriorating
                  function. (Rheumatology)

          655.    Thus, the sort of presenting problems that justify a charge under CPT code 99215

   typically are problems that pose a serious threat to the patient’s health, or even the patient’s life.

          656.    By contrast, and as set forth herein, to the limited extent that the Insureds in the

   claims identified in Exhibit “4” experienced any injuries at all in their minor automobile accidents,

   the injuries were – at the outset – garden-variety soft tissue injuries such as sprains and strains,

   which were not severe at all.

          657.    What is more, by the time the Insureds in the claims identified in Exhibit “4”

   presented at Accident Rehab for the putative follow-up examinations, the Insureds either did not




                                                    186
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 187 of 312



   have any genuine presenting problems at all as the result of their minor automobile accidents, or

   their presenting problems were minimal.

          658.   Even so, in the claims for follow-up examinations identified in Exhibit “4”,

   Accident Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo routinely billed for their putative

   follow-up examinations under CPT codes 99214 and 99215, and thereby falsely represented that

   the Insureds continued to suffer from presenting problems of moderate to high severity.

          659.   For example:

          (i)    On May 2, 2017, an Insured named WD was involved in an automobile accident.
                 The contemporaneous police report indicated that there was minor damage to WD’s
                 vehicle, that the airbags in WD’s vehicle did not deploy, and that WD’s vehicle was
                 drivable following the accident. The police report further indicated that WD was
                 not injured in the accident. In keeping with the fact that WD was not seriously
                 injured in the accident, WD did not visit any hospital emergency room following
                 the accident. To the extent that WD experienced any health problems at all as the
                 result of the accident, they were of low severity, and had resolved within a few
                 weeks. Even so, following a purported follow-up examination of WD on May 31,
                 2017, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo billed GEICO
                 for the follow-up examination using CPT code 99214 and thereby falsely
                 represented that WD presented with problems of moderate to high severity. What
                 is more, following a purported follow-up examination of WD on June 28, 2017 –
                 approximately six weeks after the accident – Accident Rehab, A. Vazquez, M.
                 Vazquez, Salado, and Feijoo billed GEICO for the follow-up examination using
                 CPT code 99214, and thereby falsely represented that WD presented with problems
                 of moderate to high severity at the follow-up examination.

          (ii)   On July 6, 2018, an Insured named JO was involved in an automobile accident. The
                 contemporaneous police report indicated that JO was not injured in the accident. In
                 keeping with the fact that JO was not seriously injured in the accident, JO did not
                 visit any hospital emergency room following the accident. To the extent that JO
                 experienced any health problems at all as the result of the accident, they were of
                 low severity at the outset, and had resolved within a few weeks. Even so, following
                 a purported follow-up examination of JO on August 8, 2018, Accident Rehab, A.
                 Vazquez, M. Vazquez, Salado, and Feijoo billed GEICO for the follow-up
                 examination using CPT code 99214 and thereby falsely represented that JO
                 presented with problems of moderate to high severity. Subsequently, on September
                 5, 2018, – approximately two months after the accident – Accident Rehab, A.
                 Vazquez, M. Vazquez, Salado, and Feijoo purported to provide JO an additional
                 follow-up examination using CPT code 99214 and again falsely represented that
                 JO presented with problems of moderate to high severity. What is more, following




                                                 187
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 188 of 312



                  a third purported follow-up examination of JO on October 17, 2018 – more than
                  three months after the accident – Accident Rehab, A. Vazquez, M. Vazquez,
                  Salado, and Feijoo billed GEICO for the follow-up examination using CPT code
                  99215, and thereby falsely represented that JO presented with problems of
                  moderate to high severity at the third follow-up examination. In keeping with the
                  fact that JO had no presenting problems of moderate to high severity, Accident
                  Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo actually stopped treating JO
                  after October 17, 2018.

          (iii)   On February 26, 2019, an Insured named LH was involved in an automobile
                  accident. The contemporaneous police report indicated that there was minor
                  damage to LH’s vehicle, that the airbags in LH’s vehicle did not deploy, and that
                  LH’s vehicle was drivable following the accident. The police report further
                  indicated that LH was not injured in the accident. In keeping with the fact that LH
                  was not seriously injured in the accident, LH did not visit any hospital emergency
                  room following the accident. To the extent that LH experienced any health
                  problems at all as the result of the accident, they were of low severity, and had
                  resolved within a few weeks. Even so, following a purported follow-up examination
                  of LH on April 3, 2019 – approximately five weeks after the accident – Accident
                  Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo billed GEICO for the follow-
                  up examination using CPT code 99214 and thereby falsely represented that LH
                  presented with problems of moderate to high severity.

          660.    In the claims for follow-up examinations identified in Exhibit “4”, Accident Rehab,

   A. Vazquez, M. Vazquez, Salado, and Feijoo falsely represented that the Insureds presented with

   problems of moderate to high severity, when in fact the Insureds either did not have any genuine

   presenting problems at all as the result of their minor automobile accidents at the time of the

   follow-up examinations, or else their presenting problems were minimal.

          661.    These are only representative examples. In the claims for follow-up examinations

   identified in Exhibit “4”, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo routinely

   falsely represented that the Insureds presented with problems of moderate to high severity in order

   to create a false basis for their charges for the examinations under CPT codes 99214 and 99215,

   because follow-up examinations billable under CPT codes 99214 and 99215 are reimbursable at

   higher rates than examinations involving presenting problems of minimal severity, or no severity.




                                                  188
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 189 of 312



          662.    In the claims for follow-up examinations identified in Exhibit “4”, Accident Rehab,

   A. Vazquez, M. Vazquez, Salado, and Feijoo also routinely falsely represented that the Insureds

   presented with problems of moderate to high severity in order to create a false basis for the other

   Fraudulent Services that the Accident Rehab Defendants purported to provide to the Insureds.

   b.     Misrepresentations Regarding the Results of the Follow-Up Examinations

          663.    What is more, pursuant to the CPT Assistant, when Accident Rehab, A. Vazquez,

   M. Vazquez, Salado, and Feijoo billed for their putative follow-up examinations under CPT code

   99214, they represented that Feijoo or someone working under his direct supervision performed at

   least two of the following three components: (i) took a “detailed” patient history; (ii) conducted a

   “detailed” physical examination; and (iii) engaged in medical decision-making of “moderate

   complexity”.

          664.    Pursuant to the CPT Assistant, when Accident Rehab, A. Vazquez, M. Vazquez,

   Salado, and Feijoo billed for their putative follow-up examinations under CPT code 99215, they

   represented that they performed at least two of the following three components: (i) took a

   “comprehensive” patient history; (ii) conducted a “comprehensive” physical examination; and (iii)

   engaged in medical decision-making of “high complexity”.

          665.    In actuality, however, in the claims for follow-up examinations identified in Exhibit

   “4”, Feijoo did not take any legitimate patient histories, conduct any legitimate physical

   examinations, or engage in any legitimate medical decision-making at all.

          666.    Rather, following their purported follow-up examinations, Accident Rehab, A.

   Vazquez, M. Vazquez, Salado, and Feijoo simply: (i) reiterated the false, boilerplate “diagnoses”

   they previously had provided to the Insureds; and either (ii) referred the Insureds back to Accident

   Rehab for even more medically unnecessary physical therapy services, despite the fact that the




                                                   189
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 190 of 312



   Insureds purportedly already had received extensive physical therapy services from Accident

   Rehab that supposedly had not been successful in resolving their purported pain symptoms; or (iii)

   discharged the Insureds from “treatment”, to the extent that their PIP Benefits had been exhausted.

           667.    In keeping with the fact that the purported “results” of the follow-up examinations

   were pre-determined, and had no legitimate connection to the Insureds’ true medical circumstances

   or presentation, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo recommended a

   substantially identical course of medically unnecessary “treatment” to virtually every one of the

   Insureds identified in Exhibit “4”, irrespective of the Insureds’ actual presenting problems, to the

   extent the Insureds experienced any legitimate injuries at all.

           668.    Specifically, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo

   directed the Insureds to receive substantially identical types of physical therapy services,

   including: (i) hot/cold packs; (ii) mechanical traction; (iii) paraffin bath; (iv) electrical stimulation;

   (vi) ultrasound therapy; (vii) therapeutic exercises; and (viii) neuromuscular reeducation. See

   Exhibit “4”.

           669.    In a legitimate clinical setting, each individual patient’s physical therapy schedule,

   and the specific physical therapy modalities that will be used, must be tailored to the specific

   patient’s circumstances, symptomatology, and presentation.

           670.    In a legitimate clinical setting, the nature of, extent of, and schedule for physical

   therapy is constantly adjusted for each individual patient based on each patient’s treatment

   progress, as assessed during each patient’s follow-up examinations and on an ongoing basis as

   they receive the physical therapy.

           671.    By contrast, at Accident Rehab, the nature and extent of the physical therapy that

   each Insured purportedly received was pre-determined, and had no legitimate connection to the




                                                     190
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 191 of 312



   Insureds’ individual circumstances, presentation, or progress through the Defendants’ fraudulent

   treatment and billing protocol.

          672.    The phony “follow-up examinations” that Accident Rehab, A. Vazquez, M.

   Vazquez, Salado, and Feijoo purported to provide the Insureds in the claims identified in Exhibit

   “4” therefore were medically useless, and played no legitimate role in the treatment or care of the

   Insureds, because the putative “results” of the examinations were pre-determined to comport with

   the medically unnecessary treatment plan that was pre-determined for each Insured from the

   moment they walked into Accident Rehab’s offices.

          673.    In further keeping with the fact that the purported “results” of the follow-up

   examinations were pre-determined and involved no actual medical decision-making at all, in the

   claims identified in Exhibit “4”, Feijoo and Accident Rehab purported to provide a “final

   evaluation” during the final follow-up examination that they purported to provide to Insureds.

          674.    As set forth herein, there are a substantial number of variables that can affect

   whether, how, and to what extent an individual is injured in a given automobile accident.

          675.    An individual’s age, height, weight, general physical condition, location within the

   vehicle, and the location of the impact all will affect whether, how, and to what extent an individual

   is injured in a given automobile accident.

          676.    Even so, in many of the “final evaluations” that Feijoo and Accident Rehab

   provided to the Insureds, they advised the Insured that they had been left with a “partial permanent

   impairment” in order to create the appearance of genuine injuries, where none actually existed.

          677.    What is more this “permanent impairment” was routinely measured to be anywhere

   from 5% to 15%.




                                                   191
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 192 of 312



          678.     It is simply impossible that such a significant amount of the Insureds purported to

   have been examined by Feijoo, and Accident Rehab who received a final evaluation would suffer

   from a “partial permanent impairment” with substantially similar levels of partial impairment.

          679.     These phony determinations were reported in a statistically impossible number of

   final examination reports created by Feijoo and Accident Rehab, including but not limited to reports

   for the following Insureds on the following dates:

          (i)      On January 17, 2017, AD was falsely reported to have suffered a 9% permanent
                   partial impairment of the body as a whole;

          (ii)     On August 10, 2017, JF was falsely reported to have suffered a 7% permanent
                   partial impairment of the body as a whole;

          (iii)    On October 25, 2017, KB was falsely reported to have suffered a partial permanent
                   impairment of the body as a whole of no less than 6%;

          (iv)     On May 23, 2018, MM was falsely reported to have suffered a partial permanent
                   impairment of the body as a whole of no less than 7%;

          (v)      On December 12, 2018, MH was falsely reported to have suffered a 12% partial
                   permanent impairment of the body as a whole;

          (vi)     On December 12, 2018, TH was falsely reported to have suffered a 5% partial
                   permanent impairment of the body as a whole;

          (vii)    On December 12, 2018, TH was falsely reported to have suffered a 5% partial
                   permanent impairment of the body as a whole;

          (viii)   On May 1, 2019, MM was falsely reported to have suffered a partial permanent
                   impairment of the body as a whole of no less than 5%;

          (ix)     On June 4, 2019, EN was falsely reported to have suffered a 8% partial permanent
                   impairment of the body as a whole; and

          (x)      On October 8, 2019, LH was falsely reported to have suffered a 9% partial
                   permanent impairment of the body as a whole;

          680.     These are only representative examples. In the claims for follow-up examinations

   identified in Exhibit “4”, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo routinely




                                                   192
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 193 of 312



   falsely purported to identify some level of “partial permanent impairment of the body as a whole”,

   despite the fact that – to the extent that the Insureds in the claims identified in Exhibit “4” suffered

   any health care problems at all as the result of their relatively minor automobile accidents – the

   problems virtually always were limited to ordinary soft tissue injuries such as sprains and strains.

           681.    In the claims for follow-up examinations identified in Exhibit “4”, Accident Rehab,

   A. Vazquez, M. Vazquez, Salado, and Feijoo routinely fraudulently misrepresented that the

   examinations were lawfully provided and reimbursable, when in fact they were neither lawfully

   provided nor reimbursable, because:

           (i)     the putative examinations were illusory, with outcomes that were pre-determined
                   to result in substantially-identical, phony “diagnoses” and treatment
                   recommendations, regardless of the Insureds’ true individual circumstances and
                   presentation;

           (ii)    the charges for the putative examinations misrepresented the nature and extent of
                   the examinations; and

           (iii)   Accident Rehab never was eligible to collect PIP Benefits in connection with the
                   examinations in the first instance, inasmuch as it unlawfully was operated without
                   a legitimate medical director.

           682.    In this context, Salado – who at all relevant times purported to serve as the “medical

   director” at Accident Rehab – did not, and could not have, “[c]onduct[ed] systematic reviews of

   clinic billings to ensure that the billings are not fraudulent or unlawful.” See Fla. Stat. §

   400.9935(1).

           683.    Had Salado actually fulfilled his statutory role as medical director at Accident

   Rehab, he would have noted – among other things – that the Accident Rehab Defendants routinely

   fraudulently represented in Accident Rehab’s billing that the putative follow-up examinations were

   legitimately and lawfully performed and billed.




                                                    193
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 194 of 312



             684.    Salado failed to do so, because he never actually served as a legitimate medical

   director at Accident Rehab in the first instance.

    (iii)    The Fraudulent Charges for Physical Therapy at Accident Rehab

             685.    In addition to the fraudulent initial examinations and follow-up examinations, in

   the majority of cases, the Accident Rehab Defendants purported to subject the Insureds in the

   claims identified in Exhibit “4” to medically unnecessary physical therapy.

             686.    As set forth herein, though Feijoo falsely purported to personally perform or

   directly supervise the majority of the physical therapy services in the claims identified in Exhibit

   “4”, the physical therapy services actually were unlawfully performed without supervision by

   chiropractic assistants associated with Accident Rehab, to the extent that they were even provided

   at all.

             687.    As set forth in Exhibit “4”, the Accident Rehab Defendants then billed the

   purported physical therapy services to GEICO under:

             (i)     CPT code 97010 for putative hot/cold pack therapy, typically resulting in a charge
                     of $45.00 for each round of hot/cold pack therapy they purported to provide;

             (ii)    CPT code 97012, for putative mechanical traction therapy, typically resulting in a
                     charge of $60.00 for each round of mechanical traction therapy they purported to
                     provide;

             (iii)   CPT code 97018, for putative paraffin bath therapy, in a charge of $40.00 for each
                     round of paraffin bath therapy they purported to provide;

             (iv)    CPT code 97035, for putative ultrasound, resulting in a charge of $60.00 for each
                     round of ultrasound they purported to provide;

             (v)     CPT code 97039, for unlisted modality treatments, resulting in a charge of $50.00
                     for each round of unlisted modality treatments they purported to provide;

             (vi)    CPT code 97110, for putative therapeutic exercises, resulting in a charge of $75.00
                     for each round of therapeutic exercises they purported to provide; and

             (vii)   CPT code 97112, for putative neuromuscular reeducation, resulting in a charge of




                                                     194
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 195 of 312



                  $75.00 for each round of neuromuscular reeducation they purported to provide;

          688.    It is extremely improbable that any two or more Insureds involved in any one of

   the minor automobile accidents in the claims identified in Exhibit “4” would suffer substantially

   identical injuries as the result of their accidents, or require a substantially identical course of

   treatment.

          689.    It is even more improbable – to the point of impossibility – that this would occur

   over and over again.

          690.    It likewise is improbable – to the point of impossibility – that any two or more

   Insureds involved in the same minor automobile accident would routinely present for their

   purported physical therapy treatment on the exact same dates, or would begin and complete their

   physical therapy treatment on the exact same date.

          691.    It is improbable – to the point of impossibility – that any two or more Insureds

   involved in any one of the minor automobile accidents in the claims identified in Exhibit “4” would

   suddenly be cured of their ailments on the exact same date, months after their motor vehicle

   accident.

          692.    Even so:

          (i)     On December 19, 2016, two Insureds – ML and EC– were involved in the same
                  automobile accident. Thereafter – incredibly – both ML and EC presented at
                  Accident Rehab for their first day of physical therapy services purportedly provided
                  by Feijoo on the exact same date, January 5, 2017. ML and EC were different ages,
                  in different physical conditions, located in different positions in the vehicle, and
                  experienced the impact from different positions in the vehicle. To the extent that
                  ML and EC suffered any injuries at all in their accident, the injuries were different.
                  Even so, and in keeping with the fact that the “diagnoses” and “treatment
                  recommendations” that Accident Rehab, A. Vazquez, M. Vazquez, Salado, and
                  Feijoo provided were pre-determined and phony, ML and EC both presented at
                  Accident Rehab on at least 30 of the exact same dates over a three month period
                  where they received substantially similar physical therapy treatment on virtually all
                  of those dates. Moreover, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and
                  Feijoo stopped purporting to provide physical therapy services to ML and EC on




                                                   195
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 196 of 312



                 the exact same day, April 12, 2017. This, despite the fact that any injuries they
                 actually did experience in their accident would have resolved differently over the
                 four months when they purportedly were treating at Accident Rehab.

         (ii)    On November 16, 2017, two Insureds – GC and AC – were involved in the same
                 automobile accident. Thereafter – incredibly – both GC and AC presented at
                 Accident Rehab for their first day of physical therapy services purportedly provided
                 by Feijoo on the exact same date, November 29, 2017. GC and AC were different
                 ages, in different physical conditions, located in different positions in the vehicle,
                 and experienced the impact from different positions in the vehicle. To the extent
                 that GC and AC suffered any injuries at all in their accident, the injuries were
                 different. Even so, and in keeping with the fact that the “diagnoses” and “treatment
                 recommendations” that Accident Rehab, A. Vazquez, M. Vazquez, Salado, and
                 Feijoo provided were pre-determined and phony, GC and AC both presented at
                 Accident Rehab on at least 5 of the exact same dates over a three month period
                 where they received substantially similar physical therapy treatment on virtually all
                 of those dates. Moreover, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and
                 Feijoo stopped purporting to provide physical therapy services to GC and AC on
                 the exact same day, December 30, 2017. This, despite the fact that any injuries they
                 actually did experience in their accident would have resolved differently over the
                 six weeks when they purportedly were treating at Accident Rehab.

         (iii)   On May 14, 2018, two Insureds – EG and TG– were involved in the same
                 automobile accident. Thereafter – incredibly – both EG and TG presented at
                 Accident Rehab for their first day of physical therapy services purportedly provided
                 by Feijoo on the exact same date, May 23, 2018. EG and TG were different ages,
                 in different physical conditions, located in different positions in the vehicle, and
                 experienced the impact from different positions in the vehicle. To the extent that
                 EG and TG suffered any injuries at all in their accident, the injuries were different.
                 Even so, and in keeping with the fact that the “diagnoses” and “treatment
                 recommendations” that Accident Rehab, A. Vazquez, M. Vazquez, Salado, and
                 Feijoo provided were pre-determined and phony, EG and TG both presented at
                 Accident Rehab on at least 10 of the exact same dates over a three month period
                 where they received substantially similar physical therapy treatment on virtually all
                 of those dates. Moreover, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and
                 Feijoo stopped purporting to provide physical therapy services to EG and TG on
                 the exact same day, April 12, 2017. This, despite the fact that any injuries they
                 actually did experience in their accident would have resolved differently over the
                 four months when they purportedly were treating at Accident Rehab.

         (iv)    On October 2, 2019, two Insureds – DG and TS – were involved in the same
                 automobile accident. Thereafter – incredibly – both DG and TS presented at
                 Accident Rehab for their first day of physical therapy services purportedly provided
                 by Feijoo on the exact same date, December 12, 2019 – more than two months after
                 the accident. DG and TS were different ages, in different physical conditions,
                 located in different positions in the vehicle, and experienced the impact from




                                                  196
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 197 of 312



                   different positions in the vehicle. To the extent that DG and TS suffered any injuries
                   at all in their accident, the injuries were different. Even so, and in keeping with the
                   fact that the “diagnoses” and “treatment recommendations” that Accident Rehab,
                   A. Vazquez, M. Vazquez, Salado, and Feijoo provided were pre-determined and
                   phony, DG and TS both presented at Accident Rehab on at least 20 of the exact
                   same dates over a three month period where they received substantially similar
                   physical therapy treatment on virtually all of those dates.

           (v)     On October 10, 2019, two Insureds – RR and MR – were involved in the same
                   automobile accident. Thereafter – incredibly – both RR and MR presented at
                   Accident Rehab for their first day of physical therapy services purportedly provided
                   by Feijoo on the exact same date, October 16, 2019. RR and MR were different
                   ages, in different physical conditions, located in different positions in the vehicle,
                   and experienced the impact from different positions in the vehicle. To the extent
                   that RR and MR suffered any injuries at all in their accident, the injuries were
                   different. Even so, and in keeping with the fact that the “diagnoses” and “treatment
                   recommendations” Accident Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo
                   provided were pre-determined and phony, RR and MR both presented at Accident
                   Rehab on at least 15 of the exact same dates over a three month period where they
                   received substantially similar physical therapy treatment on virtually all of those
                   dates.

           693.    In a significant amount of the claims for physical therapy services that are identified

   in Exhibit “4”, Accident Rehab, A. Vazquez, M. Vazquez, Salado, and Feijoo inserted false

   “diagnoses” in their physical therapy reports in order to create a false justification for additional

   unnecessary physical therapy services.

           694.    In the claims for physical therapy services identified in Exhibit “4”, the charges for

   the physical therapy services were fraudulent in that they misrepresented Accident Rehab’s

   eligibility to collect PIP Benefits in the first instance.

           695.    In fact, and as set forth herein, Accident Rehab never was eligible to collect PIP

   Benefits, inasmuch as it was operated in violation of the licensing and operating requirements set

   forth in the Clinic Act.

           696.    What is more, and as set forth herein, in the claims for physical therapy services

   identified in Exhibit “4”, the Accident Rehab Defendants falsely represented that the physical




                                                      197
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 198 of 312



   therapy services lawfully had been performed or directly supervised by Feijoo when in fact they

   were unlawfully performed by unsupervised chiropractic assistants associated with Accident

   Rehab, who are not and never have been licensed as physical therapists.

          697.    As set forth herein, in order for a health care service to be eligible for PIP

   reimbursement, it must be “lawfully” provided. See Fla. Stat. § 627.736.

          698.    Pursuant to the No-Fault Law, “lawful” or “lawfully” means “in substantial

   compliance with all relevant applicable criminal, civil, and administrative requirements of state

   and federal law related to the provision of medical services or treatment.” See Fla. Stat. § 627.732.

          699.    In each of the claims for physical therapy services identified in Exhibit “4” , the

   Accident Rehab Defendants falsely represented that the services were lawfully provided and

   eligible for PIP reimbursement.

          700.    In fact, in the claims for physical therapy services identified in Exhibit “4” , the

   services were not lawfully provided, and were not eligible for PIP reimbursement, inasmuch as:

   (i) the putative physical therapy services were performed – to the extent that they were performed

   at all –by unsupervised chiropractic assistants associated with Accident Rehab, who were not

   licensed to practice physical therapy; and (ii) the Accident Rehab Defendants deliberately

   misrepresented the identities of the individuals who purported to perform the physical therapy

   services in their billing for the physical therapy services, in a calculated attempt to induce GEICO

   to pay the non-reimbursable charges.

   5.     The Miami Medical Defendants’ Fraudulent Treatment and Billing Protocol

   (i).   The Fraudulent Charges for Initial Examinations at Miami Medical

          701.    As an initial step in the Miami Medical Defendants’ fraudulent scheme, Miami

   Medical, J. Jimenez, G. Jimenez, Marquez, Nodarse, and Feijoo purported to provide the Insureds

   in the claims identified in Exhibit “5” with a putative initial examination.



                                                   198
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 199 of 312



           702.    Feijoo and Nodarse purported to perform virtually all of the putative initial

   examinations in the claims identified in Exhibit “5”.

           703.    As set forth in Exhibit “5”, Miami Medical, J. Jimenez, G. Jimenez, Marquez,

   Nodarse, and Feijoo then billed the putative initial examinations through Miami Medical to

   GEICO under CPT code 99203, typically resulting in charges of $375.00 for each purported initial

   examination, or under CPT code 99205, typically resulting in charges of $475.00 per initial

   examination.

           704.    In the claims for initial examinations identified in Exhibit “5”, the charges for the

   initial examinations were fraudulent in that they misrepresented Miami Medical’s eligibility to

   collect PIP Benefits in the first instance.

           705.    In fact, and as set forth herein, Miami Medical never was eligible to collect PIP

   Benefits, inasmuch as it was operated in violation of the licensing and operating requirements set

   forth in the Clinic Act.

           706.    As set forth herein, the charges for the initial examinations identified in Exhibit “5”

   also were fraudulent in that they misrepresented the nature and extent of the initial examinations.

   a.      Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems at
           Miami Medical

           707.    Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for an initial

   patient examination represents that the Insured presented with problems of moderate severity.

           708.    The CPT Assistant provides various clinical examples of the types of presenting

   problems that qualify as moderately severe, and thereby justify the use of CPT code 99203 to bill

   for an initial patient examination.




                                                    199
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 200 of 312



          709.    For example, the CPT Assistant provides the following clinical examples of

   presenting problems that might support the use of CPT code 99203 to bill for an initial patient

   examination:

          (i)     Office visit for initial evaluation of a 48-year-old man with recurrent low back pain
                  radiating to the leg. (General Surgery)

          (ii)    Initial office evaluation of 49-year-old male with nasal obstruction. Detailed exam
                  with topical anesthesia. (Plastic Surgery)

          (iii)   Initial office evaluation for diagnosis and management of painless gross hematuria
                  in new patient, without cystoscopy. (Internal Medicine)

          (iv)    Initial office visit for evaluation of 13-year-old female with progressive scoliosis.
                  (Physical Medicine and Rehabilitation)

          (v)     Initial office visit with couple for counseling concerning voluntary vasectomy for
                  sterility Spent 30 minutes discussing procedure, risks and benefits, and answering
                  questions. (Urology)

          710.    Thus, pursuant to the CPT Assistant, the moderately severe presenting problems

   that could support the use of CPT code 99203 to bill for an initial patient examination typically

   are either chronic and relatively serious problems, acute problems requiring immediate invasive

   treatment, or issues that legitimately require physician counseling.

          711.    Pursuant to the American Medical Association’s CPT Assistant, which is

   incorporated by reference into the Fee Schedule, the use of CPT code 99205 to bill for an initial

   patient examination typically requires that the Insured present with problems of moderate to high

   severity.

          712.    The CPT Assistant provides various clinical examples of the types of presenting

   problems that qualify as moderately to highly severe, and thereby justify the use of CPT code

   99205 to bill for an initial patient examination.




                                                       200
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 201 of 312



           713.      Specifically, the CPT Assistant provides the following clinical examples of

   presenting problems that support the use of CPT code 99205 to bill for an initial patient

   examination:

           (i)       Initial office evaluation of a 65-year-old female with exertional chest pain,
                     Intermittent claudication, syncope and a murmur of aortic stenosis. (Cardiology)

           (ii)      Initial outpatient evaluation of a 69-year-old male with severe chronic obstructive
                     pulmonary disease, congestive heart failure, anti-hypertension. (Family Medicine)

           (iii)     Initial office visit for a 73-year-old male with an unexplained 20-pound weight loss.
                     (Hematology/Oncology)

           (iv)      Initial office visit for a 24-year-old homosexual male who has a fever, a cough, and
                     shortness of breath. (Infectious Disease)

           (v)       Initial office evaluation, patient with systemic lupus erythematosus, fever, seizures
                     and profound thrombocytopenia. (Rheumatology)

           (vi)      Initial office evaluation and management of patient with systemic vasculitis and
                     compromised circulation to the limbs. (Rheumatology)

           714.      Accordingly, pursuant to the CPT Assistant, the moderately to highly severe

   presenting problems that could support the use of CPT code 99205 to bill for an initial patient

   examination typically are problems that pose a serious threat to the patient’s health, or even the

   patient’s life.

           715.      By contrast, to the extent that the Insureds in the claims identified in Exhibit “5”

   had any presenting problems at all as the result of their minor automobile accidents, the problems

   were low severity soft tissue injuries such as sprains and strains.

           716.      For instance, and in keeping with the fact that the Insureds in the claims identified

   in Exhibit “5” either had no presenting problems at all as the result of their minor automobile

   accidents, or else problems of low severity, in most of the claims identified in Exhibit “5” the

   Insureds did not seek treatment at any hospital as the result of their accidents.




                                                     201
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 202 of 312



          717.    To the limited extent that the Insureds did report to a hospital after their accidents,

   they virtually always were briefly observed on an outpatient basis and then sent on their way after

   a few hours with, at most, a minor sprain or strain diagnosis.

          718.    Furthermore, to the extent that police reports existed with respect to the claims

   identified in Exhibit “5”, the contemporaneous police reports indicated that the Insureds’ vehicles

   were functional following the accidents, and that no one was injured in the accidents.        718.

          Even so, in the vast majority of claims for initial examinations identified in Exhibit “5”,

   Miami Medical, J. Jimenez, G. Jimenez, Marquez, Nodarse, and Feijoo billed for their putative

   initial examinations using CPT codes 99203 and 99205, and thereby falsely represented that the

   Insureds presented with problems of moderate or moderate to high severity.

          719.    For example:

          (i)     On July 31, 2013, an Insured named AG was involved in an automobile accident.
                  The contemporaneous police report indicated that there was minor damage to AG’s
                  vehicle, that there was minor damage to the other vehicle, that the airbags in AG’s
                  vehicle did not deploy, and that AG’s vehicle was drivable following the accident.
                  The police report further indicated that AG was not injured in the accident. In
                  keeping with the fact that AG was not seriously injured in the accident, AG did not
                  visit any hospital emergency room following the accident. To the extent that AG
                  experienced any health problems at all as the result of the accident, they were of
                  low severity. Even so, following a purported initial examination of AG by Feijoo
                  on August 13, 2013, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and Feijoo
                  billed GEICO for the initial examination using CPT code 99205, and thereby falsely
                  represented that AG presented with moderately to highly severe health problems as
                  the result of the accident.

          (ii)    On March 8, 2015, an Insured named LS was involved in an automobile accident.
                  The contemporaneous police report indicated that the airbags in LS’s vehicle did
                  not deploy, and that LS’s vehicle was drivable following the accident. The police
                  report further indicated that LS was not injured in the accident. In keeping with the
                  fact that LS was not seriously injured in the accident, LS did not visit any hospital
                  emergency room following the accident. To the extent that LS experienced any
                  health problems at all as the result of the accident, they were of low severity. Even
                  so, following a purported initial examination of LS by Feijoo on May 12, 2015,
                  Miami Medical, J. Jimenez, G. Jimenez, Marquez, and Feijoo billed GEICO for the
                  initial examination using CPT code 99205, and thereby falsely represented that LS




                                                   202
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 203 of 312



                 presented with moderately to highly severe health problems as the result of the
                 accident.

         (iii)   On February 19, 2016, an Insured named DB was involved in an automobile
                 accident. The contemporaneous police report indicated that there was minor
                 damage to DB’s vehicle, that there was minor damage to the other vehicle, that the
                 airbags in DB’s vehicle did not deploy, and that DB’s vehicle was drivable
                 following the accident. The police report further indicated that DB was not injured
                 in the accident. In keeping with the fact that DB was not seriously injured in the
                 accident, DB did not visit any hospital emergency room following the accident. To
                 the extent that DB experienced any health problems at all as the result of the
                 accident, they were of low severity. Even so, following a purported initial
                 examination of DB by Nodarse on February 24, 2016, Miami Medical, J. Jimenez,
                 G. Jimenez, Marquez, and Nodarse billed GEICO for the initial examination using
                 CPT code 99203, and thereby falsely represented that DB presented with
                 moderately severe health problems as the result of the accident.

         (iv)    On May 17, 2016, an Insured named SG was involved in an automobile accident.
                 The contemporaneous police report indicated that there was minor damage to SG’s
                 vehicle, that there was minor damage to the other vehicle, that the airbags in SG’s
                 vehicle did not deploy, and that SG’s vehicle was drivable following the accident.
                 The police report further indicated that SG was not injured in the accident. In
                 keeping with the fact that SG was not seriously injured in the accident, SG did not
                 visit any hospital emergency room following the accident. To the extent that SG
                 experienced any health problems at all as the result of the accident, they were of
                 low severity. Even so, following a purported initial examination of SG by Feijoo
                 on September 20, 2016, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and
                 Feijoo billed GEICO for the initial examination using CPT code 99205, and thereby
                 falsely represented that SG presented with moderately to highly severe health
                 problems as the result of the accident.

         (v)     On January 19, 2017, an Insured named DB was involved in an automobile
                 accident. The contemporaneous police report indicated that DB was not injured in
                 the accident. In keeping with the fact that DB was not seriously injured in the
                 accident, DB did not visit any hospital emergency room following the accident. To
                 the extent that DB experienced any health problems at all as the result of the
                 accident, they were of low severity. Even so, following a purported initial
                 examination of DB by Nodarse on January 25, 2017, Miami Medical, J. Jimenez,
                 G. Jimenez, Marquez, and Nodarse billed GEICO for the initial examination using
                 CPT code 99203, and thereby falsely represented that DB presented with
                 moderately severe health problems as the result of the accident.

         (vi)    On June 18, 2017, an Insured named IR was involved in an automobile accident.
                 The contemporaneous police report indicated that the airbags in IR’s vehicle did
                 not deploy, and that IR’s vehicle was drivable following the accident. The police
                 report further indicated that IR was not injured in the accident. In keeping with the




                                                 203
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 204 of 312



                  fact that IR was not seriously injured in the accident, IR did not visit any hospital
                  emergency room following the accident. To the extent that IR experienced any
                  health problems at all as the result of the accident, they were of low severity. Even
                  so, following a purported initial examination of IR by Nodarse on June 21, 2017,
                  Miami Medical, J. Jimenez, G. Jimenez, Marquez, and Nodarse billed GEICO for
                  the initial examination using CPT code 99203, and thereby falsely represented that
                  IR presented with moderately severe health problems as the result of the accident.

         (vii)    On August 23, 2017, an Insured named JR was involved in an automobile accident.
                  The contemporaneous police report indicated that the airbags in JR’s vehicle did
                  not deploy, and that JR’s vehicle was drivable following the accident. The police
                  report further indicated that JR was not seriously injured in the accident. In keeping
                  with the fact that JR was not seriously injured in the accident, JR did not visit any
                  hospital emergency room immediately following the accident. To the extent that JR
                  experienced any health problems at all as the result of the accident, they were of
                  low severity. Even so, following a purported initial examination of JR by Feijoo on
                  September 26, 2017, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and Feijoo
                  billed GEICO for the initial examination using CPT code 99205, and thereby falsely
                  represented that JR presented with moderately to highly severe health problems as
                  the result of the accident.

         (viii)   On May 15, 2018, an Insured named RH was involved in an automobile accident.
                  The contemporaneous police report indicated that the airbags in RH’s vehicle did
                  not deploy. The police report further indicated that RH was not injured in the
                  accident. In keeping with the fact that RH was not seriously injured in the accident,
                  RH did not visit any hospital emergency room following the accident. To the extent
                  that RH experienced any health problems at all as the result of the accident, they
                  were of low severity. Even so, following a purported initial examination of RH by
                  Nodarse on May 18, 2018, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and
                  Nodarse billed GEICO for the initial examination using CPT code 99203, and
                  thereby falsely represented that RH presented with moderately severe health
                  problems as the result of the accident.

         (ix)     On February 6, 2019, an Insured named CH was involved in an automobile
                  accident. The contemporaneous police report indicated that there was minor
                  damage to CH’s vehicle, that there was minor damage to the other vehicle, that the
                  airbags in CH’s vehicle did not deploy, and that CH’s vehicle was drivable
                  following the accident. The police report further indicated that CH was not injured
                  in the accident. In keeping with the fact that CH was not seriously injured in the
                  accident, CH did not visit any hospital emergency room following the accident. To
                  the extent that CH experienced any health problems at all as the result of the
                  accident, they were of low severity. Even so, following a purported initial
                  examination of CH by Feijoo on April 4, 2019, Miami Medical, J. Jimenez, G.
                  Jimenez, Marquez, and Feijoo billed GEICO for the initial examination using CPT
                  code 99205, and thereby falsely represented that CH presented with moderately to
                  highly severe health problems as the result of the accident.




                                                   204
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 205 of 312




          (x)     On May 20, 2019, an Insured named AT was involved in an automobile accident.
                  The contemporaneous police report indicated that the airbags in AT’s vehicle did
                  not deploy. The police report further indicated that AT was not injured in the
                  accident. In keeping with the fact that AT was not seriously injured in the accident,
                  AT did not visit any hospital emergency room following the accident. To the extent
                  that AT experienced any health problems at all as the result of the accident, they
                  were of low severity. Even so, following a purported initial examination of AT by
                  Nodarse on May 22, 2019, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and
                  Nodarse billed GEICO for the initial examination using CPT code 99203, and
                  thereby falsely represented that AT presented with moderately severe health
                  problems as the result of the accident.

          720.    These are only representative examples. In the claims for initial examinations

   identified in Exhibit “5”, Miami Medical, J. Jimenez, G. Jimenez, Marquez, Nodarse, and Feijoo

   routinely falsely represented that the Insureds presented with problems of moderate severity or

   moderate to high severity, when in fact the Insureds’ problems were low-severity soft tissue

   injuries such as sprains and strains, to the extent that they had any presenting problems at all.

          721.    In the claims for initial examinations identified in Exhibit “5”, Miami Medical, J.

   Jimenez, G. Jimenez, Marquez, Nodarse, and Feijoo routinely falsely represented that the Insureds

   presented with problems of moderate severity or moderate to high severity in order to create a false

   basis for their charges for the examinations under CPT codes 99203 and 99205, because

   examinations billable under CPT codes 99203 and 99205 are reimbursable at higher rates than

   examinations involving presenting problems of low severity, or no severity.

          722.    In the claims for initial examinations identified in Exhibit “5”, Miami Medical, J.

   Jimenez, G. Jimenez, Marquez, Nodarse, and Feijoo also routinely falsely represented that the

   Insureds presented with problems of moderate severity or moderate to high severity in order to

   create a false basis for the other medically unnecessary Fraudulent Services that the Miami Medical

   Defendants purported to provide to the Insureds, including follow-up examinations, physical

   therapy services, and range of motion tests.




                                                   205
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 206 of 312



   b.     Misrepresentations Regarding the Amount of Time Spent on the Initial examinations
          at Miami Medical

          723.    What is more, in the claims identified in Exhibit “5” for initial examinations under

   CPT code 99203 or 99205, Miami Medical, J. Jimenez, G. Jimenez, Marquez, Nodarse, and Feijoo

   misrepresented and exaggerated the amount of face-to-face time that Feijoo spent with the Insureds

   or the Insureds’ families.

          724.    Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for a patient

   examination typically represents that the physician who conducted the examination spent at least

   30 minutes of face-to-face time with the patient or the patient’s family.

          725.    Pursuant to the Fee Schedule, the use of CPT code 99205 to bill for a patient

   examination represents that the physician who conducted the examination spent at least 60 minutes

   of face-to-face time with the patient or the patient’s family.

          726.    As set forth in Exhibit “5”, in the vast majority of instances, Miami Medical, J.

   Jimenez, G. Jimenez, Marquez, Nodarse, and Feijoo billed for their putative initial examinations

   using CPT code 99203 or 99205, and thereby represented that the physician who purported to

   conduct the examinations – namely Nodarse and Feijoo – spent at least 30 minutes or 60 minutes,

   respectively, of face-to-face time with the Insureds or their families during the examinations.

          727.    In fact, in the initial examinations identified in Exhibit “5”, Feijoo and Nodarse

   virtually never spent at least 30 or 60 minutes of face-to-face time with the Insureds or their

   families when conducting the examinations.

          728.    Rather, in the initial examinations identified in Exhibit “5”, the examinations rarely

   lasted more than 10-15 minutes, to the extent that they were provided at all.

          729.    In keeping with the fact that the initial examinations in the claims identified in

   Exhibit “5” rarely lasted more than 10-15 minutes, to the extent that they were provided at all,




                                                    206
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 207 of 312



   Nodarse and Feijoo used template forms in conducting the examinations.

          730.    The template that Nodarse and Feijoo used in purporting to conduct the initial

   examinations set forth a limited range of examination parameters.

          731.    The only face-to-face time between Feijoo or Nodarse and the Insureds that was

   reflected in the limited range of examination parameters consisted of brief patient interviews and

   limited examinations of the Insureds’ musculoskeletal systems.

          732.    These interviews and examinations did not require Feijoo or Nodarse to spend more

   than 10 minutes of face-to-face time with the Insureds during the putative initial examinations.

          733.    In keeping with the fact that Feijoo and Nodarse could not legitimately have spent

   30 or 60 minutes of face-to-face time with the Insureds or their families during the purported initial

   examinations, they often simultaneously purported to provide an improbable or impossible number

   of other services to Insureds on the same dates of service as the purported examinations.

          734.    For example:

          (i)     On November 10, 2016, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and,
                  Nodarse billed GEICO under CPT code 99203 for an initial examination that
                  Nodarse falsely purported to perform on an Insured named UL and falsely
                  represented that Nodarse spent at least 30 minutes of face-to-face time with the
                  Insured or the Insured’s family during the examinations. On that same day, Nodarse
                  also purported to personally provide or directly supervise at least 18 hours of
                  physical therapy services to 10 individual Insureds, at two different facilities in
                  south Florida, all of which were billed to GEICO.

          (ii)    On July 11, 2017, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and Feijoo
                  billed GEICO under CPT code 99205 for an initial examination that Feijoo falsely
                  purported to perform on an Insured named AR and falsely represented that Feijoo
                  spent at least 60 minutes of face-to-face time with the Insured or the Insured’s
                  family during the examinations. On that same day, Feijoo also purported to
                  personally provide or directly supervise at least 11.5 hours of physical therapy
                  services to 7 individual Insureds, at four different facilities throughout south
                  Florida, all of which were billed to GEICO.

          (iii)   On June 12, 2018, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and Feijoo
                  billed GEICO under CPT code 99205 for an initial examination that Feijoo falsely




                                                   207
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 208 of 312



                  purported to perform on two Insureds named NO and FR and falsely represented
                  that Feijoo spent at least 60 minutes of face-to-face time with the Insured or the
                  Insured’s family during the examinations. On that same day, Feijoo also purported
                  to personally provide or directly supervise at least 11.75 hours of physical therapy
                  services to 10 individual Insureds, at four different facilities throughout south
                  Florida, all of which were billed to GEICO.

          (iv)    On May 22, 2019, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and, Nodarse
                  billed GEICO under CPT code 99203 for an initial examination that Nodarse falsely
                  purported to perform on an Insured named LT and falsely represented that Nodarse
                  spent at least 30 minutes of face-to-face time with the Insured or the Insured’s
                  family during the examinations. On that same day, Nodarse also purported to
                  personally provide or directly supervise at least 11.5 hours of physical therapy
                  services to 6 individual Insureds, at two different facilities in south Florida, all of
                  which were billed to GEICO.

          (v)     On July 18, 2019, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and Feijoo
                  billed GEICO under CPT code 99205 for an initial examination that Feijoo falsely
                  purported to perform on an Insured named EM and falsely represented that Feijoo
                  spent at least 60 minutes of face-to-face time with the Insured or the Insured’s
                  family during the examinations. On that same day, Feijoo also purported to
                  personally provide or directly supervise at least 11.25 hours of physical therapy
                  services to 7 individual Insureds, at four different facilities throughout south
                  Florida, all of which were billed to GEICO.

          735.    These are only representative examples. In the claims for initial examinations that

   are identified in Exhibit “5”, Miami Medical, J. Jimenez, G. Jimenez, Marquez, Nodarse, and

   Feijoo routinely falsely represented that Nodarse and Feijoo had spent at least 30 or 60 minutes of

   face-to-face time with the Insureds or their families during the examinations, despite the fact that

   – on those same dates – Nodarse and Feijoo also purported to personally perform a massive amount

   of physical therapy and other services to large numbers of Insureds at multiple locations

   throughout south Florida.

          736.    Miami Medical, J. Jimenez, G. Jimenez, Marquez, Nodarse, and Feijoo routinely

   misrepresented the amount of time that was spent in conducting the initial examinations because

   lengthier examinations that are billable under CPT code 99203 or 99205 are reimbursable at higher

   rates than examinations that take less time to perform.




                                                   208
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 209 of 312



   c.     Misrepresentations Regarding “Comprehensive” Patient Examinations at Miami
          Medical

          737.     In the claims identified in Exhibit “5” for initial examinations under CPT code

   99205, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and Feijoo falsely represented the extent

   of the underlying physical examinations.

          738.     Pursuant to the CPT Assistant, the use of CPT code 99205 to bill for a patient

   examination represents that the physician who performed the examination conducted a

   “comprehensive” physical examination.

          739.     As set forth in Exhibit “5”, when Miami Medical, J. Jimenez, G. Jimenez, Marquez,

   and Feijoo billed their putative initial examinations using CPT code 99205 they thereby

   represented that the physician who purported to conduct the examinations – namely Feijoo –

   conducted comprehensive physical examinations of the Insureds who purportedly received the

   examinations.

          740.     Pursuant to the CPT Assistant, a physical examination does not qualify as

   “comprehensive” unless the examining physician either: (i) conducts a general examination of

   multiple patient organ systems; or (ii) conducts a complete examination of a single patient organ

   system.

          741.     Pursuant to the CPT Assistant, in the context of patient examinations, a physician

   has not conducted a general examination of multiple patient organ systems unless the physician

   has documented findings with respect to at least eight organ systems.

          742.     The CPT Assistant recognizes the following organ systems:

          (i)      constitutional symptoms (e.g., fever, weight loss);

          (ii)     eyes;

          (iii)    ears, nose, mouth, throat;




                                                   209
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 210 of 312



          (iv)     cardiovascular;

          (v)      respiratory;

          (vi)     gastrointestinal;

          (vii)    genitourinary;

          (viii)   musculoskeletal;

          (ix)     integumentary (skin and/or breast);

          (x)      neurological;

          (xi)     psychiatric;

          (xii)    endocrine;

          (xiii)   hematologic/lymphatic; and

          (xiv)    allergic/immunologic.

          743.     Pursuant to the CPT Assistant, in the context of patient examinations, a physician

   has not conducted a complete examination of a patient’s musculoskeletal organ system unless the

   physician has documented findings with respect to:

          (i)      at least three of the following: (a) standing or sitting blood pressure; (b) supine
                   blood pressure; (c) pulse rate and regularity; (d) respiration; (e) temperature; (f)
                   height; or (g) weight;

          (ii)     the general appearance of the patient – e.g., development, nutrition, body habits,
                   deformities, and attention to grooming;

          (iii)    examination of the peripheral vascular system by observation (e.g., swelling,
                   varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

          (iv)     palpation of lymph nodes in neck, axillae, groin, and/or other location;

          (v)      examination of gait and station;

          (vi)     examination of joints, bones, muscles, and tendons in at least four of the following
                   areas: (a) head and neck; (b) spine, ribs, and pelvis; (c) right upper extremity; (d)
                   left upper extremity; (e) right lower extremity; and/or (f) left lower extremity;




                                                      210
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 211 of 312



          (vii)    inspection and palpation of skin and subcutaneous tissue (e.g., scars, rashes, lesions,
                   café-au-lait spots, ulcers) in at least four of the following areas: (a) head and neck;
                   (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right lower
                   extremity; (f) left lower extremity;

          (viii)   coordination, deep tendon reflexes, and sensation; and

          (ix)     mental status, including orientation to time, place and person, as well as mood and
                   affect.

          744.     In the claims for initial examinations identified in Exhibit “5”, when Miami

   Medical, J. Jimenez, G. Jimenez, Marquez, and Feijoo billed for the initial examinations under

   CPT code 99205, they falsely represented that Feijoo performed “comprehensive” patient

   examinations on the Insureds he purported to treat during the initial examinations.

          745.     In fact, with respect to the claims for initial examinations under CPT code 99205

   that are identified in Exhibit “5”, Feijoo never conducted a general examination of multiple patient

   organ systems, or conducted a complete examination of a single patient organ system.

          746.     For instance, in each of the claims under CPT code 99205 identified in Exhibit “5”,

   Feijoo did not conduct any general examination of multiple patient organ systems, inasmuch as he

   did not document findings with respect to at least eight organ systems.

          747.     Furthermore, although Feijoo often purported to provide a more in-depth

   examination of the Insureds’ musculoskeletal systems in the claims for initial examinations

   identified in Exhibit “5”, the musculoskeletal examinations did not qualify as “complete”, because

   they failed to document:

          (i)      the general appearance of the patient – e.g., development, nutrition, body habits,
                   deformities, and attention to grooming;

          (ii)     examination of the peripheral vascular system by observation (e.g., swelling,
                   varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

          (iii)    palpation of lymph nodes in neck, axillae, groin, and/or other location;




                                                    211
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 212 of 312



         (iv)    inspection and palpation of skin and subcutaneous tissue (e.g., scars, rashes, lesions,
                 café-au-lait spots, ulcers) in at least four of the following areas: (a) head and neck;
                 (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right lower
                 extremity; (f) left lower extremity;

         (v)     coordination, deep tendon reflexes, and sensation; and/or

         (vi)    mental status, including orientation to time, place and person, as well as mood and
                 affect.

         748.    For example:

         (i)     On August 13, 2013, Miami Medical, J. Jimenez, G. Jimenez, Marquez, Nodarse,
                 and Feijoo billed GEICO under CPT code 99205 for an initial examination that
                 Feijoo purported to perform or supervise on an Insured named AG, and thereby
                 represented that they had provided a “comprehensive” physical examination to AG.
                 However, Feijoo did not document findings with respect to at least eight of the
                 Insured’s organ systems, nor did he document a “complete” examination of the
                 Insured’s musculoskeletal systems or any of the Insured’s other organ systems.

         (ii)    On October 29, 2013, Miami Medical, J. Jimenez, G. Jimenez, Marquez, Nodarse,
                 and Feijoo billed GEICO under CPT code 99205 for an initial examination that
                 Feijoo purported to perform or supervise on an Insured named MP, and thereby
                 represented that they had provided a “comprehensive” physical examination to MP.
                 However, Feijoo did not document findings with respect to at least eight of the
                 Insured’s organ systems, nor did he document a “complete” examination of the
                 Insured’s musculoskeletal systems or any of the Insured’s other organ systems.

         (iii)   On March 17, 2015, Miami Medical, J. Jimenez, G. Jimenez, Marquez, Nodarse,
                 and Feijoo billed GEICO under CPT code 99205 for an initial examination that
                 Feijoo purported to perform or supervise on an Insured named CM, and thereby
                 represented that they had provided a “comprehensive” physical examination to CM.
                 However, Feijoo did not document findings with respect to at least eight of the
                 Insured’s organ systems, nor did he document a “complete” examination of the
                 Insured’s musculoskeletal systems or any of the Insured’s other organ systems.

         (iv)    On May 12, 2015, Miami Medical, J. Jimenez, G. Jimenez, Marquez, Nodarse, and
                 Feijoo billed GEICO under CPT code 99205 for an initial examination that Feijoo
                 purported to perform or supervise on an Insured named LS, and thereby represented
                 that they had provided a “comprehensive” physical examination to LS. However,
                 Feijoo did not document findings with respect to at least eight of the Insured’s organ
                 systems, nor did he document a “complete” examination of the Insured’s
                 musculoskeletal systems or any of the Insured’s other organ systems.

         (v)     On May 18, 2016 Miami Medical, J. Jimenez, G. Jimenez, Marquez, Nodarse, and
                 Feijoo billed GEICO under CPT code 99205 for an initial examination that Feijoo




                                                  212
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 213 of 312



                  purported to perform or supervise on an Insured named AM, and thereby
                  represented that they had provided a “comprehensive” physical examination to
                  AM. However, Feijoo did not document findings with respect to at least eight of
                  the Insured’s organ systems, nor did he document a “complete” examination of the
                  Insured’s musculoskeletal systems or any of the Insured’s other organ systems.

         (vi)     On September 20, 2016, Miami Medical, J. Jimenez, G. Jimenez, Marquez,
                  Nodarse, and Feijoo billed GEICO under CPT code 99205 for an initial
                  examination that Feijoo purported to perform or supervise on an Insured named
                  SG, and thereby represented that they had provided a “comprehensive” physical
                  examination to SG. However, Feijoo did not document findings with respect to at
                  least eight of the Insured’s organ systems, nor did he document a “complete”
                  examination of the Insured’s musculoskeletal systems or any of the Insured’s other
                  organ systems.

         (vii)    On September 26, 2017, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and
                  Feijoo billed GEICO under CPT code 99205 for an initial examination that Feijoo
                  purported to perform or supervise on an Insured named JR, and thereby represented
                  that they had provided a “comprehensive” physical examination to JR. However,
                  Feijoo did not document findings with respect to at least eight of the Insured’s organ
                  systems, nor did he document a “complete” examination of the Insured’s
                  musculoskeletal systems or any of the Insured’s other organ systems.

         (viii)   On August 2, 2018, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and Feijoo
                  billed GEICO under CPT code 99205 for an initial examination that Feijoo
                  purported to perform or supervise on an Insured named OS, and thereby represented
                  that they had provided a “comprehensive” physical examination to OS. However,
                  Feijoo did not document findings with respect to at least eight of the Insured’s organ
                  systems, nor did he document a “complete” examination of the Insured’s
                  musculoskeletal systems or any of the Insured’s other organ systems.

         (ix)     On April 4, 2019, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and Feijoo
                  billed GEICO under CPT code 99205 for an initial examination that Feijoo
                  purported to perform or supervise on an Insured named CH, and thereby
                  represented that they had provided a “comprehensive” physical examination to CH.
                  However, Feijoo did not document findings with respect to at least eight of the
                  Insured’s organ systems, nor did he document a “complete” examination of the
                  Insured’s musculoskeletal systems or any of the Insured’s other organ systems.

         (x)      On June 13, 2019, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and Feijoo
                  billed GEICO under CPT code 99205 for an initial examination that Feijoo
                  purported to perform or supervise on an Insured named RR, and thereby represented
                  that they had provided a “comprehensive” physical examination to RR. However,
                  Feijoo did not document findings with respect to at least eight of the Insured’s organ
                  systems, nor did he document a “complete” examination of the Insured’s
                  musculoskeletal systems or any of the Insured’s other organ systems.




                                                   213
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 214 of 312




          749.    These are only representative examples. In the claims for initial examinations under

   CPT code 99205 that are identified in Exhibit “5”, Miami Medical, J. Jimenez, G. Jimenez,

   Marquez, and Feijoo routinely falsely represented that they had provided “comprehensive”

   physical examinations. In fact, they had not provided comprehensive physical examinations

   because Feijoo did not document his findings with respect to at least eight of the Insureds’ organ

   systems, nor had they documented “complete” examinations of the Insureds’ musculoskeletal

   systems or any of the Insureds’ other organ systems.

          750.    In the claims for initial examinations under CPT code 99205 that are identified in

   Exhibit “5”, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and Feijoo falsely represented that

   they had provided “comprehensive” physical examinations to the Insureds in order to create a false

   basis for their charges for the examinations under CPT code 99205, because examinations billable

   under CPT code 99205 are reimbursable at higher rates than examinations that do not require the

   examining physician to provide “comprehensive” physical examinations.

   d.     Misrepresentations Regarding the Extent of Medical Decision-Making at Miami
          Medical

          751.    Furthermore, pursuant to the CPT Assistant, the use of CPT code 99203 to bill for

   a patient examination represents that the physician who performed the examination engaged in

   “low complexity” medical decision-making.

          752.    Pursuant to the CPT Assistant, the use of CPT code 99205 to bill for a patient

   examination represents that the physician who performed the examination engaged in medical

   decision-making of “high complexity”.

          753.    In addition, pursuant to the CPT Assistant, the complexity of medical decision-

   making is measured by: (i) the number of diagnoses and/or the number of management options to




                                                  214
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 215 of 312



   be considered; (ii) the amount and/or complexity of medical records, diagnostic tests, and other

   information that must be retrieved, reviewed, and analyzed; and (iii) the risk of significant

   complications, morbidity, mortality, as well as co-morbidities associated with the patient’s

   presenting problems, the diagnostic procedures, and/or the possible management options.

          754.    As set forth herein, and in Exhibit “5”, Miami Medical, J. Jimenez, G. Jimenez,

   Marquez, and Nodarse billed for putative initial patient examinations using CPT code 99203, and

   thereby represented that Nodarse engaged in some genuine, low-complexity medical decision-

   making during the initial examinations.

          755.    As set forth herein, and in Exhibit “5”, Miami Medical, J. Jimenez, G. Jimenez,

   Marquez, and Feijoo billed for putative initial patient examinations using CPT code 99205, and

   thereby represented that Feijoo engaged in some genuine, high-complexity medical decision-

   making during the initial examinations.

          756.    In actuality, however, the purported initial examinations did not involve any

   legitimate medical decision-making at all.

          757.    First, in the claims for initial examinations identified in Exhibit “5”, the initial

   examinations did not involve the retrieval, review, or analysis of any significant amount of medical

   records, diagnostic tests, or other information.

          758.    When the Insureds in the claims identified in Exhibit “5” presented to Miami

   Medical for “treatment”, they did not arrive with any significant amount of medical records.

          759.    Furthermore, prior to the initial examinations, Miami Medical, J. Jimenez, G.

   Jimenez, Marquez, Nodarse, and Feijoo did not request any significant amount of medical records

   from other providers.

          760.    Second, in the claims for initial examinations identified in Exhibit “5”, there was




                                                      215
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 216 of 312



   no risk of significant complications or morbidity– much less mortality – from the Insureds’ minor

   soft-tissue injury complaints, to the extent that they ever had any complaints arising from

   automobile accidents at all.

           761.      Nor, by extension, was there any risk of significant complications, morbidity, or

   mortality from the diagnostic procedures or treatment options provided at Miami Medical, to the

   extent that Miami Medical provided any such diagnostic procedures or treatment options in the

   first instance.

           762.      In virtually every one of the claims identified in Exhibit “5”, any diagnostic

   procedures and “treatments” that the Miami Medical Defendants actually provided were limited

   to a series of medically unnecessary follow-up examinations, physical therapy treatments, and

   range of motion tests, none of which was health-or life-threatening if properly administered.

           763.      Third, in the claims for initial examinations identified in Exhibit “5”, Miami

   Medical, J. Jimenez, G. Jimenez, Marquez, Nodarse, and Feijoo did not consider any significant

   number of diagnoses or treatment options for Insureds during the initial examinations.

           764.      Rather, to the extent that the initial examinations were conducted in the first

   instance, Miami Medical, J. Jimenez, G. Jimenez, Marquez, Nodarse, and Feijoo provided a phony

   list of soft tissue injury “diagnoses” for virtually every Insured, and prescribed a substantially

   similar course of treatment for every Insured.

           765.      Specifically, in most of the claims identified in Exhibit “5”, during the initial

   examinations the Insureds did not report any continuing medical problems that legitimately could

   be traced to an underlying automobile accident.

           766.      Even so, Miami Medical, J. Jimenez, G. Jimenez, Marquez, Nodarse, and Feijoo

   prepared initial examination reports in which they provided a phony list of soft tissue injury




                                                    216
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 217 of 312



   “diagnoses” to the Insureds.

          767.    Then, based upon these phony “diagnoses”, Miami Medical, J. Jimenez, G.

   Jimenez, Marquez, Nodarse, and Feijoo directed many Insureds to receive significant and

   medically unnecessary physical therapy treatment.

          768.    For example:

          (i)     On July 31, 2013, an Insured named AG was involved in an automobile accident.
                  The contemporaneous police report indicated that there was minor damage to
                  Aleida Gray’s vehicle, that there was minor damage to the other vehicle, that the
                  airbags in AG’s vehicle did not deploy, and that AG’s vehicle was drivable
                  following the accident. The police report further indicated that AG was not injured
                  in the accident. In keeping with the fact that AG was not seriously injured in the
                  accident, AG did not visit any hospital emergency room following the accident. To
                  the extent that AG experienced any health problems at all as the result of the
                  accident, they were of low severity. On August 13, 2013, Feijoo purported to
                  conduct an initial examination of AG at Miami Medical. To the extent that Feijoo
                  performed the examination in the first instance, Feijoo did not retrieve, review, or
                  analyze any significant amount of medical records, diagnostic tests, or other
                  information in connection with the examination. Moreover, Feijoo did not consider
                  any significant number of diagnoses or management options in connection with the
                  examination. Instead, Feijoo provided AG with the same phony soft tissue injury
                  “diagnoses” that he provided to virtually every other Insured. Furthermore, neither
                  AG’s presenting problems, nor the treatment plan provided to AG by Miami
                  Medical, J. Jimenez, G. Jimenez, Marquez, and Feijoo presented any risk of
                  significant complications, morbidity, or mortality. To the contrary, AG did not need
                  any significant treatment at all as a result of the accident. Even so, Miami Medical,
                  J. Jimenez, G. Jimenez, Marquez, and Feijoo billed GEICO for the initial
                  examination using CPT code 99205, and thereby falsely represented that Feijoo
                  engaged in some legitimate, high complexity medical decision-making during the
                  purported examination.

          (ii)    On March 8, 2015, an Insured named LS was involved in an automobile accident.
                  The contemporaneous police report indicated that the airbags in LS’s vehicle did
                  not deploy, and that LS’s vehicle was drivable following the accident. The police
                  report further indicated that LS was not injured in the accident. In keeping with the
                  fact that LS was not seriously injured in the accident, LS did not visit any hospital
                  emergency room following the accident. To the extent that LS experienced any
                  health problems at all as the result of the accident, they were of low severity. On
                  May 12, 2015, Feijoo purported to conduct an initial examination of LS at Miami
                  Medical. To the extent that Feijoo performed the examination in the first instance,
                  Feijoo did not retrieve, review, or analyze any significant amount of medical
                  records, diagnostic tests, or other information in connection with the examination.




                                                  217
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 218 of 312



                 Moreover, Feijoo did not consider any significant number of diagnoses or
                 management options in connection with the examination. Instead, Feijoo provided
                 LS with the same phony soft tissue injury “diagnoses” that he provided to virtually
                 every other Insured. Furthermore, neither LS’s presenting problems, nor the
                 treatment plan provided to LS by Miami Medical, J. Jimenez, G. Jimenez, Marquez,
                 and Feijoo presented any risk of significant complications, morbidity, or mortality.
                 To the contrary, LS did not need any significant treatment at all as a result of the
                 accident. Even so, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and Feijoo
                 billed GEICO for the initial examination using CPT code 99205, and thereby falsely
                 represented that Feijoo engaged in some legitimate, high complexity medical
                 decision-making during the purported examination.

         (iii)   On February 19, 2016, an Insured named DB was involved in an automobile
                 accident. The contemporaneous police report indicated that there was minor
                 damage to DB’s vehicle, that there was minor damage to the other vehicle, that the
                 airbags in DB’s vehicle did not deploy, and that DB’s vehicle was drivable
                 following the accident. The police report further indicated that DB was not injured
                 in the accident. In keeping with the fact that DB was not seriously injured in the
                 accident, DB did not visit any hospital emergency room following the accident. To
                 the extent that DB experienced any health problems at all as the result of the
                 accident, they were of low severity. On February 24, 2016, Nodarse purported to
                 conduct an initial examination of DB at Miami Medical. To the extent that Nodarse
                 performed the examination in the first instance, Nodarse did not retrieve, review,
                 or analyze any significant amount of medical records, diagnostic tests, or other
                 information in connection with the examination. Moreover, Nodarse did not
                 consider any significant number of diagnoses or management options in connection
                 with the examination. Instead, Nodarse provided DB with the same phony soft
                 tissue injury “diagnoses” that he provided to virtually every other Insured.
                 Furthermore, neither DB’s presenting problems, nor the treatment plan provided to
                 DB by Miami Medical, J. Jimenez, G. Jimenez, Marquez, and Nodarse presented
                 any risk of significant complications, morbidity, or mortality. To the contrary, DB
                 did not need any significant treatment at all as a result of the accident. Even so,
                 Miami Medical, J. Jimenez, G. Jimenez, Marquez, and Nodarse billed GEICO for
                 the initial examination using CPT code 99203, and thereby falsely represented that
                 Nodarse engaged in some legitimate, low complexity medical decision-making
                 during the purported examination.

         (iv)    On May 17, 2016, an Insured named SG was involved in an automobile accident.
                 The contemporaneous police report indicated that there was minor damage to SG’s
                 vehicle, that there was minor damage to the other vehicle, that the airbags in SG’s
                 vehicle did not deploy, and that SG’s vehicle was drivable following the accident.
                 The police report further indicated that SG was not injured in the accident. In
                 keeping with the fact that SG was not seriously injured in the accident, SG did not
                 visit any hospital emergency room following the accident. To the extent that SG
                 experienced any health problems at all as the result of the accident, they were of
                 low severity. On September 20, 2016, Feijoo purported to conduct an initial




                                                 218
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 219 of 312



                examination of SG at Miami Medical. To the extent that Feijoo performed the
                examination in the first instance, Feijoo did not retrieve, review, or analyze any
                significant amount of medical records, diagnostic tests, or other information in
                connection with the examination. Moreover, Feijoo did not consider any significant
                number of diagnoses or management options in connection with the examination.
                Instead, Feijoo provided SG with the same phony soft tissue injury “diagnoses” that
                he provided to virtually every other Insured. Furthermore, neither SG’s presenting
                problems, nor the treatment plan provided to SG by Miami Medical, J. Jimenez, G.
                Jimenez, Marquez, and Feijoo presented any risk of significant complications,
                morbidity, or mortality. To the contrary, SG did not need any significant treatment
                at all as a result of the accident. Even so, Miami Medical, J. Jimenez, G. Jimenez,
                Marquez, and Feijoo billed GEICO for the initial examination using CPT code
                99205, and thereby falsely represented that Feijoo engaged in some legitimate, high
                complexity medical decision-making during the purported examination.

         (v)    On January 19, 2017, an Insured named DB was involved in an automobile
                accident. The contemporaneous police report indicated that DB was not injured in
                the accident. In keeping with the fact that DB was not seriously injured in the
                accident, DB did not visit any hospital emergency room following the accident. To
                the extent that DB experienced any health problems at all as the result of the
                accident, they were of low severity. On January 25, 2017, Nodarse purported to
                conduct an initial examination of DB at Miami Medical. To the extent that Nodarse
                performed the examination in the first instance, Nodarse did not retrieve, review,
                or analyze any significant amount of medical records, diagnostic tests, or other
                information in connection with the examination. Moreover, Nodarse did not
                consider any significant number of diagnoses or management options in connection
                with the examination. Instead, Nodarse provided DB with the same phony soft
                tissue injury “diagnoses” that he provided to virtually every other Insured.
                Furthermore, neither DB’s presenting problems, nor the treatment plan provided to
                DB by Miami Medical, J. Jimenez, G. Jimenez, Marquez, and Nodarse presented
                any risk of significant complications, morbidity, or mortality. To the contrary, DB
                did not need any significant treatment at all as a result of the accident. Even so,
                Miami Medical, J. Jimenez, G. Jimenez, Marquez, and Nodarse billed GEICO for
                the initial examination using CPT code 99203, and thereby falsely represented that
                Nodarse engaged in some legitimate, low complexity medical decision-making
                during the purported examination.

         (vi)   On June 18, 2017, an Insured named IR was involved in an automobile accident.
                The contemporaneous police report indicated that the airbags in IR’s vehicle did
                not deploy, and that IR’s vehicle was drivable following the accident. The police
                report further indicated that IR was not injured in the accident. In keeping with the
                fact that IR was not seriously injured in the accident, IR did not visit any hospital
                emergency room following the accident. To the extent that IR experienced any
                health problems at all as the result of the accident, they were of low severity. On
                June 21, 2017, Nodarse purported to conduct an initial examination of IR at Miami
                Medical. To the extent that Nodarse performed the examination in the first instance,




                                                219
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 220 of 312



                  Nodarse did not retrieve, review, or analyze any significant amount of medical
                  records, diagnostic tests, or other information in connection with the examination.
                  Moreover, Nodarse did not consider any significant number of diagnoses or
                  management options in connection with the examination. Instead, Nodarse
                  provided IR with the same phony soft tissue injury “diagnoses” that he provided to
                  virtually every other Insured. Furthermore, neither IR’s presenting problems, nor
                  the treatment plan provided to IR by Miami Medical, J. Jimenez, G. Jimenez,
                  Marquez, and Nodarse presented any risk of significant complications, morbidity,
                  or mortality. To the contrary, IR did not need any significant treatment at all as a
                  result of the accident. Even so, Miami Medical, J. Jimenez, G. Jimenez, Marquez,
                  and Nodarse billed GEICO for the initial examination using CPT code 99203, and
                  thereby falsely represented that Nodarse engaged in some legitimate, low
                  complexity medical decision-making during the purported examination.

         (vii)    On August 23, 2017, an Insured named JR was involved in an automobile accident.
                  The contemporaneous police report indicated that the airbags in JR’s vehicle did
                  not deploy, and that JR’s vehicle was drivable following the accident. The police
                  report further indicated that JR was not seriously injured in the accident. In keeping
                  with the fact that JR was not seriously injured in the accident, JR did not visit any
                  hospital emergency room following the accident. To the extent that JR experienced
                  any health problems at all as the result of the accident, they were of low severity.
                  On September 26, 2017, Feijoo purported to conduct an initial examination of JR
                  at Miami Medical. To the extent that Feijoo performed the examination in the first
                  instance, Feijoo did not retrieve, review, or analyze any significant amount of
                  medical records, diagnostic tests, or other information in connection with the
                  examination. Moreover, Feijoo did not consider any significant number of
                  diagnoses or management options in connection with the examination. Instead,
                  Feijoo provided JR with the same phony soft tissue injury “diagnoses” that he
                  provided to virtually every other Insured. Furthermore, neither JR’s presenting
                  problems, nor the treatment plan provided to JR by Miami Medical, J. Jimenez, G.
                  Jimenez, Marquez, and Feijoo presented any risk of significant complications,
                  morbidity, or mortality. To the contrary, JR did not need any significant treatment
                  at all as a result of the accident. Even so, Miami Medical, J. Jimenez, G. Jimenez,
                  Marquez, and Feijoo billed GEICO for the initial examination using CPT code
                  99205, and thereby falsely represented that Feijoo engaged in some legitimate, high
                  complexity medical decision-making during the purported examination.

         (viii)   On May 15, 2018, an Insured named RH was involved in an automobile accident.
                  The contemporaneous police report indicated that the airbags in RH’s vehicle did
                  not deploy. The police report further indicated that RH was not injured in the
                  accident. In keeping with the fact that RH was not seriously injured in the accident,
                  RH did not visit any hospital emergency room following the accident. To the extent
                  that RH experienced any health problems at all as the result of the accident, they
                  were of low severity. On May 18, 2018, Nodarse purported to conduct an initial
                  examination of RH at Miami Medical. To the extent that Nodarse performed the
                  examination in the first instance, Nodarse did not retrieve, review, or analyze any




                                                   220
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 221 of 312



                significant amount of medical records, diagnostic tests, or other information in
                connection with the examination. Moreover, Nodarse did not consider any
                significant number of diagnoses or management options in connection with the
                examination. Instead, Nodarse provided RH with the same phony soft tissue injury
                “diagnoses” that he provided to virtually every other Insured. Furthermore, neither
                RH’s presenting problems, nor the treatment plan provided to RH by Miami
                Medical, J. Jimenez, G. Jimenez, Marquez, and Nodarse presented any risk of
                significant complications, morbidity, or mortality. To the contrary, RH did not need
                any significant treatment at all as a result of the accident. Even so, Miami Medical,
                J. Jimenez, G. Jimenez, Marquez, and Nodarse billed GEICO for the initial
                examination using CPT code 99203, and thereby falsely represented that Nodarse
                engaged in some legitimate, low complexity medical decision-making during the
                purported examination.

         (ix)   On February 6, 2019, an Insured named CH was involved in an automobile
                accident. The contemporaneous police report indicated that there was minor
                damage to CH’s vehicle, that there was minor damage to the other vehicle, that the
                airbags in CH’s vehicle did not deploy, and that CH’s vehicle was drivable
                following the accident. The police report further indicated that CH was not injured
                in the accident. In keeping with the fact that CH was not seriously injured in the
                accident, CH did not visit any hospital emergency room following the accident. To
                the extent that CH experienced any health problems at all as the result of the
                accident, they were of low severity. On April 4, 2019, Feijoo purported to conduct
                an initial examination of CH at Miami Medical. To the extent that Feijoo performed
                the examination in the first instance, Feijoo did not retrieve, review, or analyze any
                significant amount of medical records, diagnostic tests, or other information in
                connection with the examination. Moreover, Feijoo did not consider any significant
                number of diagnoses or management options in connection with the examination.
                Instead, Feijoo provided CH with the same phony soft tissue injury “diagnoses”
                that he provided to virtually every other Insured. Furthermore, neither CH’s
                presenting problems, nor the treatment plan provided to CH by Miami Medical, J.
                Jimenez, G. Jimenez, Marquez, and Feijoo presented any risk of significant
                complications, morbidity, or mortality. To the contrary, CH did not need any
                significant treatment at all as a result of the accident. Even so, Miami Medical, J.
                Jimenez, G. Jimenez, Marquez, and Feijoo billed GEICO for the initial examination
                using CPT code 99205, and thereby falsely represented that Feijoo engaged in some
                legitimate, high complexity medical decision-making during the purported
                examination.

         (x)    On May 20, 2019, an Insured named AT was involved in an automobile accident.
                The contemporaneous police report indicated that the airbags in AT’s vehicle did
                not deploy. The police report further indicated that AT was not injured in the
                accident. In keeping with the fact that AT was not seriously injured in the accident,
                AT did not visit any hospital emergency room following the accident. To the extent
                that AT experienced any health problems at all as the result of the accident, they
                were of low severity. On May 22, 2019, Nodarse purported to conduct an initial




                                                 221
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 222 of 312



                  examination of AT at Miami Medical. To the extent that Nodarse performed the
                  examination in the first instance, Nodarse did not retrieve, review, or analyze any
                  significant amount of medical records, diagnostic tests, or other information in
                  connection with the examination. Moreover, Nodarse did not consider any
                  significant number of diagnoses or management options in connection with the
                  examination. Instead, Nodarse provided AT with the same phony soft tissue injury
                  “diagnoses” that he provided to virtually every other Insured. Furthermore, neither
                  AT’s presenting problems, nor the treatment plan provided to AT by Miami
                  Medical, J. Jimenez, G. Jimenez, Marquez, and Nodarse presented any risk of
                  significant complications, morbidity, or mortality. To the contrary, AT did not need
                  any significant treatment at all as a result of the accident. Even so, Miami Medical,
                  J. Jimenez, G. Jimenez, Marquez, and Nodarse billed GEICO for the initial
                  examination using CPT code 99203, and thereby falsely represented that Nodarse
                  engaged in some legitimate, low complexity medical decision-making during the
                  purported examination.

          769.    There are a substantial number of variables that can affect whether, how, and to

   what extent an individual is injured in a given automobile accident.

          770.    An individual’s age, height, weight, general physical condition, location within the

   vehicle, and the location of the impact all will affect whether, how, and to what extent an individual

   is injured in a given automobile accident.

          771.    As set forth herein, in the claims identified in Exhibit “5”, virtually all of the

   Insureds whom Miami Medical, J. Jimenez, G. Jimenez, Marquez, Nodarse, and Feijoo purported

   to treat were involved in relatively minor, “fender-bender” accidents, to the extent that they were

   involved in any actual accidents at all.

          772.    It is extremely improbable that any two or more Insureds involved in any one of

   the minor automobile accidents in the claims identified in Exhibit “5” would suffer substantially

   identical injuries as the result of their accidents, or require a substantially identical course of

   treatment.

          773.    It is even more improbable – to the point of impossibility – that this would occur

   repeatedly, often with the Insureds presenting at Miami Medical with substantially identical




                                                   222
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 223 of 312



   injuries on the exact same dates after their accidents.

          774.    Even so, in keeping with the fact that Miami Medical, J. Jimenez, G. Jimenez,

   Marquez, Nodarse, and Feijoo’s putative “diagnoses” were phony, and in keeping with the fact

   that their putative initial examinations involved no actual medical decision-making at all, Miami

   Medical, J. Jimenez, G. Jimenez, Marquez, Nodarse, and Feijoo frequently issued substantially

   identical “diagnoses”, on the same date, to more than one Insured involved in a single accident,

   and recommended a substantially identical course of medically unnecessary “treatment” to the

   Insureds.

          775.    For example:

          (i)     On July 31, 2013, two Insureds – EE and AG – were involved in the same
                  automobile accident. Thereafter – incredibly – both Insureds presented at Miami
                  Medical for initial examinations by Feijoo on the exact same date, August 5, 2013.
                  EE and AG were different ages, in different physical conditions, located in different
                  positions in the vehicle, and experienced the impact from different positions in the
                  vehicle. To the extent that EE and AG suffered any injuries at all in their accident,
                  the injuries were different. Even so, at the conclusion of the purported initial
                  examinations, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and Feijoo
                  provided EE and AG with substantially identical, phony “diagnoses”, and
                  recommended a substantially identical course of medically unnecessary treatment
                  to both of them.

          (ii)    On August 7, 2015, two Insureds – PR and RR – were involved in the same
                  automobile accident. Thereafter – incredibly – both Insureds presented at Miami
                  Medical for initial examinations by Nodarse on the exact same date, August 14,
                  2015. PR and RR were different ages, in different physical conditions, located in
                  different positions in the vehicle, and experienced the impact from different
                  positions in the vehicle. To the extent that PR and RR suffered any injuries at all in
                  their accident, the injuries were different. Even so, at the conclusion of the
                  purported initial examinations, Miami Medical, J. Jimenez, G. Jimenez, Marquez,
                  and Nodarse provided PR and RR with substantially identical, phony “diagnoses”,
                  and recommended a substantially identical course of medically unnecessary
                  treatment to both of them.

          (iii)   On October 5, 2015, two Insureds – FR and JV – were involved in the same
                  automobile accident. Thereafter – incredibly – both Insureds presented at Miami
                  Medical for initial examinations by Feijoo on the exact same date, October 8, 2015.
                  FR and JV were different ages, in different physical conditions, located in different




                                                   223
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 224 of 312



                 positions in the vehicle, and experienced the impact from different positions in the
                 vehicle. To the extent that FR and JV suffered any injuries at all in their accident,
                 the injuries were different. Even so, at the conclusion of the purported initial
                 examinations, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and Feijoo
                 provided FR and JV with substantially identical, phony “diagnoses”, and
                 recommended a substantially identical course of medically unnecessary treatment
                 to both of them.

         (iv)    On February 3, 2016, two Insureds – JR and JR – were involved in the same
                 automobile accident. Thereafter – incredibly – both Insureds presented at Miami
                 Medical for initial examinations by Feijoo and on the exact same date, February 10,
                 2016. JR and JR were different ages, in different physical conditions, located in
                 different positions in the vehicle, and experienced the impact from different
                 positions in the vehicle. To the extent that JR and JR suffered any injuries at all in
                 their accident, the injuries were different. Even so, at the conclusion of the
                 purported initial examinations, Miami Medical, J. Jimenez, G. Jimenez, Marquez,
                 and Feijoo provided JR and JR with substantially identical, phony “diagnoses”, and
                 recommended a substantially identical course of medically unnecessary treatment
                 to both of them.

         (v)     On February 29, 2016, two Insureds – CC and RM – were involved in the same
                 automobile accident. Thereafter – incredibly – both Insureds presented at Miami
                 Medical for initial examinations by Nodarse on the exact same date, March 2, 2016.
                 CC and RM were different ages, in different physical conditions, located in
                 different positions in the vehicle, and experienced the impact from different
                 positions in the vehicle. To the extent that CC and RM suffered any injuries at all
                 in their accident, the injuries were different. Even so, at the conclusion of the
                 purported initial examinations, Miami Medical, J. Jimenez, G. Jimenez, Marquez,
                 and Nodarse provided CC and RM with substantially identical, phony “diagnoses”,
                 and recommended a substantially identical course of medically unnecessary
                 treatment to both of them.

         (vi)    On May 2, 2016, two Insureds – TA and MO – were involved in the same
                 automobile accident. Thereafter – incredibly – both Insureds presented at Miami
                 Medical for initial examinations by Nodarse on the exact same date, May 4, 2016.
                 TA and MO were different ages, in different physical conditions, located in
                 different positions in the vehicle, and experienced the impact from different
                 positions in the vehicle. To the extent that TA and MO suffered any injuries at all
                 in their accident, the injuries were different. Even so, at the conclusion of the
                 purported initial examinations, Miami Medical, J. Jimenez, G. Jimenez, Marquez,
                 Nodarse, and Feijoo provided TA and MO with substantially identical, phony
                 “diagnoses”, and recommended a substantially identical course of medically
                 unnecessary treatment to both of them.

         (vii)   On May 15, 2016, two Insureds – KA and RR – were involved in the same
                 automobile accident. Thereafter – incredibly – both Insureds presented at Miami




                                                  224
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 225 of 312



                  Medical for initial examinations by Feijoo on the exact same date, May 21, 2016.
                  KA and RR were different ages, in different physical conditions, located in different
                  positions in the vehicle, and experienced the impact from different positions in the
                  vehicle. To the extent that KA and RR suffered any injuries at all in their accident,
                  the injuries were different. Even so, at the conclusion of the purported initial
                  examinations, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and Feijoo
                  provided KA and RR with substantially identical, phony “diagnoses”, and
                  recommended a substantially identical course of medically unnecessary treatment
                  to both of them.

         (viii)   On October 26, 2016, two Insureds – AP and JF – were involved in the same
                  automobile accident. Thereafter – incredibly – both Insureds presented at Miami
                  Medical for initial examinations by Feijoo on the exact same date, October 29,
                  2016. AP and JF were different ages, in different physical conditions, located in
                  different positions in the vehicle, and experienced the impact from different
                  positions in the vehicle. To the extent that AP and JF suffered any injuries at all in
                  their accident, the injuries were different. Even so, at the conclusion of the
                  purported initial examinations, Miami Medical, J. Jimenez, G. Jimenez, Marquez,
                  and Feijoo provided AP and JF with substantially identical, phony “diagnoses”, and
                  recommended a substantially identical course of medically unnecessary treatment
                  to both of them.

         (ix)     On January 19, 2017, two Insureds – BB and JN – were involved in the same
                  automobile accident. Thereafter – incredibly – both Insureds presented at Miami
                  Medical for initial examinations by Nodarse on the exact same date, January 25,
                  2017. BB and JN were different ages, in different physical conditions, located in
                  different positions in the vehicle, and experienced the impact from different
                  positions in the vehicle. To the extent that BB and JN suffered any injuries at all in
                  their accident, the injuries were different. Even so, at the conclusion of the
                  purported initial examinations, Miami Medical, J. Jimenez, G. Jimenez, Marquez,
                  and Nodarse provided BB and JN with substantially identical, phony “diagnoses”,
                  and recommended a substantially identical course of medically unnecessary
                  treatment to both of them.

         (x)      On December 25, 2017, two Insureds – DM and CL – were involved in the same
                  minor automobile accident. Ten days later, DM and CL presented – incredibly – on
                  the exact same date, January 5, 2018, to Miami Medical for initial examinations by
                  Feijoo. DM and CL were different ages, in different physical conditions, located in
                  different positions in the vehicle, and experienced the impact from different
                  positions in the vehicle. To the extent that DM and CL suffered any injuries at all
                  in their accident, the injuries were different. Even so, at the conclusion of the
                  purported initial examinations, Miami Medical, J. Jimenez, G. Jimenez, Marquez,
                  and Feijoo provided DM and CL with substantially identical, phony “diagnoses”,
                  and recommended a substantially identical course of medically unnecessary
                  treatment to both of them.




                                                   225
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 226 of 312



         (xi)     On March 11, 2018, two Insureds – DI and GI – were involved in the same
                  automobile accident. Thereafter – incredibly – both Insureds presented at Miami
                  Medical for initial examinations by Nodarse on the exact same date, March 24,
                  2018. DI and GI were different ages, in different physical conditions, located in
                  different positions in the vehicle, and experienced the impact from different
                  positions in the vehicle. To the extent that DI and GI suffered any injuries at all in
                  their accident, the injuries were different. Even so, at the conclusion of the
                  purported initial examinations, Miami Medical, J. Jimenez, G. Jimenez, Marquez,
                  and Nodarse, provided DI and GI with substantially identical, phony “diagnoses”,
                  and recommended a substantially identical course of medically unnecessary
                  treatment to both of them.

         (xii)    On April 6, 2018, two Insureds – LD and NO – were involved in the same
                  automobile accident. Thereafter – incredibly – both Insureds presented at Miami
                  Medical for initial examinations by Feijoo on the exact same date, April 7, 2018.
                  LD and NO were different ages, in different physical conditions, located in different
                  positions in the vehicle, and experienced the impact from different positions in the
                  vehicle. To the extent that LD and NO suffered any injuries at all in their accident,
                  the injuries were different. Even so, at the conclusion of the purported initial
                  examinations, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and Feijoo
                  provided LD and NO with substantially identical, phony “diagnoses”, and
                  recommended a substantially identical course of medically unnecessary treatment
                  to both of them.

         (xiii)   On April 22, 2018, two Insureds – LP and LG – were involved in the same
                  automobile accident. Thereafter – incredibly – both Insureds presented at Miami
                  Medical for initial examinations by Feijoo on the exact same date, April 25, 2018.
                  LP and LG were different ages, in different physical conditions, located in different
                  positions in the vehicle, and experienced the impact from different positions in the
                  vehicle. To the extent that LP and LG suffered any injuries at all in their accident,
                  the injuries were different. Even so, at the conclusion of the purported initial
                  examinations, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and Feijoo
                  provided LP and LG with substantially identical, phony “diagnoses”, and
                  recommended a substantially identical course of medically unnecessary treatment
                  to both of them.

         (xiv)    On May 21, 2018, two Insureds – JM and MM – were involved in the same minor
                  automobile accident. Sixteen days later, JM and MM presented – incredibly – on
                  the exact same date, June 6, 2018, to Miami Medical for initial examinations by
                  Feijoo. JM and MM were different ages, in different physical conditions, located in
                  different positions in the vehicle, and experienced the impact from different
                  positions in the vehicle. To the extent that JM and MM suffered any injuries at all
                  in their accident, the injuries were different. Even so, at the conclusion of the
                  purported initial examinations, Miami Medical, J. Jimenez, G. Jimenez, Marquez,
                  and Feijoo provided JM and MM with substantially identical, phony “diagnoses”,
                  and recommended a substantially identical course of medically unnecessary




                                                   226
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 227 of 312



                   treatment to both of them.

           (xv)    On January 22, 2019, two Insureds – JF and DC – were involved in the same
                   automobile accident. Thereafter – incredibly – both Insureds presented at Miami
                   Medical for initial examinations by Feijoo on the exact same date, March 21, 2019.
                   JF and DC were different ages, in different physical conditions, located in different
                   positions in the vehicle, and experienced the impact from different positions in the
                   vehicle. To the extent that JF and DC suffered any injuries at all in their accident,
                   the injuries were different. Even so, at the conclusion of the purported initial
                   examinations, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and Feijoo
                   provided JF and DC with substantially identical, phony “diagnoses”, and
                   recommended a substantially identical course of medically unnecessary treatment
                   to both of them.

           776.    These are only representative examples. In the claims for initial examinations that

   are identified in Exhibit “5”, Miami Medical, J. Jimenez, G. Jimenez, Marquez, Nodarse, and

   Feijoo frequently issued substantially identical “diagnoses”, on the same date, to more than one

   Insured involved in a single accident, and recommended a substantially identical course of

   medically unnecessary “treatment” to the Insureds, despite the fact that the Insureds were

   differently situated.

           777.    In keeping with the fact that Miami Medical, J. Jimenez, G. Jimenez, Marquez, and

   Feijoo routinely inserted false “diagnoses” in their initial examination reports in order to create the

   false impression that the initial examinations required some legitimate medical decision-making,

   for a substantial amount of the claims identified in Exhibit “5”, Feijoo diagnosed the Insureds with

   substantially identical sprain/strain “diagnoses”, concluded in the initial examination report that

   the patient had suffered from an “Emergency Medical Condition”, and stated that the patient had

   sustained “acute symptoms of sufficient severity, which may include severe pain, such that the

   absence of immediate medical attention could reasonably be expected to result in any of the

   following: a) serious jeopardy to patient health; b) serious impairment to bodily functions; or c)

   serious dysfunction of a bodily organ or part.”




                                                     227
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 228 of 312



          778.    It is extremely improbable that such a substantial amount of the Insureds in the

   claims identified in Exhibit “5” would have symptoms so acute that their injuries could be

   considered a medical emergency, especially considering that in many instances, the initial

   examination occurred weeks after the minor automobile accident.

          779.    It is even more improbable – to the point of impossibility – that this would occur

   over and over again, in the context of minor automobile accidents that could not possibly have

   caused such severe levels of pain and/or injury.

          780.    Even so, to create the false appearance of severe injuries, Miami Medical, J.

   Jimenez, G. Jimenez, Marquez, and Feijoo inserted this false information in their initial

   examination reports despite the fact that the minor underlying accidents did not and could not

   possibly have caused such serious symptoms in the Insureds.

          781.    For example:

          (i)     On March 8, 2015, an Insured named LS was involved in an automobile accident.
                  In keeping with the fact that LS was not seriously injured in the accident, LS did
                  not visit any hospital emergency room following the accident. To the extent that LS
                  experienced any health problems at all as the result of her accident, they were of
                  low severity. Even so, following a purported initial examination of LS on May 12,
                  2015, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and Feijoo falsely reported
                  that LS’s injuries constituted an “emergency medical condition”.

          (ii)    On May 17, 2016, an Insured named SG was involved in an automobile accident.
                  In keeping with the fact that SG was not seriously injured in the accident, SG did
                  not visit any hospital emergency room following the accident. To the extent that
                  SG experienced any health problems at all as the result of her accident, they were
                  of low severity. Even so, following a purported initial examination of SG on
                  September 20, 2016, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and Feijoo
                  falsely reported that SG’s injuries constituted an “emergency medical condition”.

          (iii)   On August 23, 2017, an Insured named JR was involved in an automobile accident.
                  In keeping with the fact that JR was not seriously injured in the accident, JR did not
                  visit any hospital emergency room following the accident. To the extent that JR
                  experienced any health problems at all as the result of her accident, they were of
                  low severity. Even so, following a purported initial examination of JR on
                  September 26, 2017, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and Feijoo




                                                   228
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 229 of 312



                   falsely reported that JR’s injuries constituted an “emergency medical condition”.

           (iv)    On December 9, 2017, an Insured named ER was involved in an automobile
                   accident. In keeping with the fact that ER was not seriously injured in the accident,
                   ER did not visit any hospital emergency room following the accident. To the extent
                   that ER experienced any health problems at all as the result of her accident, they
                   were of low severity. Even so, following a purported initial examination of ER on
                   May 22, 2018, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and Feijoo falsely
                   reported that ER’s injuries constituted an “emergency medical condition”.

           (v)     On February 6, 2019, an Insured named CH was involved in an automobile
                   accident. In keeping with the fact that CH was not seriously injured in the accident,
                   CH did not visit any hospital emergency room following the accident. To the extent
                   that CH experienced any health problems at all as the result of her accident, they
                   were of low severity. Even so, following a purported initial examination of CH on
                   April 4, 2019, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and Feijoo falsely
                   reported that CH’s injuries constituted an “emergency medical condition”.

           782.    These are only representative examples. In a substantial amount of the claims for

   initial examinations identified in Exhibit “5”, Miami Medical, J. Jimenez, G. Jimenez, Marquez,

   and Feijoo falsely reported that the Insureds suffered from “severe pain” and were experiencing an

   “Emergency Medical Condition” as the result of their minor accidents.

           783.    Miami Medical, J. Jimenez, G. Jimenez, Marquez, and Feijoo routinely inserted

   this false information in their initial examination reports in order to create the false impression that

   the initial examinations required some legitimate medical decision-making, and in order to create

   a false justification for the other Fraudulent Services that Miami Medical, J. Jimenez, G. Jimenez,

   Marquez, and Feijoo purported to provide to the Insureds, including medically unnecessary follow-

   up examinations, range of motion testing, and other diagnostic services.

           784.    To the extent that the Insureds in the claims identified in Exhibit “5” ever had any

   genuine medical problems at all as the result of their minor automobile accidents, the problems

   virtually always were limited to ordinary soft tissue injuries such as sprains and strains.




                                                     229
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 230 of 312



          785.    The diagnosis and treatment of these ordinary sprains and strains did not require

   any “low complexity” or “moderate complexity” medical decision-making on the part of Feijoo,

   Nodarse, or anyone else.

          786.    To the contrary, and as set forth herein, Feijoo and Nodarse did not engage in any

   legitimate medical decision-making at all in connection with the initial examinations in the claims

   identified in Exhibit “5”, because the purported “results” of the examinations were pre-determined,

   phony, and designed to provide a false justification for the other Fraudulent Services that the

   Miami Medical Defendants purported to provide.

          787.    In the claims for initial examinations identified in Exhibit “5”, Miami Medical, J.

   Jimenez, G. Jimenez, Marquez, Nodarse, and Feijoo routinely falsely represented that the initial

   examinations involved medical decision-making of moderate complexity in order to provide a

   false basis to bill for the initial examinations under CPT code 99203 or 99205, because CPT codes

   99203 and 99205 are reimbursable at higher rated than examinations that do not require low

   complexity or moderate complexity medical decision-making.

          788.    In the claims for initial examinations identified in Exhibit “5” Miami Medical, J.

   Jimenez, G. Jimenez, Marquez, Nodarse, and Feijoo routinely fraudulently misrepresented that the

   examinations were lawfully provided and reimbursable, when in fact they were neither lawfully

   provided nor reimbursable, because:

          (i)     the putative examinations were illusory, with outcomes that were pre-determined
                  to result in substantially-similar, phony “diagnoses” and treatment
                  recommendations, regardless of the Insureds’ true individual circumstances and
                  presentation;

          (ii)    the charges for the putative examinations misrepresented the nature and extent of
                  the examinations; and




                                                  230
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 231 of 312



          (iii)     Miami Medical never was eligible to collect PIP Benefits in connection with the
                    examinations in the first instance, inasmuch as it was operated in violation of the
                    Clinic Act.

          789.      In this context, Marquez – who at all relevant times purported to serve as the

   “medical director” at Miami Medical – did not, and could not have, “[c]onduct[ed] systematic

   reviews of clinic billings to ensure that the billings are not fraudulent or unlawful.” See Fla. Stat.

   § 400.9935(1).

          790.      Had Marquez actually fulfilled his statutory role as medical director at Miami

   Medical, he would have noted – among other things – that the Miami Medical Defendants routinely

   fraudulently represented in Miami Medical’s billing that the putative initial examinations were

   legitimately and lawfully performed.

          791.      Marquez failed to do so, because he never actually served as a legitimate medical

   director at Miami Medical in the first instance.

   (ii)   The Fraudulent Charges for Follow-Up Examinations at Miami Medical

          792.      In addition to their fraudulent initial examinations, Miami Medical, J. Jimenez, G.

   Jimenez, J. Marquez, Nodarse, and Feijoo routinely purported to subject the Insureds in the claims

   identified in Exhibit “5” to fraudulent follow-up examination(s) during the course of their

   fraudulent treatment and billing protocol.

          793.      Feijoo and Nodarse purported to personally perform or directly supervise virtually

   all of the follow-up examinations in the claims identified in Exhibit “5”.

          794.      As set forth in Exhibit “5”, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez,

   and Nodarse then routinely billed the follow-up examinations to GEICO under: (i) CPT code

   99213, typically resulting in charges of $127.00 for each follow-up examination they purported to




                                                      231
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 232 of 312



   provide; or (ii) CPT code 99215, typically resulting in charges of $286.00 for each follow-up

   examination they purported to provide.

           795.    In the claims for follow-up examinations identified in Exhibit “5”, the charges for

   the follow-up examinations were fraudulent in that they misrepresented Miami Medical’s

   eligibility to collect PIP Benefits in the first instance.

           796.    In fact, and as set forth herein, Miami Medical never was eligible to collect PIP

   Benefits, inasmuch as it was operated in violation of the licensing requirements set forth in the

   Clinic Act.

           797.    As set forth herein, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, Nodarse,

   and Feijoo’s charges for the follow-up examinations identified in Exhibit “5” also were fraudulent

   in that they misrepresented the nature and extent of the examinations.

   a.      Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

           798.    Pursuant to the CPT Assistant, the use of CPT code 99213 to bill for a follow-up

   examination typically requires that the patient present with problems of low to moderate severity.

           799.    The CPT Assistant provides various clinical examples of the types of presenting

   problems that qualify as problems of low to moderate severity, and thereby justify the use of CPT

   code 99213 to bill for a follow-up patient examination. For example:

           (i)     Follow-up visit with 55-year-old male for management of hypertension, mild
                   fatigue, on beta blocker/thiazide regimen. (Family Medicine/Internal Medicine)

           (ii)    Follow-up office visit for an established patient with stable cirrhosis of the liver.
                   (Gastroenterology)

           (iii)   Outpatient visit with 37-year-old male, established patient, who is 3 years post total
                   colectomy for chronic ulcerative colitis, presents for increased irritation at his
                   stoma. (General Surgery)

           (iv)    Routine, follow-up office evaluation at a three-month interval for a 77-year-old
                   female with nodular small cleaved-cell lymphoma. (Hematology/Oncology)




                                                      232
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 233 of 312




          (v)     Follow-up visit for a 70-year-old diabetic hypertensive patient with recent change
                  in insulin requirement. (Internal Medicine/Nephrology)

          (vi)    Quarterly follow-up office visit for a 45-year-old male, with stable chronic asthma,
                  on steroid and bronchodilator therapy. (Pulmonary Medicine)

          (vii)   Office visit with 80-year-old female established patient, for follow-up osteoporosis,
                  status-post compression fractures. (Rheumatology)

          800.    Accordingly, pursuant to the CPT Assistant, the low to moderate severity

   presenting problems that could support the use of CPT code 99213 to bill for a follow-up patient

   examination typically are problems that pose some ongoing, real threat to the patient’s health.

          801.    Pursuant to the CPT Assistant, the use of CPT code 99215 to bill for a follow-up

   examination typically requires that the patient present with problems of moderate to high severity.

          802.    The CPT Assistant provides various clinical examples of the types of presenting

   problems that qualify as moderately to highly severe, and thereby justify the use of CPT code

   99215 to bill for a follow-up patient examination. For example:

          (i)     Office visit with 30-year-old male, established patient 3 month history of fatigue,
                  weight loss, intermittent fever, and presenting with diffuse adenopathy and
                  splenomegaly. (Family Medicine)

          (ii)    Office evaluation and discussion of treatment options for a 68-year-old male with
                  a biopsy-proven rectal carcinoma. (General Surgery)

          (iii)   Office visit for restaging of an established patient with new lymphadenopathy one
                  year post therapy for lymphoma. (Hematology/Oncology)

          (iv)    Follow-up office visit for a 65-year-old male with a fever of recent onset while on
                  outpatient antibiotic therapy for endocarditis. (Infectious Disease)

          (v)     Office visit for evaluation of recent onset syncopal attacks in a 70-year-old woman,
                  established patient (Internal Medicine)

          (vi)    Follow-up office visit for a 75-year-old patient with ALS (amyotropfuc lateral
                  sclerosis), who is no longer able to swallow. (Neurology)




                                                  233
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 234 of 312



          (vii)   follow-up visit, 40-year-old mother of 3, with acute rheumatoid arthritis,
                  anatomical Stage 3, ARA function Class 3 rheumatoid arthritis, and deteriorating
                  function. (Rheumatology)

          803.    Thus, the sort of presenting problems that justify a charge under CPT code 99215

   typically are problems that pose a serious threat to the patient’s health, or even the patient’s life.

          804.    By contrast, by the time the Insureds in the claims identified in Exhibit “5”

   presented at Miami Medical for the putative follow-up examinations, the Insureds either did not

   have any genuine presenting problems at all as the result of their minor automobile accidents, or

   their presenting problems were minimal.

          805.    Even so, in the claims for follow-up examinations identified in Exhibit “5”, Miami

   Medical, J. Jimenez, G. Jimenez, J. Marquez, Nodarse, and Feijoo routinely billed for their putative

   follow-up examinations under CPT codes 99213 and 99215, and thereby falsely represented that

   the Insureds continued to suffer from presenting problems of low to moderate severity or moderate

   to high severity.

          806.    For example:

          (i)     On March 8, 2015, an Insured named LS was involved in an automobile accident.
                  The contemporaneous police report indicated that the airbags in LS’s vehicle did
                  not deploy, and that LS’s vehicle was drivable following the accident. The police
                  report further indicated that LS was not injured in the accident. In keeping with the
                  fact that LS was not seriously injured in the accident, LS did not visit any hospital
                  emergency room following the accident. To the extent that LS experienced any
                  health problems at all as the result of the accident, they were of low severity at the
                  outset, and had resolved within a few weeks. Even so, following a purported follow-
                  up examination of LS on May 26, 2015, – more than two months after the accident
                  – Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Feijoo billed GEICO
                  for the follow-up examination using CPT code 99215 and thereby falsely
                  represented that LS presented with problems of moderate to high severity.

          (ii)    On February 19, 2016, an Insured named DB was involved in an automobile
                  accident. The contemporaneous police report indicated that there was minor
                  damage to DB’s vehicle, that there was minor damage to the other vehicle, that the
                  airbags in DB’s vehicle did not deploy, and that DB’s vehicle was drivable
                  following the accident. The police report further indicated that DB was not injured




                                                    234
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 235 of 312



                 in the accident. In keeping with the fact that DB was not seriously injured in the
                 accident, DB did not visit any hospital emergency room following the accident. To
                 the extent that DB experienced any health problems at all as the result of the
                 accident, they were of low severity at the outset, and had resolved within a few
                 weeks. Even so, following a purported follow-up examination of DB on May 10,
                 2016 – more than two months after the accident – Miami Medical, J. Jimenez, G.
                 Jimenez, J. Marquez, and Nodarse billed GEICO for the follow-up examination
                 using CPT code 99215 and thereby falsely represented that DB presented with
                 problems of moderate to high severity. Subsequently, on July 12, 2016 – more than
                 four months after the accident – Miami Medical, J. Jimenez, G. Jimenez, Marquez,
                 and Nodarse purported to provide DB an additional follow-up examination using
                 CPT code 99215 and again falsely represented that DB presented with problems of
                 moderate to high severity.

         (iii)   On March 16, 2016, an Insured named MP was involved in an automobile accident.
                 The contemporaneous police report indicated that the airbags in MP’s vehicle did
                 not deploy, and that MP’s vehicle was drivable following the accident. The police
                 report further indicated that MP was not injured in the accident. In keeping with the
                 fact that MP was not seriously injured in the accident, MP did not visit any hospital
                 emergency room following the accident. To the extent that MP experienced any
                 health problems at all as the result of the accident, they were of low severity at the
                 outset at the outset, and had resolved within a few weeks. Even so, following a
                 purported follow-up examination of MP on October 4, 2016 – more than six months
                 after the accident – Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Feijoo
                 billed GEICO for the follow-up examination using CPT code 99215 and thereby
                 falsely represented that MP presented with problems of moderate to high severity.

         (iv)    On June 18, 2017, an Insured named IR was involved in an automobile accident.
                 The contemporaneous police report indicated that the airbags in IR’s vehicle did
                 not deploy, and that IR’s vehicle was drivable following the accident. The police
                 report further indicated that IR was not injured in the accident. In keeping with the
                 fact that IR was not seriously injured in the accident, IR did not visit any hospital
                 emergency room following the accident. To the extent that IR experienced any
                 health problems at all as the result of the accident, they were of low severity at the
                 outset at the outset, and had resolved within a few weeks. Even so, following a
                 purported follow-up examination of IR on October 3, 2017 – more than three
                 months after the accident – Miami Medical, J. Jimenez, G. Jimenez, J. Marquez,
                 and Feijoo billed GEICO for the follow-up examination using CPT code 99215 and
                 thereby falsely represented that IR presented with problems of moderate to high
                 severity.

         (v)     On June 18, 2017, an Insured named IR was involved in an automobile accident.
                 The contemporaneous police report indicated that the airbags in IR’s vehicle did
                 not deploy, and that IR’s vehicle was drivable following the accident. The police
                 report further indicated that IR was not injured in the accident. In keeping with the
                 fact that IR was not seriously injured in the accident, IR did not visit any hospital




                                                  235
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 236 of 312



                   emergency room following the accident. To the extent that IR experienced any
                   health problems at all as the result of the accident, they were of low severity at the
                   outset, and had resolved within a few weeks. Even so, following a purported follow-
                   up examination of IR on August 9, 2017 – more than six weeks after the accident
                   – Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Nodarse billed GEICO
                   for the follow-up examination using CPT code 99213 and thereby falsely
                   represented that IR presented with problems of low to moderate severity.

          (vi)     On May 15, 2018, an Insured named RH was involved in an automobile accident.
                   The contemporaneous police report indicated that the airbags in RH’s vehicle did
                   not deploy. The police report further indicated that RH was not injured in the
                   accident. In keeping with the fact that RH was not seriously injured in the accident,
                   RH did not visit any hospital emergency room following the accident. To the extent
                   that RH experienced any health problems at all as the result of the accident, they
                   were of low severity at the outset, and had resolved within a few weeks. Even so,
                   following a purported follow-up examination of RH on June 8, 2018, – more than
                   three weeks after the accident – Miami Medical, J. Jimenez, G. Jimenez, J.
                   Marquez, and Nodarse billed GEICO for the follow-up examination using CPT
                   code 99213 and thereby falsely represented that RH presented with problems of
                   low to moderate severity.

          807.     In the claims for follow-up examinations identified in Exhibit “5”, Miami Medical,

   J. Jimenez, G. Jimenez, J. Marquez, Nodarse, and Feijoo falsely represented that the Insureds

   presented with problems of low to moderate severity or moderate to high severity, when in fact

   the Insureds either did not have any genuine presenting problems at all as the result of their minor

   automobile accidents at the time of the follow-up examinations, or else their presenting problems

   were minimal.

          808.     These are only representative examples. In the claims for follow-up examinations

   identified in Exhibit “5”, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, Nodarse, and Feijoo

   routinely falsely represented that the Insureds presented with problems of low to moderate severity

   or moderate to high severity in order to create a false basis for their charges for the examinations

   under CPT codes 99213 and 99215, because follow-up examinations billable under CPT codes

   99213 and 99215 are reimbursable at higher rates than examinations involving presenting

   problems of minimal severity, or no severity.




                                                    236
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 237 of 312



          809.    In the claims for follow-up examinations identified in Exhibit “5”, Miami Medical,

   J. Jimenez, G. Jimenez, J. Marquez, Nodarse, and Feijoo also routinely falsely represented that the

   Insureds presented with problems of low to moderate severity or moderate to high severity in order

   to create a false basis for the other Fraudulent Services that the Miami Medical Defendants

   purported to provide to the Insureds.

   b.     Misrepresentations Regarding the Results of the Follow-Up Examinations

          810.    What is more, pursuant to the CPT Assistant, when Miami Medical, J. Jimenez, G.

   Jimenez, J. Marquez, Nodarse, and Feijoo billed for their putative follow-up examinations under

   CPT code 99213, they represented that Nodarse and Feijoo performed at least two of the following

   three components: (i) took an “expanded problem focused” patient history; (ii) conducted an

   “expanded problem focused physical examination”; and (iii) engaged in medical decision-making

   of “low complexity”.

          811.    Pursuant to the CPT Assistant, when Miami Medical, J. Jimenez, G. Jimenez, J.

   Marquez, Nodarse, and Feijoo billed for their putative follow-up examinations under CPT code

   99215, they represented that they performed at least two of the following three components: (i)

   took a “comprehensive” patient history; (ii) conducted a “comprehensive” physical examination;

   and (iii) engaged in medical decision-making of “high complexity”.

          812.    In actuality, however, in the claims for follow-up examinations identified in Exhibit

   “5”, Nodarse and Feijoo did not take any legitimate patient histories, conduct any legitimate

   physical examinations, or engage in any legitimate medical decision-making at all.

          813.    Rather, following their purported follow-up examinations, Miami Medical, J.

   Jimenez, G. Jimenez, J. Marquez, Nodarse, and Feijoo simply: (i) reiterated the false, boilerplate

   “diagnoses” they previously had provided to the Insureds; and either (ii) referred the Insureds




                                                  237
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 238 of 312



   back to Miami Medical for even more medically unnecessary physical therapy services, despite

   the fact that the Insureds purportedly already had received extensive physical therapy services

   from Miami Medical that supposedly had not been successful in resolving their purported pain

   symptoms; or (iii) discharged the Insureds from “treatment”, to the extent that their PIP Benefits

   had been exhausted.

          814.    In keeping with the fact that the purported “results” of the follow-up examinations

   were pre-determined, and had no legitimate connection to the Insureds’ true medical circumstances

   or presentation, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, Nodarse, and Feijoo

   recommended a substantially identical course of medically unnecessary “treatment” to virtually

   every one of the Insureds identified in Exhibit “5”, irrespective of the Insureds’ actual presenting

   problems, to the extent the Insureds experienced any legitimate injuries at all.

          815.    Specifically, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, Nodarse, and

   Feijoo directed the Insureds to receive substantially identical types of physical therapy services,

   including: (i) paraffin (ii) ultrasound therapy; (iii) neuromuscular reeducation; and (iv) manual

   therapy. See Exhibit “5”.

          816.    In a legitimate clinical setting, each individual patient’s physical therapy schedule,

   and the specific physical therapy modalities that will be used, must be tailored to the specific

   patient’s circumstances, symptomatology, and presentation.

          817.    In a legitimate clinical setting, the nature of, extent of, and schedule for physical

   therapy is constantly adjusted for each individual patient based on each patient’s treatment

   progress, as assessed during each patient’s follow-up examinations and on an ongoing basis as

   they receive the physical therapy.




                                                   238
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 239 of 312



          818.    By contrast, at Miami Medical, the nature and extent of the physical therapy that

   each Insured purportedly received was pre-determined, and had no legitimate connection to the

   Insureds’ individual circumstances, presentation, or progress through the Defendants’ fraudulent

   treatment and billing protocol.

          819.    The phony “follow-up examinations” that Miami Medical, J. Jimenez, G. Jimenez,

   J. Marquez, Nodarse, and Feijoo purported to provide the Insureds in the claims identified in

   Exhibit “5” therefore were medically useless, and played no legitimate role in the treatment or care

   of the Insureds, because the putative “results” of the examinations were pre-determined to comport

   with the medically unnecessary treatment plan that was pre-determined for each Insured from the

   moment they walked into Miami Medical’s offices.

          820.    In further keeping with the fact that the purported “results” of the follow-up

   examinations were pre-determined and involved no actual medical decision-making at all, in the

   claims identified in Exhibit “5”, Feijoo and Miami Medical purported to provide a “final

   orthopedic consultation” during the final follow-up examination that they purported to provide to

   Insureds.

          821.    As set forth herein, there are a substantial number of variables that can affect

   whether, how, and to what extent an individual is injured in a given automobile accident.

          822.    An individual’s age, height, weight, general physical condition, location within the

   vehicle, and the location of the impact all will affect whether, how, and to what extent an individual

   is injured in a given automobile accident.

          823.    Even so, in a significant amount of the “final orthopedic consultations” that Feijoo

   and Miami Medical provided to the Insureds, they advised the Insured that they had been left with




                                                   239
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 240 of 312



   a “partial permanent impairment of the body as a whole” in order to create the appearance of

   genuine injuries, where none actually existed.

          824.     What is more this “partial permanent impairment” was routinely measured to be

   anywhere from 5% to 15%.

          825.     It is simply impossible that such a significant number of the Insureds purported to

   have been examined by Feijoo, and Miami Medical who received a final orthopedic consultation

   would suffer from a “partial permanent impairment of the body as a whole” with substantially

   similar levels of “partial permanent impairments”.

          826.     These phony determinations were reported in a statistically impossible number of

   final examination reports created by Feijoo and Miami Medical, including but not limited to reports

   for the following Insureds on the following dates:

          (i)      On April 5, 2014, TK was falsely reported to have suffered a partial permanent
                   impairment of 8% of the body as a whole;

          (ii)     On May 6, 2014, MP was falsely reported to have suffered a partial permanent
                   impairment of 12% of the body as a whole;

          (iii)    On November 3, 2015, AY was falsely reported to have suffered a partial
                   permanent impairment of 8% of the body as a whole;

          (iv)     On September 20, 2016, AM was advised that she had been left with a partial
                   permanent impairment of 6% of the body as a whole;

          (v)      On October 4, 2016, MP was falsely reported to have suffered a partial permanent
                   impairment of 7% of the body as a whole;

          (vi)     On September 26, 2017, IR was falsely reported to have suffered a partial
                   permanent impairment of 4% of the body as a whole;

          (vii)    On August 30, 2018, NM was falsely reported to have suffered a partial permanent
                   impairment of 6% of the body as a whole;

          (viii)   On October 11, 2018, GL was falsely reported to have suffered a partial permanent
                   impairment of 6%-7% of the body as a whole;




                                                    240
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 241 of 312



          (ix)      On January 31, 2019, WP was falsely reported to have suffered a partial permanent
                    impairment of 8% of the body as a whole;

          827.      These are only representative examples. In the claims for follow-up examinations

   identified in Exhibit “5”, Miami Medical, J. Jimenez, G. Jimenez, Marquez, and Feijoo routinely

   falsely purported to identify some level of “partial impairment of the body as a whole”, despite the

   fact that to the extent that the Insureds in the claims identified in Exhibit “5” suffered any health

   care problems at all as the result of their relatively minor automobile accidents, the problems

   virtually always were limited to ordinary soft tissue injuries such as sprains and strains.

          828.      In the claims for follow-up examinations identified in Exhibit “5”, Miami Medical,

   J. Jimenez, G. Jimenez, J. Marquez, Nodarse, and Feijoo routinely fraudulently misrepresented

   that the examinations were lawfully provided and reimbursable, when in fact they were neither

   lawfully provided nor reimbursable, because:

          (i)       the putative examinations were illusory, with outcomes that were pre-determined
                    to result in substantially-identical, phony “diagnoses” and treatment
                    recommendations, regardless of the Insureds’ true individual circumstances and
                    presentation;

          (ii)      the charges for the putative examinations misrepresented the nature and extent of
                    the examinations; and

          (iii)     Miami Medical never was eligible to collect PIP Benefits in connection with the
                    examinations in the first instance, inasmuch as it unlawfully was operated without
                    a legitimate medical director.

          829.      In this context, Marquez – who at all relevant times purported to serve as the

   “medical director” at Miami Medical – did not, and could not have, “[c]onduct[ed] systematic

   reviews of clinic billings to ensure that the billings are not fraudulent or unlawful.” See Fla. Stat.

   § 400.9935(1).

          830.      Had Marquez actually fulfilled his statutory role as medical director at Miami

   Medical, he would have noted – among other things – that the Miami Medical Defendants routinely




                                                   241
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 242 of 312



   fraudulently represented in Miami Medical’s billing that the putative follow-up examinations were

   legitimately and lawfully performed and billed.

            831.    Marquez failed to do so, because he never actually served as a legitimate medical

   director at Miami Medical in the first instance.

    (iii)   The Fraudulent Charges for Physical Therapy at Miami Medical

            832.    In addition to the fraudulent initial examinations and follow-up examinations, in a

   significant number of cases, the Miami Medical Defendants purported to subject the Insureds in

   the claims identified in Exhibit “5” to medically unnecessary physical therapy.

            833.    As set forth herein, though Feijoo and Nodarse falsely purported to personally

   perform or directly supervise a substantial amount of the physical therapy services in the claims

   identified in Exhibit “5”, the physical therapy services actually were performed without

   supervision by G. Jimenez, Vazquez, Uzan, and other unsupervised massage therapists associated

   with Miami Medical, to the extent that they were even provided at all.

            834.    As set forth in Exhibit “5”, the Miami Medical Defendants then billed the purported

   physical therapy services to GEICO under:

            (i)     CPT code 97018, for putative paraffin bath therapy, in a charge of $50.00 for each
                    round of paraffin bath therapy they purported to provide;

            (ii)    CPT code 97035, for putative ultrasound, resulting in a charge of $60.00 for each
                    round of ultrasound they purported to provide;

            (iii)   CPT code 97112, for putative neuromuscular reeducation, resulting in a charge of
                    $78.00 for each round of neuromuscular reeducation they purported to provide; and

            (iv)    CPT code 97140, for putative manual therapy, resulting in a charge of $84.00 for
                    each round of neuromuscular reeducation they purported to provide.




                                                      242
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 243 of 312



           835.    In the claims for physical therapy services identified in Exhibit “5”, the charges for

   the physical therapy services were fraudulent in that they misrepresented Miami Medical’s

   eligibility to collect PIP Benefits in the first instance.

           836.    In fact, and as set forth herein, Miami Medical never was eligible to collect PIP

   Benefits, inasmuch as it was operated in violation of the licensing and operating requirements set

   forth in the Clinic Act.

           837.    What is more, and as set forth herein, in the claims for physical therapy services

   identified in Exhibit “5”, the Miami Medical Defendants falsely represented that the physical

   therapy services lawfully had been performed or directly supervised by Feijoo and Nodarse when

   in fact they were unlawfully performed by G. Jimenez, Vazquez, and Uzan and other unsupervised

   massage therapists, who are not and never have been licensed as physical therapists.

           838.    As set forth herein, in order for a health care service to be eligible for PIP

   reimbursement, it must be “lawfully” provided. See Fla. Stat. § 627.736.

           839.    Pursuant to the No-Fault Law, “lawful” or “lawfully” means “in substantial

   compliance with all relevant applicable criminal, civil, and administrative requirements of state

   and federal law related to the provision of medical services or treatment.” See Fla. Stat. § 627.732.

           840.    In each of the claims for physical therapy services identified in Exhibit “5” , the

   Miami Medical Defendants falsely represented that the services were lawfully provided and

   eligible for PIP reimbursement.

           841.    In fact, in the claims for physical therapy services identified in Exhibit “5” , the

   services were not lawfully provided, and were not eligible for PIP reimbursement, inasmuch as:

   (i) the putative physical therapy services were performed – to the extent that they were performed

   at all – by unsupervised massage therapists associated with Miami Medical, who were not licensed




                                                      243
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 244 of 312



   to practice physical therapy; and (ii) the Miami Medical Defendants deliberately misrepresented

   the identities of the individuals who purported to perform the physical therapy services in their

   billing for the physical therapy services, in a calculated attempt to induce GEICO to pay the non-

   reimbursable charges.

   (iv)   The Fraudulently Unbundled Charges for Range of Motion and Muscle Strength
          Testing at Miami Medical

          842.     In an attempt to maximize the fraudulent billing for initial examinations that they

   could submit for each Insured, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, Nodarse, and

   Feijoo fraudulently unbundled separate charges for purported range of motion testing and muscle

   strength testing from their charges for the putative initial examinations.

          843.     What is more, in an additional attempt to maximize their fraudulent billing, Miami

   Medical, J. Jimenez, G. Jimenez, J. Marquez, Nodarse, and Feijoo directed Insureds to return for

   follow-up examinations where they again fraudulently unbundled separate charges for purported

   range of motion and muscle strength testing from their charges for the multiple putative follow-up

   examinations.

          844.     Specifically, and as set forth in Exhibit “5”, when Miami Medical, J. Jimenez, G.

   Jimenez, J. Marquez, Nodarse, and Feijoo submitted their already-inflated charges of $475.00 for

   purported initial examinations under CPT code 99205, and $286.00 for the purported follow-up

   examinations under CPT code 99215, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez,

   Nodarse, and Feijoo routinely: (i) submitted an additional charge of $60.00 or $120.00, under CPT

   code 95851, for purported range of motion testing; and (ii) submitted an additional charge of

   $65.00 or $86.00 under CPT code 95831, for purported muscle strength testing. As a result,

   following a significant amount of the initial examinations they purported to conduct, Miami

   Medical, J. Jimenez, G. Jimenez, J. Marquez, Nodarse, and Feijoo submitted total charges to




                                                   244
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 245 of 312



   GEICO of over $600.00. Additionally, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez,

   Nodarse, and Feijoo submitted total charges of over $400 for the purported follow-up examinations

   billed under CPT code 99215.

          845.    In the claims for range of motion and muscle strength tests identified in Exhibit

   “5”, the charges for the range of motion and muscle strength tests also were fraudulent in that they

   misrepresented Miami Medical’s eligibility to collect PIP Benefits in the first instance.

          846.    In fact, and as set forth herein, Miami Medical never was eligible to collect PIP

   Benefits, inasmuch as it was operated in violation of the Clinic Act.

          847.    What is more, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, Nodarse, and

   Feijoo never were eligible to collect PIP Benefits in connection with the range of motion and

   muscle strength testing claims identified in Exhibit “5” because the tests were routinely unlawfully

   unbundled from the underlying examination charges.

   1.     Traditional Tests to Evaluate the Human Body’s Range of Motion and Muscle
          Strength

          848.    The adult human body is made up of 206 bones joined together at various joints

   that either are of the fixed, hinged or ball-and-socket variety. The body’s hinged joints and ball-

   and-socket joints facilitate movement, allowing a person to – for example – bend a leg, rotate a

   shoulder, or move the neck to one side.

          849.    The measurement of the capacity of a particular joint to perform its full and proper

   function represents the joint’s “range of motion”. Stated in a more illustrative way, range of

   motion is the amount that a joint will move from a straight position to its bent or hinged position.

          850.    A traditional, or manual, range of motion test consists of a non-electronic

   measurement of the joint’s ability to move in comparison with an unimpaired or “ideal” joint. In

   a traditional range of motion test, the physician asks the patient to move his or her joints at various




                                                    245
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 246 of 312



   angles, or the physician moves the joints. The physician then evaluates the patient’s range of

   motion either by sight or through the use of a manual inclinometer or a goniometer (i.e., a device

   used to measure angles).

          851.    Similarly, a traditional muscle strength test consists of a non-electronic

   measurement of muscle strength, which is accomplished by having the patient move his/her body

   in a given direction against resistance applied by the physician. For example, if a physician wanted

   to measure muscle strength in the muscles surrounding a patient’s knee, he or she would apply

   resistance against the patient’s leg while having him/her move the leg up, then apply resistance

   against the patient’s leg while having him/her move the leg down.

          852.    Physical examinations performed on patients with soft-tissue trauma – the alleged

   complaint advanced by virtually every Insured who treated with Miami Medical – necessarily

   require range of motion and muscle strength tests, inasmuch as these tests provide a starting point

   for injury assessment and treatment planning. Unless a physician knows the extent of a given

   patient’s joint or muscle strength impairment, there is no way to properly diagnose or treat the

   patient’s injuries. Evaluation of range of motion is an essential component of the “hands-on”

   examination of a trauma patient.

          853.    Since range of motion and muscle strength tests must be conducted as an element

   of a soft-tissue trauma patient’s initial examination, as well as during any follow-up examinations,

   the CPT Assistant requires that range of motion and muscle strength tests are to be reimbursed as

   an element of the initial examinations and follow-up examinations. In other words, health care

   providers cannot conduct and bill for an initial examination or follow-up examination, then bill

   separately for contemporaneously-provided range of motion and muscle strength tests.




                                                   246
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 247 of 312



   2.     Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Feijoo’s Duplicate and
          Unbundled Billing for Range of motion and Muscle Strength Tests

          854.    To the extent that Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, Nodarse,

   and Feijoo actually provided initial examinations in the first instance, Miami Medical, J. Jimenez,

   G. Jimenez, J. Marquez, Nodarse, and Feijoo routinely purported to provide range of motion and

   muscle strength tests on the Insured during each initial examination

          855.    The charges for the range of motion and muscle strength tests were part and parcel

   of the already-inflated charges that Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, Nodarse,

   and Feijoo submitted for the initial examinations under CPT code 99205.

          856.    To the extent that Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, Nodarse,

   and Feijoo actually provided follow-up examinations in the first instance, Miami Medical, J.

   Jimenez, G. Jimenez, J. Marquez, Nodarse, and Feijoo routinely purported to provide range of

   motion and muscle strength tests on each Insured during each follow-up examination as well.

          857.    The charges for the range of motion and muscle strength tests were part and parcel

   of the already-inflated charges that Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, Nodarse,

   and Feijoo routinely submitted for the follow-up examinations under CPT codes 99214 and 92215.

          858.    Even so, and as set forth herein and in Exhibit “5”, Miami Medical, J. Jimenez, G.

   Jimenez, J. Marquez, Nodarse, and Feijoo routinely unbundled a separate charge of $60.00 under

   CPT code 95851 for range of motion testing and $65.00 for muscle strength testing from each

   underlying initial examination charge under CPT code 99205, and from each underlying follow-

   up examination charge under CPT code 99215.

          859.    For example:

          (i)     On April 9, 2013, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Feijoo
                  purported to provide an initial examination to an Insured named JB. Thereafter, in
                  addition to their already-inflated charge for the examination under CPT code




                                                  247
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 248 of 312



                 99205, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Feijoo billed
                 GEICO for: (a) a separate charge of $60.00 under CPT code 95851 for range of
                 motion testing; and (b) a separate charge of $65.00 under CPT code 95831 for
                 muscle strength testing in order to artificially separate what was inherently one total
                 procedure into subparts that were integral to the whole for the purpose of increasing
                 medical fees.

         (ii)    On October 29, 2013, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and
                 Nodarse purported to provide an initial examination to an Insured named MJ.
                 Thereafter, in addition to their already-inflated charge for the examination under
                 CPT code 99205, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Nodarse
                 billed GEICO for: (a) a separate charge of $60.00 under CPT code 95851 for range
                 of motion testing; and (b) a separate charge of $65.00 under CPT code 95831 for
                 muscle strength testing in order to artificially separate what was inherently one total
                 procedure into subparts that were integral to the whole for the purpose of increasing
                 medical fees.

         (iii)   On February 11, 2014, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and
                 Nodarse purported to provide an initial examination to an Insured named JC.
                 Thereafter, in addition to their already-inflated charge for the examination under
                 CPT code 99205, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Nodarse
                 billed GEICO for: (a) a separate charge of $60.00 under CPT code 95851 for range
                 of motion testing; and (b) a separate charge of $65.00 under CPT code 95831 for
                 muscle strength testing in order to artificially separate what was inherently one total
                 procedure into subparts that were integral to the whole for the purpose of increasing
                 medical fees.

         (iv)    On April 8, 2014, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Nodarse
                 purported to provide an initial examination to an Insured named BG. Thereafter, in
                 addition to their already-inflated charge for the examination under CPT code
                 99215, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Nodarse billed
                 GEICO for: (a) a separate charge of $60.00 under CPT code 95851 for range of
                 motion testing; and (b) a separate charge of $65.00 under CPT code 95831 for
                 muscle strength testing in order to artificially separate what was inherently one total
                 procedure into subparts that were integral to the whole for the purpose of increasing
                 medical fees.

         (v)     On August 12, 2014, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and
                 Feijoo purported to provide an initial examination to an Insured named BB.
                 Thereafter, in addition to their already-inflated charge for the examination under
                 CPT code 99205, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Feijoo
                 billed GEICO for: (a) a separate charge of $60.00 under CPT code 95851 for range
                 of motion testing; and (b) a separate charge of $65.00 under CPT code 95831 for
                 muscle strength testing in order to artificially separate what was inherently one total
                 procedure into subparts that were integral to the whole for the purpose of increasing
                 medical fees.




                                                  248
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 249 of 312




         (vi)     On September 30, 2014, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and
                  Nodarse purported to provide an initial examination to an Insured named IM.
                  Thereafter, in addition to their already-inflated charge for the examination under
                  CPT code 99205, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Nodarse
                  billed GEICO for: (a) a separate charge of $60.00 under CPT code 95851 for range
                  of motion testing; and (b) a separate charge of $65.00 under CPT code 95831 for
                  muscle strength testing in order to artificially separate what was inherently one total
                  procedure into subparts that were integral to the whole for the purpose of increasing
                  medical fees.

         (vii)    On March 24, 2015, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and
                  Feijoo purported to provide a follow-up examination to an Insured named CD.
                  Thereafter, in addition to their already-inflated charge for the examination under
                  CPT code 99215, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Feijoo
                  billed GEICO for: (a) a separate charge of $60.00 under CPT code 95851 for range
                  of motion testing; and (b) a separate charge of $65.00 under CPT code 95831 for
                  muscle strength testing in order to artificially separate what was inherently one total
                  procedure into subparts that were integral to the whole for the purpose of increasing
                  medical fees.

         (viii)   On March 31, 2015, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and
                  Feijoo purported to provide an initial examination to an Insured named PB.
                  Thereafter, in addition to their already-inflated charge for the examination under
                  CPT code 99205, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Feijoo
                  billed GEICO for: (a) a separate charge of $60.00 under CPT code 95851 for range
                  of motion testing; and (b) a separate charge of $65.00 under CPT code 95831 for
                  muscle strength testing in order to artificially separate what was inherently one total
                  procedure into subparts that were integral to the whole for the purpose of increasing
                  medical fees.

         (ix)     On December 29, 2015, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and
                  Feijoo purported to provide an initial examination to an Insured named LG.
                  Thereafter, in addition to their already-inflated charge for the examination under
                  CPT code 99205, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Feijoo
                  billed GEICO for: (a) a separate charge of $60.00 under CPT code 95851 for range
                  of motion testing; and (b) a separate charge of $65.00 under CPT code 95831 for
                  muscle strength testing in order to artificially separate what was inherently one total
                  procedure into subparts that were integral to the whole for the purpose of increasing
                  medical fees.

         (x)      On February 9, 2016, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and
                  Feijoo purported to provide an initial examination to an Insured named JA.
                  Thereafter, in addition to their already-inflated charge for the examination under
                  CPT code 99205, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Feijoo
                  billed GEICO for: (a) a separate charge of $60.00 under CPT code 95851 for range




                                                   249
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 250 of 312



                  of motion testing; and (b) a separate charge of $65.00 under CPT code 95831 for
                  muscle strength testing in order to artificially separate what was inherently one total
                  procedure into subparts that were integral to the whole for the purpose of increasing
                  medical fees.

         (xi)     On April 26, 2016, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Feijoo
                  purported to provide an initial examination to an Insured named HA. Thereafter, in
                  addition to their already-inflated charge for the examination under CPT code
                  99205, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Feijoo billed
                  GEICO for: (a) a separate charge of $60.00 under CPT code 95851 for range of
                  motion testing; and (b) a separate charge of $65.00 under CPT code 95831 for
                  muscle strength testing in order to artificially separate what was inherently one total
                  procedure into subparts that were integral to the whole for the purpose of increasing
                  medical fees.

         (xii)    On May 10, 2016, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and
                  Nodarse purported to provide an initial examination to an Insured named DB.
                  Thereafter, in addition to their already-inflated charge for the examination under
                  CPT code 99215, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Nodarse
                  billed GEICO for: (a) a separate charge of $60.00 under CPT code 95851 for range
                  of motion testing; and (b) a separate charge of $65.00 under CPT code 95831 for
                  muscle strength testing in order to artificially separate what was inherently one total
                  procedure into subparts that were integral to the whole for the purpose of increasing
                  medical fees.

         (xiii)   On August 16, 2016, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and
                  Feijoo purported to provide an initial examination to an Insured named AM.
                  Thereafter, in addition to their already-inflated charge for the examination under
                  CPT code 99205, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Feijoo
                  billed GEICO for: (a) a separate charge of $60.00 under CPT code 95851 for range
                  of motion testing; and (b) a separate charge of $65.00 under CPT code 95831 for
                  muscle strength testing in order to artificially separate what was inherently one total
                  procedure into subparts that were integral to the whole for the purpose of increasing
                  medical fees.

         (xiv)    On November 15, 2016, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and
                  Nodarse purported to provide an initial examination to an Insured named FC.
                  Thereafter, in addition to their already-inflated charge for the examination under
                  CPT code 99215, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Nodarse
                  billed GEICO for: (a) a separate charge of $60.00 under CPT code 95851 for range
                  of motion testing; and (b) a separate charge of $65.00 under CPT code 95831 for
                  muscle strength testing in order to artificially separate what was inherently one total
                  procedure into subparts that were integral to the whole for the purpose of increasing
                  medical fees.




                                                   250
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 251 of 312



         (xv)    On February 21, 2017, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and
                 Feijoo purported to provide an initial examination to an Insured named OA.
                 Thereafter, in addition to their already-inflated charge for the examination under
                 CPT code 99205, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Feijoo
                 billed GEICO for: (a) a separate charge of $60.00 under CPT code 95851 for range
                 of motion testing; and (b) a separate charge of $65.00 under CPT code 95831 for
                 muscle strength testing in order to artificially separate what was inherently one total
                 procedure into subparts that were integral to the whole for the purpose of increasing
                 medical fees.

         (xvi)   On March 28, 2017, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and
                 Nodarse purported to provide an initial examination to an Insured named CG.
                 Thereafter, in addition to their already-inflated charge for the examination under
                 CPT code 99205, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Nodarse
                 billed GEICO for: (a) a separate charge of $60.00 under CPT code 95851 for range
                 of motion testing; and (b) a separate charge of $65.00 under CPT code 95831 for
                 muscle strength testing in order to artificially separate what was inherently one total
                 procedure into subparts that were integral to the whole for the purpose of increasing
                 medical fees.

         (xvii) On July 11, 2017, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Feijoo
                purported to provide an initial examination to an Insured named AR. Thereafter, in
                addition to their already-inflated charge for the examination under CPT code
                99205, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Feijoo billed
                GEICO for: (a) a separate charge of $60.00 under CPT code 95851 for range of
                motion testing; and (b) a separate charge of $65.00 under CPT code 95831 for
                muscle strength testing in order to artificially separate what was inherently one total
                procedure into subparts that were integral to the whole for the purpose of increasing
                medical fees.

         (xviii) On September 26, 2017, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and
                 Nodarse purported to provide an initial examination to an Insured named AR.
                 Thereafter, in addition to their already-inflated charge for the examination under
                 CPT code 99215, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Nodarse
                 billed GEICO for: (a) a separate charge of $60.00 under CPT code 95851 for range
                 of motion testing; and (b) a separate charge of $65.00 under CPT code 95831 for
                 muscle strength testing in order to artificially separate what was inherently one total
                 procedure into subparts that were integral to the whole for the purpose of increasing
                 medical fees.

         (xix)   On March 20, 2018, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and
                 Feijoo purported to provide an initial examination to an Insured named JS.
                 Thereafter, in addition to their already-inflated charge for the examination under
                 CPT code 99205, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Feijoo
                 billed GEICO for: (a) a separate charge of $120.00 under CPT code 95851 for range
                 of motion testing; and (b) a separate charge of $86.00 under CPT code 95831 for




                                                  251
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 252 of 312



                 muscle strength testing in order to artificially separate what was inherently one total
                 procedure into subparts that were integral to the whole for the purpose of increasing
                 medical fees.

         (xx)    On May 8, 2018, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Feijoo
                 purported to provide an initial examination to an Insured named GI. Thereafter, in
                 addition to their already-inflated charge for the examination under CPT code
                 99205, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Feijoo billed
                 GEICO for: (a) a separate charge of $120.00 under CPT code 95851 for range of
                 motion testing; and (b) a separate charge of $86.00 under CPT code 95831 for
                 muscle strength testing in order to artificially separate what was inherently one total
                 procedure into subparts that were integral to the whole for the purpose of increasing
                 medical fees.

         (xxi)   On May 15, 2018, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and
                 Nodarse purported to provide an initial examination to an Insured named MV.
                 Thereafter, in addition to their already-inflated charge for the examination under
                 CPT code 99205, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Nodarse
                 billed GEICO for: (a) a separate charge of $120.00 under CPT code 95851 for range
                 of motion testing; and (b) a separate charge of $86.00 under CPT code 95831 for
                 muscle strength testing in order to artificially separate what was inherently one total
                 procedure into subparts that were integral to the whole for the purpose of increasing
                 medical fees.

         (xxii) On September 13, 2018, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and
                Feijoo purported to provide a follow-up examination to an Insured named JM.
                Thereafter, in addition to their already-inflated charge for the examination under
                CPT code 99215, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Feijoo
                billed GEICO for: (a) a separate charge of $120.00 under CPT code 95851 for range
                of motion testing; and (b) a separate charge of $86.00 under CPT code 95831 for
                muscle strength testing in order to artificially separate what was inherently one total
                procedure into subparts that were integral to the whole for the purpose of increasing
                medical fees.

         (xxiii) On January 31, 2019, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and
                 Feijoo purported to provide a follow-up examination to an Insured named KT.
                 Thereafter, in addition to their already-inflated charge for the examination under
                 CPT code 99215, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Feijoo
                 billed GEICO for: (a) a separate charge of $120.00 under CPT code 95851 for range
                 of motion testing; and (b) a separate charge of $86.00 under CPT code 95831 for
                 muscle strength testing in order to artificially separate what was inherently one total
                 procedure into subparts that were integral to the whole for the purpose of increasing
                 medical fees.

         (xxiv) On July 18, 2019, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Feijoo
                purported to provide an initial examination to an Insured named LT. Thereafter, in




                                                  252
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 253 of 312



                  addition to their already-inflated charge for the examination under CPT code
                  99205, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Feijoo billed
                  GEICO for: (a) a separate charge of $120.00 under CPT code 95851 for range of
                  motion testing; and (b) a separate charge of $86.00 under CPT code 95831 for
                  muscle strength testing in order to artificially separate what was inherently one total
                  procedure into subparts that were integral to the whole for the purpose of increasing
                  medical fees.

          (xxv) On January 23, 2020, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and
                Feijoo purported to provide an initial examination to an Insured named JM.
                Thereafter, in addition to their already-inflated charge for the examination under
                CPT code 99204, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Feijoo
                billed GEICO for: (a) a separate charge of $120.00 under CPT code 95851 for range
                of motion testing; and (b) a separate charge of $86.00 under CPT code 95831 for
                muscle strength testing in order to artificially separate what was inherently one total
                procedure into subparts that were integral to the whole for the purpose of increasing
                medical fees.

   (v)    The Fraudulently Unbundled Charges for X-Ray Consultations at Miami Medical

          860.    In an attempt to maximize the fraudulent billing for initial examinations that they

   could submit for each Insured, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, Nodarse, and

   Feijoo fraudulently unbundled separate charges for a physician’s consultation regarding an x-ray

   made elsewhere (“x-ray consultations”) from their charges for the putative initial examinations.

          861.    What is more, in an additional attempt to maximize their fraudulent billing, Miami

   Medical, J. Jimenez, G. Jimenez, J. Marquez, Nodarse, and Feijoo directed many Insureds to return

   for follow-up examinations where they again fraudulently unbundled separate charges for x-ray

   consultations from their charges for the multiple putative follow-up examinations.

          862.    Specifically, and as set forth in Exhibit “5”, when they submitted their already-

   inflated charges of $325.00 or $475.00 for purported initial examinations under CPT codes 99203

   and 99205, and $127.00 or $286.00 for the purported follow-up examinations under CPT codes

   92213 and 99215, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, Nodarse, and Feijoo

   routinely submitted an additional charge of $40.00, under CPT code 76140, for purported x-ray




                                                   253
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 254 of 312



   consultations. As a result, following a significant number of initial examinations they purported to

   conduct, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, Nodarse, and Feijoo submitted total

   charges to GEICO of $365.00 or $515.00, and following a significant amount of the follow-up

   examinations they purported to conduct, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez,

   Nodarse, and Feijoo submitted total charges to GEICO of $167.00 or $326.00.

           863.    In the claims for x-ray consultations identified in Exhibit “5”, the charges for the

   x-ray consultations also were fraudulent in that they misrepresented Miami Medical’s eligibility

   to collect PIP Benefits in the first instance.

           864.    In fact, and as set forth herein, Miami Medical never was eligible to collect PIP

   Benefits, inasmuch as it was operated in violation of the Clinic Act.

           865.    What is more, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, Nodarse, and

   Feijoo never were eligible to collect PIP Benefits in connection with the x-ray consultations claims

   identified in Exhibit “5” because the tests were unlawfully unbundled from the underlying

   examination charges.

   1.      Fraudulent Billing for X-Ray Consultations

           866.    CPT code 76140 is used to report a physician’s consultation regarding an x-ray

   made elsewhere. In order to report this code, the reporting physician must have been asked by

   another physician to read the x-ray and issue an interpretation of it and must also write a formal

   report on his interpretation and send a copy of it to the requesting physician. Furthermore, medical

   providers cannot properly bill the 76140 code for their review of x-ray films or reports prepared

   somewhere else when the review is performed as a component of their initial and follow-up

   examinations.




                                                    254
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 255 of 312



   2.       Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, Nodarse, and Feijoo’s
            Unbundled Billing for X-ray consultations

            867.   To the extent that Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, Nodarse,

   and Feijoo actually provided initial and follow-up examinations in the first instance, Miami

   Medical, J. Jimenez, G. Jimenez, J. Marquez, Nodarse, and Feijoo routinely purported to provide

   x-ray consultations on Insureds during these examinations where they would submit a separate

   charge under CPT code 76140.

            868.   In virtually all instances where Miami Medical, J. Jimenez, G. Jimenez, J. Marquez,

   Nodarse, and Feijoo submitted a charge under CPT code 76140, Feijoo and Nodarse were not

   asked to provide a consultation on an x-ray by another physician, and instead reviewed x-ray

   reports prepared somewhere else as a component of an initial or follow-up examination.

            869.   The charges for the x-ray consultations were part and parcel of the already-inflated

   charges that Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, Nodarse, and Feijoo routinely

   submitted for the initial and follow up-examinations under CPT codes 99203, 99205, 99213, and

   99215.

            870.   Even so, and as set forth herein and in Exhibit “5”, Miami Medical, J. Jimenez, G.

   Jimenez, J. Marquez, Nodarse, and Feijoo routinely unbundled a separate charge of $40.00 under

   CPT code 76140 for the x-ray consultations from each underlying initial examination charge under

   CPT codes 99203 and 99205, and from each underlying follow-up examination charge under CPT

   codes 99213 and 99215.

            871.   For example:

            (i)    On August 13, 2013, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and
                   Feijoo purported to provide an initial examination to an Insured named EE.
                   Thereafter, in addition to their already-inflated charge for the examination under
                   CPT code 99205, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Feijoo
                   billed GEICO for a separate charge of $40.00 under CPT code 76140 for an x-ray




                                                   255
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 256 of 312



                 consultation in order to separate what was one total examination into subparts for
                 the purpose of increasing medical fees.

         (ii)    On June 2, 2014, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Nodarse
                 purported to provide an initial examination to an Insured named FL. Thereafter, in
                 addition to their already-inflated charge for the examination under CPT code
                 99205, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Nodarse billed
                 GEICO for a separate charge of $40.00 under CPT code 76140 for an x-ray
                 consultation in order to separate what was one total examination into subparts for
                 the purpose of increasing medical fees.

         (iii)   On March 20, 2015, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and
                 Nodarse purported to provide an initial examination to an Insured named JG.
                 Thereafter, in addition to their already-inflated charge for the examination under
                 CPT code 99203, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Nodarse
                 billed GEICO for a separate charge of $40.00 under CPT code 76140 for an x-ray
                 consultation in order to separate what was one total examination into subparts for
                 the purpose of increasing medical fees.

         (iv)    On March 16, 2015, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and
                 Nodarse purported to provide an initial examination to an Insured named GL.
                 Thereafter, in addition to their already-inflated charge for the examination under
                 CPT code 99203, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Nodarse
                 billed GEICO for a separate charge of $40.00 under CPT code 76140 for an x-ray
                 consultation in order to separate what was one total examination into subparts for
                 the purpose of increasing medical fees.

         (v)     On April 26, 2016, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Feijoo
                 purported to provide an initial examination to an Insured named HA. Thereafter, in
                 addition to their already-inflated charge for the examination under CPT code
                 99205, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Feijoo billed
                 GEICO for a separate charge of $40.00 under CPT code 76140 for an x-ray
                 consultation in order to separate what was one total examination into subparts for
                 the purpose of increasing medical fees.

         (vi)    On November 15, 2016, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and
                 Nodarse purported to provide an initial examination to an Insured named FC.
                 Thereafter, in addition to their already-inflated charge for the examination under
                 CPT code 99205, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Nodarse
                 billed GEICO for a separate charge of $40.00 under CPT code 76140 for an x-ray
                 consultation in order to separate what was one total examination into subparts for
                 the purpose of increasing medical fees.

         (vii)   On January 3, 2017, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and
                 Feijoo purported to provide a follow-up examination to an Insured named FR.
                 Thereafter, in addition to their already-inflated charge for the examination under




                                                256
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 257 of 312



                   CPT code 99215, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Feijoo
                   billed GEICO for a separate charge of $40.00 under CPT code 76140 for an x-ray
                   consultation in order to separate what was one total examination into subparts for
                   the purpose of increasing medical fees.

          (viii)   On January 31, 2019, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and
                   Feijoo purported to provide a follow-up examination to an Insured named KT.
                   Thereafter, in addition to their already-inflated charge for the examination under
                   CPT code 99215, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Feijoo
                   billed GEICO for a separate charge of $40.00 under CPT code 76140 for an x-ray
                   consultation in order to separate what was one total examination into subparts for
                   the purpose of increasing medical fees.

          (ix)     On March 21, 2019, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and
                   Feijoo purported to provide an initial examination to an Insured named DC.
                   Thereafter, in addition to their already-inflated charge for the examination under
                   CPT code 99205, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Feijoo
                   billed GEICO for a separate charge of $40.00 under CPT code 76140 for an x-ray
                   consultation in order to separate what was one total examination into subparts for
                   the purpose of increasing medical fees.

          (x)      On May 16, 2019, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Feijoo
                   purported to provide an initial examination to an Insured named JT. Thereafter, in
                   addition to their already-inflated charge for the examination under CPT code
                   99205, Miami Medical, J. Jimenez, G. Jimenez, J. Marquez, and Feijoo billed
                   GEICO for a separate charge of $40.00 under CPT code 76140 for an x-ray
                   consultation in order to separate what was one total examination into subparts for
                   the purpose of increasing medical fees.

          872.     These are only representative examples. In the claims for purported initial and

   follow up medical examinations that are identified in Exhibit “5”, Miami Medical, J. Jimenez, G.

   Jimenez, J. Marquez, Nodarse, and Feijoo routinely fraudulently and unlawfully unbundled

   separate charges for x-ray consultations under CPT code 76140.

   III.   The Fraudulent Claims the Defendants Submitted or Caused to be Submitted to
          GEICO

          873.     To support their fraudulent charges, the Defendants systematically submitted or

   caused to be submitted thousands of bills and treatment reports through Feijoo P.A., We Care,

   New Life, Accident Rehab, and Miami Medical to GEICO, containing thousands of individual




                                                  257
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 258 of 312



   charges, seeking payment for the Fraudulent Services for which the Defendants were not entitled

   to receive payment.

          874.    The claims that the Defendants submitted or caused to be submitted to GEICO were

   false and misleading in the following, material respects:

          (i)     The bills and treatment reports submitted or caused to be submitted by the
                  Defendants uniformly misrepresented to GEICO that Feijoo P.A., We Care, New
                  Life, Accident Rehab, and Miami Medical were in compliance with Florida law,
                  and therefore were eligible to collect PIP Benefits in the first instance. In fact,
                  Feijoo P.A., We Care, New Life, Accident Rehab, and Miami Medical were never
                  eligible for collect PIP Benefits in the first instance because: (a) Feijoo P.A., We
                  Care, New Life, Accident Rehab, and Miami Medical operated in violation of the
                  Clinic Act; (b) Feijoo P.A., We Care, and New Life operated in violation of the
                  Patient Brokering Act; and (c) Feijoo P.A. operated in violation of the Self-Referral
                  Act.

          (ii)    The bills and treatment reports submitted or caused to be submitted by the
                  Defendants uniformly misrepresented to GEICO that the Fraudulent Services were
                  lawfully provided and eligible for PIP reimbursement. In fact, the Fraudulent
                  Services were not lawfully provided, and were not eligible for PIP reimbursement,
                  because: (a) they were medically unnecessary and provided – to the extent that they
                  were provided at all – pursuant to pre-determined fraudulent protocols designed
                  solely to financially enrich the Defendants, rather than to treat or otherwise benefit
                  the Insureds who purportedly were subjected to them; and (b) in the case of the
                  physical therapy services, because they were provided by unsupervised massage
                  therapists and/or chiropractic assistants in contravention of Florida law.

          (iii)   The bills and treatment reports submitted or caused to be submitted by the
                  Defendants uniformly misrepresented to GEICO that the Fraudulent Services were
                  medically necessary and, in many cases, misrepresented to GEICO that the
                  Fraudulent Services actually were performed. In fact, the Fraudulent Services
                  frequently were not performed at all and, to the extent that they were performed,
                  they were not medically necessary and were performed as part of a pre-determined
                  fraudulent treatment and billing protocol designed solely to financially enrich the
                  Defendants, not to benefit the Insureds who supposedly were subjected to them.

          (iv)    The bills and treatment reports submitted by and on behalf of the Defendants
                  frequently misrepresented and exaggerated the level of the Fraudulent Services and
                  the nature of the Fraudulent Services that purportedly were provided.




                                                   258
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 259 of 312



    IV.    The Defendants’ Fraudulent Concealment and GEICO’s Justifiable Reliance

           875.    The Defendants were legally and ethically obligated to act honestly and with

   integrity in connection with their performance of the Fraudulent Services and their submission of

   charges to GEICO.

           876.    To induce GEICO to promptly pay the fraudulent charges for the Fraudulent

   Services, the Defendants have systemically concealed their fraud and have gone to great lengths

   to accomplish this concealment.

           877.    For instance, We Care, New Life, Accident Rehab, and Miami Medical Defendants

   knowingly misrepresented and concealed facts related to the Fraudulent Services in an effort to

   prevent discovery that they all lacked legitimate medical directors, and therefore were ineligible

   to collect PIP Benefits in the first instance.

           878.    Additionally, Feijoo P.A. knowingly misrepresented and concealed facts related to

   the Fraudulent Services in an effort to prevent discovery that it lacked a licensed health care

   practitioner-owner who legitimately supervised the business activities of Feijoo P.A.

           879.    What is more, the We Care, New Life, Accident Rehab and Miami Medical

   Defendants knowingly misrepresented and concealed facts related to the Fraudulent Services in an

   effort to prevent discovery that the Fraudulent Services were being provided – to the extent that

   they were provided at all – by unsupervised massage therapists and/or chiropractic assistants in

   contravention of Florida law.

           880.    Furthermore, all the Defendants knowingly misrepresented and concealed facts in

   order to prevent GEICO from discovering that the Fraudulent Services were medically

   unnecessary and were performed – to the extent that they were performed at all – pursuant to a




                                                    259
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 260 of 312



   fraudulent pre-determined protocol designed to maximize the charges that could be submitted, not

   to benefit the Insureds who supposedly were subjected to them.

           881.    Moreover, the Defendants knowingly misrepresented and concealed facts in order

   to prevent GEICO from discovering that the Fraudulent Services frequently never were performed

   in the first instance.

           882.    The Defendants have hired law firms to pursue collection of the fraudulent charges

   for the Fraudulent Services from GEICO and other insurers. These law firms routinely file

   expensive and time-consuming litigation against GEICO and other insurers if the charges are not

   promptly paid in full.

           883.    GEICO is under statutory and contractual obligations to promptly and fairly process

   claims within 30 days. The facially-valid documents submitted to GEICO in support of the

   fraudulent charges at issue, combined with the material misrepresentations and acts of concealment

   described above, were designed to and did cause GEICO to rely upon them. As a result, GEICO

   has incurred damages of more than $3,100,000.00.

           884.    Based upon the Defendants’ material misrepresentations and other affirmative acts

   to conceal their fraud from GEICO, GEICO did not discover and could not reasonably have

   discovered that its damages were attributable to fraud until shortly before it filed this Complaint.

                                   FIRST CAUSE OF ACTION
           Against Feijoo P.A., We Care, New Life, Accident Rehab, and Miami Medical
                       (Declaratory Judgment – 28 U.S.C. §§ 2201 and 2202)

           885.    GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-884 above.




                                                   260
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 261 of 312



          886.    There is an actual case in controversy between GEICO and Feijoo P.A., We Care,

   New Life, Accident Rehab, and Miami Medical regarding more than $75,000.00 in pending

   fraudulent claims for the Fraudulent Services that have been submitted to GEICO.

          887.    Feijoo P.A., We Care, New Life, Accident Rehab, and Miami Medical have no right

   to receive payment for any pending bills submitted to GEICO because of the fraudulent and

   unlawful activity described herein.

          888.    Accordingly, GEICO requests a judgment pursuant to the Declaratory Judgment

   Act, 28 U.S.C. §§ 2201 and 2202, declaring that Feijoo P.A., We Care, New Life, Accident Rehab,

   and Miami Medical have no right to receive payment for any pending bills submitted to GEICO.

                                   SECOND CAUSE OF ACTION
                                            Against Feijoo
                               (Violation of RICO, 18 U.S.C. § 1962(c))

          889.    GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-88, 332-520, and 873-884, above.

          890.    Feijoo P.A. is an ongoing “enterprise,” as that term is defined in 18 U.S.C. §

   1961(4), that engages in activities that affected interstate commerce.

          891.    Feijoo knowingly has conducted and/or participated, directly or indirectly, in the

   conduct of Feijoo P.A.’s affairs through a pattern of racketeering activity consisting of repeated

   violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United

   States mails to submit or cause to be submitted thousands of fraudulent charges on a continuous

   basis for over seven years seeking payments that Feijoo P.A. was not eligible to receive under the

   No-Fault Law because: (i) Feijoo P.A. was unlawfully operated in violation of the Clinic Act,

   Patient Brokering Act, and Self-Referral Act; (ii) the underlying Fraudulent Services were not

   lawfully provided or billed to GEICO; (iii) the underlying Fraudulent Services were not medically




                                                   261
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 262 of 312



   necessary and were provided – to the extent that they were provided at all – pursuant to pre-

   determined fraudulent protocols designed solely to financially enrich the Feijoo P.A. Defendants,

   rather than to treat or otherwise benefit the Insureds who purportedly were subjected to them; (iv)

   in many cases, the Fraudulent Services never were provided in the first instance; and (v) the billing

   codes used for the underlying Fraudulent Services misrepresented and exaggerated the level of

   services that purportedly were provided in order to inflate the charges submitted to GEICO.

          892.    A representative sample of the fraudulent bills and corresponding mailings

   submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

   the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “1”.

          893.    Feijoo P.A.’s business is racketeering activity, inasmuch as the enterprise exists for

   the purpose of submitting fraudulent charges to insurers. The predicate acts of mail fraud are the

   regular way in which Feijoo operated Feijoo P.A., inasmuch as Feijoo P.A. was not engaged in a

   legitimate health care practice, and acts of mail fraud therefore were essential in order for Feijoo

   P.A. to function. Furthermore, the intricate planning required to carry out and conceal the predicate

   acts of mail fraud implies a threat of continued criminal activity, as does the fact that the Feijoo

   P.A. continues to attempt collection on the fraudulent billing submitted through Feijoo P.A. to the

   present day.

          894.    Feijoo P.A. is engaged in inherently unlawful acts, inasmuch as it continues to

   submit and attempt collection on fraudulent billing submitted to GEICO and other insurers. These

   inherently unlawful acts are taken by Feijoo P.A. in pursuit of inherently unlawful goals – namely,

   the theft of money from GEICO and other insurers through fraudulent no-fault billing.




                                                   262
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 263 of 312



             895.   GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $900,000.00 pursuant to the fraudulent bills submitted

   through the Feijoo P.A. enterprise.

             896.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

   attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court deems just and

   proper.

                                     THIRD CAUSE OF ACTION
                                   Against the Feijoo P.A. Defendants
                                    (Under Fla. Stat. 501.201 et. seq.)

             897.   GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-88, 332-520, and 873-884, above.

             898.   The Feijoo P.A. Defendants are actively engaged in trade and commerce in the

   State of Florida.

             899.   GEICO and its Insureds are “consumers” as defined by Fla. Stat. 501.203.

             900.   The Feijoo P.A. Defendants engaged in unfair, deceptive, and unconscionable acts

   or trade practices in their trade or commerce in the pursuit and execution of their scheme to

   illegally obtain PIP Benefits from GEICO.

             901.   The bills and supporting documents submitted or caused to be submitted by the

   Feijoo P.A. Defendants to GEICO were fraudulent in that they misrepresented: (i) Feijoo P.A.’s

   eligibility to collect PIP Benefits in the first instance; (ii) that the Fraudulent Services were

   lawfully provided and billed to GEICO; (iii) that the Fraudulent Services were medically

   necessary; and (iv) that the Fraudulent Services actually were performed in the first instance.




                                                    263
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 264 of 312



          902.    Such acts and practices offend public policy and are immoral, unethical, oppressive,

   and unscrupulous. Additionally, the conduct of the Feijoo P.A. Defendants has been materially

   injurious to GEICO and its Insureds.

          903.    The conduct of the Feijoo P.A. Defendants was the actual and proximate cause of

   the damages sustained by GEICO.

          904.    The Feijoo P.A. Defendants’ unfair and deceptive acts have caused GEICO to

   sustain damages of at least $900,000.00.

          905.    By reason of the Feijoo P.A. Defendants’ conduct, GEICO is also entitled to

   recover costs and reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2).

                                    FOURTH CAUSE OF ACTION
                                           Against Feijoo
                                     (Under Fla. Stat. 772.103(3))

          906.    GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1-88, 332-520, and 873-884, above.

          907.    Feijoo P.A. is an ongoing “enterprise,” as that term is defined in Fla. Stat. §

   772.102(3), that engages in activities that constitute a pattern of criminal activity.

          908.    Feijoo knowingly has conducted and/or participated, directly or indirectly, in the

   conduct of Feijoo P.A.’s affairs through a pattern of criminal activity consisting of repeated acts

   constituting insurance fraud in violation of Fla. Stat. § 817.234(1)(a), by submitting or causing to

   be submitted thousands of fraudulent bills to GEICO seeking payment under automobile insurance

   policies issued by GEICO to Florida Insureds, when the billing contained false and misleading

   information concerning facts material to the claims for which reimbursement was being sought in

   that: (i) Feijoo P.A. unlawfully was operated in violation of the Clinic Act, Patient Brokering Act,

   and Self-Referral Act, and therefore was not eligible to collect PIP Benefits in the first instance;




                                                    264
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 265 of 312



   (ii) the underlying Fraudulent Services were not lawfully provided or billed to GEICO, and

   therefore were not eligible for PIP reimbursement in the first instance; (iii) the underlying

   Fraudulent Services were not medically necessary and were provided – to the extent that they were

   provided at all – pursuant to pre-determined fraudulent protocols designed solely to financially

   enrich the Feijoo P.A. Defendants, rather than to treat or otherwise benefit the Insureds who

   purportedly were subjected to them; (iv) in many cases, the Fraudulent Services never were

   provided in the first instance; and (v) the billing codes used for the underlying Fraudulent Services

   misrepresented and exaggerated the level of services that purportedly were provided in order to

   inflate the charges submitted to GEICO.

          909.    These knowing and intentional acts constitute a pattern of criminal activity, in that

   said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

          910.    Feijoo P.A. is engaged in inherently unlawful acts, inasmuch as it continues to

   submit and attempt collection on fraudulent billing submitted to GEICO and other insurers. These

   inherently unlawful acts are taken by Feijoo P.A. in pursuit of inherently unlawful goals – namely,

   the theft of money from GEICO and other insurers through fraudulent no-fault billing.

          911.    GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $900,000.00 pursuant to the fraudulent bills submitted

   through the Feijoo P.A. enterprise.

          912.    By reason of Feijoo’s conduct, GEICO is also entitled to recover threefold the

   actual damages it actually sustained, reasonable attorney’s fees, and court costs pursuant to Fla.

   Stat. § 772.104.




                                                    265
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 266 of 312



                                   FIFTH CAUSE OF ACTION
                                 Against the Feijoo P.A. Defendants
                                      (Common Law Fraud)

          913.    GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-88, 332-520, and 873-884, above.

          914.    The Feijoo P.A. Defendants intentionally and knowingly made false and fraudulent

   statements of material fact to GEICO and concealed material facts from GEICO in the course of

   submitting, or causing to be submitted, thousands of fraudulent charges through Feijoo P.A. for

   the Fraudulent Services.

          915.    The false and fraudulent statements of material fact and acts of fraudulent

   concealment include: (i) in every claim, the representation that Feijoo P.A. was in compliance with

   the Clinic Act, the Patient Brokering Act, and the Self-Referral Act and eligible to collect PIP

   Benefits in the first instance, when in fact Feijoo P.A. never was in compliance with the Clinic

   Act, Patient Brokering Act, and Self-Referral Act and never was eligible to collect PIP Benefits;

   (ii) in every claim, the representation that the Fraudulent Services were lawfully provided and

   eligible for PIP reimbursement, when in fact the Fraudulent Services were not lawfully provided,

   and were not eligible for PIP reimbursement; (iii) in every claim, the representation that the

   Fraudulent Services were medically necessary, when in fact they were not medically necessary;

   and (iv) in many claims, the representation that the Fraudulent Services actually were performed,

   when in many cases they were not actually performed.

          916.    The Feijoo P.A. Defendants intentionally made the above-described false and

   fraudulent statements and concealed material facts in a calculated effort to induce GEICO to pay

   charges submitted through Feijoo P.A. that were not reimbursable.




                                                  266
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 267 of 312



             917.   GEICO justifiably relied on these false and fraudulent representations and acts of

   fraudulent concealment, and as a proximate result has been injured in its business and property by

   reason of the above-described conduct in that it has paid at least $900,000.00 pursuant to the

   fraudulent bills that were submitted or caused to be submitted by the Feijoo P.A. Defendants

   through Feijoo P.A..

             918.   The Feijoo P.A. Defendants’ extensive fraudulent conduct demonstrates a high

   degree of moral turpitude and wanton dishonesty that entitles GEICO to recover punitive damages.

             919.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

   punitive damages, together with interest and costs, and any other relief the Court deems just and

   proper.

                                     SIXTH CAUSE OF ACTION
                                   Against the Feijoo P.A. Defendants
                                         (Unjust Enrichment)

             920.   GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1-88, 332-520, and 873-884, above.

             921.   As set forth herein, the Feijoo P.A. Defendants have engaged in improper, unlawful,

   and/or unjust acts, all to the harm and detriment of GEICO.

             922.   When GEICO paid the bills and charges submitted or caused to be submitted by the

   Feijoo P.A. Defendants through Feijoo P.A., it reasonably believed that it was legally obligated to

   make such payments based on the Feijoo P.A. Defendants’ improper, unlawful, and/or unjust acts.

             923.   The Feijoo P.A. Defendants have been enriched at GEICO’s expense by GEICO’s

   payments which constituted a benefit that the Feijoo P.A. Defendants voluntarily accepted

   notwithstanding their improper, unlawful, and unjust billing scheme.




                                                    267
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 268 of 312



          924.    The Feijoo P.A. Defendants’ retention of GEICO’s payments violates fundamental

   principles of justice, equity and good conscience.

          925.    By reason of the above, the Feijoo P.A. Defendants have been unjustly enriched in

   an amount to be determined at trial, but in no event less than $900,000.00.

                                  SEVENTH CAUSE OF ACTION
                                    Against Martinez and Nguyen
                               (Violation of RICO, 18 U.S.C. § 1962(c))

          926.    GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-105, 158-202, 332-338, 346-363, 521-539, and 873-884, above.

          927.    We Care is an ongoing “enterprise,” as that term is defined in 18 U.S.C. § 1961(4),

   that engages in activities that affected interstate commerce.

          928.    Martinez and Nguyen knowingly have conducted and/or participated, directly or

   indirectly, in the conduct of We Care’s affairs through a pattern of racketeering activity consisting

   of repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of

   the United States mails to submit or cause to be submitted thousands of fraudulent charges on a

   continuous basis for over nine months seeking payments that We Care was not eligible to receive

   under the No-Fault Law because: (i) We Care unlawfully was operated in violation of the Clinic

   Act and Patient Brokering Act (ii) the underlying Fraudulent Services were not lawfully provided

   or billed to GEICO; (iii) the underlying Fraudulent Services were not medically necessary and

   were provided – to the extent that they were provided at all – pursuant to pre-determined fraudulent

   protocols designed solely to financially enrich the We Care Defendants, rather than to treat or

   otherwise benefit the Insureds who purportedly were subjected to them; (iv) in many cases, the

   Fraudulent Services never were provided in the first instance; and (v) the billing codes used for




                                                   268
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 269 of 312



   the underlying Fraudulent Services misrepresented and exaggerated the level of services that

   purportedly were provided in order to inflate the charges submitted to GEICO.

             929.   A representative sample of the fraudulent bills and corresponding mailings

   submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

   the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “2”.

             930.   We Care’s business is racketeering activity, inasmuch as the enterprise exists for

   the purpose of submitting fraudulent charges to insurers. The predicate acts of mail fraud are the

   regular way in which Martinez and Nguyen operated We Care, inasmuch as We Care was not

   engaged in a legitimate health care practice, and acts of mail fraud therefore were essential in order

   for We Care to function. Furthermore, the intricate planning required to carry out and conceal the

   predicate acts of mail fraud implies a threat of continued criminal activity, as does the fact that the

   We Care Defendants continue to attempt collection on the fraudulent billing submitted through

   We Care to the present day.

             931.   We Care is engaged in inherently unlawful acts, inasmuch as it continues to submit

   and attempt collection on fraudulent billing submitted to GEICO and other insurers. These

   inherently unlawful acts are taken by We Care in pursuit of inherently unlawful goals – namely,

   the theft of money from GEICO and other insurers through fraudulent no-fault billing.

             932.   GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $170,000.00 pursuant to the fraudulent bills submitted

   through the We Care enterprise.

             933.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

   attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court deems just and

   proper.




                                                    269
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 270 of 312



                                   EIGHTH CAUSE OF ACTION
                                Against Martinez, Nguyen, and Feijoo
                               (Violation of RICO, 18 U.S.C. § 1962(d))

           934.   GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-105, 158-202, 332-338, 346-363, 521-539, and 873-884, above.

           935.   We Care is an ongoing “enterprise,” as that term is defined in 18 U.S.C. § 1961(4),

   that engages in activities that affected interstate commerce.

           936.   Martinez, Nguyen, and Feijoo are employed by or associated with the We Care

   enterprise.

           937.   Martinez, Nguyen, and Feijoo knowingly have agreed, combined and conspired to

   conduct and/or participate, directly or indirectly, in the conduct of We Care’s affairs through a

   pattern of racketeering activity consisting of repeated violations of the federal mail fraud statute,

   18 U.S.C. § 1341, based upon the use of the United States mails to submit or cause to be submitted

   thousands of fraudulent charges on a continuous basis for over nine months seeking payments that

   We Care was not eligible to receive under the No-Fault Law because: (i) We Care unlawfully was

   operated in violation of the Clinic Act and the Patient Brokering Act; (ii) the underlying Fraudulent

   Services were not lawfully provided; (iii) the underlying Fraudulent Services were not medically

   necessary and were provided – to the extent that they were provided at all – pursuant to a pre-

   determined fraudulent protocol designed solely to financially enrich the Defendants, rather than to

   treat or otherwise benefit the Insureds who purportedly were subjected to them; (iv) in many cases,

   the Fraudulent Services never were provided in the first instance; and (v) the billing codes used

   for the underlying Fraudulent Services misrepresented and exaggerated the level of services that

   purportedly were provided in order to inflate the charges submitted to GEICO.

           938.   A representative sample of the fraudulent bills and corresponding mailings




                                                   270
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 271 of 312



   submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

   the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “2”. Each

   such mailing was made in furtherance of the mail fraud scheme.

             939.   Martinez, Nguyen, and Feijoo knew of, agreed to and acted in furtherance of the

   common and overall objective (i.e., to defraud GEICO and other automobile insurers of money)

   by submitting or facilitating the submission of the fraudulent charges to GEICO.

             940.   GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $170,000.00 pursuant to the fraudulent bills submitted

   through the We Care enterprise.

             By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

   attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

   proper.

                                    NINTH CAUSE OF ACTION
                                   Against the We Care Defendants
                                   (Under Fla. Stat. 501.201 et. seq.)

             941.   GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-105, 158-202, 332-338, 346-363, 521-539, and 873-884, above.

             942.   The We Care Defendants are actively engaged in trade and commerce in the State

   of Florida.

             943.   GEICO and its Insureds are “consumers” as defined by Fla. Stat. 501.203.

             944.   The We Care Defendants engaged in unfair, deceptive, and unconscionable acts or

   trade practices in their trade or commerce in the pursuit and execution of their scheme to illegally

   obtain PIP Benefits from GEICO.




                                                   271
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 272 of 312



          945.    The bills and supporting documents submitted or caused to be submitted by the We

   Care Defendants to GEICO were fraudulent in that they misrepresented: (i) We Care’s eligibility

   to collect PIP Benefits in the first instance; (ii) that the Fraudulent Services were lawfully provided

   and billed to GEICO; (iii) that the Fraudulent Services were medically necessary; and (iv) that the

   Fraudulent Services actually were performed in the first instance.

          946.    Such acts and practices offend public policy and are immoral, unethical, oppressive,

   and unscrupulous. Additionally, the conduct of the We Care Defendants has been materially

   injurious to GEICO and its Insureds.

          947.    The conduct of the We Care Defendants was the actual and proximate cause of the

   damages sustained by GEICO.

          948.    The We Care Defendants’ unfair and deceptive acts have caused GEICO to sustain

   damages of at least $170,000.00.

          949.    By reason of the We Care Defendants’ conduct, GEICO is also entitled to recover

   costs and reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2).

                                     TENTH CAUSE OF ACTION
                                     Against Martinez and Nguyen
                                      (Under Fla. Stat. 772.103(3))

          950.    GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1-105, 158-202, 332-338, 346-363, 521-539, and 873-884, above.

          951.    We Care is an ongoing “enterprise,” as that term is defined in Fla. Stat. §

   772.102(3), that engages in activities that constitute a pattern of criminal activity.

          952.    Martinez and Nguyen knowingly have conducted and/or participated, directly or

   indirectly, in the conduct of We Care’s affairs through a pattern of criminal activity consisting of

   repeated acts constituting insurance fraud in violation of Fla. Stat. § 817.234(1)(a), by submitting




                                                    272
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 273 of 312



   or causing to be submitted thousands of fraudulent bills to GEICO seeking payment under

   automobile insurance policies issued by GEICO to Florida Insureds, when the billing contained

   false and misleading information concerning facts material to the claims for which reimbursement

   was being sought in that: (i) We Care unlawfully was operated in violation of the Clinic Act and

   Patient Brokering Act; (ii) the underlying Fraudulent Services were not lawfully provided; (iii) the

   underlying Fraudulent Services were not medically necessary and were provided – to the extent

   that they were provided at all – pursuant to a pre-determined fraudulent protocol designed solely

   to financially enrich the Defendants, rather than to treat or otherwise benefit the Insureds who

   purportedly were subjected to them; (iv) in many cases, the Fraudulent Services never were

   provided in the first instance; and (v) the billing codes used for the underlying Fraudulent Services

   misrepresented and exaggerated the level of services that purportedly were provided in order to

   inflate the charges submitted to GEICO.

          953.    These knowing and intentional acts constitute a pattern of criminal activity, in that

   said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

          954.    We Care is engaged in inherently unlawful acts, inasmuch as it continues to submit

   and attempt collection on fraudulent billing submitted to GEICO and other insurers. These

   inherently unlawful acts are taken by We Care in pursuit of inherently unlawful goals – namely,

   the theft of money from GEICO and other insurers through fraudulent no-fault billing.

          955.    GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $170,000.00 pursuant to the fraudulent bills submitted

   through the We Care enterprise.




                                                    273
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 274 of 312



                                  ELEVENTH CAUSE OF ACTION
                                 Against Martinez, Nguyen, and Feijoo
                                     (Under Fla. Stat. 772.103(4))

          956.    GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1-105, 158-202, 332-338, 346-363, 521-539, and 873-884, above.

          957.    We Care is an ongoing “enterprise,” as that term is defined in Fla. Stat. §

   772.102(3), that engages in activities that constitute a pattern of criminal activity.

          958.    Martinez, Nguyen, and Feijoo are employed by or associated with the We Care

   enterprise.

          959.    In furtherance of the fraudulent scheme, Martinez, Nguyen, and Feijoo submitted

   or caused to be submitted thousands of fraudulent bills through We Care to GEICO seeking

   payment under automobile insurance policies issued by GEICO to Florida Insureds.

          960.    When the billing was submitted, Martinez, Nguyen, and Feijoo knew that the billing

   contained false and misleading information concerning facts material to the claims for which

   reimbursement was being sought in that: (i) We Care unlawfully was operated in violation of the

   Clinic Act and the and Patient Brokering Act; (ii) the underlying Fraudulent Services were not

   lawfully provided or billed to GEICO; (iii) the underlying Fraudulent Services were not medically

   necessary and were provided – to the extent that they were provided at all – pursuant to pre-

   determined fraudulent protocols designed solely to financially enrich the We Care Defendants,

   rather than to treat or otherwise benefit the Insureds who purportedly were subjected to them; (iv)

   in many cases, the Fraudulent Services never were provided in the first instance; and (v) the billing

   codes used for the underlying Fraudulent Services misrepresented and exaggerated the level of

   services that purportedly were provided in order to inflate the charges submitted to GEICO.




                                                    274
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 275 of 312



          961.    These knowing and intentional acts constitute a pattern of criminal activity, in that

   said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

          962.    GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $170,000.00 pursuant to the fraudulent bills submitted

   through the We Care enterprise.

          963.    By reason of Martinez, Nguyen, and Feijoo’s conduct, GEICO is also entitled to

   recover threefold the actual damages it actually sustained, reasonable attorney’s fees, and court

   costs pursuant to Fla. Stat. § 772.104.

                                  TWELFTH CAUSE OF ACTION
                                  Against the We Care Defendants
                                      (Common Law Fraud)

          964.    GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-105, 158-202, 332-338, 346-363, 521-539, and 873-884, above.

          965.    The We Care Defendants intentionally and knowingly made false and fraudulent

   statements of material fact to GEICO and concealed material facts from GEICO in the course of

   submitting, or causing to be submitted, thousands of fraudulent charges through We Care for the

   Fraudulent Services.

          966.    The false and fraudulent statements of material fact and acts of fraudulent

   concealment include: (i) in every claim, the representation that that We Care was in compliance

   with the Clinic Act and eligible to collect PIP Benefits in the first instance, when in fact We Care

   never was in compliance with the Clinic Act and Patient Brokering Act, and never was eligible to

   collect PIP Benefits; (ii) in every claim, the representation that the Fraudulent Services were

   lawfully provided and billed to GEICO and eligible for PIP reimbursement, when in fact the

   Fraudulent Services were not lawfully provided or billed to GEICO, and were not eligible for PIP




                                                    275
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 276 of 312



   reimbursement; (iii) in every claim, the representation that the Fraudulent Services were medically

   necessary, when in fact they were not medically necessary; and (iv) in many claims, the

   representation that the Fraudulent Services actually were performed, when in many cases they

   were not actually performed.

             967.   The We Care Defendants intentionally made the above-described false and

   fraudulent statements and concealed material facts in a calculated effort to induce GEICO to pay

   charges submitted through We Care that were not reimbursable.

             968.   GEICO justifiably relied on these false and fraudulent representations and acts of

   fraudulent concealment, and as a proximate result has been injured in its business and property by

   reason of the above-described conduct in that it has paid at least $170,000.00 pursuant to the

   fraudulent bills that were submitted or caused to be submitted by the We Care Defendants through

   We Care.

             969.   The We Care Defendants’ extensive fraudulent conduct demonstrates a high degree

   of moral turpitude and wanton dishonesty that entitles GEICO to recover punitive damages.

             970.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

   punitive damages, together with interest and costs, and any other relief the Court deems just and

   proper.

                                 THIRTEENTH CAUSE OF ACTION
                                   Against the We Care Defendants
                                        (Unjust Enrichment)

             971.   GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1-105, 158-202, 332-338, 346-363, 521-539, and 873-884, above.

             972.   As set forth herein, the We Care Defendants have engaged in improper, unlawful,

   and/or unjust acts, all to the harm and detriment of GEICO.




                                                   276
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 277 of 312



          973.    When GEICO paid the bills and charges submitted or caused to be submitted by the

   We Care Defendants through We Care, it reasonably believed that it was legally obligated to make

   such payments based on the We Care Defendants’ improper, unlawful, and/or unjust acts.

          974.    The We Care Defendants have been enriched at GEICO’s expense by GEICO’s

   payments which constituted a benefit that the We Care Defendants voluntarily accepted

   notwithstanding their improper, unlawful, and unjust billing scheme.

          975.    The We Care Defendants’ retention of GEICO’s payments violates fundamental

   principles of justice, equity and good conscience.

          976.    By reason of the above, the We Care Defendants have been unjustly enriched in an

   amount to be determined at trial, but in no event less than $170,000.00.

                                FOURTEENTH CAUSE OF ACTION
                                           Against Machado
                               (Violation of RICO, 18 U.S.C. § 1962(c))

          977.    GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-82, 106-122, 157, 203-246, 339-363, 540-557, and 873-884, above.

          978.    New Life is an ongoing “enterprise,” as that term is defined in 18 U.S.C. § 1961(4),

   that engages in activities that affected interstate commerce.

          979.    Machado knowingly has conducted and/or participated, directly or indirectly, in the

   conduct of New Life’s affairs through a pattern of racketeering activity consisting of repeated

   violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United

   States mails to submit or cause to be submitted thousands of fraudulent charges on a continuous

   basis for over one year seeking payments that New Life was not eligible to receive under the No-

   Fault Law because: (i) New Life unlawfully was operated in violation of the Clinic Act and Patient

   Brokering Act; (ii) the underlying Fraudulent Services were not lawfully provided or billed to




                                                   277
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 278 of 312



   GEICO; (iii) the underlying Fraudulent Services were not medically necessary and were provided

   – to the extent that they were provided at all – pursuant to pre-determined fraudulent protocols

   designed solely to financially enrich the New Life Defendants, rather than to treat or otherwise

   benefit the Insureds who purportedly were subjected to them; (iv) in many cases, the Fraudulent

   Services never were provided in the first instance; and (v) the billing codes used for the underlying

   Fraudulent Services misrepresented and exaggerated the level of services that purportedly were

   provided in order to inflate the charges submitted to GEICO.

          980.    A representative sample of the fraudulent bills and corresponding mailings

   submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

   the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “3”.

          981.    New Life’s business is a racketeering activity, inasmuch as the enterprise exists for

   the purpose of submitting fraudulent charges to insurers. The predicate acts of mail fraud are the

   regular way in which Machado operated New Life, inasmuch as New Life was not engaged in a

   legitimate health care practice, and acts of mail fraud therefore were essential in order for New

   Life to function. Furthermore, the intricate planning required to carry out and conceal the predicate

   acts of mail fraud implies a threat of continued criminal activity, as does the fact that the New Life

   Defendants continue to attempt collection on the fraudulent billing submitted through New Life to

   the present day.

          982.    New Life is engaged in inherently unlawful acts, inasmuch as it continues to submit

   and attempt collection on fraudulent billing submitted to GEICO and other insurers. These

   inherently unlawful acts are taken by New Life in pursuit of inherently unlawful goals – namely,

   the theft of money from GEICO and other insurers through fraudulent no-fault billing.




                                                    278
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 279 of 312



             983.   GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $130,000.00 pursuant to the fraudulent bills submitted

   through the New Life enterprise.

             984.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

   attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court deems just and

   proper.

                                 FIFTEENTH CAUSE OF ACTION
                           Against Machado, Rodriguez, Estevez, and Feijoo
                               (Violation of RICO, 18 U.S.C. § 1962(d))

             985.   GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-82, 106-122, 157, 203-246, 339-363, 540-557, and 873-884, above.

             986.   New Life is an ongoing “enterprise,” as that term is defined in 18 U.S.C. § 1961(4),

   that engages in activities that affected interstate commerce.

             987.   Machado, Rodriguez, Estevez, and Feijoo are employed by or associated with the

   New Life enterprise.

             988.   Machado, Rodriguez, Estevez, and Feijoo knowingly have agreed, combined and

   conspired to conduct and/or participate, directly or indirectly, in the conduct of New Life’s affairs

   through a pattern of racketeering activity consisting of repeated violations of the federal mail fraud

   statute, 18 U.S.C. § 1341, based upon the use of the United States mails to submit or cause to be

   submitted thousands of fraudulent charges on a continuous basis for over one year seeking

   payments that New Life was not eligible to receive under the No-Fault Law because: (i) New Life

   unlawfully was operated in violation of the Clinic Act and Patient Brokering Act; (ii) the

   underlying Fraudulent Services were not lawfully provided or billed to GEICO; (iii) the underlying

   Fraudulent Services were not medically necessary and were provided – to the extent that they were




                                                    279
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 280 of 312



   provided at all – pursuant to pre-determined fraudulent protocols designed solely to financially

   enrich the New Life Defendants, rather than to treat or otherwise benefit the Insureds who

   purportedly were subjected to them; (iv) in many cases, the Fraudulent Services never were

   provided in the first instance; and (v) the billing codes used for the underlying Fraudulent Services

   misrepresented and exaggerated the level of services that purportedly were provided in order to

   inflate the charges submitted to GEICO.

             989.   A representative sample of the fraudulent bills and corresponding mailings

   submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

   the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “3”. Each

   such mailing was made in furtherance of the mail fraud scheme.

             990.   Machado, Rodriguez, Estevez, and Feijoo knew of, agreed to and acted in

   furtherance of the common and overall objective (i.e., to defraud GEICO and other automobile

   insurers of money) by submitting or facilitating the submission of the fraudulent charges to

   GEICO.

             991.   GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $130,000.00 pursuant to the fraudulent bills submitted

   through the New Life enterprise.

             992.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

   attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

   proper.




                                                    280
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 281 of 312



                                 SIXTEENTH CAUSE OF ACTION
                                  Against the New Life Defendants
                                  (Under Fla. Stat. 501.201 et. seq.)

          993.    GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-82, 106-122, 157, 203-246, 339-363, 540-557, and 873-884, above.

          994.    The New Life Defendants are actively engaged in trade and commerce in the State

   of Florida.

          995.    GEICO and its Insureds are “consumers” as defined by Fla. Stat. 501.203.

          996.    The New Life Defendants engaged in unfair, deceptive, and unconscionable acts or

   trade practices in their trade or commerce in the pursuit and execution of their scheme to illegally

   obtain PIP Benefits from GEICO.

          997.    The bills and supporting documents submitted or caused to be submitted by the

   New Life Defendants to GEICO were fraudulent in that they misrepresented: (i) New Life’s

   eligibility to collect PIP Benefits in the first instance; (ii) that the Fraudulent Services were

   lawfully provided and billed to GEICO; (iii) that the Fraudulent Services were medically

   necessary; and (iv) that the Fraudulent Services actually were performed in the first instance.

          998.    Such acts and practices offend public policy and are immoral, unethical, oppressive,

   and unscrupulous. Additionally, the conduct of the New Life Defendants has been materially

   injurious to GEICO and its Insureds.

          999.    The conduct of the New Life Defendants was the actual and proximate cause of the

   damages sustained by GEICO.

          1000. The New Life Defendants’ unfair and deceptive acts have caused GEICO to sustain

   damages of at least $130,000.00.




                                                   281
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 282 of 312



          1001. By reason of the New Life Defendants’ conduct, GEICO is also entitled to recover

   costs and reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2).

                                SEVENTEENTH CAUSE OF ACTION
                                        Against Machado
                                    (Under Fla. Stat. 772.103(3))

          1002. GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1-82, 106-122, 157, 203-246, 339-363, 540-557, and 873-884, above.

          1003. New Life is an ongoing “enterprise,” as that term is defined in Fla. Stat. §

   772.102(3), that engages in activities that constitute a pattern of criminal activity.

          1004. Machado knowingly has conducted and/or participated, directly or indirectly, in the

   conduct of New Life’s affairs through a pattern of criminal activity consisting of repeated acts

   constituting insurance fraud in violation of Fla. Stat. § 817.234(1)(a), by submitting or causing to

   be submitted thousands of fraudulent bills to GEICO seeking payment under automobile insurance

   policies issued by GEICO to Florida Insureds, when the billing contained false and misleading

   information concerning facts material to the claims for which reimbursement was being sought in

   that: (i) New Life unlawfully was operated in violation of the Clinic Act and Patient Brokering

   Act; (ii) the underlying Fraudulent Services were not lawfully provided; (iii) the underlying

   Fraudulent Services were not medically necessary and were provided – to the extent that they were

   provided at all – pursuant to a pre-determined fraudulent protocol designed solely to financially

   enrich the Defendants, rather than to treat or otherwise benefit the Insureds who purportedly were

   subjected to them; (iv) in many cases, the Fraudulent Services never were provided in the first

   instance; and (v) the billing codes used for the underlying Fraudulent Services misrepresented and

   exaggerated the level of services that purportedly were provided in order to inflate the charges

   submitted to GEICO.




                                                    282
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 283 of 312



          1005. These knowing and intentional acts constitute a pattern of criminal activity, in that

   said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

          1006. New Life is engaged in inherently unlawful acts, inasmuch as it continues to submit

   and attempt collection on fraudulent billing submitted to GEICO and other insurers. These

   inherently unlawful acts are taken by New Life in pursuit of inherently unlawful goals – namely,

   the theft of money from GEICO and other insurers through fraudulent no-fault billing.

          1007. GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $130,000.00 pursuant to the fraudulent bills submitted

   through the New Life enterprise.

          1008. By reason of Machado’s conduct, GEICO is also entitled to recover threefold the

   actual damages it actually sustained, reasonable attorney’s fees, and court costs pursuant to Fla.

   Stat. § 772.104.

                               EIGHTEENTH CAUSE OF ACTION
                          Against Machado, Rodriguez, Estevez, and Feijoo
                                   (Under Fla. Stat. 772.103(4))

          1009. GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1-82, 106-122, 157, 203-246, 339-363, 540-557, and 873-884, above.

          1010. New Life is an ongoing “enterprise,” as that term is defined in Fla. Stat. §

   772.102(3), that engages in activities that constitute a pattern of criminal activity.

          1011. Machado, Rodriguez, Estevez, and Feijoo are employed by or associated with the

   New Life enterprise.

          1012. In furtherance of the fraudulent scheme, Machado, Rodriguez, Estevez, and Feijoo

   submitted or caused to be submitted thousands of fraudulent bills through New Life to GEICO

   seeking payment under automobile insurance policies issued by GEICO to Florida Insureds.




                                                    283
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 284 of 312



          1013. When the billing was submitted, Machado, Rodriguez, Estevez, and Feijoo knew

   that the billing contained false and misleading information concerning facts material to the claims

   for which reimbursement was being sought in that: (i) New Life unlawfully was operated in

   violation of the Clinic Act and the and Patient Brokering Act; (ii) the underlying Fraudulent

   Services were not lawfully provided or billed to GEICO; (iii) the underlying Fraudulent Services

   were not medically necessary and were provided – to the extent that they were provided at all –

   pursuant to pre-determined fraudulent protocols designed solely to financially enrich the New Life

   Defendants, rather than to treat or otherwise benefit the Insureds who purportedly were subjected

   to them; (iv) in many cases, the Fraudulent Services never were provided in the first instance; and

   (v) the billing codes used for the underlying Fraudulent Services misrepresented and exaggerated

   the level of services that purportedly were provided in order to inflate the charges submitted to

   GEICO.

          1014. These knowing and intentional acts constitute a pattern of criminal activity, in that

   said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

          1015. GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $130,000.00 pursuant to the fraudulent bills submitted

   through the New Life enterprise.

          1016. By reason of Machado, Rodriguez, Estevez, and Feijoo’s conduct, GEICO is also

   entitled to recover threefold the actual damages it actually sustained, reasonable attorney’s fees,

   and court costs pursuant to Fla. Stat. § 772.104.




                                                    284
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 285 of 312



                                NINETEENTH CAUSE OF ACTION
                                  Against the New Life Defendants
                                      (Common Law Fraud)

          1017. GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-82, 106-122, 157, 203-246, 339-363, 540-557, and 873-884, above.

          1018. The New Life Defendants intentionally and knowingly made false and fraudulent

   statements of material fact to GEICO and concealed material facts from GEICO in the course of

   submitting, or causing to be submitted, thousands of fraudulent charges through New Life for the

   Fraudulent Services.

          1019. The false and fraudulent statements of material fact and acts of fraudulent

   concealment include: (i) in every claim, the representation that that New Life was in compliance

   with the Clinic Act and eligible to collect PIP Benefits in the first instance, when in fact New Life

   never was in compliance with the Clinic Act and Patient Brokering Act; (ii) in every claim, the

   representation that the Fraudulent Services were lawfully provided and billed to GEICO and

   eligible for PIP reimbursement, when in fact the Fraudulent Services were not lawfully provided

   or billed to GEICO, and were not eligible for PIP reimbursement; (iii) in every claim, the

   representation that the Fraudulent Services were medically necessary, when in fact they were not

   medically necessary; and (iv) in many claims, the representation that the Fraudulent Services

   actually were performed, when in many cases they were not actually performed.

          1020. The New Life Defendants intentionally made the above-described false and

   fraudulent statements and concealed material facts in a calculated effort to induce GEICO to pay

   charges submitted through New Life that were not reimbursable.

          1021. GEICO justifiably relied on these false and fraudulent representations and acts of

   fraudulent concealment, and as a proximate result has been injured in its business and property by




                                                   285
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 286 of 312



   reason of the above-described conduct in that it has paid at least $130,000.00 pursuant to the

   fraudulent bills that were submitted or caused to be submitted by the New Life Defendants through

   New Life.

             1022. The New Life Defendants’ extensive fraudulent conduct demonstrates a high

   degree of moral turpitude and wanton dishonesty that entitles GEICO to recover punitive damages.

             1023. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

   punitive damages, together with interest and costs, and any other relief the Court deems just and

   proper.

                                 TWENTIETH CAUSE OF ACTION
                                  Against the New Life Defendants
                                       (Unjust Enrichment)

             1024. GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1-82, 106-122, 157, 203-246, 339-363, 540-557, and 873-884, above.

             1025. As set forth herein, the New Life Defendants have engaged in improper, unlawful,

   and/or unjust acts, all to the harm and detriment of GEICO.

             1026. When GEICO paid the bills and charges submitted or caused to be submitted by the

   New Life Defendants through New Life, it reasonably believed that it was legally obligated to

   make such payments based on the New Life Defendants’ improper, unlawful, and/or unjust acts.

             1027. The New Life Defendants have been enriched at GEICO’s expense by GEICO’s

   payments which constituted a benefit that the New Life Defendants voluntarily accepted

   notwithstanding their improper, unlawful, and unjust billing scheme.

             1028. The New Life Defendants’ retention of GEICO’s payments violates fundamental

   principles of justice, equity and good conscience.




                                                  286
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 287 of 312



          1029. By reason of the above, the New Life Defendants have been unjustly enriched in

   an amount to be determined at trial, but in no event less than $130,000.00.

                              TWENTY-FIRST CAUSE OF ACTION
                            Against A. Vazquez, M. Vazquez, and Salado
                              (Violation of RICO, 18 U.S.C. § 1962(c))

          1030. GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-82, 123-138, 247-284, 358-363, 558-700, and 873-884, above.

          1031. Accident Rehab is an ongoing “enterprise,” as that term is defined in 18 U.S.C. §

   1961(4), that engages in activities that affected interstate commerce.

          1032. A. Vazquez, M. Vazquez, and Salado knowingly have conducted and/or

   participated, directly or indirectly, in the conduct of Accident Rehab’s affairs through a pattern of

   racketeering activity consisting of repeated violations of the federal mail fraud statute, 18 U.S.C.

   § 1341, based upon the use of the United States mails to submit or cause to be submitted thousands

   of fraudulent charges on a continuous basis for over three years seeking payments that Accident

   Rehab was not eligible to receive under the No-Fault Law because: (i) Accident Rehab unlawfully

   was operated in violation of the Clinic Act; (ii) the underlying Fraudulent Services were not

   lawfully provided or billed to GEICO; (iii) the underlying Fraudulent Services were not medically

   necessary and were provided – to the extent that they were provided at all – pursuant to pre-

   determined fraudulent protocols designed solely to financially enrich the Accident Rehab

   Defendants, rather than to treat or otherwise benefit the Insureds who purportedly were subjected

   to them; (iv) in many cases, the Fraudulent Services never were provided in the first instance; and

   (v) the billing codes used for the underlying Fraudulent Services misrepresented and exaggerated

   the level of services that purportedly were provided in order to inflate the charges submitted to

   GEICO.




                                                   287
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 288 of 312



             1033. A representative sample of the fraudulent bills and corresponding mailings

   submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

   the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “4”.

             1034. Accident Rehab’s business is racketeering activity, inasmuch as the enterprise

   exists for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail fraud

   are the regular way in which A. Vazquez, M. Vazquez, and Salado operated Accident Rehab,

   inasmuch as Accident Rehab was not engaged in a legitimate health care practice, and acts of mail

   fraud therefore were essential in order for Accident Rehab to function. Furthermore, the intricate

   planning required to carry out and conceal the predicate acts of mail fraud implies a threat of

   continued criminal activity, as does the fact that the Accident Rehab Defendants continue to

   attempt collection on the fraudulent billing submitted through Accident Rehab to the present day.

             1035. Accident Rehab is engaged in inherently unlawful acts, inasmuch as it continues to

   submit and attempt collection on fraudulent billing submitted to GEICO and other insurers. These

   inherently unlawful acts are taken by Accident Rehab in pursuit of inherently unlawful goals –

   namely, the theft of money from GEICO and other insurers through fraudulent no-fault billing.

             1036. GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $600,000.00 pursuant to the fraudulent bills submitted

   through the Accident Rehab enterprise.

             1037. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

   attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court deems just and

   proper.




                                                   288
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 289 of 312



                            TWENTY-SECOND CAUSE OF ACTION
                        Against A. Vazquez, M. Vazquez, Salado, and Feijoo
                             (Violation of RICO, 18 U.S.C. § 1962(d))

          1038. GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-82, 123-138, 247-284, 358-363, 558-700, and 873-884, above.

          1039. Accident Rehab is an ongoing “enterprise,” as that term is defined in 18 U.S.C. §

   1961(4), that engages in activities that affected interstate commerce.

          1040. A. Vazquez, M. Vazquez, Salado, and Feijoo are employed by or associated with

   the Accident Rehab enterprise.

          1041. A. Vazquez, M. Vazquez, Salado, and Feijoo knowingly have agreed, combined

   and conspired to conduct and/or participate, directly or indirectly, in the conduct of Accident

   Rehab’s affairs through a pattern of racketeering activity consisting of repeated violations of the

   federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United States mails to

   submit or cause to be submitted thousands of fraudulent charges on a continuous basis for over

   two years seeking payments that Accident Rehab was not eligible to receive under the No-Fault

   Law because: (i) Accident Rehab unlawfully was operated in violation of the Clinic Act; (ii) the

   underlying Fraudulent Services were not lawfully provided or billed to GEICO; (iii) the underlying

   Fraudulent Services were not medically necessary and were provided – to the extent that they were

   provided at all – pursuant to pre-determined fraudulent protocols designed solely to financially

   enrich the Accident Rehab Defendants, rather than to treat or otherwise benefit the Insureds who

   purportedly were subjected to them; (iv) in many cases, the Fraudulent Services never were

   provided in the first instance; and (v) the billing codes used for the underlying Fraudulent Services

   misrepresented and exaggerated the level of services that purportedly were provided in order to

   inflate the charges submitted to GEICO.




                                                   289
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 290 of 312



             1042. A representative sample of the fraudulent bills and corresponding mailings

   submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

   the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “4”. Each

   such mailing was made in furtherance of the mail fraud scheme.

             1043. A. Vazquez, M. Vazquez, Salado, and Feijoo knew of, agreed to and acted in

   furtherance of the common and overall objective (i.e., to defraud GEICO and other automobile

   insurers of money) by submitting or facilitating the submission of the fraudulent charges to

   GEICO.

             1044. GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $600,000.00 pursuant to the fraudulent bills submitted

   through the Accident Rehab enterprise.

             1045. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

   attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

   proper.

                                TWENTY-THIRD CAUSE OF ACTION
                                Against the Accident Rehab Defendants
                                  (Under Fla. Stat. 501.201 et. seq.)

             1046. GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-82, 123-138, 247-284, 358-363, 558-700, and 873-884, above.

             1047. The Accident Rehab Defendants are actively engaged in trade and commerce in the

   State of Florida.

             1048. GEICO and its Insureds are “consumers” as defined by Fla. Stat. 501.203.




                                                   290
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 291 of 312



          1049. The Accident Rehab Defendants engaged in unfair, deceptive, and unconscionable

   acts or trade practices in their trade or commerce in the pursuit and execution of their scheme to

   illegally obtain PIP Benefits from GEICO.

          1050. The bills and supporting documents submitted or caused to be submitted by the

   Accident Rehab Defendants to GEICO were fraudulent in that they misrepresented: (i) Accident

   Rehab’s eligibility to collect PIP Benefits in the first instance; (ii) that the Fraudulent Services

   were lawfully provided and billed to GEICO; (iii) that the Fraudulent Services were medically

   necessary; and (iv) that the Fraudulent Services actually were performed in the first instance.

          1051. Such acts and practices offend public policy and are immoral, unethical, oppressive,

   and unscrupulous.     Additionally, the conduct of the Accident Rehab Defendants has been

   materially injurious to GEICO and its Insureds.

          1052. The conduct of the Accident Rehab Defendants was the actual and proximate cause

   of the damages sustained by GEICO.

          1053. The Accident Rehab Defendants’ unfair and deceptive acts have caused GEICO to

   sustain damages of at least $600,000.00.

          1054. By reason of the Accident Rehab Defendants’ conduct, GEICO is also entitled to

   recover costs and reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2).

                             TWENTY-FOURTH CAUSE OF ACTION
                             Against A. Vazquez, M. Vazquez, and Salado
                                    (Under Fla. Stat. 772.103(3))

          1055. GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1-82, 123-138, 247-284, 358-363, 558-700, and 873-884, above.

          1056. Accident Rehab is an ongoing “enterprise,” as that term is defined in Fla. Stat. §

   772.102(3), that engages in activities that constitute a pattern of criminal activity.




                                                    291
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 292 of 312



          1057. A. Vazquez, M. Vazquez, and Salado knowingly have conducted and/or

   participated, directly or indirectly, in the conduct of Accident Rehab’s affairs through a pattern of

   criminal activity consisting of repeated acts constituting insurance fraud in violation of Fla. Stat.

   § 817.234(1)(a), by submitting or causing to be submitted thousands of fraudulent bills to GEICO

   seeking payment under automobile insurance policies issued by GEICO to Florida Insureds, when

   the billing contained false and misleading information concerning facts material to the claims for

   which reimbursement was being sought in that: (i) Accident Rehab unlawfully was operated in

   violation of the Clinic Act; (ii) the underlying Fraudulent Services were not lawfully provided; (iii)

   the underlying Fraudulent Services were not medically necessary and were provided – to the extent

   that they were provided at all – pursuant to a pre-determined fraudulent protocol designed solely

   to financially enrich the Defendants, rather than to treat or otherwise benefit the Insureds who

   purportedly were subjected to them; (iv) in many cases, the Fraudulent Services never were

   provided in the first instance; and (v) the billing codes used for the underlying Fraudulent Services

   misrepresented and exaggerated the level of services that purportedly were provided in order to

   inflate the charges submitted to GEICO.

          1058. These knowing and intentional acts constitute a pattern of criminal activity, in that

   said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

          1059. Accident Rehab is engaged in inherently unlawful acts, inasmuch as it continues to

   submit and attempt collection on fraudulent billing submitted to GEICO and other insurers. These

   inherently unlawful acts are taken by Accident Rehab in pursuit of inherently unlawful goals –

   namely, the theft of money from GEICO and other insurers through fraudulent no-fault billing.




                                                    292
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 293 of 312



          1060. GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $600,000.00 pursuant to the fraudulent bills submitted

   through the Accident Rehab enterprise.

                             TWENTY-FIFTH CAUSE OF ACTION
                        Against A. Vazquez, M. Vazquez, Salado, and Feijoo
                                   (Under Fla. Stat. 772.103(4))

          1061. GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1-82, 123-138, 247-284, 358-363, 558-700, and 873-884, above.

          1062. Accident Rehab is an ongoing “enterprise,” as that term is defined in Fla. Stat. §

   772.102(3), that engages in activities that constitute a pattern of criminal activity.

          1063. A. Vazquez, M. Vazquez, Salado, and Feijoo are employed by or associated with

   the Accident Rehab enterprise.

          1064. In furtherance of the fraudulent scheme, A. Vazquez, M. Vazquez, Salado, and

   Feijoo submitted or caused to be submitted thousands of fraudulent bills through Accident Rehab

   to GEICO seeking payment under automobile insurance policies issued by GEICO to Florida

   Insureds.

          1065. When the billing was submitted, A. Vazquez, M. Vazquez, Salado, and Feijoo knew

   that the billing contained false and misleading information concerning facts material to the claims

   for which reimbursement was being sought in that: (i) Accident Rehab unlawfully was operated in

   violation of the Clinic Act (ii) the underlying Fraudulent Services were not lawfully provided or

   billed to GEICO; (iii) the underlying Fraudulent Services were not medically necessary and were

   provided – to the extent that they were provided at all – pursuant to pre-determined fraudulent

   protocols designed solely to financially enrich the Accident Rehab Defendants, rather than to treat

   or otherwise benefit the Insureds who purportedly were subjected to them; (iv) in many cases, the




                                                    293
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 294 of 312



   Fraudulent Services never were provided in the first instance; and (v) the billing codes used for

   the underlying Fraudulent Services misrepresented and exaggerated the level of services that

   purportedly were provided in order to inflate the charges submitted to GEICO.

          1066. These knowing and intentional acts constitute a pattern of criminal activity, in that

   said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

          1067. GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $600,000.00 pursuant to the fraudulent bills submitted

   through the Accident Rehab enterprise.

          1068. By reason of A. Vazquez, M. Vazquez, Salado, and Feijoo’s conduct, GEICO is

   also entitled to recover threefold the actual damages it actually sustained, reasonable attorney’s

   fees, and court costs pursuant to Fla. Stat. § 772.104.

                               TWENTY-SIXTH CAUSE OF ACTION
                               Against the Accident Rehab Defendants
                                       (Common Law Fraud)

          1069. GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-82, 123-138, 247-284, 358-363, 558-700, and 873-884, above.

          1070. The Accident Rehab Defendants intentionally and knowingly made false and

   fraudulent statements of material fact to GEICO and concealed material facts from GEICO in the

   course of submitting, or causing to be submitted, thousands of fraudulent charges through Accident

   Rehab for the Fraudulent Services.

          1071. The false and fraudulent statements of material fact and acts of fraudulent

   concealment include: (i) in every claim, the representation that that Accident Rehab was in

   compliance with the Clinic Act and eligible to collect PIP Benefits in the first instance, when in

   fact Accident Rehab never was in compliance with the Clinic Act, and never was eligible to collect




                                                    294
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 295 of 312



   PIP Benefits; (ii) in every claim, the representation that the Fraudulent Services were lawfully

   provided and billed to GEICO and eligible for PIP reimbursement, when in fact the Fraudulent

   Services were not lawfully provided or billed to GEICO, and were not eligible for PIP

   reimbursement; (iii) in every claim, the representation that the Fraudulent Services were medically

   necessary, when in fact they were not medically necessary; and (iv) in many claims, the

   representation that the Fraudulent Services actually were performed, when in many cases they

   were not actually performed.

             1072. The Accident Rehab Defendants intentionally made the above-described false and

   fraudulent statements and concealed material facts in a calculated effort to induce GEICO to pay

   charges submitted through Accident Rehab that were not reimbursable.

             1073. GEICO justifiably relied on these false and fraudulent representations and acts of

   fraudulent concealment, and as a proximate result has been injured in its business and property by

   reason of the above-described conduct in that it has paid at least $600,000.00 pursuant to the

   fraudulent bills that were submitted or caused to be submitted by the Accident Rehab Defendants

   through Accident Rehab.

             1074. The Accident Rehab Defendants’ extensive fraudulent conduct demonstrates a high

   degree of moral turpitude and wanton dishonesty that entitles GEICO to recover punitive damages.

             1075. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

   punitive damages, together with interest and costs, and any other relief the Court deems just and

   proper.




                                                   295
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 296 of 312



                            TWENTY-SEVENTH CAUSE OF ACTION
                             Against the Accident Rehab Defendants
                                      (Unjust Enrichment)

          1076. GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1-82, 123-138, 247-284, 358-363, 558-700, and 873-884, above.

          1077. As set forth herein, the Accident Rehab Defendants have engaged in improper,

   unlawful, and/or unjust acts, all to the harm and detriment of GEICO.

          1078. When GEICO paid the bills and charges submitted or caused to be submitted by the

   Accident Rehab Defendants through Accident Rehab, it reasonably believed that it was legally

   obligated to make such payments based on the Accident Rehab Defendants’ improper, unlawful,

   and/or unjust acts.

          1079. The Accident Rehab Defendants have been enriched at GEICO’s expense by

   GEICO’s payments which constituted a benefit that the Accident Rehab Defendants voluntarily

   accepted notwithstanding their improper, unlawful, and unjust billing scheme.

          1080. The Accident Rehab Defendants’ retention of GEICO’s payments violates

   fundamental principles of justice, equity and good conscience.

          1081. By reason of the above, the Accident Rehab Defendants have been unjustly

   enriched in an amount to be determined at trial, but in no event less than $600,000.00.

                            TWENTY-EIGHTH CAUSE OF ACTION
                           Against J. Jimenez, G. Jimenez, and Marquez
                             (Violation of RICO, 18 U.S.C. § 1962(c))

          1082. GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-82, 139-157, 285-331, 358-363, and 701-884, above.

          1083. Miami Medical is an ongoing “enterprise,” as that term is defined in 18 U.S.C. §

   1961(4), that engages in activities that affected interstate commerce.




                                                   296
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 297 of 312



          1084. J. Jimenez, G. Jimenez, and Marquez knowingly have conducted and/or

   participated, directly or indirectly, in the conduct of Miami Medical’s affairs through a pattern of

   racketeering activity consisting of repeated violations of the federal mail fraud statute, 18 U.S.C.

   § 1341, based upon the use of the United States mails to submit or cause to be submitted thousands

   of fraudulent charges on a continuous basis for over seven years seeking payments that Miami

   Medical was not eligible to receive under the No-Fault Law because: (i) Miami Medical unlawfully

   was operated in violation of the Clinic Act; (ii) the underlying Fraudulent Services were not

   lawfully provided or billed to GEICO; (iii) the underlying Fraudulent Services were not medically

   necessary and were provided – to the extent that they were provided at all – pursuant to pre-

   determined fraudulent protocols designed solely to financially enrich the Miami Medical

   Defendants, rather than to treat or otherwise benefit the Insureds who purportedly were subjected

   to them; (iv) in many cases, the Fraudulent Services never were provided in the first instance; and

   (v) the billing codes used for the underlying Fraudulent Services misrepresented and exaggerated

   the level of services that purportedly were provided in order to inflate the charges submitted to

   GEICO.

          1085. A representative sample of the fraudulent bills and corresponding mailings

   submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

   the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “5”.

          1086. Miami Medical’s business is racketeering activity, inasmuch as the enterprise exists

   for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail fraud are

   the regular way in which J. Jimenez, G. Jimenez, and Marquez operated Miami Medical, inasmuch

   as Miami Medical was not engaged in a legitimate health care practice, and acts of mail fraud

   therefore were essential in order for Miami Medical to function. Furthermore, the intricate




                                                   297
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 298 of 312



   planning required to carry out and conceal the predicate acts of mail fraud implies a threat of

   continued criminal activity, as does the fact that the Miami Medical Defendants continue to attempt

   collection on the fraudulent billing submitted through Miami Medical to the present day.

             1087. Miami Medical is engaged in inherently unlawful acts, inasmuch as it continues to

   submit and attempt collection on fraudulent billing submitted to GEICO and other insurers. These

   inherently unlawful acts are taken by Miami Medical in pursuit of inherently unlawful goals –

   namely, the theft of money from GEICO and other insurers through fraudulent no-fault billing.

             1088. GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $1,400,000.00 pursuant to the fraudulent bills

   submitted through the Miami Medical enterprise.

             1089. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

   attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court deems just and

   proper.

                           TWENTY-NINTH CAUSE OF ACTION
         Against J. Jimenez, G. Jimenez, Marquez, Nodarse, Vazquez, Uzan, and Feijoo
                            (Violation of RICO, 18 U.S.C. § 1962(d))

             1090. GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-82, 139-157, 285-331, 358-363, and 701-884, above.

             1091. Miami Medical is an ongoing “enterprise,” as that term is defined in 18 U.S.C. §

   1961(4), that engages in activities that affected interstate commerce.

             1092. J. Jimenez, G. Jimenez, Marquez, Nodarse, Vazquez, Uzan, and Feijoo are

   employed by or associated with the Miami Medical enterprise.

             1093. J. Jimenez, G. Jimenez, Marquez, Nodarse, Vazquez, Uzan, and Feijoo knowingly

   have agreed, combined and conspired to conduct and/or participate, directly or indirectly, in the




                                                   298
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 299 of 312



   conduct of Miami Medical’s affairs through a pattern of racketeering activity consisting of

   repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the

   United States mails to submit or cause to be submitted thousands of fraudulent charges on a

   continuous basis for over seven years seeking payments that Miami Medical was not eligible to

   receive under the No-Fault Law because: (i) Miami Medical unlawfully was operated in violation

   of the Clinic Act; (ii) the underlying Fraudulent Services were not lawfully provided or billed to

   GEICO; (iii) the underlying Fraudulent Services were not medically necessary and were provided

   – to the extent that they were provided at all – pursuant to pre-determined fraudulent protocols

   designed solely to financially enrich the Miami Medical Defendants, rather than to treat or

   otherwise benefit the Insureds who purportedly were subjected to them; (iv) in many cases, the

   Fraudulent Services never were provided in the first instance; and (v) the billing codes used for

   the underlying Fraudulent Services misrepresented and exaggerated the level of services that

   purportedly were provided in order to inflate the charges submitted to GEICO.

          1094. A representative sample of the fraudulent bills and corresponding mailings

   submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

   the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “5”. Each

   such mailing was made in furtherance of the mail fraud scheme.

          1095. J. Jimenez, G. Jimenez, Marquez, Nodarse, Vazquez, Uzan, and Feijoo knew of,

   agreed to and acted in furtherance of the common and overall objective (i.e., to defraud GEICO

   and other automobile insurers of money) by submitting or facilitating the submission of the

   fraudulent charges to GEICO.




                                                  299
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 300 of 312



             1096. GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $1,400,000.00 pursuant to the fraudulent bills

   submitted through the Miami Medical enterprise.

             1097. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

   attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

   proper.

                                  THIRTIETH CAUSE OF ACTION
                                 Against the Miami Medical Defendants
                                   (Under Fla. Stat. 501.201 et. seq.)

             1098. GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-82, 139-157, 285-331, 358-363, and 701-884, above.

             1099. The Miami Medical Defendants are actively engaged in trade and commerce in the

   State of Florida.

             1100. GEICO and its Insureds are “consumers” as defined by Fla. Stat. 501.203.

             1101. The Miami Medical Defendants engaged in unfair, deceptive, and unconscionable

   acts or trade practices in their trade or commerce in the pursuit and execution of their scheme to

   illegally obtain PIP Benefits from GEICO.

             1102. The bills and supporting documents submitted or caused to be submitted by the

   Miami Medical Defendants to GEICO were fraudulent in that they misrepresented: (i) Miami

   Medical’s eligibility to collect PIP Benefits in the first instance; (ii) that the Fraudulent Services

   were lawfully provided and billed to GEICO; (iii) that the Fraudulent Services were medically

   necessary; and (iv) that the Fraudulent Services actually were performed in the first instance.




                                                    300
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 301 of 312



          1103. Such acts and practices offend public policy and are immoral, unethical, oppressive,

   and unscrupulous. Additionally, the conduct of the Miami Medical Defendants has been materially

   injurious to GEICO and its Insureds.

          1104. The conduct of the Miami Medical Defendants was the actual and proximate cause

   of the damages sustained by GEICO.

          1105. The Miami Medical Defendants’ unfair and deceptive acts have caused GEICO to

   sustain damages of at least $370,000.00.

          1106. By reason of the Miami Medical Defendants’ conduct, GEICO is also entitled to

   recover costs and reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2).

                               THIRTY-FIRST CAUSE OF ACTION
                             Against J. Jimenez, G. Jimenez, and Marquez
                                     (Under Fla. Stat. 772.103(3))

          1107. GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1-82, 139-157, 285-331, 358-363, and 701-884, above.

          1108. Miami Medical is an ongoing “enterprise,” as that term is defined in Fla. Stat. §

   772.102(3), that engages in activities that constitute a pattern of criminal activity.

          1109. J. Jimenez, G. Jimenez, and Marquez knowingly have conducted and/or

   participated, directly or indirectly, in the conduct of Miami Medical’s affairs through a pattern of

   criminal activity consisting of repeated acts constituting insurance fraud in violation of Fla. Stat.

   § 817.234(1)(a), by submitting or causing to be submitted thousands of fraudulent bills to GEICO

   seeking payment under automobile insurance policies issued by GEICO to Florida Insureds, when

   the billing contained false and misleading information concerning facts material to the claims for

   which reimbursement was being sought in that: (i) Miami Medical unlawfully was operated in

   violation of the Clinic Act; (ii) the underlying Fraudulent Services were not lawfully provided; (iii)




                                                    301
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 302 of 312



   the underlying Fraudulent Services were not medically necessary and were provided – to the extent

   that they were provided at all – pursuant to a pre-determined fraudulent protocol designed solely

   to financially enrich the Defendants, rather than to treat or otherwise benefit the Insureds who

   purportedly were subjected to them; (iv) in many cases, the Fraudulent Services never were

   provided in the first instance; and (v) the billing codes used for the underlying Fraudulent Services

   misrepresented and exaggerated the level of services that purportedly were provided in order to

   inflate the charges submitted to GEICO.

          1110. These knowing and intentional acts constitute a pattern of criminal activity, in that

   said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

          1111. Miami Medical is engaged in inherently unlawful acts, inasmuch as it continues to

   submit and attempt collection on fraudulent billing submitted to GEICO and other insurers. These

   inherently unlawful acts are taken by Miami Medical in pursuit of inherently unlawful goals –

   namely, the theft of money from GEICO and other insurers through fraudulent no-fault billing.

          1112. GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $1,400,000.00 pursuant to the fraudulent bills

   submitted through the Miami Medical enterprise.

                            THIRTY-SECOND CAUSE OF ACTION
          Against J. Jimenez, G. Jimenez, Marquez, Nodarse, Vazquez, Uzan, and Feijoo
                                   (Under Fla. Stat. 772.103(4))

          1113. GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1-82, 139-157, 285-331, 358-363, and 701-884, above.

          1114. Miami Medical is an ongoing “enterprise,” as that term is defined in Fla. Stat. §

   772.102(3), that engages in activities that constitute a pattern of criminal activity.




                                                    302
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 303 of 312



          1115. J. Jimenez, G. Jimenez, Marquez, Nodarse, Vazquez, Uzan, and Feijoo are

   employed by or associated with the Miami Medical enterprise.

          1116. In furtherance of the fraudulent scheme, J. Jimenez, G. Jimenez, Marquez, Nodarse,

   Vazquez, Uzan, and Feijoo submitted or caused to be submitted thousands of fraudulent bills

   through Miami Medical to GEICO seeking payment under automobile insurance policies issued

   by GEICO to Florida Insureds.

          1117. When the billing was submitted, J. Jimenez, G. Jimenez, Marquez, Nodarse,

   Vazquez, Uzan, and Feijoo knew that the billing contained false and misleading information

   concerning facts material to the claims for which reimbursement was being sought in that: (i)

   Miami Medical unlawfully was operated in violation of the Clinic Act; (ii) the underlying

   Fraudulent Services were not lawfully provided or billed to GEICO; (iii) the underlying Fraudulent

   Services were not medically necessary and were provided – to the extent that they were provided

   at all – pursuant to pre-determined fraudulent protocols designed solely to financially enrich the

   Miami Medical Defendants, rather than to treat or otherwise benefit the Insureds who purportedly

   were subjected to them; (iv) in many cases, the Fraudulent Services never were provided in the

   first instance; and (v) the billing codes used for the underlying Fraudulent Services misrepresented

   and exaggerated the level of services that purportedly were provided in order to inflate the charges

   submitted to GEICO.

          1118. These knowing and intentional acts constitute a pattern of criminal activity, in that

   said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

          1119. GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $1,400,000.00 pursuant to the fraudulent bills

   submitted through the Miami Medical enterprise.




                                                    303
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 304 of 312



          1120. By reason of J. Jimenez, G. Jimenez, Marquez, Nodarse, Vazquez, Uzan, and

   Feijoo’s conduct, GEICO is also entitled to recover threefold the actual damages it actually

   sustained, reasonable attorney’s fees, and court costs pursuant to Fla. Stat. § 772.104.

                               THIRTY-THIRD CAUSE OF ACTION
                               Against the Miami Medical Defendants
                                       (Common Law Fraud)

          1121. GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-82, 139-157, 285-331, 358-363, and 701-884, above.

          1122. The Miami Medical Defendants intentionally and knowingly made false and

   fraudulent statements of material fact to GEICO and concealed material facts from GEICO in the

   course of submitting, or causing to be submitted, thousands of fraudulent charges through Miami

   Medical for the Fraudulent Services.

          1123. The false and fraudulent statements of material fact and acts of fraudulent

   concealment include: (i) in every claim, the representation that that Miami Medical was in

   compliance with the Clinic Act and eligible to collect PIP Benefits in the first instance, when in

   fact Miami Medical never was in compliance with the Clinic Act, and never was eligible to collect

   PIP Benefits; (ii) in every claim, the representation that the Fraudulent Services were lawfully

   provided and billed to GEICO and eligible for PIP reimbursement, when in fact the Fraudulent

   Services were not lawfully provided or billed to GEICO, and were not eligible for PIP

   reimbursement; (iii) in every claim, the representation that the Fraudulent Services were medically

   necessary, when in fact they were not medically necessary; and (iv) in many claims, the

   representation that the Fraudulent Services actually were performed, when in many cases they

   were not actually performed.




                                                   304
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 305 of 312



             1124. The Miami Medical Defendants intentionally made the above-described false and

   fraudulent statements and concealed material facts in a calculated effort to induce GEICO to pay

   charges submitted through Miami Medical that were not reimbursable.

             1125. GEICO justifiably relied on these false and fraudulent representations and acts of

   fraudulent concealment, and as a proximate result has been injured in its business and property by

   reason of the above-described conduct in that it has paid at least $1,400,000.00 pursuant to the

   fraudulent bills that were submitted or caused to be submitted by the Miami Medical Defendants

   through Miami Medical.

             1126. The Miami Medical Defendants’ extensive fraudulent conduct demonstrates a high

   degree of moral turpitude and wanton dishonesty that entitles GEICO to recover punitive damages.

             1127. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

   punitive damages, together with interest and costs, and any other relief the Court deems just and

   proper.

                               THIRTY-FOURTH CAUSE OF ACTION
                                Against the Miami Medical Defendants
                                         (Unjust Enrichment)

             1128. GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1-82, 139-157, 285-331, 358-363, and 701-884, above.

             1129. As set forth herein, the Miami Medical Defendants have engaged in improper,

   unlawful, and/or unjust acts, all to the harm and detriment of GEICO.

             1130. When GEICO paid the bills and charges submitted or caused to be submitted by the

   Miami Medical Defendants through Miami Medical, it reasonably believed that it was legally

   obligated to make such payments based on the Miami Medical Defendants’ improper, unlawful,

   and/or unjust acts.




                                                   305
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 306 of 312



          1131. The Miami Medical Defendants have been enriched at GEICO’s expense by

   GEICO’s payments which constituted a benefit that the Miami Medical Defendants voluntarily

   accepted notwithstanding their improper, unlawful, and unjust billing scheme.

          1132. The Miami Medical Defendants’ retention of GEICO’s payments violates

   fundamental principles of justice, equity and good conscience.

          1133. By reason of the above, the Miami Medical Defendants have been unjustly enriched

   in an amount to be determined at trial, but in no event less than $1,400,000.00.

                                           JURY DEMAND

          1134. Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury.

           WHEREFORE, Plaintiffs Government Employees Insurance Co., GEICO Indemnity

   Co., GEICO General Insurance Company and GEICO Casualty Co. demand that a Judgment be

   entered in their favor:

          A.      On the First Cause of Action against Feijoo P.A., We Care, New Life, Accident

   Rehab, and Miami Medical, for a declaration pursuant to the Declaratory Judgment Act, 28 U.S.C.

   §§ 2201 and 2202, that Feijoo P.A., We Care, New Life, Accident Rehab, and Miami Medical

   have no right to receive payment for any pending bills submitted to GEICO;

          B.      On the Second Cause of Action against Feijoo, compensatory damages in favor of

   GEICO in an amount to be determined at trial but in excess of $900,000.00 together with treble

   damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;

          C.      On the Third Cause of Action against Feijoo P.A. and Feijoo, compensatory

   damages in an amount to be determined at trial but in excess of $900,000.00, together with costs

   and reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2);




                                                  306
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 307 of 312



           D.       On the Fourth Cause of Action against Feijoo, compensatory damages in an amount

   to be determined at trial but in excess of $900,000.00, together with treble damages, reasonable

   attorney’s fees, and court costs pursuant to Fla. Stat. 772.104;

           E.       On the Fifth Cause of Action against the Feijoo P.A. Defendants, compensatory

   damages in an amount to be determined at trial but in excess of $900,000.00, together with punitive

   damages, costs, interest and such other and further relief as this Court deems just and proper;

           F.       On the Sixth Cause of Action against the Feijoo P.A. Defendants, more than

   $900,000.00 in compensatory damages, plus costs and interest and such other and further relief as

   this Court deems just and proper;

           G.       On the Seventh Cause of Action against Martinez and Nguyen, compensatory

   damages in favor of GEICO in an amount to be determined at trial but in excess of $170,000.00,

   together with treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c)

   plus interest;

           H.       On the Eighth Cause of Action against Martinez, Nguyen, and Feijoo,

   compensatory damages in favor of GEICO in an amount to be determined at trial but in excess of

   $170,000.00, together with treble damages, costs, and reasonable attorneys’ fees pursuant to 18

   U.S.C. § 1964(c) plus interest;

           I.       On the Ninth Cause of Action against We Care, Martinez, Nguyen, and Feijoo,

   compensatory damages in an amount to be determined at trial but in excess of $170,000.00,

   together with costs and reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2);

           J.       On the Tenth Cause of Action against Martinez and         Nguyen, compensatory

   damages in an amount to be determined at trial but in excess of $170,000.00, together with treble

   damages, reasonable attorney’s fees, and court costs pursuant to Fla. Stat. 772.104;




                                                   307
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 308 of 312



           K.       On the Eleventh Cause of Action against Martinez, Nguyen, and Feijoo,

   compensatory damages in an amount to be determined at trial but in excess of $170,000.00,

   together with treble damages, reasonable attorney’s fees, and court costs pursuant to Fla. Stat.

   772.104;

           L.       On the Twelfth Cause of Action against the We Care Defendants, compensatory

   damages in an amount to be determined at trial but in excess of $170,000.00, together with punitive

   damages, costs, interest and such other and further relief as this Court deems just and proper;

           M.       On the Thirteenth Cause of Action against the We Care Defendants, more than

   $170,000.00 in compensatory damages, plus costs and interest and such other and further relief as

   this Court deems just and proper;

           N.       On the Fourteenth Cause of Action against Machado and Almonte, compensatory

   damages in favor of GEICO in an amount to be determined at trial but in excess of $130,000.00

   together with treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c)

   plus interest;

           O.       On the Fifteenth Cause of Action against Machado, Almonte, Rodriguez, Estevez,

   and Feijoo, compensatory damages in favor of GEICO in an amount to be determined at trial but

   in excess of $130,000.00, together with treble damages, costs, and reasonable attorneys’ fees

   pursuant to 18 U.S.C. § 1964(c) plus interest;

           P.       On the Sixteenth Cause of Action against the New Life Defendants, compensatory

   damages in an amount to be determined at trial but in excess of $130,000.00, together with costs

   and reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2);




                                                    308
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 309 of 312



          Q.      On the Seventeenth Cause of Action against Machado and Almonte, compensatory

   damages in an amount to be determined at trial but in excess of $130,000.00, together with treble

   damages, reasonable attorney’s fees, and court costs pursuant to Fla. Stat. 772.104;

          R.      On the Eighteenth Cause of Action against Machado, Almonte, Rodriguez, Estevez,

   and Feijoo, compensatory damages in an amount to be determined at trial but in excess of

   $130,000.00, together with treble damages, reasonable attorney’s fees, and court costs pursuant to

   Fla. Stat. 772.104;

          S.      On the Nineteenth Cause of Action against the New Life Defendants, compensatory

   damages in an amount to be determined at trial but in excess of $130,000.00, together with punitive

   damages, costs, interest and such other and further relief as this Court deems just and proper; and

          T.      On the Twentieth Cause of Action against the New Life Defendants, more than

   $130,000.00 in compensatory damages, plus costs and interest and such other and further relief as

   this Court deems just and proper.

          U.      On the Twenty-First Cause of Action against A. Vazquez, M. Vazquez, and Salado,

   compensatory damages in favor of GEICO in an amount to be determined at trial but in excess of

   $600,000.00 together with treble damages, costs, and reasonable attorneys’ fees pursuant to 18

   U.S.C. § 1964(c) plus interest;

          V.      On the Twenty-Second Cause of Action against A. Vazquez, M. Vazquez, Salado,

   and Feijoo, compensatory damages in of GEICO in an amount to be determined at trial but in

   excess of $600,000.00, together with treble damages, costs, and reasonable attorneys’ fees

   pursuant to 18 U.S.C. § 1964(c) plus interest;




                                                    309
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 310 of 312



          W.      On the Twenty-Third Cause of Action against the Accident Rehab Defendants,

   compensatory damages in an amount to be determined at trial but in excess of $600,000.00,

   together with costs and reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2);

          X.      On the Twenty-Fourth Cause of Action against A. Vazquez, M. Vazquez, and

   Salado, compensatory damages in an amount to be determined at trial but in excess of $600,000.00,

   together with treble damages, reasonable attorney’s fees, and court costs pursuant to Fla. Stat.

   772.104;

          Y.      On the Twenty-Fifth Cause of Action against A. Vazquez, M. Vazquez, Salado,

   and Feijoo, compensatory damages in an amount to be determined at trial but in excess of

   $600,000.00, together with treble damages, reasonable attorney’s fees, and court costs pursuant to

   Fla. Stat. 772.104;

          Z.      On the Twenty-Sixth Cause of Action against the Accident Rehab Defendants,

   compensatory damages in an amount to be determined at trial but in excess of $600,000.00,

   together with punitive damages, costs, interest and such other and further relief as this Court deems

   just and proper;

          AA.     On the Twenty-Seventh Cause of Action against the Accident Rehab Defendants,

   more than $600,000.00 in compensatory damages, plus costs and interest and such other and

   further relief as this Court deems just and proper;

          BB.     On the Twenty-Eighth Cause of Action against J. Jimenez, G. Jimenez, and

   Marquez, compensatory damages in favor of GEICO in an amount to be determined at trial but in

   excess of $1,400,000.00, together with treble damages, costs, and reasonable attorneys’ fees

   pursuant to 18 U.S.C. § 1964(c) plus interest;




                                                    310
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 311 of 312



          CC.     On the Twenty-Ninth Cause of Action against J. Jimenez, G. Jimenez, Nodarse,

   Vazquez, Uzan, and Feijoo, compensatory damages in favor of GEICO in an amount to be

   determined at trial but in excess of $1,400,000.00, together with treble damages, costs, and

   reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;

          DD.     On the Thirtieth Cause of Action against the Miami Medical Defendants,

   compensatory damages in an amount to be determined at trial but in excess of $1,400,000.00,

   together with costs and reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2);

          EE.     On the Thirty-First Cause of Action against J. Jimenez, G. Jimenez, compensatory

   damages in an amount to be determined at trial but in excess of $1,400,000.00, together with treble

   damages, reasonable attorney’s fees, and court costs pursuant to Fla. Stat. 772.104;

          FF.     On the Thirty-Second Cause of Action against J. Jimenez, G. Jimenez, Nodarse,

   Vazquez, Uzan, and Feijoo, compensatory damages in an amount to be determined at trial but in

   excess of $1,400,000.00, together with treble damages, reasonable attorney’s fees, and court costs

   pursuant to Fla. Stat. 772.104;

          GG.     On the Thirty-Third Cause of Action against the Miami Medical Defendants,

   compensatory damages in an amount to be determined at trial but in excess of $1,400,000.00,

   together with punitive damages, costs, interest and such other and further relief as this Court deems

   just and proper;

          HH.     On the Thirty-Fourth Cause of Action against the Miami Medical Defendants, more

   than $1,400,000.00 in compensatory damages, plus costs and interest and such other and further

   relief as this Court deems just and proper;




                                                   311
Case 1:20-cv-22044-JEM Document 1 Entered on FLSD Docket 05/15/2020 Page 312 of 312



   Dated: May 15, 2020


                                      Respectfully submitted,

                                       /s/ John P. Marino
                                      John P. Marino (FBN 814539)
                                      Lindsey R. Trowell (FBN 678783)
                                      Kristen Wenger (FBN 92136)
                                      SMITH, GAMBRELL & RUSSELL, LLP
                                      50 North Laura Street, Suite 2600
                                      Jacksonville, Florida 32202
                                      Phone: (904) 598-6100
                                      Facsimile: (904) 598-6204
                                      ltrowell@sgrlaw.com
                                      jmarino@sgrlaw.com
                                      kwenger@sgrlaw.com

                                      Yonatan Bernstein (pro hac vice pending)
                                      RIVKIN RADLER LLP
                                      926 RXR Plaza
                                      Uniondale, New York 11550
                                      Phone: (516) 357-3000
                                      Facsimile: (516) 357-3333
                                      max.gershenoff@rivkin.com
                                      yonatan.bernstein@rivkin.com


                                      Attorneys for Plaintiffs




                                        312
